Execution Version
Deal CUSIP: 56154WAA3
Revolver CUSIP: 56154WAB1








AMENDED AND RESTATED REVOLVING CREDIT
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER, ADMINISTRATIVE AGENT AND ISSUER)
WITH
MAMMOTH ENERGY SERVICES, INC.
MAMMOTH ENERGY PARTNERS LLC
REDBACK ENERGY SERVICES LLC
REDBACK COIL TUBING LLC
REDBACK PUMPDOWN SERVICES LLC
MUSKIE PROPPANT LLC
PANTHER DRILLING SYSTEMS LLC
BISON DRILLING AND FIELD SERVICES LLC
BISON TRUCKING LLC
WHITE WING TUBULAR SERVICES LLC
GREAT WHITE SAND TIGER LODGING LTD.
STINGRAY PRESSURE PUMPING LLC
SILVERBACK ENERGY LLC
MAMMOTH ENERGY INC.
BARRACUDA LOGISTICS LLC
WTL OIL, LLC
MR. INSPECTIONS LLC
SAND TIGER HOLDINGS INC.
MAMMOTH EQUIPMENT LEASING LLC
COBRA ACQUISITIONS LLC
COBRA ENERGY LLC
PIRANHA PROPPANT LLC
MAKO ACQUISITIONS LLC
HIGHER POWER ELECTRICAL, LLC
STURGEON ACQUISITIONS LLC
TAYLOR FRAC, LLC
TAYLOR REAL ESTATE INVESTMENTS, LLC
SOUTH RIVER ROAD, LLC
STINGRAY ENERGY SERVICES LLC





--------------------------------------------------------------------------------

Execution Version
Deal CUSIP: 56154WAA3
Revolver CUSIP: 56154WAB1




STINGRAY CEMENTING LLC
5 STAR ELECTRIC, LLC
DIRE WOLF ENERGY SERVICES LLC
MAMMOTH EQUIPMENT LEASING II LLC
COBRA LOGISTICS HOLDINGS LLC
BISON SAND LOGISTICS LLC
COBRA CARIBBEAN LLC
TIGER SHARK LOGISTICS LLC
WOLVERINE SAND LLC
ANACONDA ENERGY LLC
BLACK MAMBA ENERGY LLC
COBRA CONTROLS LLC
COBRA SERVICES LLC
RTS ENERGY SERVICES LLC
AQUAHAWK ENERGY LLC
AQUAWOLF ENERGY LLC
IVORY FREIGHT SOLUTIONS LLC
ORCA ENERGY SERVICES LLC
SEAWOLF ENERGY SERVICES LLC
SILVERBACK LOGISTICS LLC
(BORROWERS)
PNC CAPITAL MARKETS LLC
(LEAD ARRANGER AND SOLE BOOKRUNNER),




AND VARIOUS LENDERS






October 19, 2018







--------------------------------------------------------------------------------










TABLE OF CONTENTS
Page
I.    DEFINITIONS.....................................................................................................................3
1.1.
Accounting
Terms....................................................................................................    3

1.2.
General
Terms..........................................................................................................    3

1.3.
Uniform Commercial Code
Terms........................................................................    49

1.4.
Certain Matters of
Construction............................................................................    49

1.5.
Currency
Matters...................................................................................................    50

1.6.
Permitted
Encumbrances.......................................................................................    50

1.7.
Divisions................................................................................................................    50

II.    ADVANCES,
PAYMENTS...............................................................................................    50
2.1.
Revolving
Advances..............................................................................................    50

2.2.
Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All
Advances...........................................................    52

2.3.
[Reserved]..............................................................................................................    54

2.4.
Swing
Loans..........................................................................................................
54

2.5.
Disbursement of Advance
Proceeds......................................................................    55

2.6.
Making and Settlement of
Advances.....................................................................    56

2.7.
Maximum
Advances..............................................................................................    58

2.8.
Manner and Repayment of
Advances....................................................................    58

2.9.
Repayment of Excess
Advances............................................................................    59

2.10.
Statement of
Account.............................................................................................    59

2.11.
Letters of
Credit.....................................................................................................    59

2.12.
Issuance of Letters of
Credit..................................................................................    60

2.13.
Requirements For Issuance of Letters of
Credit....................................................    60

2.14.
Disbursements,
Reimbursement............................................................................    61

2.15.
Repayment of Participation
Advances...................................................................    62

2.16.
Documentation.......................................................................................................    63

2.17.
Determination to Honor Drawing
Request............................................................    63

2.18.
Nature of Participation and Reimbursement
Obligations......................................    63

2.19.
Liability for Acts and
Omissions...........................................................................    65

2.20.
Mandatory
Prepayments........................................................................................    66

2.21.
Use of
Proceeds.....................................................................................................    67

2.22.
Defaulting
Lender..................................................................................................    67

2.23.
Payment of
Obligations..........................................................................................    70

2.24.
Increase in Maximum Revolving Advance
Amount..............................................    70

2.25.
Reduction of Maximum Revolving Advance
Amount...........................................    73

III.    INTEREST AND
FEES.....................................................................................................    73
3.1.
Interest...................................................................................................................    73

3.2.
Letter of Credit
Fees..............................................................................................    74

3.3.
Facility
Fee............................................................................................................    75



i



--------------------------------------------------------------------------------









3.4.
Fee
Letter...............................................................................................................    75

3.5.
Computation of Interest and
Fees..........................................................................    75

3.6.
Maximum
Charges................................................................................................    76

3.7.
Increased
Costs......................................................................................................    77

3.8.
Basis For Determining Interest Rate Inadequate or
Unfair...................................    78

3.9.
Capital
Adequacy...................................................................................................    78

3.10.
Taxes......................................................................................................................    79

3.11.
Replacement of
Lenders........................................................................................    82

3.12.
Successor LIBOR Rate
Index................................................................................    83

IV.    COLLATERAL: GENERAL
TERMS..............................................................................    84
4.1.
Security Interest in the
Collateral..........................................................................    84

4.2.
Perfection of Security
Interest...............................................................................    84

4.3.
Preservation of
Collateral......................................................................................    85

4.4.
Ownership and Location of
Collateral...................................................................    85

4.5.
Defense of Agent’s and Lenders’
Interests.............................................................    86

4.6.
Inspection of
Premises...........................................................................................    86

4.7.
Appraisals..............................................................................................................    87

4.8.
Receivables; Deposit Accounts and Securities
Accounts......................................    87

4.9.
Inventory................................................................................................................    91

4.10.
Maintenance of
Equipment....................................................................................    91

4.11.
Exculpation of
Liability.........................................................................................    91

4.12.
Financing
Statements.............................................................................................    92

4.13.
Rolling Stock and other
Vehicles...........................................................................    92

V.    REPRESENTATIONS AND
WARRANTIES...................................................................    92
5.1.
Authority................................................................................................................    92

5.2.
Formation and
Qualification..................................................................................    93

5.3.
Survival of Representations and
Warranties..........................................................    93

5.4.
Tax
Returns............................................................................................................    93

5.5.
Financial
Statements..............................................................................................    94

5.6.
Entity
Names..........................................................................................................    94

5.7.
O.S.H.A. Environmental Compliance; Flood
Insurance........................................    94

5.8.
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA

Compliance............................................................................................................    95
5.9.
Patents, Trademarks, Copyrights and
Licenses.....................................................    97

5.10.
Licenses and
Permits.............................................................................................    97

5.11.
Default of
Indebtedness.........................................................................................    97

5.12.
No
Default.............................................................................................................    98

5.13.
No Burdensome
Restrictions.................................................................................    98

5.14.
No Labor
Disputes.................................................................................................    98

5.15.
Margin
Regulations...............................................................................................    98

5.16.
Investment Company
Act......................................................................................    98

5.17.
Disclosure..............................................................................................................    98

5.18.
Bonded
Contracts..................................................................................................    98



ii



--------------------------------------------------------------------------------









5.19.
Certificate of Beneficial
Ownership......................................................................    99

5.20.
Swaps.....................................................................................................................    99

5.21.
Conflicting
Agreements.........................................................................................    99

5.22.
Application of Certain Laws and
Regulations.......................................................    99

5.23.
Business and Property of Credit
Parties................................................................    99

5.24.
Ineligible
Securities...............................................................................................    99

5.25.
No Brokers or
Agents............................................................................................    99

5.26.
[Reserved]..............................................................................................................    99

5.27.
Equity
Interests......................................................................................................    99

5.28.
Commercial Tort
Claims......................................................................................    100

5.29.
Letter of Credit
Rights.........................................................................................    100

5.30.
Deposit
Accounts.................................................................................................    100

5.31.
Perfection of Security Interest in
Collateral.........................................................    100

5.32.
EEA Financial
Institutions...................................................................................    100

VI.    AFFIRMATIVE
COVENANTS......................................................................................    100
6.1.
Compliance with
Laws........................................................................................    100

6.2.
Conduct of Business and Maintenance of Existence and
Assets.........................    100

6.3.
Books and
Records..............................................................................................    101

6.4.
Payment of
Taxes.................................................................................................    101

6.5.
Financial
Covenants.............................................................................................    101

6.6.
Insurance..............................................................................................................    102

6.7.
Payment of Indebtedness and Leasehold
Obligations.........................................    103

6.8.
Environmental
Matters........................................................................................    104

6.9.
Certificate of Beneficial Ownership and Other Additional
Information.............    105

6.10.
[Reserved.............................................................................................................    105

6.11.
Execution of Supplemental
Instruments..............................................................    105

6.12.
[Reserved]............................................................................................................    105

6.13.
Government
Receivables.....................................................................................    105

6.14.
Membership / Partnership
Interests.....................................................................    105

6.15.
Keepwell..............................................................................................................    105

6.16.
Negative Pledge
Agreements...............................................................................    106

6.17.
Post-Closing
Obligations.....................................................................................    106

VII.    NEGATIVE
COVENANTS............................................................................................    106
7.1.
Merger, Consolidation, Acquisition and Sale of
Assets.......................................    106

7.2.
Creation of
Liens..................................................................................................    107

7.3.
Guarantees............................................................................................................    107

7.4.
Investments..........................................................................................................    107

7.5.
Loans....................................................................................................................    107

7.6.
Hedges..................................................................................................................    107

7.7.
Dividends.............................................................................................................    107

7.8.
Indebtedness.........................................................................................................    107

7.9.
Nature of
Business...............................................................................................    107

7.10.
Transactions with
Affiliates.................................................................................    108



iii



--------------------------------------------------------------------------------









7.11.
Surety
Bonds........................................................................................................    108

7.12.
Subsidiaries..........................................................................................................    108

7.13.
Fiscal Year and Accounting
Changes...................................................................    109

7.14.
Pledge of
Credit...................................................................................................    109

7.15.
Amendment of Certain
Documents.....................................................................    109

7.16.
Compliance with
ERISA.....................................................................................    109

7.17.
Prepayment of
Indebtedness................................................................................    110

7.18.
Management
Fees................................................................................................    110

7.19.
Bank
Accounts.....................................................................................................    110

VIII.    CONDITIONS
PRECEDENT..........................................................................................    111
8.1.
Conditions to
Closing...........................................................................................    111

8.2.
Conditions to Each
Advance................................................................................    115

IX.    INFORMATION AS TO
BORROWERS........................................................................    115
9.1.
Disclosure of Material
Matters............................................................................    115

9.2.
Schedules.............................................................................................................    115

9.3.
Environmental
Reports........................................................................................    116

9.4.
Litigation..............................................................................................................    117

9.5.
Material
Occurrences...........................................................................................    117

9.6.
Government
Receivables.....................................................................................    117

9.7.
Annual Financial
Statements...............................................................................    117

9.8.
Quarterly
Compliance..........................................................................................    117

9.9.
Monthly Financial
Statements.............................................................................    118

9.10.
Other
Reports.......................................................................................................    118

9.11.
Additional
Information........................................................................................    118

9.12.
Projected Operating
Budget.................................................................................    118

9.13.
Variances From Operating
Budget.......................................................................    118

9.14.
Notice of Suits, Adverse
Events...........................................................................    118

9.15.
ERISA Notices and
Requests...............................................................................    119

9.16.
Additional
Documents.........................................................................................    120

9.17.
Updates to Certain
Schedules..............................................................................    120

9.18.
Bonded
Receivables.............................................................................................    120

9.19.
Appraisals and Field
Examinations.....................................................................    120

9.20.
Notice of
Leases...................................................................................................    121

X.    EVENTS OF
DEFAULT..................................................................................................    121
10.1.
Nonpayment.........................................................................................................    121

10.2.
Breach of
Representation.....................................................................................    121

10.3.
Financial
Information...........................................................................................    121

10.4.
Judicial
Actions....................................................................................................    121

10.5.
Noncompliance....................................................................................................    121

10.6.
Judgments............................................................................................................    122

10.7.
Bankruptcy...........................................................................................................    122

10.8.
Inability to
Pay.....................................................................................................    122



iv



--------------------------------------------------------------------------------









10.9.
Material Adverse
Effect.......................................................................................    122

10.10.
Cash Management Liabilities and Hedge
Liabilities...........................................    122

10.11.
Lien
Priority.........................................................................................................    122

10.12.
Surety
Documents................................................................................................    122

10.13.
Cross
Default.......................................................................................................    123

10.14.
Breach of Guaranty or Pledge
Agreement...........................................................    123

10.15.
Change of
Control................................................................................................    123

10.16.
Invalidity..............................................................................................................    123

10.17.
Licenses................................................................................................................    123

10.18.
Seizures................................................................................................................    123

10.19.
Operations............................................................................................................    123

10.20.
Pension
Plans.......................................................................................................    124

10.21.
Reportable Compliance
Event.............................................................................    124

XI.    LENDERS’ RIGHTS AND REMEDIES AFTER
DEFAULT.........................................    124
11.1.
Rights and
Remedies............................................................................................    124

11.2.
Agent’s
Discretion...............................................................................................    126

11.3.
Setoff....................................................................................................................    126

11.4.
Rights and Remedies not
Exclusive.....................................................................    127

11.5.
Allocation of Payments After Event of
Default...................................................    127

XII.    WAIVERS AND JUDICIAL
PROCEEDINGS...............................................................    129
12.1.
Waiver of
Notice..................................................................................................    129

12.2.
Delay....................................................................................................................    129

12.3.
Jury
Waiver..........................................................................................................    129

XIII.    EFFECTIVE DATE AND
TERMINATION...................................................................    129
13.1.
Term.....................................................................................................................    129

13.2.
Termination..........................................................................................................    130

XIV.    REGARDING
AGENT....................................................................................................    130
14.1.
Appointment........................................................................................................    130

14.2.
Nature of
Duties...................................................................................................    130

14.3.
Lack of Reliance on
Agent...................................................................................    131

14.4.
Resignation of Agent; Successor
Agent...............................................................    132

14.5.
Certain Rights of
Agent.......................................................................................    132

14.6.
Reliance...............................................................................................................    133

14.7.
Notice of
Default.................................................................................................    133

14.8.
Indemnification....................................................................................................    133

14.9.
Agent in its Individual
Capacity..........................................................................    133

14.10.
Delivery of
Documents.......................................................................................    134

14.11.
Borrowers’ Undertaking to
Agent.......................................................................    134

14.12.
No Reliance on Agent’s Customer Identification
Program.................................    134

14.13.
Other
Agreements................................................................................................    134

XV.    BORROWING
AGENCY................................................................................................    135


v



--------------------------------------------------------------------------------









15.1.
Borrowing Agency
Provisions.............................................................................    135

15.2.
Waiver of
Subrogation.........................................................................................    135

15.3.
Common
Enterprise.............................................................................................    136

XVI.    MISCELLANEOUS........................................................................................................    136
16.1.
Governing
Law.....................................................................................................    136

16.2.
Entire
Understanding...........................................................................................    137

16.3.
Successors and Assigns; Participations; New
Lenders........................................    140

16.4.
Application of
Payments......................................................................................    143

16.5.
Indemnity.............................................................................................................    143

16.6.
Notice...................................................................................................................    145

16.7.
Survival................................................................................................................    147

16.8.
Severability..........................................................................................................    147

16.9.
Expenses..............................................................................................................    147

16.10.
Injunctive
Relief...................................................................................................    148

16.11.
Consequential
Damages.......................................................................................    148

16.12.
Captions...............................................................................................................    148

16.13.
Counterparts; Facsimile
Signatures.....................................................................    148

16.14.
Construction.........................................................................................................    148

16.15.
Confidentiality; Sharing
Information...................................................................    148

16.16.
Publicity...............................................................................................................    149

16.17.
Certifications From Banks and Participants; USA PATRIOT
Act.......................    149

16.18.
Anti-Terrorism
Laws............................................................................................    150

16.19.
Concerning Joint and Several Liability of
Borrowers.........................................    150

16.20.
No Advisory or Fiduciary
Responsibility............................................................    153

16.21.
Canadian Anti-Money Laundering
Legislation...................................................    153

16.22.
Acknowledgment and Consent to Bail-In of EEA Financial
Institutions............    154

16.23.
Amendment and
Restatement..............................................................................    154





vi



--------------------------------------------------------------------------------









LIST OF EXHIBITS AND SCHEDULES
Exhibits


Exhibit 1.2
Borrowing Base Certificate

Exhibit 1.2(a)
Compliance Certificate

Exhibit 2.1(a)
Revolving Credit Note

Exhibit 2.4(a)
Swing Loan Note

Exhibit 2.24
Joinder

Exhibit 5.19
Certificate of Beneficial Ownership

Exhibit 8.1(f)
Financial Condition Certificate

Exhibit 16.3
Commitment Transfer Supplement





Schedules


Schedule 1.2
Permitted Encumbrances

Schedule 4.4
Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property

Schedule 4.8(j)
Deposit and Investment Accounts

Schedule 5.2(a)
States of Qualification and Good Standing

Schedule 5.2(b)
Subsidiaries

Schedule 5.2(c)
Accrued but Unpaid Dividends

Schedule 5.4
Federal Tax Identification Number

Schedule 5.6
Prior Names

Schedule 5.7
Environmental

Schedule 5.8(b)(ii)
Indebtedness

Schedule 5.8(d)
Plans

Schedule 5.9
Intellectual Property, Source Code Escrow Agreements

Schedule 5.10
Licenses and Permits

Schedule 5.13
Material Contracts

Schedule 5.14
Labor Disputes

Schedule 5.27(a)
Equity Interests

Schedule 5.27(b)
Restrictions on Equity Interests

Schedule 5.27(c)
Option Rights

Schedule 5.28
Commercial Tort Claims

Schedule 5.29
Letter of Credit Rights

Schedule 5.30
Deposit Accounts

Schedule 6.17
Post-Closing Obligations

Schedule 8.1(v)
Existing Lenders









vii



--------------------------------------------------------------------------------










AMENDED AND RESTATED REVOLVING CREDIT
AND
SECURITY AGREEMENT
Amended and Restated Revolving Credit and Security Agreement dated as of October
19, 2018 among MAMMOTH ENERGY SERVICES, INC., a corporation organized under the
laws of the State of Delaware (formerly Mammoth Energy Services Inc.)
(“Mammoth”), MAMMOTH ENERGY PARTNERS LLC, a limited liability company under the
laws of the State of Delaware (formerly Mammoth Energy Partners LP, a limited
partnership under the laws of the State of Delaware) (“Mammoth Partners”),
REDBACK ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Redback Energy”), REDBACK COIL TUBING LLC, a limited
liability company under the laws of the State of Delaware (“Redback Coil”),
REDBACK PUMPDOWN SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Redback Pumpdown”), MUSKIE PROPPANT LLC, a limited liability
company under the laws of the State of Delaware (“Muskie”), PANTHER DRILLING
SYSTEMS LLC, a limited liability company under the laws of the State of Delaware
(“Panther”), BISON DRILLING AND FIELD SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Bison Drilling”), BISON TRUCKING LLC,
a limited liability company under the laws of the State of Delaware (“Bison
Trucking”), WHITE WING TUBULAR SERVICES LLC, a limited liability company under
the laws of the State of Delaware (“White Wing”), GREAT WHITE SAND TIGER LODGING
LTD., a Canadian limited company (“Sand Tiger”), STINGRAY PRESSURE PUMPING LLC,
a limited liability company under the laws of the State of Delaware (“Stingray
Pressure”), SILVERBACK ENERGY LLC, a limited liability company under the laws of
the State of Delaware (formerly Stingray Logistics LLC) (“Silverback Energy”),
MAMMOTH ENERGY INC., a corporation under the laws of the State of Delaware
(“Mammoth Inc.”), BARRACUDA LOGISTICS LLC, a limited liability company organized
under the laws of the State of Delaware (“Barracuda”), WTL OIL, LLC, a limited
liability company organized under the laws of the State of Delaware (formerly
Silverback Energy Services LLC) (“WTL Oil”), MR. INSPECTIONS LLC, a limited
liability company under the laws of the State of Delaware (“Mr. Inspections”),
SAND TIGER HOLDINGS INC., a corporation under the laws of the State of Delaware
(“Sand Tiger Holdings”), MAMMOTH EQUIPMENT LEASING LLC, a Delaware limited
liability company (“Mammoth Equipment”), COBRA ACQUISITIONS LLC, a Delaware
limited liability company (“Cobra”), COBRA ENERGY LLC, a Delaware limited
liability company (“Cobra Energy”), PIRANHA PROPPANT LLC, a limited liability
company under the laws of the State of Delaware (“Piranha”), MAKO ACQUISITIONS
LLC, a limited liability company under the laws of the State of Delaware
(“Mako”), HIGHER POWER ELECTRICAL, LLC, a limited liability company under the
laws of the State of Texas (“Higher Power”), STURGEON ACQUISITIONS LLC, a
limited liability company under the laws of the State of Delaware (“Sturgeon”),
TAYLOR FRAC, LLC, a limited liability company under the laws of the State of
Wisconsin (“Taylor Frac”), TAYLOR REAL ESTATE INVESTMENTS, LLC, a limited
liability company under the laws of the State of Wisconsin (“Taylor Real
Estate”), SOUTH RIVER ROAD, LLC, a limited liability company under the laws of
the State of Wisconsin (“South River”), STINGRAY ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Stingray Energy”),
STINGRAY





--------------------------------------------------------------------------------









CEMENTING LLC, a limited liability company under the laws of the State of
Delaware (“Stingray Cementing”), 5 STAR ELECTRIC, LLC, a limited liability
company under the laws of the State of Kentucky (“5 Star”), DIRE WOLF ENERGY
SERVICES LLC, a limited liability company under the laws of the State of
Delaware (“Dire Wolf”), MAMMOTH EQUIPMENT LEASING II LLC, a limited liability
company under the laws of the State of Delaware (“MEL II”), COBRA LOGISTICS
HOLDINGS LLC, a limited liability company under the laws of the State of
Delaware (“Cobra Logistics”), BISON SAND LOGISTICS LLC, a limited liability
company under the laws of the State of Delaware (“Bison Sand”), COBRA CARIBBEAN
LLC, a limited liability company under the laws of Puerto Rico (“Cobra
Caribbean”), TIGER SHARK LOGISTICS LLC, a limited liability company under the
laws of the State of Delaware (“Tiger Shark”), WOLVERINE SAND LLC, a limited
liability company under the laws of the State of Delaware (“Wolverine”),
ANACONDA ENERGY LLC, a limited liability company under the laws of the State of
Delaware (“Anaconda”), BLACK MAMBA ENERGY LLC, a limited liability company under
the laws of the State of Delaware (“Black Mamba”), COBRA CONTROLS LLC, a limited
liability company under the laws of the State of Delaware (“Cobra Controls”),
COBRA SERVICES LLC, a limited liability company under the laws of the State of
Delaware (“Cobra Services”), RTS ENERGY SERVICES LLC, a limited liability
company under the laws of the State of Delaware, (formerly Fer de lance
Acquisitions LLC) (“RTS”), AQUAHAWK ENERGY LLC, a limited liability company
under the laws of the State of Delaware (“Aquahawk”), AQUAWOLF ENERGY LLC, a
limited liability company under the laws of the State of Delaware (“Aquawolf”),
IVORY FREIGHT SOLUTIONS LLC, a limited liability company under the laws of the
State of Delaware (“Ivory Freight”), ORCA ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Orca Energy”),
SEAWOLF ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Seawolf”), and SILVERBACK LOGISTICS LLC, a limited liability
company under the laws of the State of Delaware (“Silverback Logistics” and,
together with Mammoth, Mammoth Partners, Redback Energy, Redback Coil, Redback
Pumpdown, Muskie, Panther, Bison Drilling, Bison Trucking, White Wing, Sand
Tiger, Stingray Pressure, Silverback Energy, Mammoth Inc., Barracuda, WTL Oil,
Mr. Inspections, Sand Tiger Holdings, Mammoth Equipment, Cobra, Cobra Energy,
Piranha, Mako, Higher Power, Sturgeon, Taylor Frac, Taylor Real Estate, South
River, Stingray Energy, Stingray Cementing, 5 Star, Dire Wolf, MEL II, Cobra
Logistics, Bison Sand, Cobra Caribbean, Tiger Shark, Wolverine, Anaconda, Black
Mamba, Cobra Controls, Cobra Services, RTS, Aquahawk, Aquawolf, Ivory Freight,
Orca Energy and Seawolf, the “Borrowers”, and each a “Borrower”), the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
together with its successors and assigns in such capacity, the “Agent”).
IN CONSIDERATION of the mutual covenants and undertakings herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrowers, Lenders and Agent hereby agree as follows:
I.DEFINITIONS.
1.1.    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting


2



--------------------------------------------------------------------------------









terms not defined in Section 1.2 or elsewhere in this Agreement and accounting
terms partly defined in Section 1.2 to the extent not defined shall have the
respective meanings given to them under GAAP; provided, however that, whenever
such accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as consistently applied in preparation of the audited
financial statements of Borrowers for the fiscal year ended December 31, 2018.
If there occurs after the Closing Date any change in GAAP that affects in any
respect the calculation of any covenant contained in this Agreement or the
definition of any term defined under GAAP used in such calculations, Agent,
Lenders and Borrowers shall negotiate in good faith to amend the provisions of
this Agreement that relate to the calculation of such covenants with the intent
of having the respective positions of Agent, Lenders and Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the Closing Date; provided, that, until any such amendments have been agreed
upon, the covenants in this Agreement shall be calculated as if no such change
in GAAP had occurred and Borrowers shall provide additional financial statements
or supplements thereto, attachments to Compliance Certificates and/or
calculations regarding financial covenants as Agent may reasonably require in
order to provide the appropriate financial information required hereunder with
respect to Borrowers both reflecting any applicable changes in GAAP and as
necessary to demonstrate compliance with the financial covenants before giving
effect to the applicable changes in GAAP.
1.2.    General Terms. For purposes of this Agreement the following terms shall
have the following meanings:
“Accordion Increase” shall mean an increase to the Maximum Revolving Advance
Amount effectuated pursuant to the terms of Section 2.24 hereof.
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
“Acquisition” shall mean a transaction or series of transactions resulting,
directly or indirectly, in (a) acquisition of a business, division, or
substantially all assets of a Person; (b) record or beneficial ownership of 50%
or more of the Equity Interests of a Person; or (c) merger, consolidation or
combination of a Credit Party or any Subsidiary thereof with another Person that
is not a Credit Party.
“Adjusted EBITDA” shall mean for any period the sum of (i) EBITDA, plus (ii) the
following to the extent deducted in the calculation of net income (or loss) of
Borrowing Agent and its Subsidiaries on a Consolidated Basis for such period
(without duplication): (A) all fees and expenses paid or payable under the
Management Agreements; (B) all amounts incurred and payable for all fees,
commissions and charges under this Agreement and the Other Documents and with
respect to any Advances, or other Indebtedness for borrowed money, including any
amendment, modification, or supplement hereof or thereof; (C) all non-cash
losses or expenses; plus (D) any extraordinary charges or losses determined in
accordance with GAAP, plus (E) non-capitalized fees and expenses paid during
such period which were incurred in connection with the closing of the
Transactions in an aggregate amount not to exceed $1,000,000 and paid within 180
days of the Closing Date, plus (F) all non-capitalized fees and expenses paid in
connection with each Permitted Acquisition and each Permitted Joint Venture
Investment whether or not successful, not to exceed three percent (3%)


3



--------------------------------------------------------------------------------









of the aggregate cash consideration paid in connection therewith, and in each
case, paid within 180 days of the applicable closing date of such Permitted
Acquisition or Permitted Joint Venture Investment, plus (G) all non-capitalized
fees and expenses paid in connection with the consummation of primary or
secondary offerings of the Equity Interests of Mammoth in an aggregate amount
not to exceed $5,000,000 and paid within 180 days of the applicable closing date
of such transaction, and in each case, as evidenced by supporting documentation
as Agent may require in its Permitted Discretion.
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(vi)
hereof.
“Advances” shall mean and include the Revolving Advances, Letters of Credit and
Swing Loans.
“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote fifteen percent (15%) or more of the Equity Interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, or (y) to direct
or cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, amended and restated, replaced and restated, extended,
supplemented and/or otherwise modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Overnight
Bank Funding Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful. Any change in the Alternate Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.
“Alternate Source” shall have the meaning set forth in the definition of
Overnight Bank Funding Rate.
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, money laundering or bribery administered or enforced
from time to time by a Compliance Authority, and any regulation, order, or
directive promulgated, issued or enforced pursuant to such Laws, all as amended,
supplemented or replaced from time to time.


4



--------------------------------------------------------------------------------









“Applicable Law” shall mean all Laws applicable to the Person, conduct,
transaction, covenant, Other Document or contract in question, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
“Applicable Margin” shall mean as of the date on which the quarterly financial
statements of Borrowers on a Consolidated Basis and related Compliance
Certificate required under Section 9.8 for the most recently completed fiscal
quarter are due to be delivered (each day on which such delivery is due, an
“Adjustment Date”), the Applicable Margin for each type of Advance shall be
adjusted, if necessary, to the applicable percent per annum set forth in the
pricing table below corresponding to the Excess Availability as of the last day
of the most recently completed fiscal quarter prior to the applicable Adjustment
Date:
EXCESS AVAILABILITY
APPLICABLE MARGINS FOR LIBOR RATE LOANS


APPLICABLE MARGINS FOR DOMESTIC RATE LOANS
If Excess Availability is greater than 66% of the Maximum Available Credit
2.00%
1.00%
If Excess Availability is greater than 33% but equal to or less than 66% of the
Maximum Available Credit
2.25%
1.25%
If Excess Availability is equal to or less than 33% of the Maximum Available
Credit
2.50%
1.50%



If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Section 9.8 by the dates required pursuant to
such section, each Applicable Margin shall be conclusively presumed to equal the
highest Applicable Margin specified in the pricing table set forth above until
the date of delivery of such financial statements, certificates and/or other
information, at which time the rate will be adjusted based upon the Excess
Availability reflected in such statements. Any increase in interest rates
payable by Borrowers under this Agreement and the Other Documents pursuant to
the provisions of the foregoing sentence shall be in addition to and independent
of any increase in such interest rates resulting from the occurrence of any
Event of Default (including, if applicable, any Event of Default arising from a
breach of Section 9.8 hereof) and/or the effectiveness of the Default Rate
provisions of Section 3.1 hereof or the default fee rate provisions of Section
3.2 hereof.
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, Agent
reasonably determines that (a) the Excess Availability as previously calculated
as of any applicable date for any applicable period was inaccurate, and (b) a
proper calculation of the Excess Availability for any such period would


5



--------------------------------------------------------------------------------









have resulted in different pricing for such period, then (i) if the proper
calculation of the Excess Availability would have resulted in a higher interest
rate for such period, automatically and immediately without the necessity of any
demand or notice by Agent or any other affirmative act of any party, the
interest accrued on the applicable outstanding Advances for such period under
the provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the Excess Availability would have resulted in a lower interest rate for such
period, then the interest accrued on the applicable outstanding Advances for
such period under the provisions of this Agreement and the Other Documents shall
be deemed to remain unchanged, and Agent and Lenders shall have no obligation to
repay interest to the Borrowers; provided, that, if as a result of any
restatement or other event or other determination by Agent a proper calculation
of the Excess Availability would have resulted in a higher interest rate for one
or more periods and a lower interest rate for one or more other periods (due to
the shifting of income or expenses from one period to another period or any
other reason), then the amount payable by Borrowers pursuant to clause (i) above
shall be based upon the excess, if any, of the amount of interest that should
have been paid for all applicable periods over the amounts of interest actually
paid for such periods.
“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the Credit Management Module of
PNC’s PINACLE® system, or any other equivalent electronic service agreed to by
Agent, whether owned, operated or hosted by Agent, any Lender, any of their
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Agent pursuant to this Agreement or any Other Document,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that Agent specifically instructs a Person in writing
to deliver in physical form.
“Authorized Officer” of any Person shall mean the Chairman, Chief Financial
Officer, Chief Executive Officer, Vice President, or other authorized officer of
such Person designated by Borrowing Agent.
“Bail-In Action” the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” shall mean the base commercial lending rate of PNC for U.S. Dollar
Loans as publicly announced to be in effect from time to time, such rate to be
adjusted automatically, without


6



--------------------------------------------------------------------------------









notice, on the effective date of any change in such rate. This rate of interest
is determined from time to time by PNC as a means of pricing some loans to its
customers and is neither tied to any external rate of interest or index nor does
it necessarily reflect the lowest rate of interest actually charged by PNC to
any particular class or category of customers of PNC.
“Beneficial Owner” shall mean, for each Borrower, each of the following: (a)
each individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.
“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.
“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.
“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Bonded Contract” shall mean the contracts listed on Schedule 5.18 and any
future contract in respect of which any Surety Bond is issued on behalf of any
Borrower.
“Bonded Equipment” shall mean all right, title and interest with respect to
equipment, owned by a Borrower and (whether or not included in such definition)
all other personal property in each case which is delivered to, prefabricated
for or specifically ordered for a Bonded Job Site, whether or not the same will
be deemed to be affixed to, arise out of or relate to any real property,
together with all accessions thereto.
“Bonded Inventory” shall mean all inventory of Borrowers, including, without
limitation, goods, merchandise and other personal property in each case which is
furnished under any Bonded Contract, all raw materials, work in process,
finished goods and materials and supplies of any kind, nature or description in
each case which is delivered to, prefabricated for or specifically ordered for a
Bonded Job Site.
“Bonded Job Site” shall mean the site specified in a Bonded Contract where any
Borrower is to perform the services required thereunder.
“Bonded Receivables” shall mean as to any Borrower, all now owned or hereafter
acquired accounts, Receivables and proceeds, including without limitation, all
insurance proceeds and letter of credit proceeds, in each case solely to the
extent such accounts, Receivables, and proceeds arise out of a Bonded Contract,
including, but not limited to, Bonded Retainage, and all forms of obligations
whatsoever owing to any Credit Party under instruments and documents of title
constituting the foregoing or proceeds thereof; and all rights, securities, and
guarantees with respect to each of the foregoing.
“Bonded Receivable Collection Account” shall have the meaning set forth in
Section 4.8(h) hereof.
“Bonded Retainage” shall mean contract proceeds periodically withheld by a
Customer to provide further security for the performance by any Borrower of a
Bonded Contract, and as such are payable to it only upon a clear demonstration
of compliance with terms of the Bonded Contract.


7



--------------------------------------------------------------------------------









“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.
“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.
“Borrowing Agent” shall mean Mammoth.
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by an Authorized Officer of the Borrowing Agent and
delivered to the Agent, appropriately completed, by which such officer shall
certify to Agent the Formula Amount and calculation thereof as of the date of
such certificate.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by Law to be closed
for business in East Brunswick, New Jersey and, solely with respect to Sand
Tiger, including Alberta, Canada and, if the applicable Business Day relates to
any LIBOR Rate Loans, such day must also be a day on which dealings are carried
on in the London interbank market.
“Canadian Benefit Plan” shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, pension, retirement or savings
benefits, under which any Borrower has any liability with respect to any
employee or former employee, but excluding any Canadian Pension Plans.
“Canadian Pension Plan” shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to by
a Borrower for its employees or former employees, but does not include the
Canada Pension Plan as maintained by the Government of Canada.
“Canadian Pension Termination Event” shall mean (a) the voluntary full or
partial wind up of a Canadian Pension Plan that is a registered pension plan by
a Borrower; (b) the institution of proceedings by any Governmental Body to
terminate in whole or in part or have a trustee appointed to administer such a
plan; or (c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination of, winding up or the
appointment of trustee to administer, any such plan.
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one (1) year and which, in accordance with GAAP, would be classified as
capital expenditures; excluding, without duplication, any such expenditures or
liabilities to the extent constituting (i) expenditures of insurance proceeds to
acquire or repair any asset, (ii) leasehold improvements for which a Borrower or
a Subsidiary is reimbursed by the lessor, sublessor or sublessee, (iii)
expenditures made with the proceeds of any amount


8



--------------------------------------------------------------------------------









reinvested pursuant to Section 7.1(b), or (iv) consideration for Permitted
Acquisitions. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.
“Capital Stock” shall mean (i) in the case of a corporation, capital stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”
“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Borrower:
(a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services.
The indebtedness, obligations and liabilities of any Borrower to the provider of
any Cash Management Products and Services in connection therewith (including all
obligations and liabilities owing to such provider in respect of any returned
items deposited with such provider) (the “Cash Management Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of each of the Other Documents. The Liens
securing the Cash Management Products and Services shall be pari passu with the
Liens securing all other Obligations under this Agreement and the Other
Documents, subject to the express provisions of Section 11.5.
“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
“Certificate of Beneficial Ownership” shall mean, for each Borrower, a
certificate in substantially the form of Exhibit 5.19 hereto (as amended or
modified by Agent from time to time in its sole discretion), certifying, among
other things, the Beneficial Owner of such Borrower.
“CFTC” shall mean the Commodity Futures Trading Commission.


9



--------------------------------------------------------------------------------









“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
“Change of Control” shall mean: (a) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (other than any Permitted Holder)
shall have acquired (i) beneficial ownership of 50% or more on a fully diluted
basis of the voting Equity Interests of Mammoth in the aggregate, or (ii) the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of Mammoth; or (b) except as permitted
by Section 7.1, Mammoth shall cease to beneficially own and control, directly or
indirectly, 100%, on a fully diluted basis, of the economic and voting interest
in the Equity Interests of each other Borrower.
“Charges” shall mean all Taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property Taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to Tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the PBGC, or any
other like applicable Canadian authority in any applicable jurisdiction or any
environmental agency or superfund), upon the Collateral, any Borrower or any of
its Affiliates.
“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.
“Closing Date” shall mean October 19, 2018.
“Code” shall mean the Internal Revenue Code of 1986 and, with respect to Sand
Tiger, Income Tax Act (Canada), as the same may be amended or supplemented from
time to time, and any successor statute of similar import, and the rules and
regulations thereunder, as from time to time in effect.
“Collateral” shall mean and include all right, title and interest of each
Borrower in all of the property and assets of such Borrower, in each case
whether now existing or hereafter arising or created and whether now owned or
hereafter acquired and wherever located, including, without limitation:


10



--------------------------------------------------------------------------------









(a)    all Receivables and all supporting obligations relating thereto;
(b)    all equipment and fixtures;
(c)    all general intangibles and Intellectual Property (including all payment
intangibles and all software) and all supporting obligations related thereto;
(d)    all Inventory;
(e)    all Subsidiary Stock, securities, investment property, and financial
assets;
(f)    [Reserved];
(g)    [Reserved];
(h)    all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;
(i)    all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Borrower or
in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through (h) of this definition; and
(j)    all proceeds and products of the property described in clauses (a)
through (i) of this definition, in whatever form. It is the intention of the
parties that if Agent shall fail to have a perfected Lien in any particular
property or assets of any Borrower for any reason whatsoever, but the provisions
of this Agreement and/or of the Other Documents, together with all financing
statements and other public filings relating to Liens filed or recorded by Agent
against Borrowers, would be sufficient to create a perfected Lien in any
property or assets that such Borrower may receive upon the sale, lease, license,
exchange, transfer or disposition of such particular property or assets, then
all such “proceeds” of such particular property or assets shall be included in
the Collateral as original collateral that is the subject of a direct and
original grant of a security interest as provided for herein and in the Other
Documents (and not merely as proceeds (as defined in Article 9 of the Uniform
Commercial Code) in which a security interest is created or arises solely
pursuant to Section 9-315 of the Uniform Commercial Code or the PPSA).
Notwithstanding the forgoing, Collateral shall not include any Excluded
Property.
“Commitment” shall mean, as to any Lender, the obligation of such Lender (if
applicable), to make Revolving Advances and participate in Swing Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the Commitment Amount (if any) of such Lender.


11



--------------------------------------------------------------------------------









“Commitment Amount” shall mean, (i) as to any Lender other than a New Lender,
the Commitment Amount (if any) set forth below such Lender’s name on its
signature page hereto (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Commitment Amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), and (ii) as to any Lender that is a New Lender,
the Commitment Amount provided for in the joinder signed by such New Lender
under Section 2.24(a)(ix) in each case as the same may be adjusted upon any
increase by such Lender pursuant to Section 2.24 hereof, or any assignment by or
to such Lender pursuant to Section 16.3(c) or (d) hereof.
“Commitment Percentage” shall mean, (i) as to any Lender other than a New
Lender, the Commitment Percentage (if any) set forth below such Lender’s name on
its signature page hereof (or, in the case of any Lender that became party to
this Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof,
the Commitment Percentage (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), and (ii) as to any Lender that is a New Lender,
the Commitment Percentage provided for in the joinder signed by such New Lender
under Section 2.24(a)(ix), in each case as the same may be adjusted upon any
increase in the Maximum Revolving Advance Amount pursuant to Section 2.24
hereof, or any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
“Compliance Authority” shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State Department, (d)
the U.S. Justice Department, and (e) the U.S. Securities and Exchange
Commission.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal,
provincial, state or other Applicable Law.
“Contribution Agreements” shall, collectively, mean (i) that certain
Contribution Agreement, dated as of November 24, 2014, by and among Mammoth
Energy Holdings LLC and Mammoth Energy Partners GP LLC, a Delaware limited
liability company, (ii) that certain Contribution Agreement, dated as of
November 24, 2014, by and between Gulfport Energy Corporation and Mammoth Energy
Partners LP, a Delaware limited partnership, (iii) that certain Contribution
Agreement, dated as of November 24, 2014, by and between Rhino Resource Partners
LP and Mammoth Energy Partners LP, a Delaware limited partnership, and (iv) that
certain


12



--------------------------------------------------------------------------------









Contribution Agreement, dated on or about September 30, 2016, by and among
Mammoth Energy Holdings LLC, Gulfport Energy Corporation, Rhino Exploration LLC
and Mammoth, in each case, together with the additional conveyance documents and
instruments contemplated or referenced thereunder, and in each case, as amended,
modified or supplemented in compliance with the terms of this Agreement.
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
“Covered Entity” shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise; provided, however, notwithstanding the foregoing, this clause (b)
shall not apply to the shareholders of a publicly traded company.
“Credit Parties” shall mean the Borrowers and the Guarantors, and “Credit Party”
shall mean any of them.
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
“Customs” shall have the meaning set forth in Section 2.13(b) hereof.
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.
“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Borrower to make: (a) interest payments on any Advances
hereunder, plus (b) payments for all fees, commissions and charges set forth
herein, plus (c) payments on Capitalized Lease Obligations, plus (d) scheduled
payments with respect to any other Indebtedness for borrowed money, plus (e) the
amount of the reduction of the Eligible Equipment Sublimit (other than with
respect to any asset sales or other dispositions).
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.


13



--------------------------------------------------------------------------------









“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Commitment Percentage of Advances, (ii) if applicable, fund any portion
of its Participation Commitment in Letters of Credit or Swing Loans or (iii) pay
over to Agent, Issuer, Swing Loan Lender or any Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Agent in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including a particular Default or Event of Default, if any) has
not been satisfied; (b) has notified Borrowers or Agent in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including a particular Default or Event of Default, if any) to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within two (2) Business Days
after request by Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Agent’s receipt of such certification in form and substance satisfactory to the
Agent; (d) has become the subject of an Insolvency Event; (e) has become the
subject of a Bail-In Action, or (f) has failed at any time to comply with the
provisions of Section 2.6(e) with respect to purchasing participations from the
other Lenders, whereby such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Lenders.
“Deposit Account Control Agreements” shall mean the deposit account control
agreements or blocked account agreements to be executed by each institution
maintaining a deposit account or securities account for any of the Credit
Parties, in favor of Agent, for the benefit of Secured Parties, as security for
the Obligations to the extent required by Section 4.8(h) or any other provision
of this Agreement or any Other Document.
“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.
“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
“Domestic Subsidiaries” shall mean, with respect to any Person, any Subsidiary
of such Person which is incorporated or organized under the laws of any state of
the United States or the District of Columbia other than any such Subsidiary
that is owned directly or indirectly by an entity


14



--------------------------------------------------------------------------------









that is not incorporated or organized under the laws of any state of the United
States or the District of Columbia.
“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.
“EBITDA” shall mean for any period with respect to Borrowers on a Consolidated
Basis, the sum of (a) net income (or loss) for such period (excluding
extraordinary gains and losses), plus (b) all interest expense for such period,
plus (c) all charges against income for such period for federal, state and local
taxes, plus (d) depreciation expenses for such period, plus (e) amortization
expenses for such period.
“EEA Financial Institution” (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


“EEA Resolution Authority” any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution and delivery of such document or
agreement.
“Eligibility Date” shall mean, with respect to each Credit Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the date of the execution of such Swap if this Agreement or any Other Document
is then in effect with respect to such Credit Party, and otherwise it shall be
the date of execution and delivery of this Agreement and/or such Other
Document(s) to which such Credit Party is a party).
“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Eligible Equipment” shall mean and include with respect to each Borrower, all
such equipment owned and held by such Borrower at one of Borrower’s locations in
the continental United States or Canada, and that (i) Agent, in its Permitted
Discretion, does not deem to be ineligible based on any credit or collateral
considerations as agent deems reasonable and appropriate from time to time, (ii)
is subject to a perfected, first priority security interest in favor of Agent,
free of all Liens of any Person other than Permitted Encumbrances, and (iii) is
not Bonded Equipment.


15



--------------------------------------------------------------------------------









“Eligible Equipment Sublimit” shall mean for each quarterly period until such
amount ceases to be greater than $0, effective as of the first day of such
quarter, an amount equal to (x) the amount applicable for the immediately
preceding quarter, minus (y) 1.25% of the Initial Equipment Sublimit Amount;
provided, however, in the event that Borrower sells, transfers or otherwise
disposes of any Eligible Equipment included in the calculation of clause (iv) of
Section 2.1(a)(y) or any such Eligible Equipment is subject to a casualty event
after the Closing Date, the Eligible Equipment Sublimit shall mean: (a) for the
remainder of any quarter following such sale, transfer, disposition or casualty
event, the Eligible Equipment Sublimit for the immediately preceding quarter,
minus an amount equal to an amount equal to the Equipment Advance Rate times the
net orderly liquidation value of such asset pursuant to the most recent NOLV
Appraisal and (b) for each quarterly period thereafter until such amount ceases
to be greater than $0, effective as of the first day of such calendar quarter,
an amount equal to (A) the amount applicable for the immediately preceding
quarter minus (B) 1.25% of the Initial Equipment Sublimit Amount; provided,
further, however, following Agent’s acceptance of an NOLV Appraisal after the
Closing Date, the Initial Equipment Sublimit Amount shall be reset as of the
first day of the first fiscal quarter immediately following such acceptance to
an amount equal to the Equipment Advance Rate times the appraised net orderly
liquidation value percentage of Eligible Equipment as set forth in such NOLV
Appraisal.
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower (other than Eligible Unbilled Receivables), as
applicable, arising in the ordinary course of business. A Receivable shall not
be deemed eligible unless such Receivable is subject to Agent’s first priority
perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent in its Permitted Discretion. In addition, no Receivable
shall be an Eligible Receivable if:
(a)    it arises out of a sale made by any Borrower to an Affiliate of any
Borrower, or to a Person controlled by an Affiliate of any Borrower (other than
any operating portfolio company of any holder of Equity Interests in Mammoth or
Gulfport Energy Corporation and its Subsidiaries);
(b)    it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date;
(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables or Eligible Unbilled Receivables by virtue of clause
(b) hereunder;
(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached in any material respect;
(e)    an Insolvency Event shall have occurred with respect to such Customer;
(f)    the sale is not payable in Dollars or Canadian Dollars or is to a
Customer outside the United States of America or a province of Canada (other
than Quebec or any other province or territory thereof that has not adopted the
PPSA), unless the sale is on letter of credit, guaranty or acceptance terms, in
each case acceptable to Agent in its Permitted Discretion;


16



--------------------------------------------------------------------------------









(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
(h)    if such Receivable constitutes a Bonded Receivable or any Receivable
relating to the sale or other disposition of Surety Collateral;
(i)    the Customer is the United States of America, federal government of
Canada any state, province or territory thereof or any department, agency or
instrumentality of any of them, unless the applicable Borrower assigns its right
to payment, if the Receivable is subject to such an assignment, of such
Receivable to Agent pursuant to the Assignment of Claims Act of 1940, as amended
(31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has
fully complied with or is exempt under the Financial Administration Act (Canada)
to Agent’s satisfaction or has otherwise complied with other similar applicable
statutes or ordinances, but only to the extent the aggregate amount of all such
Receivables not subject to such an assignment exceeds 10% of the Formula Amount
as of any date of determination;
(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
(k)    the aggregate amount of outstanding Receivables (i) with respect to any
Customer other than Gulfport Energy Corporation and its Subsidiaries as provided
in clause (ii) below, which exceed twenty-five (25%) of all Eligible Receivables
and (ii) with respect to Gulfport Energy Corporation and its Subsidiaries which
exceed, (a) thirty percent (30%) of all Eligible Receivables so long as Gulfport
Energy Corporation maintains at least a “B-” credit rating by Moody’s Investors
Service, Inc. (“Moody’s”), and (b) thirty-five percent (35%) of all Eligible
Receivables so long as Gulfport Energy Corporation maintains a “B+” credit
rating or better by Moody’s, in each case, to the extent such Receivable exceeds
such limit;
(l)    the Receivable is subject to any offset, deduction, defense, dispute or
counterclaim or is contingent in any respect (including by virtue of the
Customer also being a creditor or supplier of Borrower) with respect to the
Receivable, but only to the extent of the maximum potential amount of such
offset, deduction, defense, dispute, counterclaim or contingency against the
applicable Receivable;
(m)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts, deductions, allowances or sales
rebates made in the ordinary course of business for prompt payment, all of which
discounts or allowances or sales rebates are reflected in the calculation of the
face value of each respective invoice related thereto, but, with respect to a
Receivable subject to discounts, deductions, allowances or sales rebates, only
to the extent of the maximum potential amount of such discount or allowance
against the applicable Receivables are reflected in Borrowers’ calculation of
the Formula Amount;


17



--------------------------------------------------------------------------------









(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(o)    such Receivable is not payable to the applicable Borrower, as applicable;
or
(p)    such Receivable is not otherwise satisfactory to Agent as determined in
good faith by Agent in the exercise of its Permitted Discretion.
“Eligible Unbilled Receivables” shall mean and include with respect to any
Borrower, each Receivable of such Borrower (other than Eligible Receivables)
arising in the ordinary course of business (i) representing services previously
performed by such Borrower and accepted by the Customer, (ii) which in
accordance with such Borrower’s written agreement with the Customer, has not yet
been fully invoiced and billed to the Customer and (iii) that would otherwise
constitute an Eligible Receivable but for the fact that the full amount of such
Receivable has not been invoiced and billed to the Customer. A Receivable shall
not be deemed an Eligible Unbilled Receivable unless such Receivable is subject
to Agent’s first priority perfected security interest and no other Lien (other
than Permitted Encumbrances), and is evidenced by documentation satisfactory to
Agent in its Permitted Discretion and has been verified to Agent’s reasonable
satisfaction pursuant to field examination and other verifications from time to
time performed on behalf of Agent pursuant to the terms of this Agreement. In
addition, no Receivable shall be an Eligible Unbilled Receivable if:
(a)    it has not been invoiced and billed to the Customer within thirty (30)
days of the applicable and corresponding work completion date;
(b)    with respect to any Receivable generated after the Closing Date, Agent
shall not have received, upon request, a true, correct and complete copy of the
written agreement between such Borrower and Customer in respect thereof; or
(c)    any representation, circumstance or requirement set forth in the
definition of Eligible Receivables (other than clauses (b), (c) and (j) (with
respect to the provision of services only) thereof) is not true or otherwise
satisfied with respect to the applicable Receivable.
“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.
“Environmental Laws” shall mean all applicable federal, state, provincial and
local environmental, land use, chemical use, safety and sanitation laws,
statutes, ordinances and codes relating to the protection of the environment
and/or governing the use, storage, treatment, generation, transportation,
processing, handling, production or disposal of Hazardous Substances and the
rules, regulations, legally binding policies, guidelines, or interpretations,
decisions, orders and legally binding directives of federal, state, provincial
and local governmental agencies and authorities with respect thereto, including,
without limitation, the Environmental Protection Act.
“Equipment Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(vi) hereof.


18



--------------------------------------------------------------------------------









“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the Applicable Laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited or unlimited liability
companies or partnerships or business trusts or other legal entities, as the
case may be: (i) all economic rights (including all rights to receive dividends
and distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (iii)
all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer; (v)
in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and (ix)
all certificates evidencing such Equity Interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” the document described as such and published
by the Loan Market Association (or any successor person) from time to time.


“Event of Default” shall have the meaning set forth in Article X hereof.
“Excess Availability” at a particular date shall mean an amount equal to (a) the
lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance Amount
minus the Maximum Undrawn Amount of all outstanding Letters of Credit minus (b)
the outstanding amount of Advances (other than Letters of Credit).
“Exchange Act” shall mean the Securities Exchange Act of 1934 or any other
similar applicable legislation in any applicable jurisdiction, as amended.
“Excluded Deposit Accounts” shall mean (a) those deposit accounts identified as
“Excluded Deposit Accounts” on Schedule 5.30 and any other deposit accounts
established after the Closing


19



--------------------------------------------------------------------------------









Date, so long as (i) at any time the balance in any such “Excluded Deposit
Account” or other deposit account established after the Closing Date does not
exceed $200,000 and the aggregate balance in all such “Excluded Deposit
Accounts” or other deposit accounts does not exceed $1,000,000 and (ii) such
deposit account does not receive remittances from Customers or other proceeds of
Receivables and is not an operating account; (b) other deposit accounts
established solely as payroll, employee benefits, health care reimbursement and
other zero balance accounts; (c) deposit accounts maintained in bank accounts
outside of the United States for Foreign Subsidiaries (other than Sand Tiger),
and (d) deposit accounts of an Unrestricted Subsidiary.
“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Credit Party, each of its Swap Obligations if, and to the extent that, all or
any portion of this Agreement or any Other Document that relates to such Swap
Obligation (or the guaranty of such Swap Obligation, or the grant by such Credit
Party of a security interest in the Collateral to secure such Swap Obligation)
is or becomes illegal under the CEA, or any rule, regulation or order of the
CFTC, by virtue of such Credit Party’s failure to qualify as an Eligible
Contract Participant on the Eligibility Date for such Swap. Notwithstanding
anything to the contrary contained in the foregoing or in any other provision of
this Agreement or any Other Document, the foregoing is subject to the following
provisos: (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition shall only include the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal as a result of the failure by such Credit Party
for any reason to qualify as an Eligible Contract Participant on the Eligibility
Date for such Swap; (b) if a guarantee of a Swap Obligation would cause such
obligation to be an Excluded Hedge Liability but the grant of a security
interest would not cause such obligation to be an Excluded Hedge Liability, such
Swap Obligation shall constitute an Excluded Hedge Liability for purposes of the
guaranty but not for purposes of the grant of the security interest; and (c) if
there is more than one Credit Party executing this Agreement or the Other
Documents and a Swap Obligation would be an Excluded Hedge Liability with
respect to one or more of such Persons, but not all of them, the definition of
Excluded Hedge Liability or Liabilities with respect to each such Person shall
only be deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities.
“Excluded Property” shall mean any (i) lease, license, contract or agreement to
which any Borrower is a party, and any of its rights or interests thereunder, if
and to the extent that a security interest therein is prohibited by or in
violation of (x) any Applicable Law, or (y) a term, provision or condition of
any such lease, license, contract or agreement (unless in each case, such
Applicable Law, term, provision or condition would be rendered ineffective with
respect to the creation of such security interest pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor provision
or provisions) of any relevant jurisdiction or any other Applicable Law or
principles of equity) (ii) equipment owned by any Credit Party that is subject
to a purchase money lien or a Capitalized Lease Obligation if (but only to the
extent that and only for so long as such purchase money Indebtedness or capital
lease restricts the granting of a Lien therein to Agent) the grant of a security
interest therein would constitute a violation of a valid and enforceable
restriction in favor of a third party, unless any required consents shall have
been obtained, (iii) Excluded Deposit Accounts, (iv) Collateral for which the
benefits of obtaining such Collateral are


20



--------------------------------------------------------------------------------









outweighed by the costs or burdens of providing the same in Agent’s discretion,
(v) Real Property, (vi) Equity Interests of any Unrestricted Subsidiary and
property owned by an Unrestricted Subsidiary, and (vii) monies, checks,
securities or other items on deposit or otherwise held in deposit accounts or
trust accounts specifically and exclusively used for payroll, payroll taxes,
deferred compensation and other employee wage and benefit payments to or for the
direct benefit of such Credit Party’s employees, provided, however, that the
foregoing described in clauses (i) and (ii) shall cease to be treated as
“Excluded Property” (and shall constitute Collateral) immediately at such time
as the contractual or legal prohibition shall no longer be applicable and to the
extent severable, such security interest shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (x) or (y) above, provided, that Excluded Property shall not
include any proceeds of any such lease, license, contract, property, equipment
or agreement or any goodwill of Borrowers’ business associated therewith or
attributable thereto.
“Excluded Taxes” shall mean, with respect to any Recipient, any of the following
Taxes imposed on with respect to any payment to be made to such Recipient by or
on account of any Obligations, (a) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case, (i) imposed on it by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Recipient is organized or in which its
principal office is or applicable lending office is located or, in the case of
any Lender, Participant, Swing Loan Lender or Issuer, in which its applicable
lending office is located or (ii) that are Other Connection Taxes, (b) any
withholding Tax that is imposed on amounts payable to such Recipient at the time
such Recipient becomes a party hereto or acquires a participation (or designates
a new lending office), except to the extent that such Recipient (or its assignor
or seller of a participation, if any) was entitled, at the time of designation
of a new lending office (or assignment or sale of a participation), to receive
additional amounts from the Borrowers with respect to such withholding Tax
pursuant to Section 3.10(a), (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10(e), or (d) any Taxes imposed under FATCA.
“Facility Fee” shall have the meaning set forth in Section 3.3 hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
applicable intergovernmental agreements entered into with respect thereto
(together with any law implementing such agreements).
“FSCO” shall mean The Financial Services Commission of Ontario or like body in
Canada or in any other province or territory or jurisdiction of Canada with whom
a Canadian Pension Plan is required to be registered in accordance with
Applicable Law and any other Governmental Body succeeding to the functions
thereof.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) calculated by the Federal Reserve Bank of New York (or any
successor), based on such day’s federal funds


21



--------------------------------------------------------------------------------









transactions by depositary institutions, as determined in such matter as such
Federal Reserve Bank (or any successor) shall set forth on its public website
from time to time, and as published on the next succeeding Business Day by such
Federal Reserve Bank as the “Federal Funds Effective Rate”; provided, if such
Federal Reserve Bank (or its successor) does not publish such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.
“Fee Letter” shall mean the fee letter dated as of the Closing Date among
Borrowers and PNC.
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, in
each case, for the four fiscal quarter period then ending for Borrowers on a
Consolidated Basis (and after giving pro forma effect to the consummation of the
subject Permitted Acquisition or Permitted Joint Venture Investment, as the case
may be), the ratio of (a) Adjusted EBITDA, minus Unfinanced Capital Expenditures
made during such period, minus cash distributions and dividends made by Mammoth
during such period (other than cash distributions and dividends made
concurrently with the proceeds of the issuance by Mammoth of its Equity
Interest) to (b) all Debt Payments made during such period, plus cash taxes paid
during such period. For purposes of calculating Fixed Charge Coverage Ratio as
it relates to Permitted Joint Venture Investments, (i) all required capital
contributions made during such four fiscal quarter period and (ii) all other
Permitted Joint Venture Investments made during such four fiscal quarter period,
shall be added to the denominator.
“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.
“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Hedge.
“Foreign Lender” shall mean any Recipient that is not a “United States person”
as defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.


22



--------------------------------------------------------------------------------









“Free Cash” shall mean, the aggregate amount of cash of the Borrowers (excluding
any cash against which checks or drafts have been issued) which is not subject
to any Lien other than Permitted Encumbrances pursuant to clauses (a) and/or
(m)(i) or (ii).
“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money (other than Indebtedness of a Credit Party to
another Credit Party) evidenced by notes, bonds, debentures, or similar
evidences of Indebtedness that by its terms matures more than one year from, or
is directly or indirectly renewable or extendible at such Person’s option under
a revolving credit or similar agreement obligating the lender or lenders to
extend credit over a period of more than one year from the date of creation
thereof, and specifically including Capitalized Lease Obligations, current
maturities of long-term debt, revolving credit and short term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations and, without duplication, Indebtedness consisting of
guaranties of Funded Debt of other Persons; provided, however, that for purposes
of determining the amount of “Funded Debt” with respect to Revolving Advances,
the amount of funded debt shall be equal to the quotient of (i) the sum of the
outstanding Revolving Advances and the Maximum Undrawn Amount of all outstanding
Letters of Credit for each day of the most recently ended fiscal quarter,
divided by (ii) the number of such days in such fiscal quarter.
“GAAP” shall mean generally accepted accounting principles in the United States
of America or Canada, as applicable and in effect from time to time.
“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.
“Governmental Body” shall mean any nation or government, any state, province or
other political subdivision thereof or any entity, authority, agency, division
or department exercising the executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to a
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.
“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.


23



--------------------------------------------------------------------------------









“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 5101, et seq.), RCRA or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state or provincial Law, and any other Applicable
Laws now in force or hereafter enacted relating to hazardous waste disposal.
“Hedge” shall mean an interest rate, currency or commodity exchange, collar,
cap, swap, floor, adjustable strike cap, adjustable strike corridor or similar
agreements entered into by any Credit Party in order to provide protection to,
or minimize the impact upon, such Credit Party and/or its respective
Subsidiaries of changes in interest rates, currency exchange rates or commodity
prices.
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Hedge”.
“Hedge Termination Value” shall mean, in respect of any one or more Hedges,
after taking into account the effect of any legally enforceable netting
agreements related to such Hedges, (a) for any date on or after the date such
Hedges have been closed out and termination values determined in accordance
therewith, such termination values, or (b) for any date prior to the date
referenced in clause (a), the amounts determined as the mark-to-market values
for such Hedges, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedges
(which may include a Lender or any Affiliate thereof).
“Inactive Subsidiary” shall mean any Subsidiary that does not (a) conduct any
business operations (including the operations of a holding company), (b) have
any assets or (c) own any Capital Stock of any Credit Party or any other
Subsidiary (except another Inactive Subsidiary) of any Credit Party.
“Increased Tax Burden” shall mean the additional federal, state or local taxes
assumed to be payable by a shareholder or member of any Borrower as a result of
such Borrower’s status as a limited liability company, subchapter S corporation
or any other entity that is disregarded for federal and state income tax
purposes (as applicable) but only so long as such Borrower has elected to be
treated as a pass though entity for federal and state income tax purposes and
such election has not been rescinded or withdrawn, as evidenced and
substantiated by the tax returns filed by such Borrower (as applicable), with
such taxes being calculated for all members or shareholders, as applicable, at
the highest marginal rate applicable to any member or shareholder, as
applicable.
“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute


24



--------------------------------------------------------------------------------









or contingent, or joint or several) of such Person for or in respect of:
(a) borrowed money; (b) amounts received under or liabilities in respect of any
note purchase or acceptance credit facility, and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (c) all
Capitalized Lease Obligations; (d) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, banker’s acceptance agreement
or similar arrangement; (e) solely for the purposes of Section 10.13 hereof,
obligations under any Interest Rate Hedge, Foreign Currency Hedge, or other
interest rate management device, foreign currency exchange agreement, currency
swap agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement; (f) any other
advances of credit made to or on behalf of such Person or other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including trade payables and accrued expenses incurred in the
ordinary course of business which are not represented by a promissory note or
other evidence of indebtedness); (g) all Equity Interests of such Person subject
to repurchase or redemption/retraction rights at the time of determination
(excluding repurchases or redemptions at the sole option of such Person);
(h) all indebtedness, obligations or liabilities secured by a Lien on any asset
of such Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person; (i) all obligations of such Person for
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person due and payable at the time of determination and
arising out of purchase and sale contracts; (j) off-balance sheet liabilities
and/or pension plan liabilities of such Person; (k) obligations arising under
bonus, deferred compensation, incentive compensation or similar arrangements,
other than those arising in the ordinary course of business; and (l) any
guaranty of any indebtedness, obligations or liabilities of a type described in
the foregoing clauses (a) through (k).
“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or an account of any Obligation of a Credit
Party under this Agreement or the Other Documents and (b) to the extent not
otherwise described in clause (a), Other Taxes.
“Ineligible Security(ies)” shall mean any security which may not be underwritten
or dealt in by member banks of the Federal Reserve System under Section 16 of
the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Initial Equipment Sublimit” shall mean the Equipment Advance Rate times the
appraised net orderly liquidation value percentage of Eligible Equipment as set
forth in the NOLV Appraisal most recently accepted by Agent.
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code, the
Bankruptcy and Insolvency Act (Canada), the Companies Creditors Arrangement Act,


25



--------------------------------------------------------------------------------









the Winding Up Act or any applicable corporate statute), or regulatory
restrictions, (b) has had a receiver, receiver and manager, conservator,
trustee, administrator, monitor, liquidator, custodian, assignee for the benefit
of creditors or similar Person charged with the reorganization, arrangement, or
liquidation of its business appointed for it or has called a meeting of its
creditors, (c) admits in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business or any
sale of its assets in bulk, (d) with respect to a Lender, such Lender is unable
to perform hereunder due to the application of Applicable Law, or (e) in the
good faith determination of the Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clause (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding) that any Borrower’s
ownership, use, marketing, sale or distribution of any Inventory, Equipment,
Intellectual Property or other property or asset is violative of any ownership
of or right to use any Intellectual Property of such Person.
“Intellectual Property Security Agreement” shall mean that certain Intellectual
Property Security Agreement, dated as of the Closing Date between the Borrowers
and Agent, the form and substance of which shall be satisfactory to Agent.
“Interest Coverage Ratio” shall mean, with respect to the Borrowers on a
Consolidated Basis, the ratio of (a) Adjusted EBITDA for the trailing four
fiscal quarter period for which financial statements are available, less the sum
of (x) Unfinanced Capital Expenditures made during such period, and (y) cash
taxes paid or distributions made by Mammoth in respect of taxes, to (b) Interest
Expense; it being understood that all dividends and distributions made by the
Borrowers will not be included in the calculation of Interest Coverage Ratio.
“Interest Expense” shall mean the sum of consolidated total interest expense and
capitalized interest.
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection


26



--------------------------------------------------------------------------------









to, or minimize the impact upon, such Borrower, any Guarantor and/or their
respective Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
inventory (as defined in Article 9 of the Uniform Commercial Code) and all of
such Borrower’s goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Borrower’s business or used in selling or furnishing
such goods, merchandise and other personal property, and all Documents.
“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender which Agent in its discretion
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.
“Law(s)” shall mean any law(s) (including common law and equitable principles),
federal, state, provincial and foreign constitutions, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, code, release, ruling,
order, executive order, injunction, writ, decree, judgment, authorization or
approval, lien or award of or any settlement arrangement with any Governmental
Body or arbitrator, directives and orders of any Governmental Body, in each
case, whether, foreign or domestic, state, provincial, federal or local.
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee of, any real property on which any Borrower
conducts mining operations, including, without limitation, the premises
identified as Leasehold Interests on Schedule 4.4 hereto.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed.
“Lender-Provided Hedge” shall mean a Hedge which is provided by any Lender or
Affiliate thereof and with respect to which Agent confirms meets the following
requirements: such Hedge (i) is documented in a standard International Swap
Dealer Association Agreement or other customary agreement reasonably
satisfactory to Agent, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes. The liabilities to the provider of any Lender-Provided
Hedge (the “Hedge Liabilities”) of the Credit Party or Subsidiary thereof that
is party to such Lender-Provided Hedge shall, for purposes of this Agreement and
all Other Documents be “Obligations” of such Person and of each other Credit
Party except to the extent constituting Excluded Hedge Liabilities of such
Person (subject to the final sentence of the definition of Excluded Hedge
Liabilities). The Liens securing the Hedge Liabilities (except to the extent
constituting Excluded Hedge Liabilities) shall be pari passu with the Liens
securing all other


27



--------------------------------------------------------------------------------









Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.
“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof
“Letter of Credit Sublimit” shall mean the amount that is twenty percent (20%)
of the then effective Maximum Revolving Advance Amount.
“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.
“Leverage Ratio” shall have the meaning set forth in Section 6.5(b) hereof.
“Liberty Mutual Agreement Among Parties” shall mean that certain Agreement Among
Parties, dated as of June 18, 2018, between Liberty Mutual Group and Agent as
the same may be amended or modified from time to time with the prior written
consent of Borrowing Agent.
“Liberty Mutual Indemnity Agreement” shall mean that certain General Agreement
of Indemnity dated as of May 25, 2018, by and among the Surety party thereto as
surety and those certain Borrowers party thereto as indemnitor and principal, as
the same may be amended or modified from time to time with the prior written
consent of Agent.
“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or (x) if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate
Source, a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error), (y) if the LIBOR Rate
is unascertainable as set forth in Section 3.12(a), a comparable replacement
rate determined in accordance with Section 3.12), by (b) a number equal to 1.00
minus the Reserve Percentage; provided, however, that if the LIBOR Rate
determined as provided above would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.


28



--------------------------------------------------------------------------------









The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
“LIBOR Rate Loan” shall mean an Advance at any time that bears interest based on
the LIBOR Rate.
“LIBOR Termination Date” shall have the meaning set forth in Section 3.12(a)
hereof.
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-à-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of the applicable Borrower’s Inventory with the
benefit of any Intellectual Property applicable thereto, irrespective of such
Borrower’s default under any License Agreement with such Licensor.
“Lien” shall mean any mortgage, deed of trust, deemed or statutory trust,
pledge, hypothecation, assignment, security interest, lien (whether statutory or
otherwise), Charge, claim or encumbrance, or preference, priority or other
security agreement or preferential arrangement held or asserted in respect of
any asset of any kind or nature whatsoever including any adverse right or claim,
conditional sale or other title retention agreement, and the filing of, or
agreement to give, any financing statement under the Uniform Commercial Code,
PPSA or comparable law of any jurisdiction.
“Lien Waiver Agreement” shall mean an agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, which is executed in favor of
Agent by a Person who (a) owns or subleases premises at which Collateral is
located from time to time and by which such Person shall waive (or subordinate
as to the Lien in favor of Agent contemplated hereby) any Lien that such Person
may ever have with respect to such Collateral and shall authorize Agent from
time to time to enter upon the premises to inspect or remove such Collateral
from such premises or to use such premises to store or dispose of such
Collateral for a limited time or (b) transports, holds or stores Collateral of a
Borrower and by which such Person shall waive (or subordinate as to the Lien in
favor of Agent contemplated hereby) any Lien, right of reclamation or other
right that such Person may ever have with respect to such Inventory and shall
agree to turn over to Agent such Inventory upon request from Agent; provided,
Agent acknowledges and agrees that so long as no Event of Default exists, Agent
shall not require Borrower to obtain Lien Waiver Agreements at locations


29



--------------------------------------------------------------------------------









other than (i) the primary corporate headquarters of Borrower where books and
records are kept and (ii) all other premises of Borrower where Collateral valued
in excess of $5,000,000 are located. For the avoidance of doubt, Agent may
implement a rent reserve equal to up to three (3) times the monthly rent at each
leased location of Borrower that is not subject to a Lien Waiver Agreement, or
to the extent Borrower has provided Agent notice acceptable to Agent that a
portion of the rent at any location has been prepaid, the portion of the rent
that has not been prepaid for at least three (3) months.
“Management Agreement” shall mean that certain services agreement in
substantially the form filed with the Registration Statement, as amended and
restated, supplemented and modified from time to time, as disclosed to Agent.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, operations, assets, business or liabilities of the Credit
Parties taken as a whole, (b) the ability of the Credit Parties taken as a whole
to pay or perform the Obligations in accordance with the terms of this Agreement
or the Other Documents (as applicable), (c) the value of a material portion of
the Collateral, or Agent’s Liens on a material portion of the Collateral or the
priority of any such Lien or (d) Agent’s and each Lender’s rights and remedies
under this Agreement and the Other Documents.
“Material Contract” shall mean any agreement, document, instrument, contract or
other arrangement to which a Credit Party or any of its Restricted Subsidiaries
is a party (other than this Agreement and the Other Documents) (i) which give
rise to Leasehold Interests or (ii) for which the nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect, in the case of each of clauses (i) and (ii), as amended, restated,
supplemented, renewed, or modified from time to time in accordance with this
Agreement.
“Material Event of Default” shall mean the occurrence of any one or more of the
Events of Default listed in Sections 10.7 or 10.8.
“Maximum Available Credit” shall mean the lesser of (i) the Maximum Revolving
Advance Amount less the Maximum Undrawn Amount of all outstanding Letters of
Credit or (ii) the Formula Amount.
“Maximum Revolving Advance Amount” shall mean $185,000,000 plus any increases in
accordance with Section 2.24 less any decreases in accordance with Section 2.25.
“Maximum Swing Loan Advance Amount” shall mean the amount that is 10% of the
then effective Maximum Revolving Advance Amount.
“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.


30



--------------------------------------------------------------------------------









“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Borrower or any member of the
Controlled Group.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Credit Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4063 or 4064 of ERISA.
“Negative Pledge Agreements” shall mean each Negative Pledge Agreement executed
from time to time among Borrowers and Agent, in recordable form and otherwise in
form and substance satisfactory to Agent.
“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.
“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.
“NOLV Advance Rate” shall have the meaning set forth in Section 2.1(a)(y)(iii)
hereof.
“NOLV Appraisal” shall have the meaning set forth in Section 2.1(a)(y)(iii)
hereof.
“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.
“Non-Qualifying Party” shall mean any Credit Party that fails for any reason to
qualify as an Eligible Contract Participant.
“Note” shall mean collectively, the Swing Loan Note and the Revolving Credit
Note.
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Credit Party or any Subsidiary of
any Credit Party to Issuer, Swing Loan Lender, Lenders or Agent (or to any other
direct or indirect subsidiary or affiliate of Issuer, Swing Loan Lender, any
Lender or Agent) of any kind or nature, present or future (including any
interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by any
Borrower and any indemnification obligations payable by any Credit Party arising
or payable after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, arrangement, reorganization or like
proceeding relating to any Credit Party, whether or not a claim for post-filing
or post-petition interest, fees or other amounts is allowable or allowed in such
proceeding), whether or not for the payment of money, whether arising by reason
of an extension of credit, opening or issuance of a letter of credit, loan,
equipment lease, establishment of any commercial card or similar facility or
guarantee, under any interest or currency swap, future, option or other similar
agreement, or in any other manner, whether arising out of overdrafts or deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of Agent’s or any


31



--------------------------------------------------------------------------------









Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, in each case arising under, pursuant to or incurred in
connection with, (i) this Agreement, the Other Documents and any amendments,
extensions, renewals or increases thereto, including all costs and expenses of
Agent, Issuer, Swing Loan Lender and any Lender incurred in the documentation,
negotiation, modification, enforcement, collection or otherwise in connection
with any of the foregoing, including but not limited to reasonable attorneys’
fees and expenses and all obligations of any Borrower to Agent, Issuer, Swing
Loan Lender or Lenders to perform acts or refrain from taking any action, (ii)
all Hedge Liabilities and (iii) all Cash Management Liabilities. Notwithstanding
anything to the contrary contained in the foregoing, the Obligations shall not
include any Excluded Hedge Liabilities.
“Operating Agreement” shall mean that certain Limited Liability Company
Agreement of Mammoth Energy Partners LLC, dated on or about September 30, 2016,
as amended, modified and replaced from time to time as permitted under the terms
of this Agreement.
“Original Closing Date” shall mean November 25, 2014.
“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any Other
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between it and the jurisdiction
imposing such Tax (other than connections arising solely from (and would not
have existed but for) it having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced this Agreement or the Other Documents, or sold or assigned an interest
in its Commitment or any Advances, this Agreement or the Other Documents).
“Other Documents” shall mean the Notes, the Perfection Certificates, the
Guaranty, any security agreement(s), the Pledge Agreements, any Lender-Provided
Hedge, any Cash Management Products and Services, the Negative Pledge Agreement,
any Lien Waiver Agreements, any Deposit Account Control Agreements, the Liberty
Mutual Agreement Among Parties and any and all other agreements, instruments,
certificates, statements and documents, including any acknowledgment


32



--------------------------------------------------------------------------------









and waivers, any access agreements, any freight forwarder agreements,
intercreditor agreements, guaranties, pledges, powers of attorney, consents,
certificates, estoppels, opinions, standstill, non-disturbance, interest or
currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed or provided by any Credit Party and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement (and shall include any amendment, restatement, renewal,
supplement, ratification, confirmation, reaffirmation or other modification of
any of the foregoing).
“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document, but excluding any and all such Taxes imposed with respect to any
assignment (other than an assignment made pursuant to Section 3.11) by any
Recipient of an interest in its Commitment or any Advances, this Agreement or
the Other Documents.
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.
“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight Eurocurrency borrowings U.S.-managed banking offices
of depository institutions, as such composite rate shall be determined by the
Federal Reserve Bank of New York, as set forth on its public website from time
to time, and as published on the next succeeding Business Day as the overnight
bank funding rate by such Federal Reserve Bank (or by such other recognized
electronic source (such as Bloomberg) selected by the Agent for the purpose of
displaying such rate) (an “Alternate Source”); provided, that if such day is not
a Business Day, the Overnight Bank Funding Rate for such day shall be such rate
on the immediately preceding Business Day; provided, further, that if such rate
shall at any time, for any reason, no longer exist, a comparable replacement
rate determined by the Agent at such time (which determination shall be
conclusive absent manifest error). If the Overnight Bank Funding Rate determined
as above would be less than zero, then such rate shall be deemed to be zero. The
rate of interest charged shall be adjusted as of each Business Day based on
changes in the Overnight Bank Funding Rate without notice to the Borrower.
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly more than fifty percent (50%) of the shares of stock or other
ownership interests having ordinary voting power to elect a majority of the
directors of the Person, or other Persons performing similar functions for any
such Person.
“Participant” shall mean each Person who pursuant to Section 16.3(b) shall be
granted the right by any Lender to participate in any of the Advances and who
shall have entered into a participation agreement in form and substance
satisfactory to such Lender.
“Participant Register” shall have the meaning set forth in Section 16.3(b)
hereof.
“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.


33



--------------------------------------------------------------------------------









“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group; or (ii) has at
any time within the preceding five years been maintained or to which
contributions have been required by any entity which was at such time a member
of the Controlled Group.
“Perfection Certificates” shall mean collectively, the Perfection Certificate(s)
and the responses thereto provided by each Credit Party and delivered to Agent.
“Permitted Acquisition” shall mean any Acquisition by a Borrower (a) if Excess
Availability would be at least $75,000,000 on a pro forma basis immediately
after giving effect to such investment and for thirty (30) consecutive days
immediately prior such investment on a pro forma basis and provided the
conditions in clauses (d)(i), (d)(ii), (d)(iii), (d)(iv) and (d)(v) of this
definition are met, (b) that is consented to by Agent and the Required Lenders,
(c) which is financed entirely with (i) Equity Interests of Mammoth or any
Subsidiary thereof that is not a Credit Party, (ii) cash equity contributions or
proceeds of the sale of Equity Interests of Mammoth or any Subsidiary thereof
that is not a Credit Party, or (iii) any combination of (i) and (ii) above, or
(d) where each of the following conditions is met:
(i) the Acquisition is consensual;
(ii) the assets, business or Person being acquired is (A) useful or engaged in
or reasonably related or supportive or complementary to the business of the
Credit Parties and their Subsidiaries and (B) is located in, or organized or
formed under the laws of, the United States, Canada or any state, province or
district thereof;
(iii) before and after giving effect to such Acquisition, no Default or Event of
Default has occurred and is continuing or would result therefrom (after giving
pro forma effect to such Acquisition), and all representations and warranties of
each Credit Party set forth in this Agreement and the Other Documents shall be
and remain true and correct in all material respects (except to the any such
representation or warranty expressly relates only to any earlier and/or
specified date);
(iv) no Indebtedness or Liens are incurred, assumed or result from the
Acquisition, except Indebtedness permitted under Section 7.8 and Liens permitted
under Section 7.2;


34



--------------------------------------------------------------------------------









(v) if the Person acquired is not designated as an Unrestricted Subsidiary
pursuant to and in accordance with this Agreement, Mammoth agrees to cause
Section 7.12 to be fully satisfied with respect to such acquired assets or
Person and the applicable Credit Parties shall execute and deliver, or cause
their Restricted Subsidiaries to execute and deliver, all guarantees, Security
Documents and other related documents required under, and in accordance with,
Section 7.12;
(vi) either (A) Excess Availability would be at least twenty-five percent (25%)
of the Maximum Available Credit on a pro forma basis immediately after giving
effect to such investment and for thirty (30) consecutive days immediately prior
such investment on a pro forma basis, or (B) (i) Excess Availability would be
less than twenty-five percent (25%) but greater than seventeen and one-half of
one percent (17.5%) of the Maximum Available Credit on a pro forma basis
immediately after giving effect to such investment and for thirty (30)
consecutive days immediately prior such investment and (ii) the Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a pro forma basis as of the most
recent fiscal quarter for which such financial statements have been delivered;
and
(vii) with respect to any such Acquisition where the aggregate consideration is
greater than $10,000,000, the Borrowers deliver to Agent, at least five Business
Days (or such lesser period as Agent may consent to) prior to such Acquisition,
copies of all material agreements relating thereto and a certificate, in form
and substance satisfactory to the Agent, stating that such Acquisition is a
“Permitted Acquisition” and demonstrating compliance with the foregoing
requirements.
Notwithstanding the foregoing, up to $10,000,000 of Collateral acquired in
connection with Permitted Acquisitions, in the aggregate, may be included at any
one time in the calculation of the Formula Amount prior to an appraisal.
“Permitted Discretion” shall mean Agent’s reasonable credit judgment in
accordance with customary business practices for comparable asset-based lending
transactions, and as it relates to the establishment of reserves or the
imposition of exclusionary criteria shall require that (x) such establishment,
adjustment or imposition after the Closing Date be based on the analysis of
facts or events first occurring or first discovered by Agent after the Closing
Date or are materially different from the facts or events occurring or known to
Agent on the Closing Date, unless the Borrowers and Agent otherwise agree in
writing, (y) the contributing factors to the imposition of any reserves or the
reduction of any Advance Rate shall not duplicate (i) the exclusionary criteria
set forth in the definitions of Eligible Receivables, Eligible Equipment and
Eligible Unbilled Receivables, as applicable (and vice versa) or (ii) any
reserves deducted in computing book value and (z) the amount of any such reserve
so established, any decrease in an Advance Rate or the effect of any adjustment
or imposition of exclusionary criteria be a reasonable quantification of the
incremental dilution of the Formula Amount attributable to such contributing
factors.
“Permitted Dividends” shall mean:
(a) repurchases of, and quarterly cash distributions on, the shares representing
equity of Mammoth provided that: (x) at the time of the declaration of such
dividend or distributions: (i) no Default or Event of Default then exists or
will result therefrom; (ii) after giving effect to the payment of such dividend
or distributions contemplated by the declaration, pro forma Excess Availability


35



--------------------------------------------------------------------------------









would be no less than 22.5% of the Maximum Available Credit; and (iii) on the
date of such declaration, the funds identified to be subject to the distribution
or dividend shall be transferred to a segregated deposit or escrow account
maintained at an institution acceptable to Agent in its Permitted Discretion
(which shall not be subject to any Lien other than the Lien of Agent) and held
in such account until the conditions set forth in clause (y) below have been
satisfied; and (y) at the time such dividends or distributions are made: (i)
such dividends or distributions are made within sixty (60) days after the
declaration thereof; and (ii) on the date such dividends or distributions are
made no Material Event of Default shall have occurred, or would result
therefrom; (b) dividends and distributions made by Subsidiaries of any Credit
Party to such Credit Party and by any Credit Party to another Credit Party; and
(c) any Credit Party may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Stock).
“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders, including without limitation, Liens securing Hedge
Liabilities and Cash Management Products and Services; (b) Liens for taxes,
assessments, import duties or other governmental charges not delinquent or being
Properly Contested; (c) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws (but not regarding any Pension
Plans or Canadian Pension Plans), or under unemployment insurance laws or
similar legislation; (d) deposits or pledges to secure bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
ordinary course of business; (e) Liens granted in connection with any Permitted
Joint Venture Investment; (f) Liens arising by virtue of the rendition, entry or
issuance against any Borrower or any Subsidiary, or any property of any Borrower
or any Subsidiary, of any judgment, writ, order, or decree to the extent the
rendition, entry, issuance or continued existence of such judgment, writ, order
or decree (or any event or circumstance relating thereto) has not resulted in
the occurrence of an Event of Default under Section 10.6 hereof; (g) carriers’,
repairmens’, mechanics’, workers’, materialmens’ or other like Liens arising in
the ordinary course of business with respect to obligations which are not due or
which are being Properly Contested; (h) Liens securing Indebtedness incurred to
finance (or refinance) the construction, purchase or lease of, or repairs,
improvements or additions to, property, plant or equipment of such Person;
provided, however, that the Lien may not extend to any other property owned by
such Person at the time the Lien is incurred (other than assets and property
affixed or appurtenant thereto, improvements, additions and accessions thereto
and proceeds and distributions thereof); (i) other Liens incidental to the
conduct of any Borrower’s business or the ownership of its property and assets
which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit, and which do not in the aggregate materially
detract from Agent’s or Lenders’ rights in and to the Collateral or the value of
any Borrower’s property or assets or which do not materially impair the use
thereof in the operation of any Borrower’s business; (j) easements,
rights-of-way, zoning restrictions, minor defects or irregularities in title and
other charges or encumbrances, in each case, which do not interfere in any
material respect with the ordinary course of business of Borrowers and their
Subsidiaries; (k) Liens in favor of Sureties in the Surety Collateral; (l) Liens
disclosed on Schedule 1.2; provided that such Liens shall secure only those
obligations which they secure on the Closing Date (and extensions, renewals and
refinancing of such obligations permitted by Section 7.8 hereof) and shall not
subsequently apply to any other property or assets of any Borrower other than
the property and assets to which they apply as of the Closing Date; (m) Liens
that are contractual rights of set-off


36



--------------------------------------------------------------------------------









(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of a Credit Party or any Subsidiary to permit satisfaction of
overdraft or similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers of a Credit Party or any Subsidiary in
the ordinary course of business; (n) Liens arising from filing Uniform
Commercial Code financing statements relating solely to leases not prohibited by
this Agreement; (o) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods; (p) Liens on property at the time such Person or any of
its Subsidiaries acquires the property, including any acquisition by means of a
merger or consolidation with or into such Person or a Subsidiary of such Person
(other than a Lien incurred in connection with, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of transactions pursuant to which such Person or any of its Subsidiaries
acquired such property); provided, however, that the Liens may not extend to any
other property owned by such Person (other than assets and property affixed or
appurtenant thereto and improvements, additions and accessions thereto and
proceeds and distributions thereof); (q) Liens arising from the deposit of funds
or securities in trust for the purpose of decreasing or defeasing Indebtedness
so long as such deposit of funds or securities and such decreasing or defeasing
of Indebtedness are permitted by this Agreement; (r) Liens on assets pursuant to
merger agreements, stock or asset purchase agreements and similar agreements
limiting the disposition of such assets pending the closing of the transactions
contemplated thereby; (s) Liens on any cash earnest money deposits made by any
Credit Party in connection with any letter of intent or purchase agreement; (t)
leases, licenses, subleases and sublicenses of assets (including real property
and intellectual property rights) that do not materially interfere with the
ordinary conduct of the business of any Credit Party; (u) Liens granted in
connection with any Indebtedness permitted pursuant to clause (j) of the
definition of Permitted Indebtedness, (v) Liens securing the financing of
insurance premiums so long as such Liens are at all times junior in priority to
the Liens in favor of Agent (except with respect to unearned premiums) and (w)
Liens (A) on advances of cash in favor of the seller of any asset to be acquired
by any Credit Party to be applied against the purchase price for such asset, (B)
consisting of an agreement to dispose of any property in a disposition permitted
under this Agreement and (C) on cash earnest money deposits made by any Credit
Party in connection with any letter of intent or purchase agreement permitted
under this Agreement.
“Permitted Holders” shall mean any of Wexford Capital LP and its Affiliates,
Gulfport Energy Corporation and its Affiliates, and/or any other Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act)
that, directly or indirectly, is in control of, or is controlled by, or is under
common control with any such Persons.
“Permitted Indebtedness” shall mean: (a) the Obligations; (b) any guarantees of
Indebtedness permitted under Section 7.3 hereof; (c) any Indebtedness listed on
Schedule 5.8(b)(ii) hereof; (d) Indebtedness incurred in connection with any
Permitted Joint Venture Investment; (e) Indebtedness incurred in connection with
Permitted Acquisitions to the extent it is subordinated to the Obligations on
terms and conditions satisfactory to Agent in its sole discretion; (f)
Indebtedness consisting of Permitted Loans made by one or more Borrower(s) to
any other Borrower(s); (g) intercompany Indebtedness owing from one or more
Credit Parties to any other one or more Credit Parties in accordance with clause
(c) of the definition of Permitted Loans; (h) Permitted Purchase Money


37



--------------------------------------------------------------------------------









Indebtedness and Capitalized Lease Obligations; (i) unsecured obligations for
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature due and payable at the time of determination and arising out of
purchase and sale contracts, (j) other Indebtedness not to exceed $5,000,000 at
any time, to the extent subordinated to the Obligations on terms and conditions
satisfactory to Agent in its sole discretion; (k) secured Indebtedness which is
junior in priority to the Obligations not to exceed $1,000,000 at any time, (l)
other unsecured indebtedness not to exceed $3,500,000 at any time, and (m)
indemnification obligations under the Liberty Mutual Indemnity Agreement (but
expressly excluding any Indebtedness contemplated under Section 9 of the Liberty
Mutual Indemnity Agreement).
“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; (e) Permitted Loans; (f) Unrestricted
Subsidiaries; (g) Permitted Acquisitions and Permitted Joint Venture
Investments; (h) cash; (i) another Person if, as a result of such Investment,
such other Person is merged or consolidated with or into, or transfers or
conveys all or substantially all its assets to, any Credit Party; (j)
receivables owing to any Credit Party if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided, however, that such trade terms may include such
concessionary trade terms as any Credit Party deems reasonable under the
circumstances; (k) payroll, travel and similar extensions of credit to cover
matters that are expected at the time of such extensions of credit ultimately to
be treated as expenses for accounting purposes and that are made in the ordinary
course of business; (l) extensions of credit to employees, officers, directors,
customers and suppliers made in the ordinary course of business of any Credit
Party; (m) Capital Stock, obligations or securities received in settlement of
debts created in the ordinary course of business and owing to any Credit Party
or in satisfaction of judgments; (n) any Person where such Investment was
acquired by the Company or any of its Restricted Subsidiaries (i) in exchange
for any other investment or accounts receivable held by any Credit Party in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other investment or accounts receivable
or (b) as a result of a foreclosure by any Credit Party with respect to any
secured investment or other transfer of title with respect to any secured
investment in default; (o) any Person to the extent such Investments consist of
prepaid expenses, negotiable instruments held for collection and lease, utility
and workers’ compensation, performance and other similar pledges and deposits
made in the ordinary course of business by any Credit Party; (p) any Person to
the extent such Investments consist of Hedging Obligations otherwise permitted
under this Agreement; (q) existing investments and any extension, modification
or renewal of such existing investments or any investments made with the
proceeds of any additional advances, contributions or other investments of cash
or other assets or other increases thereof (other than as a result of the
appreciation, accrual or accretion of interest or original


38



--------------------------------------------------------------------------------









issue discount or the issuance of pay-in-kind securities, in each case, pursuant
to the terms of such existing investment as in effect on the Closing Date); (r)
obligations of one or more officers, directors, or employees of any Credit Party
in connection with such individual’s acquisition of shares of Capital Stock of
any Credit Party (and refinancings of the principal thereof and accrued interest
thereon) so long as no net cash is paid by such Credit Party to such individuals
in connection with the acquisition of any such obligations; (s) investments
acquired after the Closing Date as a result of the acquisition by any Credit
Party of another Person, including by way of a merger, amalgamation, or
consolidation with or into such Credit Party, in a transaction that is not
prohibited by this Agreement to the extent that such investments were not made
in contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation; (t) obligations issued or guaranteed by Canada or any agency
thereof; (u) certificates of time deposit and bankers’ acceptances having
maturities of not more than one hundred eighty (180) days and repurchase
agreements backed by Canada of a commercial bank if (i) such bank has a combined
capital and surplus of at least Five Hundred Million Dollars ($500,000,000), and
(ii) its debt obligations, or those of a holding company of which it is a
Subsidiary, are rated not less than A (or the equivalent rating) by a nationally
recognized investment rating agency; or (v) that invest solely in obligations
issued or guaranteed by Canada.
“Permitted Joint Venture Investments” shall mean an investment by a Borrower in
any joint venture, provided, that at the time such investment is made (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (ii) (A) Excess Availability would be at least twenty-five percent
(25%) of the Maximum Revolving Credit Amount on a pro forma basis immediately
after giving effect to such investment and for thirty (30) consecutive days
immediately prior such investment on a pro forma basis, or (B) (x) if Excess
Availability would be less than twenty-five percent (25%) but greater than
seventeen and one-half of one percent (17.5%) of the Maximum Available Credit on
a pro forma basis immediately after giving effect to such transaction and for
thirty (30) consecutive days immediately prior such investment and (y) the Fixed
Charge Coverage Ratio would be at least 1.0 to 1.0 on a pro forma basis as of
the most recent fiscal quarter for which such financial statements have been
delivered, and (iii) the Agent has a first priority perfected security interest
in the equity interests of such joint venture owned by the applicable Borrower.
“Permitted Loans” shall mean: (a) the extension of trade credit by a Borrower to
its Customer(s), in the ordinary course of business in connection with a sale of
Inventory or rendition of services, in each case on open account terms; (b)
equipment leases and any related extensions of credit not to exceed as to all
such loans the aggregate amount of $20,000,000 at any time outstanding, (c)
loans to employees in the ordinary course of business not to exceed as to all
such loans the aggregate amount of $2,000,000 at any time outstanding; (d)
intercompany loans between and among Borrowers, so long as, at the request of
Agent, each such intercompany loan is evidenced by a promissory note (including,
if applicable, any master intercompany note executed by Borrowers) on terms
subordinating payment of the indebtedness evidenced by such note to the prior
payment in full of all Obligations reasonably acceptable to Agent that, if it
has a principal value in excess of $1,000,000, has been delivered to Agent
either endorsed in blank or together with an undated instrument of transfer
executed in blank by the applicable Borrower(s) that are the payee(s) on such
note and (e) intercompany loans from a Borrower to an Unrestricted Subsidiary so
long as


39



--------------------------------------------------------------------------------









(i) no Default or Event of Default then exists or will result therefrom and (ii)
after giving effect to such loan, pro forma Excess Availability would be no less
than 22.5% of the Maximum Available Credit.
“Permitted Purchase Money Indebtedness” shall mean Purchase Money Indebtedness
of Credit Party and their Subsidiaries which is incurred after the date of this
Agreement and which is secured by no Lien or only by a Lien permitted by clause
(h) of the definition of Permitted Encumbrance as defined herein; provided that
(a) the aggregate principal amount of such Purchase Money Indebtedness of the
Credit Parties outstanding at any time shall not exceed $5,000,000, (b) such
Indebtedness when incurred shall not exceed the purchase, construction or
improvement price of the asset(s) financed, and (c) no such Indebtedness shall
be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing, plus accrued interest
thereon, and any related prepayment premiums and fees, cost and expenses.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, unlimited liability
company, limited liability partnership, institution, public benefit corporation,
joint venture, entity or Governmental Body (whether federal, provincial, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA which is a Pension Benefit Plan, a Multiemployer Plan or a Welfare Plan
(as defined in Section 3(2) of ERISA) which provides self-insured benefits and
which is maintained by any Credit Party or any member of the Controlled Group or
to which any Credit Party or any member of the Controlled Group is required to
contribute.
“Pledge Agreement” shall mean, collectively, (a) that certain Amended and
Restated Pledge Agreement, dated as of the Closing Date, executed by Mammoth in
favor of Agent, for its own benefit and the benefit of the Secured Parties, (b)
that certain Second Amended and Restated Pledge Agreement, dated as of the
Closing Date, executed by Mammoth Partners in favor of Agent, for its own
benefit and the benefit of the Secured Parties, (c) that certain Second Amended
and Restated Pledge Agreement, dated the Closing Date, executed by Sand Tiger
Holdings in favor of Agent, for its own benefit and the benefit of the Secured
Parties, (d) that certain Amended and Restated Pledge Agreement, dated as of the
Closing Date, executed by Sturgeon in favor of Agent, for its own benefit and
the benefit of the Secured Parties, (e) that certain Amended and Restated Pledge
Agreement, dated as of Closing Date, executed by Cobra in favor of Agent, for
its own benefit and the benefit of the Secured Parties and (f) any other pledge
agreements executed subsequent to the Closing Date by any other Person to secure
the Obligations.
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
“PPSA” shall mean the Personal Property Security Act (Alberta), or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens, hypothecs on
personal property, and any successor statutes, together with


40



--------------------------------------------------------------------------------









any regulations thereunder, in each case as in effect from time to time.
References to sections of the PPSA shall be construed to also refer to any
successor sections.
“Priority Payables” shall mean (a) the full amount of the liabilities of any
applicable Person which (i) have a trust imposed to provide for payment
including any trust, Lien or claim in favour of any subcontractors, or a
security interest, pledge, Lien, hypothec or charge ranking or capable of
ranking senior to or pari passu with security interests, Liens, hypothecs or
charges securing the Obligations on any Collateral under any federal,
provincial, state, county, district, municipal, local or foreign Applicable Law,
or (ii) have a right imposed to provide for payment secured by a Lien ranking or
capable of ranking senior to or pari passu with the Obligations under local or
national law, regulation or directive, including, but not limited to, claims for
unremitted and/or accelerated rents, taxes, wages (including, without
limitation, under the Wage Earner Protection Program Act), withholdings taxes,
value added taxes and other amounts payable to an insolvency administrator,
employee withholdings or deductions and vacation pay (including, without
limitation, under the Wage Earner Protection Program Act), severance and
termination pay, workers’ compensation obligations, government royalties or
pension obligations in each case to the extent such trust, or security interest,
Lien, hypothec or charge has been or may be imposed, and (b) the amount equal to
the aggregate value of the Inventory which the Agent, in good faith, and on a
reasonable basis, considers is or may be subject to retention of title by a
supplier or a right of a supplier to recover possession thereof, where such
supplier’s right has priority over the security interests, Liens, hypothecs or
charges securing the Obligations, including, without limitation, Inventory
subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the Bankruptcy and Insolvency Act (Canada) or any Applicable Laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction.
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
“Properly Contested” shall mean, in the case of any Indebtedness, obligation or
Lien, as applicable, of any Person (including any Taxes) that is not paid as and
when due and payable by reason of such Person’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof: (i) such Indebtedness or
Lien, as applicable, is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the non-payment of such Indebtedness is not reasonably expected to have a
Material Adverse Effect; (iv) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness unless such Lien is at all times junior
and subordinate in priority to the Liens in favor of Agent (except only with
respect to Liens that have priority as a matter of applicable state law) and
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; (vi) Agent has established reserves with
respect to any Priority Payables; and (vii) if such contest is abandoned,
settled or


41



--------------------------------------------------------------------------------









determined adversely (in whole or in part) to such Person, such Person forthwith
pays such Indebtedness and all penalties, interest and other amounts due in
connection therewith.
“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication reasonably
selected by the Agent).
“Purchase Money Indebtedness” shall mean and include (i) Indebtedness (other
than the Obligations) of any Credit Party or Subsidiary thereof for the payment
of all or any part of the purchase price of any Equipment (other than Eligible
Equipment), real property or other fixed assets, (ii) any Indebtedness (other
than the Obligations) of any Borrower incurred at the time of or within thirty
(30) days prior to or thirty (30) days after the acquisition of any Equipment,
real property or other fixed assets for the purpose of financing all or any part
of the purchase price thereof (whether by means of a loan agreement, capitalized
lease or otherwise), and (iii) any renewals, extensions or refinancings (but not
any increases in the principal amounts other than for outstanding interest,
prepayment premiums and related fees, cost and expenses) thereof outstanding at
the time.
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
“Qualified ECP Credit Party” shall mean, with respect to any Swap Obligation,
(a) each Credit Party that has total assets exceeding $10,000,000 on the
Eligibility Date at the time the guaranty of such Credit Party or the grant of
such security interest becomes effective with respect to such Swap Obligation,
or (b) such other Person as constitutes an Eligible Contract Participant and can
cause another Person to qualify as an Eligible Contract Participant at such time
by entering into a keepwell under Section 1a(18)(A)(v)(II) of the CEA.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
“Real Property” shall mean all real property owned or leased by any Credit
Party.
“Receivables” shall mean and include, as to each Borrower, as applicable, all of
such Borrower’s, applicable accounts, contract rights, instruments (including
those evidencing indebtedness owed to such Borrower, as applicable by its
Affiliates), documents, chattel paper, (including electronic paper), general
intangibles relating to accounts, drafts and acceptances, credit card
receivables and all other forms of obligations owing to such Borrower, as
applicable arising out of or in connection with the sale or lease of Inventory
or the rendition of services, all supporting obligations, guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.


42



--------------------------------------------------------------------------------









“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
“Recipient” shall mean the Agent, any Lender, Swing Loan Lender, a Participant
or Issuer.
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
“Registration Statement” shall mean the Form S-1 Registration Statement filed by
the Borrowing Agent on September 2, 2016 with the Securities and Exchange
Commission as Registration No. 333-213504, as amended.
“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person or the Covered Entity is not compliance in all material
respects with Anti-Terrorism Laws.
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder (other than an event for which
the 30-day notice period has been waived by regulation).
“Required Lenders” shall mean Lenders (not including the Swing Loan Lender (in
its capacity as such) or any Defaulting Lender) holding fifty-one percent (51%)
or more of either (a) the aggregate of the Commitment Amounts of all Lenders
(excluding any Defaulting Lender), or (b) after the termination of all
Commitments of the Lenders hereunder, the sum of (i) the outstanding Revolving
Advances and (ii) the aggregate of the Maximum Undrawn Amount of all outstanding
Letters of Credit and outstanding Swing Loans (in each case, excluding any such
Obligations held by a Defaulting Lender); provided, however, if there are fewer
than three (3) Lenders, Required Lenders shall mean all Lenders (excluding any
Defaulting Lender).
“Reserve Percentage” shall mean as of any day of determination the maximum
effective percentage in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”.
“Restricted Subsidiaries” shall mean all Subsidiaries of each Credit Party that
are not Unrestricted Subsidiaries.
“Revolving Advances” shall mean Advances other than Letters of Credit and the
Swing Loans.
“Revolving Credit Note” shall mean the promissory notes referred to in Section
2.1(a) hereof.
“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable


43



--------------------------------------------------------------------------------









Margin plus the Alternate Base Rate and (b) with respect to LIBOR Rate Loans,
the sum of the Applicable Margin plus the LIBOR Rate.
“Sanctioned Country” shall mean a country that is the target of comprehensive
country-wide sanctions maintained by any Compliance Authority (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed as a specially designated or prohibited person or entity (or 50% or
more owned in the aggregate by such person or entity)by any Compliance Authority
relating to any sanctions program maintained by any Compliance Authority.
“Sand Tiger Obligations” shall have the meaning set forth in Section 2.1(a).
“SEC” shall mean the Securities and Exchange Commission or any other similar
applicable authority in any applicable jurisdiction or any successor thereto.
“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Affiliates of Agent or any Lender to whom any Hedge
Liabilities or Cash Management Liabilities are owed and with each other holder
of any of the Obligations, and the respective successors and assigns of each of
them.
“Securities Act” shall mean the Securities Act of 1933, or any similar
applicable statute in any applicable jurisdiction, as amended.
“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision”, as defined in subsection 147.1(1) of the Income
Tax Act (Canada).
“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.
“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
“Subsidiary Stock” shall mean:
(a) one hundred percent (100%) of the issued and outstanding Equity Interests of
any Domestic Subsidiary of a Credit Party and sixty-five percent (65%) of each
class of the issued and outstanding Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and one
hundred percent (100%) of each class of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) (“Non-Voting Equity”) of each first-tier Foreign Subsidiary of a
Credit Party (but only to the extent that the pledge of such Non-Voting Equity
would not cause the Obligations to be treated as “United States property” of
such Foreign Subsidiary within the meaning of Treas. Reg. Section 1.956-2),


44



--------------------------------------------------------------------------------









in each case together with the certificates (or other agreements or
instruments), if any, representing such Equity Interests, and all options and
other rights, contractual or otherwise, with respect thereto (collectively, the
“Pledged Capital Stock”), including, but not limited to, the following:
(y) subject to the percentage restrictions described above, all shares,
securities, membership interests or other equity interests representing a
dividend on any of the Pledged Capital Stock, or representing a distribution or
return of capital upon or in respect of the Pledged Capital Stock, or resulting
from a stock split, revision, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder of, or
otherwise in respect of, the Pledged Capital Stock; and
(z) without affecting the obligations of the Credit Parties under any provision
prohibiting such action hereunder, in the event of any consolidation or merger
involving the issuer of any Pledged Capital Stock and in which such issuer is
not the surviving entity, all shares of each class of the Equity Interests of
the successor entity formed by or resulting from such consolidation or merger;
(b) Subject to the percentage restrictions described above, any and all other
Capital Stock owned by any Credit Party in any Domestic Subsidiary or any
Foreign Subsidiary; and
(c) All proceeds and products of the foregoing, however and whenever acquired
and in whatever form.
“Surety” means any Person that issues a Surety Bond.
“Surety Bond” means any surety bond, insurance policy, indemnity agreement,
guaranty, letter or credit or other instrument provided by a third party (i.e.,
excluding an Affiliate of the obligor) to an oblige to assure the payment by
and/or performance of an obligor.
“Surety Collateral” shall mean all (a) Bonded Contracts, bonded obligations, and
Surety Bonds, (b) subcontracts let or be let in connection with any Bonded
Contracts, including any related Surety Bonds or other payment security,
(c) actions, causes of action, claims and demands whatsoever in connection with
or on account of any Bonded Contract or bonded obligation, (d) Bonded
Retainages, (e) Bonded Equipment, (f) Bonded Inventory, (g) Intellectual
Property to the extent required for fulfillment of any Bonded Contracts, and
(h) proceeds of any insurance policy affording coverage for all or part of any
Bonded Contract or bonded obligation.
“Supermajority Lenders” shall mean Lenders (not including the Swing Loan Lender
(in its capacity as such Swing Loan Lender) or any Defaulting Lender) holding no
less than 66 2/3% of either (a) the aggregate of the Commitment Amounts of all
Lenders (excluding any Defaulting Lender), or (b) after the termination of all
commitments of the Lenders hereunder, the sum of (x) the outstanding Revolving
Advances and (y) (i) the aggregate of the Maximum Undrawn Amount of all
outstanding Letters of Credit and outstanding Swing Loans multiplied by (ii) the
Commitments of all Lenders as most recently in effect excluding any Defaulting
Lender.


45



--------------------------------------------------------------------------------









“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Hedge.
“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.
“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.
“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
“Term” shall have the meaning set forth in Section 13.1 hereof.
“Termination Date” shall mean the date on which (a) all of the Obligations
(including any required repayment or cash collateralization thereof, but
excluding contingent indemnification obligations with respect to which no claims
have been made) have been paid in full in cash, (b) all Commitments have been
terminated and (c) all agreements under which Cash Management Products and
Services or Lender-Provided Hedges are provided have been terminated unless, at
the option of the Secured Party providing such Obligations, either such
Obligations have been cash collateralized pursuant to clause (a) above or other
arrangements satisfactory to such Secured Party have been made; provided,
however, if at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by any Lender upon the insolvency, bankruptcy or reorganization of any of
Borrowers, or otherwise, the Termination Date shall be deemed to have not
occurred.
“Termination Event” shall mean: (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of any Credit Party or any member of
the Controlled Group from a Pension Benefit Plan during a plan year in which
such Person was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (iii) the providing of notice of intent to terminate a
Pension Benefit Plan in a distress termination described in Section 4041(c) of
ERISA or any termination under Section 4042 of ERISA, or of the appointment of a
trustee to administer a Pension Benefit Plan, and with respect to which any
Credit Party has liability (including liability in its capacity as a member of
the Controlled Group of another entity); (iv) the termination of a Multiemployer
Plan pursuant to Section 4041A or 4042 of ERISA, which termination could
reasonably result in material liability to any Credit Party (including liability
in its capacity as a member of the Controlled Group of another entity); (v) the
partial or complete withdrawal within the meaning of Section 4203 or 4205 of
ERISA, of any Credit Party or any member of the Controlled Group from a
Multiemployer Plan, which withdrawal could reasonably result in liability of any
Credit Party (including liability in its capacity


46



--------------------------------------------------------------------------------









as a member of the Controlled Group of another entity); (vi) notice that a
Multiemployer Plan is subject to Section 4245 of ERISA; or (vii) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent, upon any Borrower or any member of the Controlled Group.
“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., or any other Applicable Laws now in force or
hereafter enacted that regulate toxic substances. “Toxic Substance” includes but
is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.
“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.
“Transaction Documents” shall mean the Contribution Agreements and the
Management Agreement.
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
“Trigger Event” shall mean, as of any date of determination, (a) an Event of
Default has occurred and is continuing and Agent or the Required Lenders have
elected, in their sole discretion, to commence a Trigger Period, or (b) Excess
Availability on any Business Day was less than 20% of the Maximum Available
Credit.
“Trigger Period” shall mean each period commencing upon the occurrence of a
Trigger Event and ending on the first date thereafter on which either (a) if
such Trigger Event was the occurrence of an Event of Default, such Event of
Default has been waived in writing in accordance with the terms of this
Agreement or (b) in all other cases, Borrowers’ average Excess Availability for
sixty (60) consecutive days following the occurrence (or re-occurrence) of any
event described in clause (b) of the definition of Trigger Event, is greater
than 20% of the Maximum Available Credit.
“Unbilled Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii).
“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrowing Agent and its consolidated Restricted Subsidiaries other than those
made (i) utilizing Permitted Purchase Money Indebtedness, (ii) utilizing net
cash proceeds of the issuance of Equity Interests of Borrowing Agent, (iii)
utilizing the proceeds of insurance or asset sales, as permitted under this
Agreement, in order to replace the assets giving rise to such proceeds, (iv) by
way of a trade-in of existing assets or (v) as part of a Permitted Acquisition.
For the avoidance of doubt, Capital Expenditures made by any applicable Person
with proceeds of Revolving Advances shall be deemed Unfinanced Capital
Expenditures.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.


47



--------------------------------------------------------------------------------









“Unrestricted Subsidiaries” shall mean (a) any Subsidiary of any Credit Party
designated by such Credit Party as an Unrestricted Subsidiary by written notice
to the Agent and (b) any Subsidiary of an Unrestricted Subsidiary; provided,
that, in each instance of clauses (a) or (b): (i) no Unrestricted Subsidiary may
be formed or acquired during the existence of a Default or an Event of Default;
(ii) no investment by any Credit Party or Restricted Subsidiary thereof in such
Unrestricted Subsidiary may be made except (x) to the extent made with proceeds
of the issuance of Equity Interests of Mammoth, (y) with the proceeds of
Permitted Loans contemplated in clause (e) of the definition thereof and (z)
otherwise so long as (1) no Default or Event of Default then exists or will
result therefrom and (2) after giving effect to such investment, pro forma
Excess Availability would be no less than 22.5% of the Maximum Available Credit,
and (iii) all Unrestricted Subsidiaries in the aggregate shall not exceed
fifteen percent (15%) of the total assets of Mammoth and its Subsidiaries, to be
measured at the time of designation (after giving effect to the capitalization)
of such Subsidiary as an Unrestricted Subsidiary.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“Usage Amount” shall have the meaning set forth in Section 3.3(b) hereof.
“Write-Down and Conversion Powers” with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.3.    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “documents”, “equipment”,
“financial asset”, “fixtures”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “payment
intangibles”, “proceeds”, “promissory note” “securities”, “software” and
“supporting obligations” as and when used in the description of Collateral shall
have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision. In addition, without limiting
the foregoing, the terms “accounts”, “chattel paper”, “goods”, “instruments”,
“intangibles”, “proceeds”, “securities”, “investment property”, “document of
title”, “inventory” and “equipment”, as and when used in the description of
Collateral (a) located in Canada shall have the meanings given to such terms in
the PPSA and (b) located in Puerto Rico shall have the meanings given to such
terms in the Commercial Transactions Act of Puerto Rico.
1.4.    Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section,


48



--------------------------------------------------------------------------------









paragraph or subdivision. All references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement. Any pronoun used shall be deemed to
cover all genders. Wherever appropriate in the context, terms used herein in the
singular also include the plural and vice versa. All references to Laws shall
include any amendments of same and any successor Laws. Unless otherwise
provided, all references to any instruments or agreements, including references
to this Agreement or any of the Other Documents, shall include any and all
modifications, or amendments thereto and any and all extensions or renewals
thereof. All references herein to the time of day shall mean the time in New
York, New York. Unless otherwise provided, all financial calculations shall be
performed with Inventory valued on a first-in, first-out basis. Whenever the
words “including” or “include” shall be used, such words shall be understood to
mean “including, without limitation” or “include, without limitation”. A Default
or an Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Required Lenders. Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of Borrowers’
knowledge” or words of similar import relating to the knowledge or the awareness
of any Borrower are used in this Agreement or Other Documents, such phrase shall
mean and refer to (i) the actual knowledge of an Authorized Officer of any
Borrower or (ii) the knowledge that an Authorized Officer would have obtained if
he/she had engaged in good faith and diligent performance of his/her duties,
including the making of such reasonably specific inquiries as may be necessary
of the employees or agents of such Borrower and a good faith attempt to
ascertain the existence or accuracy of the matter to which such phrase relates.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
1.5.    Currency Matters. Unless otherwise stated, all calculations,
comparisons, measurements or determinations under this Agreement shall be made
in Dollars. All of the property and assets of the Borrowers, including, without
limitation, its Receivables, Equipment and Inventory, shall be valued in, and
converted into, Dollars in accordance with PNC’s customary banking and
conversion practices and procedures.


49



--------------------------------------------------------------------------------









1.6.    Permitted Encumbrances. The inclusion of Permitted Encumbrances in this
Agreement is not intended to subordinate and shall not subordinate any Lien
created by any of the security contemplated by this Agreement and the Other
Documents to any Permitted Encumbrances.
1.7.    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
II.    ADVANCES, PAYMENTS.
2.1.    Revolving Advances.
(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement specifically including Section 2.1(a) below regarding
Sand Tiger and Section 2.1(b), each Lender, severally and not jointly, will make
Revolving Advances to Borrowers in aggregate amounts outstanding at any time
equal to such Lender’s Commitment Percentage of the lesser of (x) the Maximum
Revolving Advance Amount, less the outstanding amount of Swing Loans, less the
aggregate Maximum Undrawn Amount of all outstanding Letters of Credit or (y) an
amount equal to the sum of:
(i)    up to eighty-five percent (85%) (the “Receivables Advance Rate”) of
Eligible Receivables, plus
(ii)    (x) eighty-five percent (85%) subject to the provisions of Section
2.1(b), of Eligible Unbilled Receivables not greater than thirty (30) days old,
plus (y) up to the lesser of (A) up to eighty-five percent (85%), subject to the
provisions of Section 2.1(b), of Eligible Unbilled Receivables greater than
thirty (30) days old but not greater than forty-five (45) days old or (B)
$10,000,000 (“Unbilled Receivables Advance Rate”); plus
(iii)    Reserved;
(iv)    Reserved;
(v)    Reserved;
(vi)    the least of (A) eighty percent (80%) (the “Equipment Advance Rate”, and
together with the Receivables Advance Rate and the Unbilled Receivables Advance
Rate, the “Advance Rates”) of the appraised net orderly liquidation value
percentage of Eligible Equipment (as evidenced by the most recent appraisal
accepted by Agent in its Permitted Discretion, each, an “NOLV Appraisal”), (B)
the Eligible Equipment Sublimit or (C) eighty percent (80%) of the Maximum
Revolving Advance Amount; minus


50



--------------------------------------------------------------------------------









(vii)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus
(viii)    such reserves as Agent may reasonably deem proper and necessary from
time to time in the exercise of its Permitted Discretion, including in respect
of Priority Payables relating to Sand Tiger.
The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii), (iii), (iv),
(v) and (vi) minus (y) Sections 2.1 (a)(y)(vii) and (viii) at any time and from
time to time shall be referred to as the “Formula Amount”. Notwithstanding the
foregoing, the parties agree that not more than $20,000,000 of the proceeds of
direct Revolving Advances may be made available and remain outstanding on any
day during the Term to Sand Tiger and which value of the Formula amount shall
indirectly be advanced to, and constitute Indebtedness of, Sand Tiger (such
Indebtedness, the “Sand Tiger Obligations”). The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the “Revolving
Credit Note”) substantially in the form attached hereto as Exhibit 2.1(a).
Notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement, the outstanding aggregate principal amount of Swing Loans and
the Revolving Advances at any one time outstanding shall not exceed an amount
equal to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula Amount.
(b)    Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. Prior to
the occurrence and continuance of an Event of Default or Default, Agent shall
give Borrowing Agent five (5) days prior written notice of its intention to
decrease the Advance Rates. The rights of Agent under this subsection are
subject to the provisions of Section 16.2(b).
2.2.    Procedures for Requesting Revolving Advances; Procedures for Selection
of Applicable Interest Rates for All Advances.
(a)    Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation under
this Agreement, become due, the same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable.
(b)    Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 1:00
p.m. on the day which is three (3) Business Days prior to the date such LIBOR
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Advance to be borrowed, which amount shall be in a minimum amount of


51



--------------------------------------------------------------------------------









$500,000 and in integral multiples of $100,000 thereafter, and (iii) the
duration of the first Interest Period therefor. Interest Periods for LIBOR Rate
Loans shall be for one (1), two (2), three (3) or six (6) months; provided that,
if an Interest Period would end on a day that is not a Business Day, it shall
end on the next succeeding Business Day unless such day falls in the next
succeeding calendar month in which case the Interest Period shall end on the
next preceding Business Day. Any Interest Period that begins on the last
Business Day of a calendar month (or a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, no LIBOR Rate Loan shall be made available to any Borrower. After
giving effect to each requested LIBOR Rate Loan, including those which are
converted from a Domestic Rate Loan under Section 2.2(e), there shall not be
outstanding more than six (6) LIBOR Rate Loans, in the aggregate.
(c)    Each Period of a LIBOR Rate Loan shall commence on the date such LIBOR
Rate Loan is made and shall end on such date as Borrowing Agent may elect as set
forth in subsection (b)(iii) above, provided that the exact length of each
Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.
(d)    Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to Section
2.2(b) or by its notice of conversion given to Agent pursuant to Section 2.2(e),
as the case may be. Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 3:00 p.m. on the day which is three (3) Business Days prior to
the last day of the then current Interest Period applicable to such LIBOR Rate
Loan. If Agent does not receive timely notice of the Interest Period elected by
Borrowing Agent, Borrowing Agent shall be deemed to have elected to convert such
LIBOR Rate Loan to a Domestic Rate Loan subject to Section 2.2(e) below.
(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 1:00 p.m. (i) on the day which is three (3)
Business Days prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii)
on the day which is one (1) Business Day prior to the date on which such
conversion is to occur (which date shall be the last Business Day of the
Interest Period for the applicable LIBOR Rate Loan) with respect to a conversion
from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each case, the
date of such conversion, the loans to be converted and if the conversion is to a
LIBOR Rate Loan, the duration of the first Interest Period therefor.


52



--------------------------------------------------------------------------------









(f)    At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower
(other than Sand Tiger) may, subject to Section 2.2(g) hereof, prepay the LIBOR
Rate Loans in whole at any time or in part from time to time with accrued
interest on the principal being prepaid to the date of such repayment. Such
Borrower shall specify the date of prepayment of Advances which are LIBOR Rate
Loans and the amount of such prepayment. In the event that any prepayment of a
LIBOR Rate Loan is required or permitted on a date other than the last Business
Day of the then current Interest Period with respect thereto, such Borrower
shall indemnify Agent and Lenders therefor in accordance with Section 2.2(g)
hereof.
(g)    Each Borrower (other than Sand Tiger) shall indemnify Agent and Lenders
and hold Agent and Lenders harmless from and against any and all losses or
expenses that Agent and Lenders may sustain or incur as a consequence of any
prepayment, conversion of or any default by any Borrower (other than Sand Tiger)
in the payment of the principal of or interest on any LIBOR Rate Loan or failure
by any such Borrower to complete a borrowing of, a prepayment of or conversion
of or to a LIBOR Rate Loan after notice thereof has been given, including, but
not limited to, any interest payable by Agent or Lenders to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by Agent or any Lender to Borrowing Agent shall be conclusive
absent manifest error.
(h)    Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (h),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any Person controlling such Lender makes or maintains any LIBOR Rate
Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or
such affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Agent, either pay all such affected
LIBOR Rate Loans or convert such affected LIBOR Rate Loans into loans of another
type. If any such payment or conversion of any LIBOR Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such LIBOR Rate
Loan, Borrowers shall pay Agent, upon Agent’s request, such amount or amounts
set forth in clause (g) above. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Lenders to Borrowing
Agent shall be conclusive absent manifest error.
(i)    Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire LIBOR deposits to fund or otherwise match fund any Obligation as to
which interest accrues based on the LIBOR Rate. The provisions set forth herein
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing based on the LIBOR Rate by acquiring
LIBOR deposits for each Interest Period in the amount of the LIBOR Rate Loans.
2.3.    [Reserved]
2.4.    Swing Loans.


53



--------------------------------------------------------------------------------









(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Commitments and Swing Loan
Lender agree that in order to facilitate the administration of this Agreement,
Swing Loan Lender may, at its election and option made in its sole discretion
cancelable at any time for any reason whatsoever, make swing loan advances
(“Swing Loans”) available to Borrowers as provided for in this Section 2.4 at
any time or from time to time after the date hereof to, but not including, the
expiration of the Term, in an aggregate principal amount up to but not in excess
of the Maximum Swing Loan Advance Amount, provided that the outstanding
aggregate principal amount of Swing Loans and the Revolving Advances at any one
time outstanding shall not exceed an amount equal to the lesser of (i) the
Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount and shall be subject to
the sublimits in Section 2.1(a). All Swing Loans shall be Domestic Rate Loans
only. Borrowers may borrow (at the option and election of Swing Loan Lender),
repay and reborrow (at the option and election of Swing Loan Lender) Swing Loans
and Swing Loan Lender may make Swing Loans as provided in this Section 2.4
during the period between Settlement Dates.  All Swing Loans shall be evidenced
by a secured promissory note (the “Swing Loan Note”) substantially in the form
attached hereto as Exhibit 2.4(a). Swing Loan Lender’s agreement to make Swing
Loans under this Agreement is cancelable at any time for any reason whatsoever
and the making of Swing Loans by Swing Loan Lender from time to time shall not
create any duty or obligation, or establish any course of conduct, pursuant to
which Swing Loan Lender shall thereafter be obligated to make Swing Loans in the
future
(b)    Upon either (i) any request by Borrowing Agent for a Revolving Advance
made pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed
request by Borrowers for a Revolving Advance pursuant to the provisions of the
last sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Agent or by Required Lenders that one or more of the applicable
conditions set forth in Section 8.2 of this Agreement have not been satisfied or
the Commitments have been terminated for any reason.
(c)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan), each Lender holding a
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Commitment Percentage. Swing Loan Lender or Agent may, at
any time, require the Lenders holding Commitments to fund such participations by
means of a Settlement as provided for in Section 2.6(d) below. From and after
the date, if any, on which any Lender holding a Commitment is required to fund,
and funds, its participation in any Swing Loans purchased hereunder, Agent shall
promptly distribute to such Lender its Commitment Percentage of all payments of
principal and interest and all proceeds of Collateral received by Agent in
respect of such Swing Loan; provided that no Lender holding a Commitment shall
be obligated in any event to make Revolving Advances in an amount in excess of
its Commitment Amount minus its


54



--------------------------------------------------------------------------------









Participation Commitment (taking into account any reallocations under Section
2.22) of the Maximum Undrawn Amount of all outstanding Letters of Credit.
2.5.    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account or Sand Tiger’s Account, as applicable,
on Agent’s books. The proceeds of each Revolving Advance or Swing Loan requested
by Borrowing Agent on behalf of any Borrower or deemed to have been requested by
any Borrower under Sections 2.2(a), 2.6(b) or 2.14 hereof shall, (i) with
respect to requested Revolving Advances, to the extent Lenders make such
Revolving Advances in accordance with Section 2.2(a), 2.6(b) or 2.14 hereof, and
with respect to Swing Loans made upon any request or deemed request by Borrowing
Agent for a Revolving Advance to the extent Swing Loan Lender makes such Swing
Loan in accordance with Section 2.4(b) hereof, be made available to the
applicable Borrower on the day so requested by way of credit to such Borrower’s
operating account at PNC, or such other bank as Borrowing Agent may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, (ii) with respect to Revolving Advances deemed
to have been requested by any Borrower or Swing Loans made upon any deemed
request for a Revolving Advance by any Borrower, be disbursed to Agent to be
applied to the outstanding Obligations giving rise to such deemed request.
During the Term, Borrowers may use the Revolving Advances and Swing Loans by
borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof.
2.6.    Making and Settlement of Advances.
(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders holding the Commitments (subject to
any contrary terms of Section 2.22). Each borrowing of Swing Loans shall be
advanced by Swing Loan Lender alone.
(b)    Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.4(a), Agent shall
notify Lenders holding the Commitments of its receipt of such request specifying
the information provided by Borrowing Agent and the apportionment among Lenders
of the requested Revolving Advance as determined by Agent in accordance with the
terms hereof. Each Lender shall remit the principal amount of each Revolving
Advance to Agent such that Agent is able to, and Agent shall, to the extent the
applicable Lenders have made funds available to it for such purpose and subject
to Section 8.2, fund such Revolving Advance to Borrowers in U.S. Dollars and
immediately available funds at the Payment Office prior to the close of
business, on the applicable borrowing date; provided that if any applicable
Lender fails to remit such funds to Agent in a timely manner, Agent may elect in
its sole discretion to fund with its own funds the Revolving Advance of such
Lender on such borrowing date, and such Lender shall be subject to the repayment
obligation in Section 2.6(c) hereof.


55



--------------------------------------------------------------------------------









(c)    Unless Agent shall have been notified by telephone, confirmed in writing,
by any Lender holding a Commitment that such Lender will not make the amount
which would constitute its applicable Commitment Percentage of the requested
Revolving Advance available to Agent, Agent may (but shall not be obligated to)
assume that such Lender has made such amount available to Agent on such date in
accordance with Section 2.6(b) and may, in reliance upon such assumption, make
available to Borrowers a corresponding amount. Agent will promptly notify
Borrowing Agent of its receipt of any such notice from a Lender. In such event,
if a Lender has not in fact made its applicable Commitment Percentage of the
requested Revolving Advance available to Agent, then the applicable Lender and
Borrowers severally agree to pay to Agent on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to Borrowers through but excluding the date of payment to Agent,
at (i) in the case of a payment to be made by such Lender, the greater of (A)
(x) the daily average Federal Funds Effective Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (y) such amount
or (B) a rate determined by Agent in accordance with banking industry rules on
interbank compensation, and (ii) in the case of a payment to be made by
Borrowers, the Revolving Interest Rate for Revolving Advances that are Domestic
Rate Loans. If such Lender pays its share of the applicable Revolving Advance to
Agent, then the amount so paid shall constitute such Lender’s Revolving Advance.
Any payment by Borrowers shall be without prejudice to any claim Borrowers may
have against a Lender holding a Commitment that shall have failed to make such
payment to Agent. A certificate of Agent submitted to any Lender or Borrowers
with respect to any amounts owing under this paragraph (c) shall be conclusive,
in the absence of manifest error.
(d)    Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Commitments on
at least a weekly basis, or on any more frequent date that Agent elects or that
Swing Loan Lender at its option exercisable for any reason whatsoever may
request, by notifying Lenders holding the Commitments of such requested
Settlement by facsimile, telephonic or electronic transmission no later than
3:00 p.m. on the date of such requested Settlement (the “Settlement Date”).
Subject to any contrary provisions of Section 2.22, each Lender holding a
Commitment shall transfer the amount of such Lender’s Commitment Percentage of
the outstanding principal amount (plus interest accrued thereon to the extent
requested by Agent) of the applicable Swing Loan with respect to which
Settlement is requested by Agent, to such account of Agent as Agent may
designate not later than 5:00 p.m. on such Settlement Date if requested by Agent
by 3:00 p.m., otherwise not later than 5:00 p.m. on the next Business Day.
Settlements may occur at any time notwithstanding that the conditions precedent
to making Revolving Advances set forth in Section 8.2 have not been satisfied or
the Commitments shall have otherwise been terminated at such time. All amounts
so transferred to Agent shall be applied against the amount of outstanding Swing
Loans and, when so applied shall constitute Revolving Advances of such Lenders
accruing interest as Domestic Rate Loans. If any such amount is not transferred
to Agent by any Lender holding a Commitment on such Settlement Date, Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.6(c).
(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such


56



--------------------------------------------------------------------------------









payment to and Collateral received by any other Lender, if any, in respect of
such other Lender’s Advances, or interest thereon, and such greater
proportionate payment or receipt of Collateral is not expressly permitted
hereunder, such Benefited Lender shall purchase for cash from the other Lenders
a participation in such portion of each such other Lender’s Advances, or shall
provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that each Lender so purchasing a portion of another Lender’s
Advances may exercise all rights of payment (including rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion, and the obligations owing to each such purchasing Lender in
respect of such participation and such purchased portion of any other Lender’s
Advances shall be part of the Obligations secured by the Collateral, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral.
2.7.    Maximum Advances. The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit or (b) the Formula Amount.
2.8.    Manner and Repayment of Advances.
(a)    The Revolving Advances and Swing Loans shall be due and payable in full
on the last day of the Term subject to earlier prepayment as herein provided.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence and continuance of an Event
of Default under this Agreement or (y) termination of this Agreement by the
Borrowing Agent. Each payment (including each prepayment) by any Borrower (other
than Sand Tiger) on account of the principal of and interest on the Advances
shall be applied, first to the outstanding Swing Loans and next, pro rata
according to the applicable Commitment Percentages of Lenders, to the
outstanding Advances (subject to any contrary provisions of Section 2.22). Each
payment (including each prepayment) by Sand Tiger on account of the principal of
and interest on the Advances in respect of Sand Tiger shall be applied, first to
the outstanding Swing Loans made in respect of Sand Tiger and next, pro rata
according to the applicable Commitment Percentages of Lenders, to the
outstanding Advances made in respect of Sand Tiger (subject to any contrary
provisions of Section 2.22).
(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Agent on the date received by Agent. Agent shall
conditionally credit Borrowers’ Account for each item of payment on the next
Business Day after the Business Day on which such item of payment is received by
Agent (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the “Application Date”).
Agent is not,


57



--------------------------------------------------------------------------------









however, required to credit the applicable Borrowers’ Account for the amount of
any item of payment which is unsatisfactory to Agent and Agent may charge
Borrowers’ Account for the amount of any item of payment which is returned, for
any reason whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers
agree that for purposes of computing the interest charges under this Agreement,
each item of payment received by Agent shall be deemed applied by Agent on
account of the Obligations on its respective Application Date. All proceeds
received by Agent during a Trigger Period shall be applied to the Obligations in
accordance with Section 4.8(h).
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent. Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging the applicable Borrowers’ Account or by making Advances as provided in
Section 2.2 hereof.
(d)    Except as expressly provided herein, all payments (including prepayments)
to be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., in Dollars and in immediately
available funds.
2.9.    Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans, and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.
2.10.    Statement of Account. Agent shall maintain, in accordance with its
customary procedures, loan accounts (“Borrowers’ Accounts”), one in the names of
Borrowers other than Sand Tiger and one in the name of Sand Tiger for loans made
to it, in which shall be recorded the date and amount of each Advance made by
Agent or Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of any
Advance shall not adversely affect Agent or any Lender. Each month, Agent shall
send to Borrowing Agent a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent, Lenders and Borrowers during such month. The monthly statements
shall be deemed correct and binding upon Borrowers in the absence of manifest
error and shall constitute an account stated between Lenders and Borrowers
unless Agent receives a written statement of Borrowers’ specific exceptions
thereto within thirty (30) days after such statement is received by Borrowing
Agent. The records of Agent with respect to the Borrowers’ Accounts shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions hereof, Issuer shall issue or cause
the issuance of standby and/or trade letters of credit denominated in Dollars
(“Letters of Credit”) for


58



--------------------------------------------------------------------------------









the account of any Borrower except to the extent that the issuance thereof would
then cause the sum of (i) the outstanding Revolving Advances plus (ii) the
outstanding Swing Loans, plus (iii) the Maximum Undrawn Amount of all
outstanding Letters of Credit, plus (iv) the Maximum Undrawn Amount of the
Letter of Credit to be issued to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount (calculated without giving effect to
the deductions provided for in Section 2.1(a)(y)(vii)). The Maximum Undrawn
Amount of all outstanding Letters of Credit shall not exceed in the aggregate at
any time the Letter of Credit Sublimit. All disbursements or payments related to
Letters of Credit shall be deemed to be Domestic Rate Loans consisting of
Revolving Advances and shall bear interest at the Revolving Interest Rate for
Domestic Rate Loans. Letters of Credit that have not been drawn upon shall not
bear interest (but fees shall accrue in respect of outstanding Letters of Credit
as provided in Section 3.2 hereof).
(b)    Notwithstanding any provision of this Agreement, Issuer shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain  Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.
2.12.    Issuance of Letters of Credit.
(a)    Borrowing Agent, on behalf of any Borrower, may request Issuer to issue
or cause the issuance of a Letter of Credit by delivering to Issuer, with a copy
to Agent at the Payment Office, prior to 1:00 p.m., at least five (5) Business
Days prior to the proposed date of issuance, such Issuer’s form of Letter of
Credit Application (the “Letter of Credit Application”) completed to the
satisfaction of Agent and Issuer; and, such other certificates, documents and
other papers and information as Agent or Issuer may reasonably request. Issuer
shall not issue any requested Letter of Credit if such Issuer has received
notice from Agent or any Lender that one or more of the applicable conditions
set forth in Section 8.2 of this Agreement have not been satisfied or the
commitments of Lenders to make Revolving Advances hereunder have been terminated
for any reason.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, other written demands for payment, or acceptances of
usance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance and any automatic renewals thereof and in no event later than the
last day of the Term. Each standby Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of


59



--------------------------------------------------------------------------------









Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”), or any subsequent revision thereof
at the time a standby Letter of Credit is issued, as determined by Issuer, and
each trade Letter of Credit shall be subject to the UCP. In addition, no trade
Letter of Credit may permit the presentation of an ocean bill of lading that
includes a condition that the original bill of lading is not required to claim
the goods shipped thereunder.
(c)    Agent shall use its reasonable efforts to notify Lenders of the request
by Borrowing Agent for a Letter of Credit hereunder.
2.13.    Requirements For Issuance of Letters of Credit.
(a)    Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit or the application therefor.
(b)    In connection with all trade Letters of Credit issued or caused to be
issued by Issuer under this Agreement, each Borrower hereby appoints Issuer, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred and continues: (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, and acceptances; (ii) to
sign such Borrower’s name on bills of lading; (iii) to clear Inventory through
the United States of America Customs Department or Canada Border Services
Agency, as applicable, (“Customs”) in the name of such Borrower or Issuer or
Issuer’s designee, and to sign and deliver to Customs officials powers of
attorney in the name of such Borrower for such purpose; and (iv) to complete in
such Borrower’s name or Issuer’s, or in the name of Issuer’s designee, any
order, sale or transaction, obtain the necessary documents in connection
therewith, and collect the proceeds thereof. Neither Agent, Issuer nor their
attorneys will be liable for any acts or omissions nor for any error of judgment
or mistakes of fact or law, except for Agent’s, Issuer’s or their respective
attorney’s gross negligence or willful misconduct. This power, being coupled
with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.
2.14.    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each Lender
holding a Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Commitment Percentage of the Maximum Undrawn Amount of such Letter of Credit (as
in effect from time to time) and the amount of such drawing, respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent. Regardless of whether Borrowing Agent shall have received such
notice, Borrowers shall reimburse (such obligation to reimburse Issuer shall
sometimes be referred to as a “Reimbursement


60



--------------------------------------------------------------------------------









Obligation”) Issuer prior to 12:00 Noon, on each date that an amount is paid by
Issuer under any Letter of Credit (each such date, a “Drawing Date”) in an
amount equal to the amount so paid by Issuer. In the event Borrowers fail to
reimburse Issuer for the full amount of any drawing under any Letter of Credit
by 12:00 Noon, on the Drawing Date, Issuer will promptly notify Agent and each
Lender holding a Commitment thereof, and Borrowers shall be automatically deemed
to have requested that a Revolving Advance maintained as a Domestic Rate Loan be
made by Lenders to be disbursed on the Drawing Date under such Letter of Credit,
and Lenders holding the Commitments shall be unconditionally obligated to fund
such Revolving Advance (all whether or not the conditions specified in Section
8.2 are then satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason) as provided for in Section
2.14(c) immediately below. Any notice given by Issuer pursuant to this Section
2.14(b) may be oral if promptly confirmed in writing; provided that the lack of
such a confirmation shall not affect the conclusiveness or binding effect of
such notice.
(c)    Each Lender holding a Commitment shall upon any notice pursuant to
Section 2.14(b) make available to Issuer through Agent at the Payment Office an
amount in immediately available funds equal to its Commitment Percentage
(subject to any contrary provisions of Section 2.22) of the amount of the
drawing, whereupon the participating Lenders shall (subject to Section 2.14(d))
each be deemed to have made a Revolving Advance maintained as a Domestic Rate
Loan to Borrowers in that amount. If any Lender holding a Commitment so notified
fails to make available to Agent, for the benefit of Issuer, the amount of such
Lender’s Commitment Percentage of such amount by 2:00 p.m. on the Drawing Date,
then interest shall accrue on such Lender’s obligation to make such payment,
from the Drawing Date to the date on which such Lender makes such payment (i) at
a rate per annum equal to the Federal Funds Effective Rate during the first
three (3) days following the Drawing Date and (ii) at a rate per annum equal to
the rate applicable to Revolving Advances maintained as a Domestic Rate Loan on
and after the fourth day following the Drawing Date. Agent and Issuer will
promptly give notice of the occurrence of the Drawing Date, but failure of Agent
or Issuer to give any such notice on the Drawing Date or in sufficient time to
enable any Lender holding a Commitment to effect such payment on such date shall
not relieve such Lender from its obligations under this Section 2.14(c),
provided that such Lender shall not be obligated to pay interest as provided in
Section 2.14(c)(i) and (ii) until and commencing from the date of receipt of
notice from Agent or Issuer of a drawing.
(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent, subject to Section 16.19, a borrowing (each a “Letter of
Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to a Revolving Advance maintained
as a Domestic Rate Loan. Each applicable Lender’s payment to Agent pursuant to
Section 2.14(c) shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing and shall constitute a “Participation
Advance” from such Lender in satisfaction of its Participation Commitment in
respect of the applicable Letter of Credit under this Section 2.14.


61



--------------------------------------------------------------------------------









(e)    Each applicable Lender’s Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (x) Issuer ceases to be obligated to issue or cause to be issued Letters
of Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.
2.15.    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Commitment, in the same funds as those
received by Agent, the amount of such Lender’s Commitment Percentage of such
funds, except Agent shall retain the amount of the Commitment Percentage of such
funds of any Lender holding a Commitment that did not make a Participation
Advance in respect of such payment by Agent (and, to the extent that any of the
other Lender(s) holding the Commitment have funded any portion such Defaulting
Lender’s Participation Advance in accordance with the provisions of Section
2.22, Agent will pay over to such Non-Defaulting Lenders a pro rata portion of
the funds so withheld from such Defaulting Lender).
(b)    If Issuer or Agent is required at any time to return to any Borrower, or
to a trustee, receiver, liquidator, monitor, custodian, or any official in any
insolvency proceeding, any portion of the payments made by Borrowers to Issuer
or Agent pursuant to Section 2.15(a) in reimbursement of a payment made under
the Letter of Credit or interest or fee thereon, each applicable Lender shall,
on demand of Agent, forthwith return to Issuer or Agent the amount of its
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate.
2.16.    Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Issuer’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.
2.17.    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.


62



--------------------------------------------------------------------------------









2.18.    Nature of Participation and Reimbursement Obligations. The obligation
of each Lender holding a Commitment in accordance with this Agreement to make
the Revolving Advances or Participation Advances as a result of a drawing under
a Letter of Credit, and the obligations of Borrowers to reimburse Issuer upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Section
2.18 under all circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, Agent, any
Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;
(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Borrower,
Agent, Issuer or any Lender against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, recoupment, counterclaim, cross-claim,
defense or other right which any Borrower, Agent, Issuer or any Lender may have
at any time against a beneficiary, any successor beneficiary or any transferee
of any Letter of Credit or assignee of the proceeds thereof (or any Persons for
whom any such transferee or assignee may be acting), Issuer, Agent or any Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
accuracy, enforceability or genuineness of any draft, demand, instrument,
certificate or other document presented under or in connection with any Letter
of Credit, or any fraud or alleged fraud in connection with any Letter of
Credit, or the transport of any property or provision of services relating to a
Letter of Credit, in each case even if Issuer or any of Issuer’s Affiliates has
been notified thereof;
(vi)    payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a


63



--------------------------------------------------------------------------------









Letter of Credit, or the existence, nature, quality, quantity, condition, value
or other characteristic of any property or services relating to a Letter of
Credit;
(viii)    any failure by Issuer or any of Issuer’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Agent and
Issuer have each received written notice from Borrowing Agent of such failure
within three (3) Business Days after Issuer shall have furnished Agent and
Borrowing Agent a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;
(ix)    the occurrence of any Material Adverse Effect;
(x)    any breach of this Agreement or any Other Document by any party thereto;
(xi)    the occurrence or continuance of an insolvency proceeding with respect
to any Borrower or any Guarantor;
(xii)    the fact that a Default or an Event of Default shall have occurred and
be continuing; and
(xiii)    the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated.
2.19.    Liability for Acts and Omissions.
(a)    As between Borrowers and Issuer, Swing Loan Lender, Agent and Lenders,
each Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit,
other than the gross negligence or willful misconduct of the Agent as determined
by a final and non-appealable judgment of a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, Issuer shall not be
responsible for: (i) the form, validity, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if Issuer or any of its Affiliates shall have been notified thereof); (ii)
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of


64



--------------------------------------------------------------------------------









any drawing under such Letter of Credit; or (viii) any consequences arising from
causes beyond the control of Issuer, including any Governmental Acts, and none
of the above shall affect or impair, or prevent the vesting of, any of Issuer’s
rights or powers hereunder. Nothing in the preceding sentence shall relieve
Issuer from liability for Issuer’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall Issuer or Issuer’s
Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
(b)    Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, Agent or any Lender.
2.20.    Mandatory Prepayments.
(a)    Subject to Section 7.1 hereof, when any Borrower sells or otherwise
disposes of any Collateral other than Inventory in the ordinary course of
business or as otherwise permitted under this Agreement, each applicable
Borrower shall repay the Advances made for its benefit and/or made directly or
indirectly to it in an amount equal to the net proceeds of such sale (i.e.,
gross


65



--------------------------------------------------------------------------------









proceeds less the reasonable direct costs of such sales or other dispositions)
if such net proceeds are in excess of $1,000,000, such repayments to be made
promptly but in no event more than one (1) Business Day following receipt of
such net proceeds, and until the date of payment, such proceeds shall be and
shall be deemed to be held in trust exclusively for Agent. The foregoing shall
not be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof. Such repayments shall be applied to (i) the
remaining Advances made for its benefit and/or made directly or indirectly to it
(including cash collateralization of all Obligations relating to any outstanding
Letters of Credit (issued in the case of Sand Tiger on its behalf only) in
accordance with the provisions of Section 3.2(b); provided however that if no
Default or Event of Default has occurred and is continuing, such repayments
shall be applied to cash collateralize any Obligations related to outstanding
Letters of Credit last) in such order as Agent may determine, subject to
Borrowers’ ability to reborrow Revolving Advances in accordance with the terms
hereof or (ii) if the Collateral disposed of is equipment other than as set
forth in (i) above or other Collateral, to the remaining Advances made for its
benefit and/or made directly or indirectly to it (including cash
collateralization of all Obligations relating to any outstanding Letters of
Credit in accordance with the provisions of Section 3.2(b), provided however
that if no Default or Event of Default has occurred and is continuing, such
repayments shall be applied to cash collateralize any Obligations related to
outstanding Letters of Credit last) in such order as Agent may determine,
subject to Borrowers’ ability to reborrow Revolving Advances in accordance with
the terms hereof. Any such repayment shall not reduce the Maximum Revolving
Advance Amount.
(b)    Reserved.
(c)    After the occurrence and during the continuance of an Event of Default,
in the event of any issuance or other incurrence of Indebtedness (other than
Indebtedness described in clauses (a), (b), (f), (g), (h), (i) or (j) of the
definition of Permitted Indebtedness) by Borrowers, each applicable Borrower
shall, no later than one (1) Business Day after the receipt by Borrowers of the
cash proceeds from any such issuance or incurrence of Indebtedness, repay the
Advances made for its benefit and/or made directly or indirectly to it in an
amount equal to one hundred percent (100%) of such cash proceeds of such
incurrence or issuance of Indebtedness. Any such repayment shall not reduce the
Maximum Revolving Advance Amount.
(d)    After the occurrence and during the continuance of an Event of Default,
all proceeds received by Borrowers or Agent (i) under any insurance policy on
account of damage or destruction of any assets or property of any Borrowers, or
(ii) as a result of any taking or condemnation of any assets or property shall
be applied in accordance with Section 6.6 hereof. Any such repayment shall not
reduce the Maximum Revolving Advance Amount.
2.21.    Use of Proceeds.
(a)    Borrowers shall apply the proceeds of Advances to (i) pay fees and
expenses relating to the Transactions, (ii) provide for the Borrowers’ general
business purposes, including working capital requirements, making Capital
Expenditures, making Permitted Acquisitions, making debt payments (but not
prepayments on debt other than Advances) when due and making distributions and
dividends, in each case, to the extent not prohibited under this Agreement, and
(iii) other purposes not in violation of Applicable Law.


66



--------------------------------------------------------------------------------









(b)    Without limiting the generality of Section 2.21(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.
2.22.    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.
(b)    (i)     except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Commitments which
are not Defaulting Lenders based on their respective Commitment Percentages, and
no Commitment Percentage of any Lender or any pro rata share of any Revolving
Advances required to be advanced by any Lender shall be increased as a result of
any Lender being a Defaulting Lender. Amounts received in respect of principal
of any type of Revolving Advances shall be applied to reduce such type of
Revolving Advances of each Lender (other than any Defaulting Lender) holding a
Commitment in accordance with their Commitment Percentages; provided, that,
Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for Defaulting Lender’s benefit, nor shall a Defaulting Lender
be entitled to the sharing of any payments hereunder (including any principal,
interest or fees). Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Agent. Agent may hold and, in its discretion, re-lend to a
Borrower the amount of such payments received or retained by it for the account
of such Defaulting Lender.
(ii)    fees pursuant to Section 3.3 hereof shall cease to accrue in favor of
such Defaulting Lender.
(iii)    if any Swing Loans are outstanding or any Letters of Credit (or
drawings under any Letter of Credit for which Issuer has not been reimbursed)
are outstanding or exist at the time any such Lender holding a Commitment
becomes a Defaulting Lender, then:
(A)     Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and of the Maximum Undrawn Amount of all outstanding Letters of Credit
shall be reallocated among Non-Defaulting Lenders holding Commitments in
proportion to the respective Commitment Percentages of such Non-Defaulting
Lenders to the extent (but only to the extent) that (x) such reallocation does
not cause the aggregate sum of outstanding Revolving Advances made by any such
Non-Defaulting Lender holding a Commitment plus such Lender’s reallocated
Participation Commitment in the outstanding Swing Loans plus such Lender’s
reallocated Participation Commitment in the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit to exceed the Commitment Amount of any such
Non-Defaulting Lender, and (y) no Default or Event of Default has occurred and
is continuing at such time;


67



--------------------------------------------------------------------------------









(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of Issuer,
Borrowers’ obligations corresponding to such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Commitment Percentage of Maximum Undrawn Amount of all
Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;
(D)    if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Commitments pursuant to Section 3.2(a)
shall be adjusted and reallocated to Non-Defaulting Lenders holding Commitments
in accordance with such reallocation; and
(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Commitment Percentage of the Maximum Undrawn Amount
of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or cash collateralized; and
(iv)    so long as any Lender holding a Commitment is a Defaulting Lender, Swing
Loan Lender shall not be required to fund any Swing Loans and Issuer shall not
be required to issue, amend or increase any Letter of Credit, unless such Issuer
is satisfied that the related exposure and Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit and all Swing
Loans (after giving effect to any such issuance, amendment, increase or funding)
will be fully allocated to Non-Defaulting Lenders holding Commitments and/or
cash collateral for such Letters of Credit will be provided by Borrowers in
accordance with clause (A) and (B) above, and participating interests in any
newly made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section
2.22(b)(iii)(A) above (and such Defaulting Lender shall not participate
therein).
(c)    A Defaulting Lender shall not be entitled to give instructions to Agent
or to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other


68



--------------------------------------------------------------------------------









Documents may be made without regard to a Defaulting Lender and, for purposes of
the definition of “Required Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Commitment Percentage
provided, that this clause (c) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification described in
clauses (i) or (ii) of Section 16.2(b).
(d)    Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.22 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
(e)    In the event that Agent, Borrowers, Swing Loan Lender and Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Lender holding a Commitment,
then Participation Commitments of Lenders holding Commitments (including such
cured Defaulting Lender) of the Swing Loans and Maximum Undrawn Amount of all
outstanding Letters of Credit shall be reallocated to reflect the inclusion of
such Lender’s Commitment, and on such date such Lender shall purchase at par
such of the Revolving Advances of the other Lenders as Agent shall determine may
be necessary in order for such Lender to hold such Revolving Advances in
accordance with its Commitment Percentage.
(f)    If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Commitment has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, Swing Loan
Lender shall not be required to fund any Swing Loans and Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless Swing Loan
Lender or Issuer, as the case may be, shall have entered into arrangements with
Borrowers or such Lender, satisfactory to Swing Loan Lender or Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder.
2.23.    Payment of Obligations. Agent may charge to Borrowers’ Account or Sand
Tiger’s Account, as applicable, a Revolving Advance or, at the discretion of
Swing Loan Lender, as a Swing Loan (i) all payments with respect to any of the
Obligations or Obligations of Sand Tiger, as applicable, required hereunder
(including without limitation principal payments, payments of interest, payments
of Letter of Credit Fees and all other fees provided for hereunder and payments
under Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Agent or any Lender pursuant to Sections
4.2 or 4.3 hereof and (b) all respective expenses which Agent incurs in
connection with the forwarding of Advance proceeds and the establishment and
maintenance of any Blocked Accounts or Depository Accounts as provided for in
Section 4.8(h), and (iii) any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations


69



--------------------------------------------------------------------------------









under Sections 3.3, 3.4, 4.3, 4.6, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts
so charged shall be added to the Obligations or Obligations of Sand Tiger, as
applicable, and shall be secured by the Collateral securing the applicable
Obligations. To the extent Revolving Advances are not actually funded by the
other Lenders in respect of any such amounts so charged, all such amounts so
charged shall be deemed to be Revolving Advances made by and owing to Agent and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender under this Agreement and the Other Documents with respect
to such Revolving Advances.  
2.24.    Increase in Maximum Revolving Advance Amount.
(a)    Borrowers may request that the Maximum Revolving Advance Amount be
increased by (1) one or more of the current Lenders increasing their Commitment
Amount (any current Lender which elects to increase its Commitment Amount shall
be referred to as an “Increasing Lender”) or (2) one or more new lenders (each a
“New Lender”) joining this Agreement and providing a Commitment Amount
hereunder, subject to the following terms and conditions:
(i)    No current Lender shall be obligated to increase its Commitment Amount
and any increase in the Commitment Amount by any current Lender shall be in the
sole discretion of such current Lender;
(ii)    There shall exist no Event of Default or Default on the effective date
of such increase after giving effect to such increase;
(iii)    After giving effect to such increase, the Maximum Revolving Advance
Amount shall not exceed $350,000,000;
(iv)    Borrowers may not request an increase in the Maximum Revolving Advance
Amount under this Section 2.24 more than three (3) times during the Term, and no
single such increase in the Maximum Revolving Advance Amount shall be for an
amount less than $20,000,000, and all such increases in the Maximum Revolving
Advance Amount shall not exceed $165,000,000 in the aggregate;
(v)    Borrowers shall deliver to Agent on or before the effective date of such
increase the following documents in form and substance satisfactory to Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Commitment Amounts has been approved by such
Borrowers, (2) certificate dated as of the effective date of such increase
certifying that no Default or Event of Default shall have occurred and be
continuing and certifying that the representations and warranties made by each
Borrower herein and in the Other Documents are true and correct in all material
respects (or, if such representation and warranty is, by its terms, limited by
materiality (including a Material Adverse Effect), then such representation and
warranty shall be true in all respects) on and as of such date as if made on and
as of such date (except to the extent any such representation or warranty
specifically relates to a certain prior date), (3) such other agreements,
instruments and information (including supplements or modifications to this
Agreement and/or the Other Documents executed by Borrowers as Agent reasonably
deems necessary in order to document the increase to the Maximum Revolving
Advance Amount and to protect, preserve and continue the perfection and


70



--------------------------------------------------------------------------------









priority of the liens, security interests, rights and remedies of Agent and
Lenders hereunder and under the Other Documents in light of such increase, and
(4) an opinion of counsel in form and substance satisfactory to Agent which
shall cover such matters related to such increase as Agent may reasonably
require and each Borrower hereby authorizes and directs such counsel to deliver
such opinions to Agent and Lenders;
(vi)    Borrowers shall execute and deliver (1) to each Increasing Lender a
replacement Note or Notes reflecting the new amount of such Increasing Lender’s
Commitment Amount after giving effect to the increase (and the prior Note or
Notes issued to such Increasing Lender shall be deemed to be cancelled) and (2)
to each New Lender a Note or Notes reflecting the amount of such New Lender’s
Commitment Amount;
(vii)    Any New Lender shall be subject to the reasonable satisfaction of the
Agent;
(viii)    Each Increasing Lender shall confirm its agreement to increase its
Commitment Amount pursuant to an acknowledgement in a form reasonably acceptable
to Agent, signed by it and each Borrower and delivered to Agent at least five
(5) days before the effective date of such increase; and
(ix)    Each New Lender shall execute a lender joinder in substantially the form
of Exhibit 2.24 pursuant to which such New Lender shall join and become a party
to this Agreement and the Other Documents with a Commitment Amount as set forth
in such lender joinder.
(b)    On the effective date of such increase, (i) Borrowers shall repay all
Revolving Advances then outstanding, subject to Borrowers’ obligations under
Sections 3.7, 3.9, or 3.10; provided that subject to the other conditions of
this Agreement, the Borrowing Agent may request new Revolving Advances on such
date and (ii) the Commitment Percentages of Lenders holding a Commitment
(including each Increasing Lender and/or New Lender) shall be recalculated such
that each such Lender’s Commitment Percentage is equal to (x) the Commitment
Amount of such Lender divided by (y) the aggregate of the Commitment Amounts of
all Lenders. Each Lender shall participate in any new Revolving Advances made on
or after such date in accordance with its Commitment Percentage after giving
effect to the increase in the Maximum Revolving Advance Amount and recalculation
of the Commitment Percentages contemplated by this Section 2.24.
(c)    On the effective date of such increase, each Increasing Lender shall be
deemed to have purchased an additional/increased participation in, and each New
Lender will be deemed to have purchased a new participation in, each then
outstanding Letter of Credit and each drawing thereunder and each then
outstanding Swing Loan in an amount equal to such Lender’s Commitment Percentage
(as calculated pursuant to Section 2.24(b) above) of the Maximum Undrawn Amount
of each such Letter of Credit (as in effect from time to time) and the amount of
each drawing and of each such Swing Loan, respectively. As necessary to
effectuate the foregoing, each existing Lender holding a Commitment Percentage
that is not an Increasing Lender shall be deemed to have sold to each applicable
Increasing Lender and/or New Lender, as necessary, a portion of such existing
Lender’s participations in such outstanding Letters of Credit and drawings


71



--------------------------------------------------------------------------------









and such outstanding Swing Loans such that, after giving effect to all such
purchases and sales, each Lender holding a Commitment (including each Increasing
Lender and/or New Lender) shall hold a participation in all Letters of Credit
(and drawings thereunder) and all Swing Loans in accordance with their
respective Commitment Percentages (as calculated pursuant to Section 2.24(b)
above).
(d)    On the effective date of such increase, Borrowers shall pay all
reasonable out-of-pocket costs and expenses incurred by Agent and by each
Increasing Lender and New Lender in connection with the negotiations regarding,
and the preparation, negotiation, execution and delivery of all agreements and
instruments executed and delivered by any of Agent, Borrowers and/or Increasing
Lenders and New Lenders in connection with, such increase (including all fees
for any supplemental or additional public filings of any Other Documents
necessary to protect, preserve and continue the perfection and priority of the
liens, security interests, rights and remedies of Agent and Lenders hereunder
and under the Other Documents in light of such increase).
(e)    Each of the parties hereto hereby agrees that, upon the effectiveness of
any increase to the Commitments provided for under this Section 2.24, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence of such increase and the Advances provided for in
connection therewith, and any such amendment may, without the consent of the
other Lenders, effect such amendments to this Agreement and the Other Documents
as may be necessary or appropriate, in the reasonable opinion of the Agent and
Borrowers, to effectuate the provisions of this Section 2.24 and, for the
avoidance of doubt, this Section 2.24(e) shall supersede any contrary provisions
in Section 16.2.
2.25.    Reduction of Maximum Revolving Advance Amount. Borrowing Agent may no
more than once during each period of twelve months, on at least three (3)
Business Days’ prior written notice received by Agent (which shall promptly
advise each Lender thereof) permanently reduce the Maximum Revolving Advance
Amount, minimum increments of $10,000,000 to an amount not less than the amount
of the then outstanding Advances. All reductions of the Maximum Revolving
Advance Amount shall be applied ratably among the Lenders according to their
respective Commitment Amounts. For the avoidance of doubt, voluntary prepayments
on the unutilized portion of the Maximum Revolving Advance Amount coupled with
any permanent reduction of the Maximum Revolving Advance Amount effected
pursuant to the immediately preceding sentence will be subject to (x) payment of
breakage costs in the case of a prepayment of LIBOR Rate Loans other than on the
last day of the relevant Interest Period, and (y) any other provisions contained
in this Agreement.
III.    INTEREST AND FEES.
3.1.    Interest. Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and, with respect to LIBOR
Rate Loans, at (a) the end of each Interest Period or (b) for LIBOR Rate Loans
with an interest period in excess of three months, at the end of each three
month period during such Interest Period, provided further that all accrued and
unpaid interest shall be due and payable at the end of the Term. Interest
charges shall be computed on the actual principal amount of Advances outstanding
during the month at a rate per annum equal to (i) with respect to Revolving
Advances, the Revolving Interest Rate and (ii) with


72



--------------------------------------------------------------------------------









respect to Swing Loans, the Revolving Interest Rate for Domestic Rate Loans.
Except as expressly provided otherwise in this Agreement, any Obligations other
than the Advances that are not paid when due shall accrue interest at the
Revolving Interest Rate for Domestic Rate Loans, subject to the provision of the
final sentence of this Section 3.1 regarding the Default Rate. Whenever,
subsequent to the date of this Agreement, the Alternate Base Rate is increased
or decreased, the Revolving Interest Rate for Domestic Rate Loans shall be
similarly changed without notice or demand of any kind by an amount equal to the
amount of such change in the Alternate Base Rate during the time such change or
changes remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR
Rate Loans without notice or demand of any kind on the effective date of any
change in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), the Obligations shall bear interest at the
applicable Revolving Interest Rate plus two percent (2%) per annum (the “Default
Rate”).
3.2.    Letter of Credit Fees.
(a)    Each applicable Borrower shall pay (x) to Agent, for the ratable benefit
of Lenders holding Commitments, fees for each Letter of Credit for the period
from and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the aggregate daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of LIBOR Rate Loans, such fees to be calculated on the basis
of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first day of each calendar quarter and on the last
day of the Term, and (y) to Issuer, a fronting fee of one quarter of one percent
(0.25%) per annum times the aggregate daily face amount of each outstanding
Letter of Credit for the period from and excluding the date of issuance of same
to and including the date of expiration or termination, to be payable quarterly
in arrears on the first day of each calendar quarter and on the last day of the
Term. (all of the foregoing fees, the “Letter of Credit Fees”). In addition,
Borrowers shall pay to Agent, for the benefit of Issuer, any and all applicable
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand. All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason. Any
such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in Issuer’s
prevailing charges for that type of transaction. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders (or, in the case of any Event of
Default under Section 10.7, immediately and automatically upon the occurrence of
any such Event of Default without the requirement of any affirmative action by
any party), the Letter of Credit Fees described in clause (x) of this Section
3.2(a) shall be increased by an additional two percent (2.0%) per annum.


73



--------------------------------------------------------------------------------









(b)    At any time following the occurrence and during the continuance of an
Event of Default, at the option of Agent or at the direction of Required Lenders
(or, in the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the expiration of
the Term or any other termination of this Agreement (and also, if applicable, in
connection with any mandatory prepayment under Section 2.20), Borrowers will
cause cash to be deposited and maintained in an account with Agent, as cash
collateral, in an amount equal to one hundred and five percent (105%) of the
Maximum Undrawn Amount of their respective outstanding Letters of Credit, and
each Borrower hereby irrevocably authorizes Agent, in its discretion, on such
Borrower’s behalf and in such Borrower’s name, to open such an account and to
make and maintain deposits therein, or in an account opened by such Borrower, in
the amounts required to be made by such Borrower, out of the proceeds of
Receivables or other Collateral or out of any other funds of such Borrower
coming into any Lender’s possession at any time. Agent may, in its discretion,
invest such cash collateral (less applicable reserves) in such short-term
money-market items as to which Agent and such Borrower mutually agree (or, in
the absence of such agreement, as Agent may reasonably select) and the net
return on such investments shall be credited to such account and constitute
additional cash collateral, or Agent may (notwithstanding the foregoing)
establish the account provided for under this Section 3.2(b) as a non-interest
bearing account and in such case Agent shall have no obligation (and Borrowers
hereby waive any claim) under Article 9 of the Uniform Commercial Code or PPSA
or under any other Applicable Law to pay interest on such cash collateral being
held by Agent. No Borrower may withdraw amounts credited to any such account
except upon the occurrence of all of the following: (x) payment and performance
in full of all Obligations; (y) expiration of all Letters of Credit; and (z)
termination of this Agreement. Borrowers hereby assign, pledge and grant to
Agent, for its benefit and the ratable benefit of Issuer, Lenders and each other
Secured Party, a continuing security interest in and to and Lien on any such
cash collateral and any right, title and interest of Borrowers in any deposit
account, securities account or investment account into which such cash
collateral may be deposited from time to time to secure the Obligations or Sand
Tiger’s Obligations, as applicable, specifically including all Obligations with
respect to any Letters of Credit. Borrowers agree that upon the coming due of
any Reimbursement Obligations (or any other Obligations, including Obligations
for Letter of Credit Fees) with respect to the Letters of Credit, Agent may,
subject to Section 16.19, use such cash collateral to pay and satisfy such
Obligations.


74



--------------------------------------------------------------------------------









3.3.    Facility Fee.    If, for any day in each calendar quarter during the
Term, the daily unpaid balance of the sum of Revolving Advances plus Swing Loans
plus the Maximum Undrawn Amount of all outstanding Letters of Credit
(collectively, the “Usage Amount”) for each day of such calendar quarter does
not equal the Maximum Revolving Advance Amount, then Borrowers shall pay to
Agent, for the ratable benefit of Lenders holding the Commitments based on their
Commitment Percentages, a fee at a rate equal to three-eighths of one percent
(0.375%) per annum on the amount by which the Maximum Revolving Advance Amount
on such day exceeds such Usage Amount (the “Facility Fee”). Such Facility Fee
shall be payable to Agent in arrears on the first Business Day of each calendar
quarter with respect to each day in the previous calendar quarter.
3.4.    Fee Letter.
(a)    Borrowers (other than Sand Tiger) shall pay the amounts required to be
paid in the Fee Letter in the manner and at the times required by the Fee
Letter.
(b)    All of the fees and reasonable out-of-pocket costs and expenses of any
appraisals conducted pursuant to Section 4.7 hereof shall be paid for when due,
in full and without deduction, off-set or counterclaim by Borrowers.
3.5.    Computation of Interest and Fees . Interest and fees hereunder shall be
computed on the basis of a year of 365 days or 366 days, as applicable (360 days
with respect to LIBOR Rate Loans), with respect to Base Rate Loans and for the
actual number of days elapsed. If any payment to be made hereunder becomes due
and payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at the Revolving Interest Rate for Domestic Rate Loans during such
extension. For purposes of the Interest Act (Canada): (i) whenever any interest
or fee under this Agreement is calculated on the basis of a period of time other
than a calendar year, such rate used in such calculation, when expressed as an
annual rate, is equivalent to (x) such rate, multiplied by (y) the actual number
of days in the calendar year in which the period for which such interest or fee
is calculated ends, and divided by (z) the number of days in such period of
time; (ii) the principle of deemed reinvestment of interest shall not apply to
any interest calculation under this Agreement; and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.
3.6.    Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate. Notwithstanding anything to the contrary
contained in this Agreement or in any Other Document, all agreements which
either now are or which shall become agreements among Credit Parties, Agent and
Lenders are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the applicable limits imposed by any applicable usury
laws. If any payments in the nature of interest, additional interest and other


75



--------------------------------------------------------------------------------









charges made under this Agreement or any Other Document are held to be in excess
of the limits imposed by any applicable usury laws, it is agreed that any such
amount held to be in excess shall be considered payment of principal hereunder,
and the indebtedness evidenced hereby shall be reduced by such amount so that
the total liability for payments in the nature of interest, additional interest
and other charges shall not exceed the applicable limits imposed by any
applicable usury laws, in compliance with the desires of Credit Parties and
Agent. The foregoing provisions shall never be superseded or waived and shall
control every other provision of this Agreement or any Other Document and all
agreements among Borrowers and Agent and Lenders, or their respective successors
and assigns. If the applicable state or federal law is amended in the future to
allow a greater rate of interest to be charged under this Agreement than is
presently allowed by applicable state or federal law, then the limitation of
interest hereunder shall be increased to the maximum rate of interest allowed by
applicable state or federal law as amended, which increase shall be effective
hereunder on the effective date of such amendment, and all interest charges
owing to Lender by reason thereof shall be payable in accordance with Section
3.1 of this Agreement. If by operation of this provision, Borrowers would be
entitled to a refund of interest paid pursuant to this Agreement, each Lender
agrees that it shall pay to Borrowers upon Agent’s request such Lender’s
Commitment Percentage, of such interest to be refunded, as determined by Agent.
If any provision of this Agreement or Other Documents would oblige any Borrower
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by that Lender of “interest” at a “criminal rate” (as such terms
are construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Applicable Law or so result in a receipt by
that Lender of “interest” at a “criminal rate”, such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows: first,
by reducing the amount or rate of interest, and, thereafter, by reducing any
fees, commissions, costs, expenses, premiums and other amounts required to be
paid to the affected Lender which would constitute interest for purposes of
section 347 of the Criminal Code (Canada).
3.7.    Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Agent, Swing Loan Lender, any Issuer or Lender and any
corporation or bank controlling Agent, Swing Loan Lender, any Lender or Issuer
and the office or branch where Agent, Swing Loan Lender, any Lender or Issuer
(as so defined) makes or maintains any LIBOR Rate Loans) with any request or
directive (whether or not having the force of law) from any central bank or
other financial, monetary or other authority, shall:
(a)    subject Agent, Swing Loan Lender, any Lender or Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.10 and the imposition of, or any change in the rate of, any Excluded Tax
payable by Agent, Swing Loan Lender, such Lender or the Issuer);


76



--------------------------------------------------------------------------------









(b)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Agent, Swing
Loan Lender, Issuer or any Lender, including pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or
(c)    impose on Agent, Swing Loan Lender, any Lender or Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder or to reduce the amount of any payment
(whether of principal, interest or otherwise) in respect of any of the Advances,
then, in any case Borrowers shall promptly pay Agent, Swing Loan Lender, such
Lender or Issuer, upon its demand, such additional amount as will compensate
Agent, Swing Loan Lender or such Lender or Issuer for such additional cost or
such reduction, as the case may be, provided that the foregoing shall not apply
to increased costs which are reflected in the LIBOR Rate, as the case may be
(provided, that Sand Tiger shall only be liable for any such costs or expenses
attributable to Sand Tiger’s Obligations). Agent, Swing Loan Lender, such Lender
or Issuer shall certify the amount of such additional cost or reduced amount to
Borrowing Agent within three hundred sixty (360) days of the occurrence thereof,
and such certification shall be conclusive absent manifest error.
3.8.    Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan;or
(c)    the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law); or
(d)    the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given prior to a LIBOR Termination Date
(as defined below) or prior to the date on which Section 3.12(a)(ii) applies,
(i) any such requested LIBOR Rate Loan shall


77



--------------------------------------------------------------------------------









be made as a Domestic Rate Loan, unless Borrowing Agent shall notify Agent no
later than 1:00 p.m. two (2) Business Days prior to the date of such proposed
borrowing, that its request for such borrowing shall be cancelled or made as an
unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or LIBOR Rate
Loan which was to have been converted to an affected type of LIBOR Rate Loan
shall be continued as or converted into a Domestic Rate Loan, or, if Borrowing
Agent shall notify Agent, no later than 1:00 p.m. two (2) Business Days prior to
the proposed conversion, shall be maintained as an unaffected type of LIBOR Rate
Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be converted
into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later
than 1:00 p.m. two (2) Business Days prior to the last Business Day of the then
current Interest Period applicable to such affected LIBOR Rate Loan, shall be
converted into an unaffected type of LIBOR Rate Loan, on the last Business Day
of the then current Interest Period for such affected LIBOR Rate Loans (or
sooner, if any Lender cannot continue to lawfully maintain such affected LIBOR
Rate Loan). Until such notice has been withdrawn, Lenders shall have no
obligation to make an affected type of LIBOR Rate Loan or maintain outstanding
affected LIBOR Rate Loans and no Borrower shall have the right to convert a
Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an affected
type of LIBOR Rate Loan.
3.9.    Capital Adequacy.
(a)    In the event that Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy or
liquidity requirements, or any Change in Law or any change in the interpretation
or administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent, Swing Loan Lender, Issuer or any Lender (for purposes of this Section
3.9, the term “Lender” shall include Agent, Swing Loan Lender, Issuer or any
Lender and any corporation or bank controlling Agent, Swing Loan Lender or any
Lender and the office or branch where Agent, Swing Loan Lender or any Lender (as
so defined) makes or maintains any LIBOR Rate Loans) with any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Agent
within three hundred sixty (360) days after such request or directive, Swing
Loan Lender or any Lender’s capital as a consequence of its obligations
hereunder (including the making of any Swing Loans) to a level below that which
Agent, Swing Loan Lender or such Lender could have achieved but for such
adoption, change or compliance (taking into consideration Agent’s, Swing Loan
Lender’s and each Lender’s policies with respect to capital adequacy), then,
from time to time, Borrowers shall pay upon demand to Agent, Swing Loan Lender
or such Lender such additional amount or amounts as will compensate Agent, Swing
Loan Lender or such Lender for such reduction (provided, that Sand Tiger shall
only be liable for any such amounts attributable to Sand Tiger’s Obligations).
In determining such amount or amounts, Agent, Swing Loan Lender or such Lender
may use any reasonable averaging or attribution methods. The protection of this
Section 3.9 shall be available to Agent, Swing Loan Lender and each Lender
regardless of any possible contention of invalidity or inapplicability with
respect to the Applicable Law, rule, regulation, guideline or condition.
(b)    A certificate of Agent, Swing Loan Lender or such Lender setting forth
such amount or amounts as shall be necessary to compensate Agent, Swing Loan
Lender or such Lender


78



--------------------------------------------------------------------------------









with respect to Section 3.9(a) hereof when delivered to Borrowing Agent shall be
conclusive absent manifest error.
3.10.    Taxes.
(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Taxes except to the extent required by Applicable Law;
provided that if the Borrowers shall be required by Applicable Law to deduct any
Taxes from such payments, then (i) if such Taxes are Indemnified Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions for Indemnified Taxes
applicable to additional sums payable under this Section 3.10) the Recipient
receives an amount equal to the sum it would have received had no such
deductions for Indemnified Taxes been made, (ii) the Borrowers or other
applicable withholding agent shall make such deductions and (iii) the Borrowers
or other applicable withholding agent shall timely pay the full amount deducted
to the relevant Governmental Body in accordance with Applicable Law.
(b)    Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
(c)    The Borrowers shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.10) paid by such Recipient,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by any Recipient (with a copy to Agent) shall be conclusive absent
manifest error (provided, Sand Tiger shall only be liable for any such Taxes
attributable to Sand Tiger’s Obligations).
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Body, the Borrowers shall deliver to
Agent the original or a certified copy of a receipt issued by such Governmental
Body evidencing such payment, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to Agent.
(e)    Any Recipient that is entitled to an exemption from or reduction of any
withholding Tax under the law of the jurisdiction in which any Borrower is
resident for Tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to the Borrowers (with a copy to Agent), at the time or times prescribed
by Applicable Law or reasonably requested by the Borrowers or Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding Tax, Agent shall be entitled
to withhold United States federal income Taxes at the full 30% withholding rate
if in its reasonable judgment it is required to do so under the due diligence


79



--------------------------------------------------------------------------------









requirements imposed upon a withholding agent under § 1.1441-7(b) of the United
States Income Tax Regulations or other Applicable Law. Further, Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Recipient for the amount of any Tax it
deducts and withholds in accordance with regulations under § 1441 of the Code.
In addition, any Recipient, if requested by the Borrowers or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrowers or Agent as will enable the Borrowers or Agent to
determine whether or not such Recipient is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, each Recipient shall deliver to the Borrowers and Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Recipient becomes a Recipient under this Agreement (and from time
to time thereafter upon the request of the Borrowers or the Agent, but only if
such Recipient is legally entitled to do so), whichever of the following is
applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under this Agreement or any Other Document, two (2) duly completed
valid originals of IRS Form W¬8BEN establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under this
Agreement or any Other Document, IRS Form W-8BEN establishing an exemption from,
or reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty,
(ii)    two (2) duly completed valid originals of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.10-1 to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrowers within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) two duly completed valid
originals of IRS Form W-8BEN,
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
certificate substantially in the form of Exhibit 3.10-2 or Exhibit 3.10-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a certificate substantially
in the form of Exhibit 3.10-4 on behalf of each such direct and indirect
partner,
(v)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or


80



--------------------------------------------------------------------------------









(vi)    in the case of a Recipient that is a United States person within the
meaning of section 7701(a)(30) of the Code, two duly completed valid (2)
originals of an IRS Form W-9 or any other form prescribed by Applicable Law
certifying that such Recipient is exempt from United States federal backup
withholding tax.
(f)    If a payment made to a Recipient under this Agreement or any Other
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Person fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Agent (in the case of Swing
Loan Lender, a Lender, Participant or Issuer) and the Borrowers (i) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (i) such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such other documentation reasonably requested
by the Agent or any Borrower sufficient for Agent and the Borrowers to comply
with their obligations under FATCA and to determine that such Recipient has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(c)    Subject to Section 16.5, each Recipient agrees that if any form or
certification it previously delivered pursuant to clauses (e) or (f) above
expires or becomes inaccurate in any respect, or if Borrowing Agent or Agent
should request an updated form or certification, it shall update such form or
certification or promptly notify the Borrowing Agent and the Agent in writing of
its legal inability to so.
(d)    If Agent, Swing Loan Lender, a Lender, a Participant or Issuer
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section, it shall pay to Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund); net of all out-of-pocket expenses of
the Agent, Swing Loan Lender, such Lender, Participant, or the Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Body with respect to such refund), provided that Borrowers, upon
the request of Agent, Swing Loan Lender, such Lender, Participant, or Issuer,
agrees to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges imposed by the relevant Governmental Body) to Agent, Swing Loan
Lender, such Lender, Participant or the Issuer in the event Agent, Swing Loan
Lender, such Lender, Participant or the Issuer is required to repay such refund
to such Governmental Body. This Section shall not be construed to require Agent,
Swing Loan Lender, any Lender, Participant, or Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrowers or any other Person.
3.11.    Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in Section 2.2(h)
hereof, (c) is a Defaulting Lender, or (d) denies any consent requested


81



--------------------------------------------------------------------------------









by the Agent pursuant to Section 16.2(b) hereof, Borrowers may, within
forty-five (45) days of receipt of such demand, notice (or the occurrence of
such other event causing Borrowers to be required to pay such compensation or
causing Section 2.2(h) hereof to be applicable), or such Lender becoming a
Defaulting Lender or denial of a request by the Agent pursuant to Section
16.2(b) hereof, as the case may be, by notice (a “Replacement Notice”) in
writing to the Agent and such Affected Lender (i) request the Affected Lender to
cooperate with Borrowers in obtaining a replacement Lender satisfactory to the
Agent and Borrowers (the “Replacement Lender”); (ii) request the non-Affected
Lenders to acquire and assume all of the Affected Lender’s Advances and its
Commitment Percentage, as provided herein, but none of such Lenders shall be
under any obligation to do so; or (iii) propose a Replacement Lender subject to
approval by the Agent in its good faith business judgment; provided, (x) in the
case of any such replacement resulting from a claim for compensation under
Section 3.7, 3.9 or 3.10 hereof, such replacement will result in a reduction of
such compensation from the Replacement Lender at the time of such replacement;
and (y) such replacement does not conflict with applicable law. If any
satisfactory Replacement Lender shall be obtained, and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Commitment Percentage, then such Affected Lender shall
assign, in accordance with Section 16.3 hereof, all of its Advances and its
Commitment Percentage, and other rights and obligations under this Loan
Agreement and the Other Documents to such Replacement Lender or non-Affected
Lenders, as the case may be, in exchange for payment of the principal amount so
assigned and all interest and fees accrued on the amount so assigned, plus all
other Obligations then due and payable to the Affected Lender. If any Affected
Lender does not execute an assignment in accordance with Section 16.3 within
five (5) Business Days after receipt of notice to do so by Agent or Borrowing
Agent, then Agent shall be entitled (but not obligated) to execute such
assignment on behalf of such Affected Lender, which shall be effective for
purposes of Section 16.3 and this Agreement.
3.12.    Successor LIBOR Rate Index.
(a)    If the Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 3.8.1(a) have arisen and are unlikely to be temporary, or (B)
the circumstances set forth in Section 3.8.1(a) have not arisen but the
applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Body having jurisdiction over the Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Agent may (in consultation with the Borrower) choose a replacement index for
the LIBOR Rate and make adjustments to applicable margins and related amendments
to this Agreement as referred to below such that, to the extent practicable, the
all-in interest rate based on the replacement index will be substantially
equivalent to the all-in LIBOR Rate-based interest rate in effect prior to its
replacement.


(b)    The Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the Agent, for
the implementation and administration of the replacement index-based rate.
Notwithstanding anything to the contrary in this Agreement or the


82



--------------------------------------------------------------------------------









Other Documents (including, without limitation, Section 16.2), such amendment
shall become effective without any further action or consent of any other party
to this Agreement at 5:00 p.m. on the tenth (10th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless the Agent receives, on
or before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment. 


(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.


(d)    Until an amendment reflecting a new replacement index in accordance with
this Section 3.8.2 is effective, each advance, conversion and renewal of a LIBOR
Rate Loan will continue to bear interest with reference to the LIBOR Rate;
provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
LIBOR Rate Loans shall automatically be converted to Domestic Rate Loans until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented.


(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
IV.    COLLATERAL: GENERAL TERMS
4.1.    Security Interest in the Collateral. To secure the prompt payment and
performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Borrower hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender,
Issuer and each other Secured Party, a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located; provided, however,
anything contained herein or in any other document to the contrary
notwithstanding, the Lien granted by Sand Tiger pursuant to this Section 4.1
shall only secure (or be deemed to secure) the Sand Tiger Obligations. Each
Borrower shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Agent’s security interest and shall cause its
financial statements to reflect such security interest. Each Borrower shall
provide Agent with written notice of all commercial tort claims promptly upon
the occurrence of any events giving rise to any such claim(s) (regardless of
whether legal proceedings have yet been commenced), such notice to contain a
brief description of the claim(s), the events out of which such claim(s) arose
and the parties against which such claims may be asserted and, if applicable in
any case where legal proceedings regarding such claim(s) have been commenced,
the case title together with the applicable court and docket number. Upon
delivery of each such notice, such Borrower shall be deemed to thereby grant to
Agent a security interest and lien in and to such commercial tort claims
described therein and all proceeds thereof. Each Borrower shall provide


83



--------------------------------------------------------------------------------









Agent with written notice promptly upon becoming the beneficiary under any
letter of credit or otherwise obtaining any right, title or interest in any
letter of credit rights, and at Agent’s request shall take such actions as Agent
may reasonably request for the perfection of Agent’s security interest therein.
4.2.    Perfection of Security Interest. Except for any Collateral disposed of
in accordance with Section 7.1, each Borrower shall take all action that may be
necessary that Agent may request, so as at all times to maintain the validity,
perfection, enforceability and priority of Agent’s security interest in and Lien
on the Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) promptly
discharging all Liens other than Permitted Encumbrances, (ii) obtaining Lien
Waiver Agreements required under this Agreement, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox, customs and freight agreements and other custodial arrangements
satisfactory to Agent, and (v) executing and delivering financing statements,
control agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance satisfactory to Agent, relating to the
creation, validity, perfection, maintenance or continuation of Agent’s security
interest and Lien under the Uniform Commercial Code, PPSA or other Applicable
Law. By its signature hereto, each Borrower hereby authorizes Agent to file
against such Borrower, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code or PPSA in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein, including without limitation a
description of Collateral as “all assets” and/or “all personal property” of any
Borrower). All reasonable out-of-pocket charges, expenses and fees Agent may
incur in doing any of the foregoing, and any local taxes relating thereto, shall
be charged to Borrowers’ Account or Sand Tiger’s Account, as applicable, as a
Revolving Advance of a Domestic Rate Loan and added to the Obligations, or, at
Agent’s option, shall be paid by the applicable Borrowers to Agent for its
benefit and for the ratable benefit of Lenders immediately upon demand.
4.3.    Preservation of Collateral. Each Borrower will safeguard and protect all
Collateral for Agent’s general account. In addition to the rights and remedies
set forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary in the exercise of its Permitted Discretion to protect
Agent’s interest in and to preserve the Collateral, including after the
occurrence and during the continuance of an Event of Default, the hiring of such
security guards or the placing of other security protection measures as Agent
may deem appropriate; (b) after the occurrence and during the continuance of an
Event of Default, may employ and maintain at any of each Borrower’s premises a
custodian who shall have full authority to do all acts necessary to protect
Agent’s interests in the Collateral; (c) after the occurrence and during the
continuance of a Default or Event of Default, may lease warehouse facilities to
which Agent may move all or part of the Collateral; (d) after the occurrence and
during the continuance of an Event of Default, may use any Borrower’s owned or
leased lifts, hoists, trucks and other facilities or equipment for handling or
removing the Collateral; and (e) subject to Section 4.10 hereof, shall have, and
is hereby granted, a right of ingress and egress to the places where the
Collateral is located, and may proceed over and through any of Borrowers’


84



--------------------------------------------------------------------------------









owned or leased property, subject to the rights of the landlords of any leased
Real Property and, if applicable, the terms of any applicable Lien Waiver
Agreement. Subject to the other provisions of this Agreement regarding
Borrowers’ maintenance of Collateral, each Borrower shall cooperate with all of
Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct in its Permitted Discretion. Subject
to Section 16.9 and Section 6.19, all of Agent’s reasonable out-of-pocket
expenses of preserving the Collateral, including any such expenses relating to
the bonding of a custodian, shall be charged to Borrowers’ Account or Sand
Tiger’s Account, as applicable, as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations.
4.4.    Ownership and Location of Collateral.
(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Borrower is, and shall remain the
sole owner of and fully authorized and able to sell, transfer, pledge and/or
grant a first priority security interest (subject only to Permitted Encumbrances
that have priority as a matter of Applicable Law) in each and every item of its
respective Collateral; (ii) except for Permitted Encumbrances the Collateral
shall be free and clear of all Liens; and (iii) each Borrower’s Equipment and
Inventory shall be located as set forth on Schedule 4.4 (as updated from time to
time pursuant to each Compliance Certificate delivered pursuant to Section 9.3)
and shall not be removed from such location(s) without the prior written consent
of Agent, except (1) as may be moved from one location on such schedule to
another location on such schedule, (2) Equipment and Inventory in-transit, (3)
Equipment out in the ordinary course of business (4) the sale, transfer or
disposition of assets permitted under this Agreement and (5) as may be located
at locations not set forth on Schedule 4.4 to the extent the aggregate value of
Equipment and Inventory at such locations does not exceed $1,000,000 for any one
location.
(b)    (i) Schedule 4.4 hereto contains a correct and complete list of the legal
names (as disclosed to the Borrowers) and addresses of each warehouse at which
Inventory having a value in excess of $1,000,000 of any Borrower is stored; none
of the receipts received by any Borrower from any warehouse states that the
goods covered thereby are to be delivered to bearer or to the order of a named
Person or to a named Person and such named Person’s assigns; (ii) Schedule 4.4
hereto sets forth a correct and complete list of (A) each place of business of
each Borrower and (B) the chief executive office of each Borrower; and (iii)
Schedule 4.4 hereto sets forth a correct and complete list of the location, by
state and street address, of all Real Property owned or leased by each Borrower,
together with the names of any landlords.
4.5.    Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations (including, without limitation,
the cash collateralization of all issued and outstanding Letters of Credit, but
excluding contingent indemnification Obligations for which no claim giving rise
thereto has been asserted) and (b) termination of this Agreement and the Other
Documents, Agent’s security interests in the Collateral shall continue in full
force and effect except to the extent released pursuant to the terms of this
Agreement. Each Borrower shall use all commercially reasonable efforts to defend
Agent’s interests in the Collateral against any and all Persons whatsoever. At
any time following demand by Agent for payment of all Obligations after the
occurrence of and during the continuance of an Event of Default, Agent shall
have the right to


85



--------------------------------------------------------------------------------









take possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises this right to take possession of
the Collateral, after the occurrence of and during the continuance of an Event
of Default, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent. In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code, PPSA or other Applicable Law. Each Borrower
shall, and Agent may, at its option after the occurrence and during the
continuance of an Event of Default, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.
4.6.    Inspection of Premises. At all reasonable times and from time to time as
often as Agent shall elect in its sole discretion, Agent and each Lender shall
have full access to and the right to audit, check, inspect and make abstracts
and copies from each Borrower’s books, records, audits, correspondence and all
other papers relating to the Collateral and the operation of each Borrower’s
business. Agent, any Lender and their agents may enter upon any premises of any
Borrower at any time during business hours and at any other reasonable time,
and, if an Event of Default exists, from time to time as often as Agent shall
elect in its sole discretion, for the purpose of inspecting the Collateral and
any and all records pertaining thereto and the operation of such Borrower’s
business.
4.7.    Appraisals. Agent may, in its sole discretion, exercised in a
commercially reasonable manner, up to twice during any fiscal year after the
Closing Date and from time to time, engage the services of an independent
appraisal firm or firms of reputable standing, satisfactory to Agent, for the
purpose of appraising the then current values of Borrowers’ assets which will be
identified by Borrowers to be included in the calculation of the Formula Amount.
Absent the occurrence and continuance of an Event of Default at such time, Agent
shall consult with Borrowers as to the identity of any such firm. In the event
the Formula Amount, as so determined after giving effect to such appraisal,
results in the Revolving Advances being in excess of the Advances permitted
hereunder, then, promptly upon Agent’s demand for same, Borrowers shall make
mandatory prepayments of the then outstanding Revolving Advances so as to
eliminate the excess Advances.
4.8.    Receivables; Deposit Accounts and Securities Accounts.
(a)    Nature of Receivables. Each of the Receivables at any time reported to
Agent (whether pursuant to Section 9.2 or otherwise) shall, except as noted
therein, be a bona fide and valid account representing a bona fide indebtedness
incurred by the Customer therein named, for a fixed sum (subject to customary
discounts or reductions permitted in the ordinary course of business and in
accordance with past practices) as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of a Borrower, or work, labor or services theretofore rendered
by a Borrower as of the date each Receivable is created. Same shall be due


86



--------------------------------------------------------------------------------









and owing in accordance with the applicable Borrower’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.
(b)    Each Customer, to the best of each Borrower’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due. With respect to
such Customers of any Borrower who are not solvent, such Borrower has set up on
its books and in its financial records bad debt reserves adequate to cover such
Receivables.
(c)    Each Borrower’s chief executive office is located as set forth on
Schedule 4.4. Until written notice is given to Agent by Borrowing Agent of any
other office at which any Borrower keeps its records pertaining to Receivables,
all such records shall be kept at such executive office.
(d)    Borrowers shall instruct their Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) to such Blocked
Account(s) and/or Depository Accounts (and any associated lockboxes) as Agent
shall designate from time to time as contemplated by Section 4.8(h) or as
otherwise agreed to from time to time by Agent. Notwithstanding the foregoing,
to the extent any Borrower directly receives any remittances upon Receivables,
such Borrower shall, at such Borrower’s sole cost and expense, but on Agent’s
behalf and for Agent’s account, collect as Agent’s property and in trust for
Agent all amounts received on Receivables, and shall not commingle such
collections with any Borrower’s funds or use the same except to pay Obligations,
and shall as soon as possible and in any event no later than one (1) Business
Day after the receipt thereof (i) in the case of remittances paid by check,
deposit all such remittances in their original form (after supplying any
necessary endorsements) and (ii) in the case of remittances paid by wire
transfer of funds, transfer all such remittances, in each case, into such
Blocked Accounts(s) and/or Depository Account(s). Each Borrower shall deposit in
the applicable Blocked Account and/or Depository Account or, upon request by
Agent after the occurrence and during the continuance of an Event of Default,
deliver to Agent, in original form and on the date of receipt thereof, all
checks, drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.
(e)    At any time following the occurrence, and during the continuance of, an
Event of Default or a Default, Agent shall have the right to send notice of the
assignment of, and Agent’s security interest in and Lien on, the Receivables to
any and all Customers or any third party holding or otherwise concerned with any
of the Collateral. At any time after the occurrence and during the continuance
of an Event of Default, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone, facsimile, telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.
(f)    Power of Agent to Act on Borrowers’ Behalf. Upon and during the
continuance of an Event of Default (except to the extent otherwise agreed in any
treasury management agreement between any Borrower and Agent), Agent shall have
the right to receive,


87



--------------------------------------------------------------------------------









endorse, assign and/or deliver in the name of Agent or any Borrower any and all
checks, drafts and other instruments for the payment of money relating to the
Receivables, and each Borrower hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. Each Borrower hereby constitutes
Agent or Agent’s designee as such Borrower’s attorney with power (i) to endorse
such Borrower’s name upon any notes, acceptances, checks, drafts, money orders
or other evidences of payment or Collateral upon and during the continuance of
an Event of Default (except to the extent otherwise agreed in treasury
management agreement between any Borrower and Agent); (ii) to sign such
Borrower’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, and assignments of Receivables, upon and
during the continuance of an Event of Default; (iii) to send verifications of
Receivables to any Customer (provided, that, so long as no Event of Default has
occurred and is continuing, Agent shall only conduct verifications of
Receivables over the phone with participation from Borrowers or with Borrowers
being present); (iv) to sign such Borrower’s name on any documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same upon and during the
continuance of an Event of Default; (v) to demand payment of the Receivables
upon and during the continuance of an Event of Default; (vi) to enforce payment
of the Receivables by legal proceedings or otherwise upon and during the
continuance of an Event of Default; (vii) to exercise all of such Borrower’s
rights and remedies with respect to the collection of the Receivables and any
other Collateral upon and during the continuance of an Event of Default; (viii)
to settle, adjust, compromise, extend or renew the Receivables upon and during
the continuance of an Event of Default; (ix) to settle, adjust or compromise any
legal proceedings brought to collect Receivables upon and during the continuance
of an Event of Default; (x) to prepare, file and sign such Borrower’s name on a
proof of claim in bankruptcy or similar document against any Customer upon and
during the continuance of an Event of Default; (xi) to prepare, file and sign
such Borrower’s name on any notice of Lien, assignment or satisfaction of Lien
or similar document in connection with the Receivables upon and during the
continuance of an Event of Default; (xii) to receive, open and dispose of all
mail addressed to any Borrower to the extent such actions are taken in
connection with operation and administration of Borrowers’ lockboxes or
otherwise in connection with treasury management services; and (xiii) upon and
during the continuance of an Event of Default, to do all other acts and things
necessary to carry out this Agreement. All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless constituting willful misconduct or gross negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid. Agent shall have the right at any time following
the occurrence and during the continuation of an Event of Default, to change the
address for delivery of mail addressed to any Borrower to such address as Agent
may designate and to receive, open and dispose of all mail addressed to any
Borrower.
(g)    No Liability. Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom, except for the gross negligence or willful misconduct of
the Agent as determined by a final and non-appealable judgment of a court of
competent jurisdiction. Following the occurrence and during the continuance of
an Event of Default,


88



--------------------------------------------------------------------------------









Agent may, without notice or consent from any Borrower, sue upon or otherwise
collect, extend the time of payment of, compromise or settle for cash, credit or
upon any terms any of the Receivables or any other securities, instruments or
insurance applicable thereto and/or release any obligor thereof. Agent is
authorized and empowered to accept, following the occurrence and during the
continuance of an Event of Default, the return of the goods represented by any
of the Receivables, without notice to or consent by any Borrower, all without
discharging or in any way affecting any Borrower’s liability hereunder
(h)    Cash Management.
(i)    All proceeds of assets of the Borrowers and any other amounts payable to
any Borrower at any time (other than any amounts that are deposited in an
Excluded Deposit Account), shall be deposited by such Borrowers into a
collection account established at PNC for the deposit of such proceeds (all such
accounts, the “Collection Accounts”). Each Borrower shall deliver to Agent a
Deposit Account Control Agreement, in form and substance satisfactory to Agent
in its Permitted Discretion, with respect to each Collection Account other than
any Excluded Deposit Account which shall be in “springing” form permitting
Borrowers to access and use such Collection Accounts unless and until a “notice
of sole control” (such notice, or any similar notice described in any applicable
control agreement an “Activation Notice”) is issued by Agent to the bank at
which such Collection Account is maintained; provided, that, Agent shall not
issue such an Activation Notice except after the occurrence and during the
continuance of Trigger Event and shall revoke such Activation Notice if,
subsequent thereto, the Trigger Period commenced by such Trigger Event shall
have ended. Upon issuance of an Activation Notice, such Deposit Account Control
Agreements shall provide that all available funds in each Collection Account
will be transferred, on each Business Day, to Agent, either to any account
maintained by Agent at such bank or by wire transfer to appropriate account(s)
of Agent, and otherwise be in form and substance (including as to the extent of
offset and statutory lien rights) reasonably satisfactory to Agent. All funds
deposited in such Collection Accounts during the effectiveness of a Trigger
Period shall immediately be applied to the outstanding Advances or Sand Tiger
Obligations, as applicable. Neither Agent nor any Lender assumes any
responsibility for such collection account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any bank
maintaining a Collection Account.
(ii)    Notwithstanding anything to the contrary in the foregoing Section
4.8(h)(i), all collections derived from Bonded Receivables shall be deposited by
such Borrowers into the Bonded Receivable Collection Account established at
Agent within two (2) Business Days of the date Borrower receives collections
with respect to such Bonded Receivables. Borrower may access and use the funds
in the Bonded Receivable Collection Account unless an Activation Notice is
issued with respect thereto (and thereafter, with the prior written consent of
Agent), and upon such time, Agent shall have the right, but not the obligation,
to apply such funds to the outstanding Advances and other Obligations.


89



--------------------------------------------------------------------------------









(iii)    Notwithstanding anything to the contrary herein or in any Other
Document, Borrowers shall ensure that Agent does not receive, whether by deposit
to the Collection Accounts or otherwise, any funds from any Customer located in
a Sanctioned Country to the extent receipt of such funds would be a violation of
applicable Anti-Terrorism Laws.
(iv)    The parties hereto hereby acknowledge, confirm and agree that the
implementation of the cash management arrangements contemplated herein is a
contractual right provided to the Agent and the Lenders hereunder in order for
the Agent and the Lenders to manage and monitor their collateral position and
not a proceeding for enforcement or recovery of a claim, or pursuant to, or an
enforcement of, any security or remedies whatsoever, the cash management
arrangements contemplated herein are critical to the structure of the lending
arrangements contemplated herein, the Agent and Lenders are relying on the
Credit Parties’ acknowledgement, confirmation and agreement with respect to such
cash management arrangements in making accommodations of credit available to
them and in particular that any accommodations of credit are being provided by
the Agent and Lenders strictly on the basis of a borrowing base calculation to
fully support and collateralize any such accommodations of credit hereunder.
(i)    Adjustments. No Borrower will, without Agent’s consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as have been granted in
the ordinary course of business of such Borrower.
(j)    All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Borrower and its
Subsidiaries are set forth on Schedule 4.8(j) (as updated from time to time by
notice from a Borrower to the Agent). No Borrower shall open any new deposit
account, securities account or investment account unless (i) Borrowers shall
have given at least ten (10) days prior written notice to Agent and Agent has
consented in writing in its Permitted Discretion, and (ii) unless such account
is an Excluded Deposit Account, if such account is to be maintained with a bank,
depository institution or securities intermediary that is not the Agent, such
bank, depository institution or securities intermediary, each applicable
Borrower and Agent shall first have entered into an account control agreement in
form and substance satisfactory to Agent sufficient to give Agent “control” (for
purposes of Articles 8 and 9 of the Uniform Commercial Code) over such account;
provided, however, notwithstanding the foregoing, Borrower may open up new
deposit accounts maintained with a Lender as the depository institution without
prior written notice to (or consent of) Agent, so long as within thirty (30)
days of the opening of such deposit account, Borrower, Agent and such Lender
shall have entered into an account control agreement in form and substance
satisfactory to Agent in its Permitted Discretion unless otherwise waived by
Lender in its sole discretion.
4.9.    Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.


90



--------------------------------------------------------------------------------









4.10.    Maintenance of Equipment. The Equipment necessary to Borrowers’
business shall be maintained in good operating condition and repair (reasonable
wear and tear and casualty excepted) and all necessary replacements of and
repairs thereto shall be made so that the value and operating efficiency of the
Equipment shall be maintained and preserved consistent with industry standards;
provided that the same shall not be required if not necessary for the continued
operation of the Borrowers’ business. No Borrower shall use or operate the
Equipment in violation of any law, statute, ordinance, code, rule or regulation
to the extent such use or operation could reasonably be expected to materially
and adversely affect the operation of its business as currently conducted.
4.11.    Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof, except for
the gross negligence or willful misconduct of the Agent as determined by a final
and non-appealable judgment of a court of competent jurisdiction. Neither Agent
nor any Lender, whether by anything herein or in any assignment or otherwise,
assume any of any Borrower’s obligations under any contract or agreement
assigned to Agent or such Lender, and neither Agent nor any Lender shall be
responsible in any way for the performance by any Borrower of any of the terms
and conditions thereof.
4.12.    Financing Statements. Except as respects the financing statements filed
by Agent, financing statements described on Schedule 1.2, and financing
statements filed in connection with Permitted Encumbrances, no financing
statement covering any of the Collateral or any proceeds thereof is or will be
on file in any public office.
4.13.    Rolling Stock and other Vehicles. With respect to each item of
Equipment constituting Collateral with an individual value in excess of $500,000
which is subject to a certificate of title statute each Loan Party shall deliver
to Agent, in form and substance reasonably satisfactory to Agent: (i) a
fully-executed, notarized power of attorney authorizing Corporation Service
Company to perfect liens on behalf of Agent; and (ii) new unencumbered titles
for each such item of Equipment within ten (10) Business Days of receipt by a
Loan Party of a new title certificate for such Equipment, which such Loan Party
shall use its commercially reasonably best efforts to obtain within thirty (30)
days of purchase. Additionally, each Loan Party acknowledges and agrees that
after the occurrence and during the continuance of an Event of Default, upon
Agent’s request, it shall to deliver the items described in clauses (i) and (ii)
above with respect to all items of Equipment subject to a certificate of title
statute (including all such titled Equipment with an individual value of less
than $500,000).
V.    REPRESENTATIONS AND WARRANTIES.
Each Borrower represents and warrants as follows:
5.1.    Authority. Such Credit Party has full power, authority and legal right
to enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents to which any Credit Party is a party have been duly executed and
delivered by the Credit Parties party thereto, and this Agreement and


91



--------------------------------------------------------------------------------









the Other Documents constitute the legal, valid and binding obligation of the
Credit Parties party thereto enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
any Credit Party is party (a) are within each Credit Party’s corporate, limited
liability company, limited partnership, partnership or other applicable powers,
have been duly authorized by all necessary corporate, limited liability company,
limited partnership, partnership or other applicable action, are not in
contravention of the terms of each Credit Party’s Organizational Documents or
other applicable documents relating to such Credit Party’s formation or to the
conduct of such Credit Party’s business, (b) will not conflict with or violate
(i) any Applicable Law, except to the extent such conflict or violation could
not reasonably be expected to have a Material Adverse Effect or (ii) any
Material Contract, (c) will not require the Consent of any Governmental Body or
any other Person all of which will have been duly obtained, made or compiled
prior to the Closing Date to the extent such Consents are required to be in
force on the Closing Date and which are in full force and effect and (d) will
not result in the creation of any Lien except Permitted Encumbrances upon any
asset of such Credit Party under the provisions of any Applicable Law,
Organizational Document or Material Contract to which such Credit Party is a
party or by which it or its property is a party or by which it may be bound.
5.2.    Formation and Qualification.
(a)    On the Closing Date, each Credit Party is duly incorporated or formed, as
applicable and in good standing under the laws of the state or province, as
applicable, listed on Schedule 5.2(a) and is qualified to do business and is in
good standing in the states or provinces, as applicable, listed on Schedule
5.2(a). Each Credit Party is in good standing and is qualified to do business in
the states in which qualification and good standing are necessary for such
Credit Party to conduct its business and own its property and where the failure
to so qualify could reasonably be expected to have a material adverse effect on
such Credit Party’s ability to conduct its business as currently conducted or
its ability to perform the terms of this Agreement or any Other Document.
(b)    As of the Closing Date, all of the Subsidiaries of Mammoth are listed on
Schedule 5.2(b). As of the Closing Date, the Persons identified on Schedule
5.2(b) are the record and beneficial owners of all of the shares of Capital
Stock of each of the Subsidiaries listed on Schedule 5.2(b) as being owned
thereby, there are no proxies, irrevocable or otherwise, with respect to such
shares, and no equity securities of any of such Persons are or may become
required to be issued by reason of any options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any Capital
Stock of any such Person, and there are no contracts, commitments,
understandings or arrangements by which any such Person is or may become bound
to issue additional shares of its Capital Stock or securities convertible into
or exchangeable for such shares. All of the shares owned by the Credit Parties
are owned free and clear of any Liens other than Permitted Encumbrances.
(c)    All accrued but unpaid dividends owing on account of the Equity Interests
of each Borrower as of the Closing Date are set forth on Schedule 5.2(c).


92



--------------------------------------------------------------------------------









5.3.    Survival of Representations and Warranties. All representations and
warranties of the Credit Parties contained in this Agreement and the Other
Documents shall, at the time of such Credit Party’s execution of this Agreement
and the Other Documents, be true and correct in all material respects (or, if
such representation and warranty is, by its terms, limited by materiality
(including a Material Adverse Effect), then such representation and warranty
shall be true in all respects) and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.
5.4.    Tax Returns. The federal taxpayer identification number or Canadian
equivalent of each Credit Party that is a Credit Party as of the Closing Date is
set forth on Schedule 5.4. The Credit Parties have filed all federal, state,
provincial, municipal and local Tax returns and other reports they are required
by law to file and have paid all Taxes that are due and payable, except to the
extent failure to do so would not reasonably be expected to result in an Event
of Default, result in material liability to any Credit Party or have a Material
Adverse Effect. The provision for Taxes on the books of the Credit Parties have
been made in accordance with GAAP and the Credit Parties have no knowledge of
any deficiency or additional assessment in connection therewith not provided for
on its books.
5.5.    Financial Statements.
(a)    The pro forma balance sheet of Mammoth and its Subsidiaries (the “Pro
Forma Balance Sheet”) furnished to Agent on the Closing Date reflects the
consummation of the transactions contemplated by this Agreement (collectively,
the “Transactions”) and is accurate, complete and correct and fairly reflects
the financial condition of Mammoth and its Subsidiaries as of the Closing Date
after giving effect to the Transactions. The Pro Forma Balance Sheet has been
certified as fairly reflecting the financial condition of Mammoth and its
Subsidiaries as of the Closing Date after giving effect to the Transactions by
the Chief Financial Officer of Mammoth. All financial statements referred to in
this subsection 5.5(a), including the related schedules and notes thereto, have
been prepared in accordance with GAAP, except as may be disclosed in such
financial statements and subject to normal year-end audit adjustments and the
absence of footnotes and other presentation items.
(b)    The cash flow projections of Mammoth and its Subsidiaries for the five
year period following the Closing Date (on a monthly basis for the first twelve
months), copies of which are annexed to the Financial Condition Certificate (the
“Projections”) were prepared by or under the supervision of the Chief Financial
Officer of Mammoth, based upon good faith estimates and stated assumptions
believed to be reasonable and fair as of the date made in light of conditions
and facts then known and, as of such date, reflect good faith, reasonable and
fair estimates of the information projected for the periods set forth therein;
it being understood that (i) actual results may vary from such projections and
that such variances may be material and (ii) no representation is made with
respect to information of an industry specific or general economic nature. The
cash flow Projections together with the Pro Forma Balance Sheet are referred to
as the “Pro Forma Financial Statements”.
(c)    Since December 31, 2017, there has been no change, occurrence or
development which could reasonably be expected to have a Material Adverse
Effect.


93



--------------------------------------------------------------------------------









5.6.    Entity Names. As of the Closing Date, except as set forth on Schedule
5.6, no Credit Party (i) has been known by any other corporate name in the past
five years, (ii) sells Inventory under any other name nor (iii) has been the
surviving corporation or company of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
5.7.    O.S.H.A. Environmental Compliance; Flood Insurance. In relation to all
of the properties located in the United States, except as set forth on Schedule
5.7 hereto:
(a)    The Credit Parties have duly complied in all material respects with, and
their facilities, business, assets, property, leaseholds, Real Property and
Equipment are in compliance in all material respects with, the provisions of the
Federal Occupational Safety and Health Act, RCRA and all other Environmental
Laws (in effect at the time of the representation); and there have been no
outstanding citations, notices or orders of non-compliance issued to any Credit
Party or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations within the last five (5) years.
(b)    The Credit Parties have been issued or obtained all required federal,
state and local licenses, certificates or permits relating to all applicable
Environmental Laws (in effect at the time of the representation), except to the
extent failure to obtain such licenses, certificates or permits would not
reasonably be expected to cause a Material Adverse Effect.
(c)    (i) To any Credit Party’s knowledge, there are no visible signs of
material releases, spills, discharges, leaks or disposal (collectively referred
to as “Releases”) of Hazardous Substances (as defined at the time of the
representation) at, upon, under or within any Real Property, except as
authorized by any permit or certificate issued pursuant to Environmental Law;
(ii) there are no underground storage tanks or polychlorinated biphenyls on the
Real Property except those kept in amounts and under circumstances in material
compliance with Environmental Laws (in effect at the time of the
representation); (iii) to any Credit Party’s knowledge, the Real Property has
never been used as a treatment, storage or disposal facility of Hazardous Waste
(as defined at the time of the representation), except as previously disclosed
to Agent; and (iv) no Hazardous Substances (as defined at the time of the
representation) are handled or stored on the Real Property, excepting such
quantities as are handled in accordance with all applicable governmental
regulations and in proper storage containers as required by Environmental Laws
and as are necessary for the operation of the business of any Credit Party or of
its tenants.
(d)     All Real Property owned by Credit Parties is insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate and commercially standard coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Credit Party in accordance with commercially prudent business
practice in the industry of such Credit Party. Each Credit Party has taken all
actions required under the Flood Laws and/or requested by Agent to assist in
ensuring that each Lender is in compliance with the Flood Laws applicable to the
Collateral (if any), including, but not limited to, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral.


94



--------------------------------------------------------------------------------









5.8.    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
(a)    Taking into account rights of contribution and subrogation under
Applicable Laws, (x) each Credit Party is, and after giving effect to the
Transactions, each Borrower will be solvent, able to pay its debts as they
mature, has, and after giving effect to the Transactions, will have capital
sufficient to carry on its business and all businesses in which it is about to
engage and (y) the fair present saleable value of its assets, calculated on a
going concern basis, is in excess of the amount of its liabilities and will
continue to be in excess of the amount of its liabilities.
(b)    No Credit Party has (i) any pending against, or to the knowledge of the
Credit Parties, threatened litigation, arbitration, actions or proceedings which
could reasonably be expected to have a Material Adverse Effect, and (ii) any
liabilities or indebtedness for borrowed money other than the Obligations and
Indebtedness permitted by Section 7.8.
(c)    No Credit Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Credit Party in violation of any
order of any court, Governmental Body or arbitration board or tribunal which
could reasonably be expected to have a Material Adverse Effect.
(d)    No Credit Party or any member of the Controlled Group maintains or is
required to contribute to any Plan other than those listed on Schedule 5.8(d)
hereto with respect to which any Credit Party or any member of the Controlled
Group has incurred or may incur any material liability. Each Plan has been
established and administered in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Applicable Law. Except as
could not reasonably result in Material Adverse Effect or an Event of Default or
result in material liability to any Credit Party: (i) each Borrower and each
member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA and Section 412 of the Code in respect
of each Plan and each Pension Benefit Plan is in compliance with Sections 412,
430 and 436 of the Code and Sections 206(g), 302 and 303 of ERISA, without
regard to waivers and variances; (ii) each Plan which is intended to be a
qualified plan under Section 401(a) of the Code as currently in effect has been
determined by the Internal Revenue Service to be qualified under Section 401(a)
of the Code and the trust related thereto determined to be exempt from federal
income Tax under Section 501(a) of the Code or an application for such a
determination is currently being processed by the IRS; (iii) neither any Credit
Party nor any member of the Controlled Group has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due which are unpaid; (iv) no Pension Benefit Plan or
Multiemployer Plan has been terminated by the plan administrator thereof nor by
the PBGC, and, to the best of Borrowers’ knowledge, there is no occurrence which
would reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Plan; (v) the current value of the assets of
each Pension Benefit Plan exceeds the present value of the accrued benefits and
other liabilities of such Plan and neither any Credit Party nor any member of
the Controlled Group knows of any facts or circumstances (other than day-to-day
fluctuations in market value) which would change the value of such assets and
accrued benefits and other liabilities; (vi) neither any Credit Party nor any
member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Plan; (vii)
neither


95



--------------------------------------------------------------------------------









any Credit Party nor any member of the Controlled Group has incurred any
liability for any excise Tax arising under Section 4971, 4972 or 4980B of the
Code, and, to the best of Borrowers’ knowledge, no fact exists which could give
rise to any such liability; (viii) neither any Credit Party nor any member of
the Controlled Group nor, to the best of Borrowers’ knowledge, any fiduciary of
or any trustee to, any Plan, has engaged in a “prohibited transaction” described
in Section 406 of ERISA or Section 4975 of the Code nor taken any action which
would constitute or result in a Termination Event with respect to any such Plan
which is subject to ERISA; (ix) no Termination Event has occurred or is
reasonably expected to occur; (x) neither any Credit Party nor any member of the
Controlled Group has engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA; (xi) neither any Credit Party nor any member of the
Controlled Group maintains or is required to contribute to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Part 6 of Subtitle B of
Title I of ERISA or Section 4980B of the Code; (xii) neither any Credit Party
nor any member of the Controlled Group has withdrawn, completely or partially,
within the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan
so as to incur liability under the Multiemployer Pension Plan Amendments Act of
1980 and, to the best of Borrowers’ knowledge, there exists no fact which would
reasonably be expected to result in any such liability; and (xiii) no Plan
fiduciary (as defined in Section 3(21) of ERISA) has any liability for breach of
fiduciary duty or for any failure in connection with the administration or
investment of the assets of a Plan. As of the Closing Date, no Borrower nor any
of its Subsidiaries maintains, sponsors, administers, contributes to,
participates in or has any liability in respect of any Specified Canadian
Pension Plan, nor has any such Person ever maintained, sponsored, administered,
contributed or participated in any Specified Canadian Pension Plan. Except as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) the Canadian Pension Plans are duly registered
under the Income Tax Act (Canada) and any other Applicable Laws which require
registration, have been administered in accordance with the Income Tax Act
(Canada) and such other applicable law and no event has occurred which could
cause the loss of such registered status, (b) all obligations of the Borrowers
and their Subsidiaries (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements relating thereto have been
performed on a timely basis, and (c) all contributions or premiums required to
be made or paid by the Borrowers and their Subsidiaries to the Canadian Pension
Plans have been made on a timely basis in accordance with the terms of such
plans and all Applicable Laws.
5.9.    Patents, Trademarks, Copyrights and Licenses. All Intellectual Property
owned or utilized by any Borrower: (i) is set forth on Schedule 5.9; (ii) is
valid and has been duly registered or filed with all appropriate Governmental
Bodies; and (iii) constitutes all of the intellectual property rights which are
necessary for the operation of its business. There is no objection to, pending
challenge to the validity of, or proceeding by any Governmental Body to suspend,
revoke, terminate or adversely modify, any Intellectual Property necessary for
the Borrowers’ business and no Borrower is aware of any grounds for any
challenge or proceedings, except as set forth in Schedule 5.9 hereto. All
Intellectual Property owned or held by any Borrower consists of original
material or property developed by such Borrower or was lawfully acquired by such
Borrower from the proper and lawful owner thereof. Each of such items has been
maintained so as to preserve the value thereof from the date of creation or
acquisition thereof.


96



--------------------------------------------------------------------------------









5.10.    Licenses and Permits. Except as set forth in Schedule 5.10, each Credit
Party (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state
or local law, rule or regulation for the operation of its business in each
jurisdiction wherein it is now conducting or propose to conduct business,
except, in the cases of both (a) and (b) where the failure to procure such
licenses or permits would reasonably be expected to have a Material Adverse
Effect.
5.11.    Default of Indebtedness. After giving effect to the Transactions
contemplated hereby, no Borrower is or will be, as applicable, in default in the
payment of the principal of or interest on any Indebtedness or under any
instrument or agreement under or subject to which any Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.
5.12.    No Default. No Borrower is in default in the payment or performance of
any contractual obligations where such default could reasonably be expected to
result in a Material Adverse Effect and no Default or Event of Default has
occurred.
5.13.    No Burdensome Restrictions. No Credit Party is a party to any contract
or agreement the performance of which could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect such Credit Party’s
ability to comply with the terms of this Agreement. All Material Contracts are
set forth on Schedule 5.13 as of the Closing Date, and the Credit Parties have
heretofore delivered to Agent true and complete copies of all such Material
Contracts to which any of them are a party or to which any of them or any of
their properties is subject. No Credit Party has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.
5.14.    No Labor Disputes. No Credit Party is involved in any labor dispute;
there are no strikes or walkouts or union organization of any Credit Party’s
employees threatened or in existence and no labor contract is scheduled to
expire during the Term other than as set forth on Schedule 5.14 hereto, which,
in each case, could reasonably be expected to result in a Material Adverse
Effect.
5.15.    Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
5.16.    Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
5.17.    Disclosure. No representation or warranty made by any Credit Party in
this Agreement or in any financial statement, report, certificate or any other
document furnished in


97



--------------------------------------------------------------------------------









connection herewith or therewith, taken as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not materially misleading in light of the
circumstances under which the statements were made. There is no fact known to
any Credit Party or which reasonably should be known to such Credit Party which
such Credit Party has not disclosed to Agent in writing with respect to the
Transactions which could reasonably be expected to have a Material Adverse
Effect.
5.18.    Bonded Contracts. No Credit Party is subject to any Bonded Contract
except as disclosed on Schedule 5.18.
5.19.    Certificate of Beneficial Ownership. To the extent requested by Agent
in its Permitted Discretion, the Certificate of Beneficial Ownership executed
and delivered to Agent and Lenders for each Borrower, as updated from time to
time in accordance with this Agreement, is accurate, complete and correct as of
the date hereof and as of the date any such update is delivered. The Borrower
acknowledges and agrees that any Certificate of Beneficial Ownership is one of
the Other Documents.
5.20.    Swaps. No Credit Party is a party to, nor will it be a party to, any
swap agreement whereby such Credit Party has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable by the party that is
out-of-the-money on a mark-to-market basis without regard to whether or not such
party is the defaulting party.
5.21.    Conflicting Agreements. No provision of any Material Contract,
judgment, decree or order binding on any Credit Party or affecting the
Collateral requires any Consent which has not already been obtained to, or would
in any way prevent the execution, delivery or performance of, the terms of this
Agreement or the Other Documents.
5.22.    Application of Certain Laws and Regulations. Neither any Credit Party
nor any Subsidiary of any Credit Party is subject to any Law which regulates the
incurrence of any Indebtedness, including Laws relative to common or interstate
carriers or to the sale of electricity, gas, steam, water, telephone, telegraph
or other public utility services.
5.23.    Business and Property of Credit Parties. The Credit Parties do not
propose to engage in any business other than those permitted pursuant to Section
7.9.
5.24.    Ineligible Securities. The Credit Parties do not intend to use and
shall not use any portion of the proceeds of the Advances, directly or
indirectly, to purchase during the underwriting period, or for 30 days
thereafter, Ineligible Securities being underwritten by a securities Affiliate
of Agent or any Lender.
5.25.    No Brokers or Agents. No Credit Party or Subsidiary thereof uses any
brokers or other agents acting in any capacity for such Credit Party or
Subsidiary in connection with the Obligations.
5.26.    [Reserved].


98



--------------------------------------------------------------------------------









5.27.    Equity Interests. The authorized and outstanding Equity Interests of
each Borrower (other than Mammoth) as of the Closing Date, if not otherwise
publically available, and each legal and beneficial holder thereof as of the
Closing Date, are as set forth on Schedule 5.27(a) hereto. All of the Equity
Interests of each Borrower have been duly and validly authorized and issued and
are fully paid and non-assessable and have been sold and delivered to the
holders hereof in compliance with, or under valid exemption from, all federal,
state and provincial laws and the rules and regulations of each Governmental
Body governing the sale and delivery of securities. Except for the rights and
obligations set forth on Schedule 5.27(b), there are no subscriptions, warrants,
options, calls, commitments, rights or agreement by which any Borrower or any of
the shareholders of any Borrower is bound relating to the issuance, transfer,
voting or redemption of shares of its Equity Interests or any pre-emptive rights
held by any Person with respect to the Equity Interests of Borrowers. Except as
set forth on Schedule 5.27(c), Borrowers have not issued any securities
convertible into or exchangeable for shares of its Equity Interests or any
options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.
5.28.    Commercial Tort Claims. To the knowledge of an Authorized Officer of
any Credit Party, none of the Credit Parties has any commercial tort claims in
excess of $1,000,000 as of the Closing Date, except as set forth on Schedule
5.28 hereto.
5.29.    Letter of Credit Rights. As of the Closing Date, no Credit Party has
any letter of credit rights in excess of $1,000,000, except as set forth on
Schedule 5.29 hereto.
5.30.    Deposit Accounts. All deposit accounts and securities accounts of the
Credit Parties are set forth on Schedule 5.30 (as such schedule may be updated
from time to time).
5.31.    Perfection of Security Interest in Collateral. The provisions of this
Agreement and of each other applicable Other Document are effective to create in
favor of the Agent, for the benefit of itself and the Secured Parties, a legal,
valid and enforceable first priority security interest in all right, title and
interest of the Credit Parties in each item of Collateral, except (i) in the
case of any Permitted Encumbrances, to the extent that any such Permitted
Encumbrance would have priority over the security interest in favor of Agent
pursuant to any Applicable Law and (ii) Liens perfected only by possession or
control to the extent Agent has not obtained or does not maintain possession or
control of such Collateral.
5.32.    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.
VI.    AFFIRMATIVE COVENANTS.
Credit Parties (or Borrowers if otherwise indicated) shall, and shall cause
their Restricted Subsidiaries (or, if indicated, all of their Subsidiaries) to,
until the Termination Date:
6.1.    Compliance with Laws. Comply in all material respects with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect (except to the extent
any separate provision of this Agreement shall expressly require compliance with
any particular Applicable Law(s) pursuant to another standard). Each Borrower
may, however,


99



--------------------------------------------------------------------------------









contest or dispute any Applicable Laws in any reasonable manner, provided that
any related Lien is inchoate or stayed and sufficient reserves are established
to the reasonable satisfaction of Agent to protect Agent’s Lien on or security
interest in the Collateral.
6.2.    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all Intellectual Property necessary for the Borrowers’ business and
take all actions necessary to enforce and protect the validity of any
intellectual property right or other right included in the Collateral; (b) keep
in full force and effect its existence and comply in all material respects with
the laws and regulations governing the conduct of its business where the failure
to do so could reasonably be expected to have a Material Adverse Effect; and (c)
make all such reports and pay all such franchise and other taxes and license
fees and do all such other acts and things as may be lawfully required to
maintain its rights, licenses, leases, powers and franchises under the laws of
the United States or any political subdivision thereof where the failure to do
so could reasonably be expected to have a Material Adverse Effect.
6.3.    Books and Records. Keep proper books of record and account in which
full, true and correct entries will be made of all dealings or transactions of
or in relation to its business and affairs (including without limitation
accruals for taxes, assessments, Charges, levies and claims, allowances against
doubtful Receivables and accruals for depreciation, obsolescence or amortization
of assets), all in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by Borrowers.
6.4.    Payment of Taxes; Priority Payables. Pay, when due, all Priority
Payables and all taxes, assessments and other Charges lawfully levied or
assessed upon such Borrower or any of the Collateral, including real and
personal property taxes, municipal and business taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes except to the extent any such tax is being contested in good
faith. If any tax by any Governmental Body is or may be imposed on or as a
result of any transaction between any Borrower and Agent or any Lender which
Agent or any Lender may be required to withhold or pay or if any taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof. Agent will not pay any taxes, assessments or Charges to the extent that
any applicable Borrower has Properly Contested those taxes, assessments or
Charges. The amount of any payment by Agent under this Section 6.4 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Borrowers shall furnish Agent
with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to Borrowers’ credit and Agent shall
retain its security interest in and Lien on any and all Collateral held by
Agent.


100



--------------------------------------------------------------------------------









6.5.    Financial Covenants.
(a)    Interest Coverage Ratio. Cause to be maintained as of the last day of
each fiscal quarter, for the four fiscal quarter period then ending, an Interest
Coverage Ratio of not less than 3.00 to 1.00, measured as of the last day of the
most recently ended fiscal quarter for the twelve month period then ended.
(b)    Leverage Ratio. Maintain as of the last day of each fiscal quarter, for
the four fiscal quarter period then ending, a ratio of Funded Debt to EBITDA
(the “Leverage Ratio”) of not greater than 4.0 to 1.00; provided, however, that
Borrowers shall maintain a ratio of Funded Debt to EBITDA of not greater than
4.25 to 1.00 as of the end of each of the two fiscal quarters following any
Permitted Acquisition, in each case, for the four fiscal quarters then ending.
    
6.6.    Insurance.
(a)    (i) Keep all its insurable properties and properties in which such
Borrower has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of the Borrower’s
properties or companies engaged in businesses similar to such Borrower’s
including business interruption insurance; (ii) maintain a bond in such amounts
as is customary in the case of companies engaged in businesses similar to such
Borrower insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such
Borrower either directly or through authority to draw upon such funds or to
direct generally the disposition of such assets; (iii) maintain public and
product liability insurance against claims for personal injury, death or
property damage suffered by others as is customary in the case of the Borrower’s
properties or companies engaged in businesses similar to such Borrower’s; (iv)
maintain all such worker’s compensation or similar insurance as may be required
under the laws of any state or jurisdiction in which such Borrower is engaged in
business; (v) furnish Agent with (A) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof at least thirty (30) days
before any expiration date, and (B) appropriate loss payable endorsements in
form and substance satisfactory to Agent, naming Agent as an additional insured
and mortgagee and/or lender loss payee (as applicable) as its interests may
appear with respect to all insurance coverage referred to in clauses (i), and
(iii) above, and providing (I) that, after the occurrence and during the
continuance of an Event of Default, all proceeds thereunder shall be payable to
Agent, (II) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy, and (III) that such
policy and loss payable clauses may not be cancelled, amended or terminated
unless at least thirty (30) days prior written notice is given to Agent (or in
the case of non-payment, at least ten (10) days prior written notice). In the
event of any loss thereunder, after the occurrence and during the continuance of
an Event of Default, the carriers named therein hereby are directed by Agent and
the applicable Borrower to make payment for such loss to Agent and not to such
Borrower and Agent jointly. If any insurance losses are paid by check, draft or
other instrument payable to any Borrower and Agent jointly, Agent may endorse
such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash.


101



--------------------------------------------------------------------------------









(b)    Each Borrower shall take all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure on any
real property that will be subject to a mortgage in favor of Agent, for the
benefit of Lenders, and, to the extent required, obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.
(c)    Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in Sections 6.6(a)(i) and (iii) and 6.6(b) above.
After the occurrence and during the continuance of an Event of Default, all loss
recoveries shall be payable to Agent and all loss recoveries received by Agent
under any such insurance may be applied to the Obligations, in such order as
Agent in its sole discretion shall determine. Any surplus shall be paid by Agent
to Borrowers or applied as may be otherwise required by law. During any Trigger
Period, any deficiency thereon shall be paid by Borrowers to Agent, on demand.
Anything hereinabove to the contrary notwithstanding, and subject to the
fulfillment of the conditions set forth below, Agent shall remit to Borrowing
Agent insurance proceeds received by Agent during any calendar year under
insurance policies procured and maintained by Borrowers which insure Borrowers’
insurable properties to the extent such insurance proceeds do not exceed
$10,000,000 in the aggregate during such calendar year or $1,000,000 per
occurrence. In the event the amount of insurance proceeds received by Agent for
any occurrence exceeds $1,000,000, then Agent shall not be obligated to remit
the insurance proceeds to Borrowing Agent unless Borrowing Agent shall provide
Agent with evidence reasonably satisfactory to Agent that the insurance proceeds
will be used by Borrowers to repair, replace or restore the insured property
which was the subject of the insurable loss. In the event Borrowing Agent has
previously received (or, after giving effect to any proposed remittance by Agent
to Borrowing Agent would receive) insurance proceeds which equal or exceed
$10,000,000 in the aggregate during any calendar year, then Agent may, in its
sole discretion, either remit the insurance proceeds to Borrowing Agent upon
Borrowing Agent providing Agent with evidence reasonably satisfactory to Agent
that the insurance proceeds will be used by Borrowers to repair, replace or
restore the insured property which was the subject of the insurable loss, or
apply the proceeds to the Obligations, as aforesaid. The agreement of Agent to
remit insurance proceeds in the manner above provided shall be subject in each
instance to satisfaction of each of the following conditions: (x) No Event of
Default or Default shall then have occurred and be continuing, (y) Borrowers
shall use such insurance proceeds promptly to repair, replace or restore the
insurable property which was the subject of the insurable loss and for no other
purpose, and (z) such remittances shall be made under such procedures as Agent
may establish. If any Borrower fails to obtain insurance as hereinabove
provided, or to keep the same in force, Agent, if Agent so elects, may obtain
such insurance and pay the premium therefor on behalf of such Borrower, which
payments shall be charged to Borrowers’ Account or Sand Tiger’s Account, as
applicable, and constitute part of the obligations.
6.7.    Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material


102



--------------------------------------------------------------------------------









Adverse Effect or when the amount or validity thereof is currently being
Properly Contested, subject at all times to any applicable subordination
arrangement in favor of Lenders and (ii) when due its rental obligations under
all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect.
6.8.    Environmental Matters.
(a)    Use commercially reasonable efforts to ensure that the Real Property and
all operations and businesses conducted thereon are in material compliance and
remain in material compliance with all Environmental Laws and it shall manage
any and all Hazardous Substances on any Real Property in material compliance
with Environmental Laws.
(b)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws which system shall include periodic environmental compliance audits to be
conducted by knowledgeable environmental professionals. All potential violations
and violations of Environmental Laws shall be reviewed with legal counsel to
determine any required reporting to applicable Governmental Bodies and any
required corrective actions to address such potential violations or violations.
(c)    Respond promptly to any Hazardous Discharge or Environmental Complaint
known to a Borrower and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting a material portion of the
Collateral or Real Property to any Lien. If any Borrower shall fail to respond
promptly to any Hazardous Discharge or Environmental Complaint or any Borrower
shall fail to comply with any of the requirements of any Environmental Laws, and
such failure results in an Event of Default, Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral: (i) give such notices or (ii) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary, to remediate, remove, mitigate or otherwise manage with
any such Hazardous Discharge or Environmental Complaint. All reasonable
out-of-pocket costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers (other than Sand Tiger) or Sand Tiger, as
applicable, and until paid shall be added to and become a part of the
Obligations secured by the Liens created by the terms of this Agreement or any
other agreement between Agent, any Lender and any Borrower.
(d)    Promptly upon the written reasonable request of Agent from time to time,
Borrowers shall provide Agent, at Borrowers’ expense once every three (3) years
(or at any time following the occurrence of and during the continuance of an
Event of Default or if there exists any known Hazardous Discharge or
Environmental Complaint), with an environmental site assessment or environmental
compliance audit report prepared by an environmental engineering firm acceptable
in the reasonable opinion of Agent, to assess with a reasonable degree of
certainty the existence of a Hazardous Discharge and the potential costs in
connection with abatement, remediation and removal of any Hazardous Substances
found on, under, at or within the Real Property. Any report


103



--------------------------------------------------------------------------------









or investigation of such Hazardous Discharge proposed and acceptable to the
responsible Governmental Body shall be acceptable to Agent. If such estimates,
individually or in the aggregate, exceed $500,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.
6.9.    Certificate of Beneficial Ownership and Other Additional Information.
Provide to Agent and the Lenders, as applicable: (i) confirmation of the
accuracy of the information set forth in the most recent Certificate of
Beneficial Ownership provided to the Agent and Lenders; (ii) a new Certificate
of Beneficial Ownership, in form and substance acceptable to Agent and each
Lenders, when the individual(s) to be identified as a Beneficial Owner have
changed; and (iii) such other information and documentation as may reasonably be
requested by Agent or any Lender from time to time for purposes of compliance by
Agent or such Lender with applicable laws (including without limitation the USA
Patriot Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Agent or such Lender to
comply therewith.
6.10.    [Reserved].
6.11.    Execution of Supplemental Instruments. Execute and deliver to Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may request, in order that the
full intent of this Agreement may be carried into effect.
6.12.    [Reserved].
6.13.    Government Receivables. Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Financial Administration Act (Canada), the Uniform Commercial Code, PPSA and all
other applicable state, provincial or local statutes or ordinances and deliver
to Agent appropriately endorsed, any instrument or chattel paper connected with
any Receivable arising out of any contract between any Borrower and the United
States, Canada, any state, provincial or any department, agency or
instrumentality of any of them.
6.14.    Membership / Partnership Interests. Designate and shall cause all of
their Subsidiaries to designate (a) their limited liability company membership
interests or partnership interests as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and Section
8-103 of Article 8 of the Uniform Commercial Code, and (b) certificate such
limited liability company membership interests and partnership interests, as
applicable.
6.15.    Keepwell. If it is a Qualified ECP Credit Party, then jointly and
severally, together with each other Qualified ECP Credit Party, hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Credit
Party shall only be liable under this Section 6.15 for the maximum


104



--------------------------------------------------------------------------------









amount of such liability that can be hereby incurred without rendering its
obligations under this Section 6.15, or otherwise under this Agreement or any
Other Document, voidable under applicable law, including applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Credit Party under this Section
6.15 shall remain in full force and effect until payment in full of the
Obligations and termination of this Agreement and the Other Documents. Each
Qualified ECP Credit Party intends that this Section 6.15 constitute, and this
Section 6.15 shall be deemed to constitute a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.
6.16.    Negative Pledge Agreements. Borrowers shall deliver a Negative Pledge
Agreement with respect to each parcel of Real Property with a value in excess of
$5,000,000.
6.17.    Post-Closing Obligations. Borrowers shall cause the conditions set
forth on Schedule 6.17 hereto to be satisfied in full, on or before the date
specified for each such condition, time being of the essence.
VII.    NEGATIVE COVENANTS.
No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:
7.1.    Merger, Consolidation, Acquisition and Sale of Assets.
(a)    Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or substantially all of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except (i) any Credit Party may merge, consolidate or reorganize with
another Credit Party or acquire the assets or Equity Interest of another Credit
Party so long as such Credit Party provides Agent with ten (10) days prior
written notice of such merger, consolidation or reorganization and delivers all
of the relevant documents evidencing such merger, consolidation or
reorganization, (ii) Permitted Acquisitions; and (iii) Permitted Joint Venture
Investments.
(b)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) (a) the sale of Inventory in the ordinary course of business
and (b) the disposition or transfer of obsolete and worn-out equipment in the
ordinary course of business; (ii) any other sales or dispositions expressly
permitted by this Agreement, including under Sections 7.5, 7.6, 7.7, 7.10 and
7.18; (iii) a disposition of oil and gas properties in connection with tax
credit transactions complying with Section 45K or any successor or analogous
provisions of the Code; (iv) a Permitted Investment; (v) a disposition of all or
substantially all the assets of any Borrower in accordance with this Agreement;
(vi) a disposition in any single transaction or series of related transactions
of assets with a value of less than $2,500,000 individually or $20,000,000 in
the aggregate during any calendar year; (vii) a disposition of cash; (viii) the
creation of a Lien (but not the sale or other disposition of the property
subject to such Lien); (ix) the trade or exchange by any Credit Party of any
mineral property or any related assets or other assets commonly used in the oil
and gas business owned or held by any Credit Party, or any Capital Stock of a
Person all or substantially all of whose


105



--------------------------------------------------------------------------------









assets consist of one or more of such types of assets, for (A) assets of such
types owned or held by another Person or (B) the Capital Stock of another Person
all or substantially all of whose assets consist of assets of the types
described in clause (A) and any cash or cash equivalents necessary in order to
achieve an exchange of equivalent value; provided, however, that the fair market
value of the property or Capital Stock received by any Credit Party in such
trade or exchange (including any cash or cash equivalents) is substantially
equal to the fair market value of the property (including any cash or cash
equivalents) so traded or exchanged; (x) surrender or waiver of contract rights
or the settlement, release or surrender of contract, tort or other claims of any
kind; or (xi) any disposition of defaulted receivables that arose in the
ordinary course of business for collection, so long as excluded from the
calculation of the Formula Amount.
7.2.    Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.
7.3.    Guarantees. Except as otherwise agreed to in writing in advance by
Agent, become liable upon the obligations or liabilities of any Person by
assumption, endorsement or guarantee thereof or otherwise (other than to
Lenders) except (a) guarantees of Indebtedness or other obligations of another
Credit Party or its Restricted Subsidiaries which Indebtedness is permitted or
other obligation is not prohibited by this Agreement, (b) the endorsement of
checks or documents in the ordinary course of business, and (c) guarantees of
Indebtedness permitted by Section 7.8.
7.4.    Investments. Purchase or acquire obligations or Equity Interests of, or
any other interest in, any Person, other than Permitted Investments.
7.5.    Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate other than Permitted Loans.
7.6.    Hedges.    Incur or suffer to exist, or permit any other Credit Party to
incur or suffer to exist, any speculative Hedge. Except to the extent provided
pursuant to this Agreement or any Other Document, in no event shall any Hedge
contain any requirement, agreement or convent for a Credit Party to post
collateral or margin to secure such Credit Party’s obligations under such Hedge
or to cover market exposures.
7.7.    Dividends. Declare, pay or make any dividend or distribution on any
Equity Interests of any Borrower (other than dividends or distributions payable
in its stock, or split-ups or reclassifications of its stock or distributions to
its members in an aggregate amount equal to the Increased Tax Burden of its
members) or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interest, or of any options to
purchase or acquire any Equity Interest of any Borrower, other than Permitted
Dividends.
7.8.    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.
7.9.    Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the ordinary course of business for assets or property


106



--------------------------------------------------------------------------------









which are useful in, necessary for and are to be used in its oil and gas
business, any business in which any Credit Party or any Person in which any
Credit Party had an investment was engaged on the Closing Date, any business
related, ancillary or complementary to any of the foregoing, as presently
conducted or any other business to the extent approved in writing by a majority
of the board of directors (or similar governing body) of Mammoth.
7.10.    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, make any
payment (including payments of management or consulting fees) to, or enter into
any transaction or arrangement with, or otherwise deal with, any Affiliate,
except, in each case to the extent not otherwise prohibited under this Agreement
or any Other Document: (a) transactions which are in the ordinary course of
business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate, (b) transactions among Credit Parties not involving any other
Affiliates, (c) dividends or distributions permitted by Section 7.7, investments
permitted by Section 7.4, loans permitted by Sections 7.5 and 7.8, mergers,
dispositions and other transactions permitted by Section 7.1, guarantees
permitted by Section 7.3 and transactions permitted by Section 7.12, (d) any
issuance of Capital Stock of Mammoth; (e) transactions provided for in or
contemplated by the Transaction Documents, (f) arrangements with respect to the
procurement of services of directors, officers, independent contractors,
consultants or employees in the ordinary course of business and the payment of
customary compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and reasonable
reimbursement arrangements in connection therewith, (g) the payment of fees,
expenses and indemnities to directors, officers, consultants and employees of
Mammoth and the Restricted Subsidiaries in the ordinary course of business and
otherwise permitted by Section 7.19; (h) the payment of fees and expenses
relating to the Transactions within five (5) Business Days of the Closing Date;
(i) transactions with any Affiliate in its capacity as a holder of Indebtedness
or Capital Stock of Mammoth; provided that such Affiliate is treated the same as
other such holders of Indebtedness or Capital Stock; (j) transactions for which
Mammoth or any Restricted Subsidiary, as the case may be, obtains a favorable
written opinion from a nationally recognized investment banking firm as to the
fairness of the transaction to Mammoth and its Restricted Subsidiaries from a
financial point of view; and (k) transactions provided for in or contemplated by
the Management Agreement. Notwithstanding the foregoing, the parties agree that
not more than $20,000,000 may be distributed, advanced or otherwise made
available from any Borrower to Sand Tiger at any one time including as proceeds
of Advances hereunder.
7.11.    Surety Bonds. Request the issuance of a Surety Bond from any Surety and
incur Permitted Indebtedness with respect thereto after the Closing Date without
providing notice thereof to Agent in accordance with Section 9.18; provided,
further, if an Event of Default has occurred and is continuing, Borrower shall
obtain the prior written consent of Agent in its sole discretion to the issuance
of such Surety Bond and incurrence of such Permitted Indebtedness.
7.12.    Subsidiaries.
(a)    Form or acquire any Restricted Subsidiary unless within twenty (20)
Business Days (60 calendar days for any real property related documents and
appraisals) after formation or


107



--------------------------------------------------------------------------------









acquisition or such longer period as Agent may consent to (i) if such Restricted
Subsidiary is a Domestic Subsidiary either (as determined by Agent in its
Permitted Discretion) (A) such Domestic Subsidiary expressly joins in this
Agreement as a “Borrower” and becomes jointly and severally liable for the
Obligations hereunder or Sand Tiger’s Obligations, if the Restricted Subsidiary
is a Subsidiary of Sand Tiger, under the Notes, and under any other agreement
among any Borrower, Agent or Lenders or (B) becomes a “Guarantor” by executing a
Guaranty, or (ii) if such Restricted Subsidiary is a first-tier Foreign
Subsidiary, its Equity Interests are pledged to Agent to the extent set forth in
the definition of “Subsidiary Stock” and, in the case of clauses (i) and (ii)
Agent shall have received all documents, including, without limitation, legal
opinions and appraisals, it may reasonably require in connection therewith .
(b)    Enter into any partnership, joint venture or similar arrangement, other
than any Permitted Joint Venture Investment or any such arrangement, which in
each case, is (i) on terms and conditions satisfactory to Agent in its Permitted
Discretion or (ii) an investment permitted under Section 7.4.
7.13.    Fiscal Year and Accounting Changes. Change its fiscal year from
December 31 or make any significant change (i) in financial accounting treatment
and reporting except as required by GAAP or (ii) in Tax accounting method except
as required by Applicable Law.
7.14.    Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases, commitments or contracts or for any purpose whatsoever.
7.15.    Amendment of Certain Documents. Amend, modify or waive any term or
provision of its Organizational Documents, the Transaction Documents, the
Midwest Frac Agreement or any Material Contract in a manner material and adverse
to Agent, unless (a) required by Applicable Law or consented to by Agent and (b)
a copy of such amendment, modification or waiver has been provided to Agent;
provided, however, a Credit Party may amend its Organizational Documents to
change its legal name so long as Agent has received (x) 10 Business Days prior
written notice thereof and (y) upon the effectiveness of such amendment, a copy
of such amendment as filed with the applicable officer of the jurisdiction of
formation of such Credit Party and any other documents or instruments requested
by Agent to maintain the perfection of Agent’s Liens on the Collateral.
7.16.    Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d) for which there could
reasonably be material liability, which may be updated from time to time with
the consent of the Agent, which consent shall not be unreasonably withheld, (ii)
engage, or permit any member of the Controlled Group to engage, in any
non-exempt “prohibited transaction”, as that term is defined in Section 406 of
ERISA or Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
material liability of any Credit Party or any member of the Controlled Group or
the imposition of a lien on the property of any Credit Party or any member of
the Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit
any member of the Controlled Group to incur, any material withdrawal liability
to any Multiemployer Plan; (v) fail promptly to notify Agent of the occurrence
of any Termination Event, (vi) fail to comply, or permit a member of the
Controlled


108



--------------------------------------------------------------------------------









Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan and such failure to comply could
reasonable result in material liability to any Credit Party or any members of
the Controlled Group, (vii) fail to meet, permit any member of the Controlled
Group to fail to meet, or permit any Plan to fail to meet all minimum funding
requirements under ERISA and the Code, without regard to any waivers or
variances, or postpone or delay or allow any member of the Controlled Group to
postpone or delay any funding requirement with respect to any Plan, or (viii)
cause, or permit any member of the Controlled Group to cause, a representation
or warranty in Section 5.8(d) to cease to be true and correct. No Borrower shall
(i) permit its unfunded pension fund obligations and liabilities under any
Canadian Pension Plan to remain unfunded other than in accordance with
Applicable Law; or (ii) maintain, sponsor, administer, contribute to,
participate in or assume or incur any liability in respect of any Specified
Canadian Pension Plan, or acquire an interest in any Person if such Person
sponsors, administers, contributes to, participates in or has any liability in
respect of, any Specified Canadian Pension Plan.
For each existing, or hereafter adopted, Canadian Benefit Plan, each Borrower
shall in a timely fashion comply with and perform in all material respects all
of its obligations under and in respect of such Canadian Benefit Plan and all
applicable laws (including any fiduciary, funding, investment and administration
obligations). All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Benefit Plan
shall be paid or remitted by each Borrower in a timely fashion in accordance
with the terms thereof, any funding agreements and all applicable laws.
7.17.    Prepayment of Indebtedness. If an Event of Default has occurred and
continues, at any time, directly or indirectly, prepay any Indebtedness (other
than (i) to Lenders, (ii) to another Credit Party or (iii) Purchase Money
Indebtedness or Capitalized Lease Obligations), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Borrower, without the consent of
Required Lenders.
7.18.    Management Fees. Except for amounts paid pursuant to the Management
Agreement or the Operating Agreement which are otherwise permitted under this
Agreement, pay, or permit any of its respective Subsidiaries to pay, any
management, consulting, service or other such fees to any Affiliates of any
Credit Party; provided, however, that Mammoth may pay management fees as
provided in the Management Agreement in an amount not to exceed $500,000 for any
calendar year; provided, that at the time of and after giving pro forma effect
to the making of such payments, (i) no Default or Event of Default then exists
or will result therefrom; (ii) Borrowers have sufficient excess cash flow to
make such payments (and such payments are not funded with the proceeds of an
Advance); and (iii) after giving effect to the payment of such dividend or
distributions contemplated by the declaration, pro forma Excess Availability
would be no less than 17.5% of the Maximum Available Credit.
7.19.    Bank Accounts. Establish or otherwise acquire any deposit accounts or
securities accounts, other than Excluded Deposit Accounts, without providing to
Agent an updated Schedule 5.30 and a Deposit Account Control Agreement with
respect thereto, in each case, in accordance with Section 4.8(j) herein.
VIII.    CONDITIONS PRECEDENT.


109



--------------------------------------------------------------------------------









8.1.    Conditions to Closing. The effectiveness of the Amended and Restated
Revolving Credit and Security Agreement and the agreement of Lenders to make the
Advances requested to be made on the Closing Date are subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
(a)    Note. Agent shall have received the Notes duly executed and delivered by
an Authorized Officer of each Borrower or of Sand Tiger, as applicable;
(b)    Other Documents. Agent shall have received each of the executed Other
Documents, as applicable, that are required to be executed and delivered on the
Closing Date;
(c)    [Reserved];
(d)    [Reserved];
(e)    Environmental Reports. Agent shall have received all environmental
studies and reports prepared by independent environmental engineering firms with
respect to all Real Property owned or leased by any Borrower;
(f)    Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(f).
(g)    Closing Certificate. Agent shall have received a closing certificate
signed by the Chief Financial Officer of each Borrower dated as of the date
hereof, stating that (i) all representations and warranties set forth in this
Agreement and the Other Documents are true and correct on and as of such date,
and (ii) on such date no Default or Event of Default has occurred or is
continuing;
(h)    Borrowing Base. Agent shall have received evidence from Borrowers that
the aggregate amount of Eligible Receivables, Eligible Equipment and Eligible
Unbilled Receivables is sufficient in value and amount to support Advances in
the amount requested by Borrowers on or as of the Closing Date;
(i)    Minimum Availability. After giving effect to the initial Advances
hereunder, the sum of Excess Availability plus Free Cash shall total at least
$30,000,000;
(j)    Blocked Accounts. Borrowers shall have opened the Depository Accounts
with Agent or Agent shall have received duly executed agreements establishing
the Blocked Accounts with financial institutions acceptable to Agent for the
collection or servicing of the Receivables and proceeds of the Collateral and
Agent shall have entered into control agreements with the applicable financial
institutions in form and substance satisfactory to Agent with respect to such
Blocked Accounts;
(k)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code or PPSA financing statement) required by this Agreement,
any related agreement or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or Lien upon the Collateral shall have


110



--------------------------------------------------------------------------------









been properly filed, registered or recorded in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested, and
Agent shall have received an acknowledgment copy, or other evidence satisfactory
to it, of each such filing, registration or recordation and satisfactory
evidence of the payment of any necessary fee, tax or expense relating thereto;
(l)    Lien Waiver Agreements. Agent shall have received Lien Waiver Agreements
with respect to all locations or places at which Inventory, Equipment and books
and records are located;
(m)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Borrowers. Agent shall have received a certificate of the Secretary or Assistant
Secretary (or other equivalent officer, partner or manager) of each Borrower in
form and substance satisfactory to Agent dated as of the Closing Date which
shall certify (i) copies of resolutions in form and substance reasonably
satisfactory to Agent, of the board of directors (or other equivalent governing
body, member or partner) of such Borrower authorizing (x) the execution,
delivery and performance of this Agreement, the Notes and each Other Document to
which such Borrower is a party (including authorization of the incurrence of
indebtedness, borrowing of Revolving Advances and Swing Loans and requesting of
Letters of Credit on a joint and several basis with all Borrowers as provided
for herein), and (y) the granting by such Borrower of the security interests in
and liens upon the Collateral to secure all of the joint and several Obligations
of Borrowers or Sand Tiger’s Obligations, as applicable, (and such certificate
shall state that such resolutions have not been amended, modified, revoked or
rescinded as of the date of such certificate), (ii) the incumbency and signature
of the officers of such Borrower authorized to execute this Agreement and the
Other Documents, (iii) copies of the Organizational Documents of such Borrower
as in effect on such date, complete with all amendments thereto, and (iv) the
good standing (or equivalent status) of such Borrower in its jurisdiction of
organization and each applicable jurisdiction where the conduct of such
Borrower’s business activities or the ownership of its properties necessitates
qualification, as evidenced by good standing certificate(s) (or the equivalent
thereof issued by any applicable jurisdiction) dated not more than 10 days prior
to the Closing Date, issued by the Secretary of State or other appropriate
official of each such jurisdiction;
(n)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Guarantors. Agent shall have received a certificate of the Secretary or
Assistant Secretary (or other equivalent officer, partner or manager) of each
Guarantor in form and substance satisfactory to Agent dated as of the Closing
Date which shall certify (i) copies of resolutions in form and substance
reasonably satisfactory to Agent, of the board of directors (or other equivalent
governing body, member or partner) of each Guarantor authorizing (x) the
execution, delivery and performance of such Guarantor’s Guaranty and each Other
Document to which such Guarantor is a party and (y) the granting by such
Guarantor of the security interests in and liens upon the Collateral to secure
its obligations under its Guaranty (and such certificate shall state that such
resolutions have not been amended, modified, revoked or rescinded as of the date
of such certificate), (ii) the incumbency and signature of the officers of such
Guarantor authorized to execute this Agreement and the Other Documents, (iii)
copies of the Organizational Documents of such Guarantor as in effect on such
date, complete with all amendments thereto, and (iv) the good standing (or
equivalent status) of such Guarantor in its jurisdiction of organization and
each applicable jurisdiction where the conduct


111



--------------------------------------------------------------------------------









of such Guarantor’s business activities or the ownership of its properties
necessitates qualification, as evidenced by good standing certificate(s) (or the
equivalent thereof issued by any applicable jurisdiction) dated not more than 10
days prior to the Closing Date, issued by the Secretary of State or other
appropriate official of each such jurisdiction;
(o)    Legal Opinion. Agent shall have received the executed legal opinion of
Akin, Gump, Strauss, Hauer & Feld, LLP and Borrower’s Canadian counsel in form
and substance satisfactory to Agent which shall cover such matters incident to
the transactions contemplated by this Agreement, the Notes, the Other Documents,
and related agreements as Agent may reasonably require and each Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;
(p)    No Litigation. (i) No litigation, investigation or proceeding before or
by any arbitrator or Governmental Body shall be continuing, or to the knowledge
of the Credit Parties, threatened against any Credit Party or against the
officers or directors of any Credit Party (A) in connection with this Agreement,
the Other Documents or any of the Transactions which is in excess of $2,000,000
in the aggregate or (B) which would reasonably be expected to have, in the
reasonable opinion of Agent, a Material Adverse Effect, result in an Event of
Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted; and (ii) no injunction, writ, restraining order or other
order of any nature materially adverse to the Credit Parties as a whole or the
conduct of their business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;
(q)    Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Agent, of the Receivables, General Intangibles, Real
Property, Leasehold Interest and equipment of each Borrower and all books and
records in connection therewith which will be identified by Borrowers to be
included in the calculation of the Formula Amount;
(r)    Fees. Agent shall have received all fees payable to Agent and Lenders on
or prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;
(s)    Pro Forma Financial Statements. Agent shall have received a copy of the
Pro Forma Financial Statements which shall be satisfactory in all respects to
Agent;
(t)    Insurance. Agent shall have received in form and substance satisfactory
to Agent, (i) evidence that adequate insurance, including without limitation,
casualty and liability insurance, required to be maintained under this Agreement
is in full force and effect, (ii) insurance certificates issued by Borrowers’
insurance broker containing such information regarding Borrowers’ casualty and
liability insurance policies as Agent shall request and naming Agent as an
additional insured, lenders loss payee and/or mortgagee, as applicable, and
(iii) loss payable endorsements issued by Borrowers’ insurer naming Agent as
lenders loss payee and mortgagee, as applicable;


112



--------------------------------------------------------------------------------









(u)    Flood Insurance. Evidence that adequate flood insurance required to be
maintained under this Agreement is in full force and effect, with additional
insured, mortgagee and lender loss payable special endorsements attached thereto
in form and substance satisfactory to Agent and its counsel naming Agent as
additional insured, mortgagee and lender loss payee, as applicable, and evidence
that Borrowers have taken all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure on any
Real Property that will be subject to a Mortgage in favor of Agent, for the
benefit of Lenders, and, to the extent required, obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral;  
(v)    Prior Indebtedness. A payoff letter from the existing lenders set forth
on Schedule 8.1(v), in form and substance satisfactory to Agent, together with
such Uniform Commercial Code and other applicable termination statements,
releases of mortgage Liens and other instruments, documents and/or agreements
necessary or appropriate to terminate any Liens in favor of the existing lenders
set forth on Schedule 8.1(v) securing the prior indebtedness which is to be
indefeasibly paid in full on or prior to the Closing Date, as Agent may request,
duly executed and in recordable form, if applicable, and otherwise in form and
substance satisfactory to Agent;
(w)    Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
(x)    Consents. Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;
(y)    No Adverse Material Change. (i) Since December 31, 2017, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
(z)    Contract Review. Agent shall have received and reviewed all Material
Contracts of Borrowers and such contracts and agreements shall be satisfactory
in all respects to Agent;
(aa)    Compliance with Laws. Agent shall be reasonably satisfied that each
Borrower is in compliance with Applicable Laws in all material respects,
including those with respect to the Federal Occupational Safety and Health Act,
Environmental Laws, ERISA, Canadian Pension Plans and the Anti-Terrorism Laws
including Canadian “AML Legislation”, to the extent applicable; and
(bb)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.


113



--------------------------------------------------------------------------------









8.2.    Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects (without duplication of any materiality or
Material Adverse Effect qualifiers) on and as of such date as if made on and as
of such date (except to the extent any such representation or warranty expressly
relates only to any earlier and/or specified date);
(b)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
(c)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement.
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this Section shall have been satisfied.
IX.    INFORMATION AS TO BORROWERS.
Each Credit Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
(other than continuing future indemnities or other contingent obligations for
which no claim has then been made) and the termination of this Agreement:
9.1.    Disclosure of Material Matters. Promptly, following an Authorized
Officer of any Borrower obtaining knowledge, report to Agent all matters which
could reasonably be expected to result in a Material Adverse Effect.
9.2.    Schedules. Deliver to Agent on or before the twentieth (20th) day of
each month as and for the prior month (a) accounts receivable ageings inclusive
of reconciliations to the general ledger, (b) accounts payable schedules
inclusive of reconciliations to the general ledger and all Priority Payables,
(c) Inventory reports, (d) progress billings, (e) utilization reports, (f)
Equipment reports; and (g) a Borrowing Base Certificate for the U.S. Borrowers
and for Sand Tiger in form and substance reasonably satisfactory to Agent (which
shall be calculated as of the last day of the prior month and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement). In
addition, if requested by Agent, each Borrower will deliver to Agent at such
intervals


114



--------------------------------------------------------------------------------









as Agent may reasonably require: (i) confirmatory assignment schedules; (ii)
copies of Customer’s invoices; (iii) evidence of shipment or delivery; and (iv)
such further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications. After the
occurrence and during the continuance of an Event of Default, Agent shall have
the right to confirm and verify all Receivables by any manner and through any
medium it considers advisable and do whatever it may deem reasonably necessary
to protect its interests hereunder. The items to be provided under this Section
are to be in form reasonably satisfactory to Agent and executed by each Borrower
and delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Borrower’s failure to deliver any
of such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral. Unless otherwise agreed to by
Agent, the items to be provided under this Section 9.2 shall be delivered to
Agent by the specific method of Approved Electronic Communication designated by
Agent.
9.3.    Environmental Reports.
(a)    Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, with a certificate signed by the President
of Borrowing Agent stating, to the best of his knowledge, that each Borrower is
in compliance in all material respects with all applicable Environmental Laws.
To the extent any Borrower is not in compliance with the foregoing laws, the
certificate shall set forth with specificity all areas of non-compliance and the
proposed action such Borrower will implement in order to achieve full
compliance.
(b)    In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Substance
at the Real Property (any such event being hereinafter referred to as a
“Hazardous Discharge”) or receives any written notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Borrower’s interest therein or the operations or the business (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any Governmental Body, then Borrowing Agent shall, within five
(5) Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Collateral and
is not intended to create nor shall it create any obligation upon Agent or any
Lender with respect thereto.
(c)    Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
to manage Hazardous Substances and shall continue to forward copies of
correspondence between any Borrower and the Governmental Body regarding such
claims to Agent until the claim is resolved. Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge or Environmental Complaint at the Real Property,


115



--------------------------------------------------------------------------------









operations or business that any Borrower is required to file under any
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Collateral.
9.4.    Litigation. Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Borrower, whether or not the
claim is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case affects the Collateral in any material and
adverse respect or which could reasonably be expected to have a Material Adverse
Effect.
9.5.    Material Occurrences. Immediately notify Agent in writing upon the
occurrence of: (a) any Event of Default or Default; (b) any event, development
or circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (e) any other development in the business or affairs of any
Borrower or any Guarantor, which could reasonably be expected to have a Material
Adverse Effect; in each case describing the nature thereof and the action
Borrowers propose to take with respect thereto.
9.6.    Government Receivables. Notify Agent immediately if any of its
Receivables arise out of contracts between any Borrower and the United States or
Canada, any state, or province or any department, agency or instrumentality of
any of them.
9.7.    Annual Financial Statements. Furnish Agent within the earlier of (i) the
date Mammoth is required to file its Form 10-K with the SEC for any fiscal year
and (ii) one hundred twenty (120) days after the end of each fiscal year of
Borrowers, financial statements of Borrowers on a consolidating and consolidated
basis including, but not limited to, statements of income and stockholders’
equity and cash flow from the beginning of the current fiscal year to the end of
such fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and, with respect to such consolidated
financial statements, reported upon without qualification as to the scope of the
audit by an independent certified public accounting firm selected by Borrowers
and reasonably satisfactory to Agent; provided that Grant Thornton LLP is deemed
reasonably satisfactory to Agent (the “Accountants”). In addition, the reports
shall be accompanied by a Compliance Certificate.
9.8.    Quarterly Compliance. Furnish Agent within the later of (i) forty-five
(45) days after the end of the first three (3) fiscal quarters of each fiscal
year and (ii) the date Mammoth is required to file its Form 10-Q with the SEC
for each of the first three (3) fiscal quarters of each fiscal year, a
Compliance Certificate, including all calculations of the financial covenants
set forth in Section 6.5.


116



--------------------------------------------------------------------------------









9.9.    Monthly Financial Statements. Furnish Agent within thirty (30) days
after the end of each month, an unaudited balance sheet of Borrowers on a
consolidated and consolidating basis and unaudited statements of income and
stockholders’ equity and cash flow of such Borrowers on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to Borrowers’ business operations and
setting forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year. The reports shall be
accompanied by a Compliance Certificate.
9.10.    Other Reports. At Agent’s request, furnish Agent as soon as available,
but in any event within ten (10) days after the issuance thereof, with copies of
such financial statements, reports and returns as each Borrower shall send to
its members.
9.11.    Additional Information. Furnish Agent with such additional information
as Agent shall reasonably request in order to enable Agent to determine whether
the terms, covenants, provisions and conditions of this Agreement and the Notes
have been complied with by Borrowers including, without the necessity of any
request by Agent, (a) copies of all environmental audits and reviews, (b) at
least ten (10) days prior thereto, notice of any Borrower’s opening of any new
office or place of business or any Borrower’s closing of any existing office or
place of business, and (c) promptly upon any Borrower’s learning thereof, notice
of any labor dispute to which any Borrower may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Borrower is a party or by which any Borrower
is bound.
9.12.    Projected Operating Budget. Furnish Agent and Lenders, no later than
thirty (30) days following the beginning of each Borrower’s fiscal years, a
month by month projected operating budget and cash flow of Borrowers on a
consolidated and consolidating basis for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the President or Chief Financial Officer of each Borrower to the effect that
such projections have been prepared on the basis of sound financial planning
practice consistent with past budgets and financial statements and that such
officer has no reason to question the reasonableness of any material assumptions
on which such projections were prepared that could reasonably be expected to
result in a Material Adverse Effect.
9.13.    Variances From Operating Budget. At Agent's request, furnish Agent,
concurrently with the delivery of the financial statements referred to in
Sections 9.7 and 9.9, a written report summarizing all material variances from
budgets submitted by Borrowers pursuant to Section 9.12 and a discussion and
analysis by management with respect to such variances.
9.14.    Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person that is material to the
operation of any Borrower’s business, (ii) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent; and (iii) copies


117



--------------------------------------------------------------------------------









of any periodic or special reports filed by any Borrower or any Guarantor with
any Governmental Body or Person, if such reports indicate any material change in
the business, operations, affairs or condition of any Borrower or any Guarantor,
or if copies thereof are requested by Lender, and (iv) copies of any material
notices and other communications from any Governmental Body or Person which
specifically relate to any Borrower or any Guarantor.
9.15.    ERISA Notices and Requests. Furnish Agent with immediate written notice
in the event that (i) any Borrower or any member of the Controlled Group knows
or has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under the Code or
ERISA on or before the due date for such installment or payment; or (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to Section
432 of the Code or Section 305 of ERISA. Promptly after any Borrower or any
Subsidiary or any Affiliate knows or has reason to know of the occurrence of (i)
any violation or asserted violation of any Applicable Law (including any
applicable provincial pension benefits legislation) in any material respect with
respect to any Canadian Pension Plan or; (ii) any Canadian Pension Termination
Event, the applicable Canadian Borrower will deliver to the Agent a certificate
of a senior officer of the applicable Canadian Borrower setting forth details as
to such occurrence and the action, if any, that such Canadian Borrower, such
Subsidiary or Affiliate is required or proposes to take, together with any
notices (required, proposed or otherwise) given to or filed with or by such
Canadian Borrower, such Subsidiary, such Affiliate, FSCO, a Canadian Pension
Plan participant (other than notices relating to an individual participant’s
benefits) or the Canadian Pension Plan administrator with respect thereto.


118



--------------------------------------------------------------------------------









9.16.    Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
9.17.    Updates to Certain Schedules. Deliver to Agent promptly as shall be
required to maintain the related representations and warranties as true and
correct in all material respects, updates to Schedules 4.4 (Locations of
equipment and Inventory), 5.9 (Intellectual Property, Source Code Escrow
Agreements), 5.18 (Bonded Contracts), 5.24 (Equity Interests), 5.25 (Commercial
Tort Claims), and 5.26 (Letter-of-Credit Rights); provided, that absent the
occurrence and continuance of any Event of Default, Borrowers shall only be
required to provide such updates on a monthly basis in connection with delivery
of a Compliance Certificate with respect to the applicable month and on a
quarterly basis with respect to Schedule 5.18 in connection with a Compliance
Certificate with respect to the applicable month at the end of each fiscal
quarter. Any such updated Schedules delivered by Borrowers to Agent in
accordance with this Section 9.17 shall automatically and immediately be deemed
to amend and restate the prior version of such Schedule previously delivered to
Agent and attached to and made part of this Agreement.
9.18.    Bonded Receivables. Borrowers shall notify Agent within (5) Business
Days of the issuance of a Surety Bond from any Surety which notice shall
include: (i) the name of the Credit Party requesting such Surety Bond, (ii) the
project related to such proposed Surety Bond, (iii) the name and address of the
obligee under such proposed Surety Bond, and (iv) a certification by an
Authorized Officer of the Borrowing Agent that (A) the information contained in
such notice is true and correct and (B) no Receivable or equipment included in
the Formula Amount at the time of such notice would become a Bonded Receivable,
Bonded Inventory, or Bonded Equipment, as applicable, upon the issuance of such
proposed Surety Bond; provided, however, if any Receivable or equipment included
in the Formula Amount at the time of the issuance of such proposed Surety Bond
would become a Bonded Receivable, Bonded Inventory or Bonded Equipment, as
applicable, then, in lieu of providing the certification described in clause
(iv)(B) above and prior to or concurrently with the issuance of any such Surety
Bond, such Authorized Officer of the Borrowing Agent may provide an updated
Borrowing Base Certificate that reflects the exclusion of such Receivable or
equipment from the Formula Amount and certifying that the sum of all outstanding
Advances at the time of such notice does not exceed the Formula Amount as
calculated pursuant to such updated Borrowing Base Certificate.
9.19.    Appraisals and Field Examinations. Permit Agent or Agent’s
representatives to (i) perform the appraisals on Collateral which will be
identified by Borrowers to be included in the calculation of the Formula Amount,
described in Section 4.7 hereof at Borrowers’ cost and expense as Agent deems
appropriate in Agent’s sole discretion, in no event more frequently than twice
in any fiscal year; provided, however, if an Event of Default exists, Agent may
conduct such additional appraisals (whether as to Real Property, Inventory or
Equipment) as Agent may determine, at any time, which, if an Event of Default
shall then exist, shall be at the cost and expense of the Borrowers, and (ii)
conduct field examinations at Borrowers’ cost and expense as Agent deems
appropriate in Agent’s sole discretion; provided, however, so long as no Event
of Default exists, no more than two (2) such field exams shall be at Borrowers’
expense during any fiscal year.


119



--------------------------------------------------------------------------------









9.20.    Notice of Leases. Furnish Agent, within 5 Business Days of the
effectiveness thereof, copies of (a) any new capital lease pursuant to which
payments of more than $5,000,000 in the aggregate over its term are payable by
any Credit Party and (b) any new lease for real property upon which any
Inventory is to be located or any material books and records of a Borrower are
to be located.
X.    EVENTS OF DEFAULT.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1.    Nonpayment. Failure by any Borrower to pay (a) when due, any principal
or premium, if any, on the Obligations (including without limitation pursuant to
Section 2.9 but expressly excluding Cash Management Liabilities or Hedge
Liabilities), (b) within three (3) days of when due, any interest on the
Obligations or (c) within twenty (20) days of when due, any other fee, charge,
amount or liability (other than Cash Management Liabilities or Hedge
Liabilities) provided for herein or in any Other Document, in each case whether
at maturity, by reason of acceleration pursuant to the terms of this Agreement,
by notice of intention to prepay or by required prepayment.
10.2.    Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect on the date when
made or deemed to have been made;
10.3.    Financial Information. Failure by any Borrower to (i) furnish financial
information when due or within five (5) days after requested, or (ii) permit the
inspection of its books or records or access to its premises for audits and
appraisals in accordance with the terms hereof;
10.4.    Judicial Actions. Issuance of any Lien, levy, assessment, injunction or
attachment against any Borrower’s Equipment, Inventory or Receivables with a
value in excess of $15,000,000 or against a material portion of any Borrower’s
other property that is not a Permitted Encumbrance which is not stayed or lifted
within sixty (60) days;
10.5.    Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3,
10.10 or 10.14: (i) except as set forth in Section 10.5(iii) below, failure or
neglect of any Credit Party to perform, keep or observe any term, provision,
condition, covenant contained in Article IV, Article VI, Article VII, Section
9.1 or Section 9.5(a) of this Agreement, (ii) failure or neglect of any Credit
Party to perform, keep or observe any term, provision, condition, covenant
contained in any Other Document (other than this Agreement) which is not cured
within twenty (20) days from the earlier of (A) receipt by Borrowing Agent of
written notice from Agent or the Required Lenders of such failure or neglect and
(B) the time at which an Authorized Officer had actual knowledge of such failure
or neglect, or (iii) failure or neglect of (A) any Credit Party to perform, keep
or observe any term, provision, condition or covenant, contained in Sections
4.5, 4.6, 4.7, 6.3, 6.4, 6.11, or 7.12 hereof or (B) any other term, provision,
condition or covenant of this Agreement to the extent not


120



--------------------------------------------------------------------------------









addressed in clause (i) hereof, in each case, which is not cured within twenty
(20) days from the earlier of (X) receipt by Borrowing Agent of written notice
from Agent or the Lenders of such failure or neglect and (Y) the time at which
an Authorized Officer had knowledge of such failure or neglect;
10.6.    Judgments. Any judgment or judgments are rendered against any Credit
Party for an aggregate amount in excess of $15,000,000, in each case to the
extent not fully covered by a third party insurer and (i) enforcement
proceedings shall have been commenced by a creditor upon such judgment, (ii)
there shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, shall
not be in effect, or (iii) any such judgment results in the creation of a Lien
upon any of the Collateral (other than a Permitted Encumbrance);
10.7.    Bankruptcy. Any Credit Party shall (i) apply for, consent to or suffer
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator, monitor, receiver and manager or similar fiduciary of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of creditors, (iii) commence a voluntary case under
any state, provincial or federal bankruptcy or insolvency/arrangement laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v)
file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within sixty
(60) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing;
10.8.    Inability to Pay. Any Credit Party shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
10.9.    Material Adverse Effect. The occurrence of any event or development
which has a Material Adverse Effect;
10.10.    Cash Management Liabilities and Hedge Liabilities. Any default or
event of default under any documents or agreements governing Cash Management
Products and Services or Lender-Provided Hedges which results in monetary
liability to any Credit Party (or Credit parties) in excess of $15,000,000 in
the aggregate;
10.11.    Lien Priority. Any Lien on assets in excess of $15,000,000 created
hereunder or provided for hereby or under any related agreement for any reason
ceases to be or is not a valid and perfected first priority Lien (subject to
only to Permitted Encumbrances);
10.12.    Surety Documents. Any default or event of default under any of the
documentation or Agreements among any Surety and any Credit Parties relating to
such Surety’s bonding program with such Credit Parties, and, as a result
thereof, such Surety has ceased issuing Surety Bonds on behalf of any Credit
Party or has otherwise commenced exercising any remedies thereunder (including,
without limitation, attempting to segregate funds with respect to the Surety
Collateral), or any unreimbursed claim is made on such Surety related to any
Bonded Contract against the issuer of any Surety Bond.


121



--------------------------------------------------------------------------------









10.13.    Cross Default. Any “event of default” under any Indebtedness (other
than the Obligations) of any Credit Party with a then-outstanding principal
balance or, in the case of any Hedge Termination Value (or, in the case of any
other Indebtedness not so denominated, with a then-outstanding total obligation
amount) of $15,000,000 or more, or any other event or circumstance which would
permit the holder of any such Indebtedness to accelerate such Indebtedness
(and/or the obligations of any Credit party thereunder) prior to the scheduled
maturity or termination thereof, shall occur (regardless of whether the holder
of such Indebtedness shall actually accelerate, terminate or otherwise exercise
any rights or remedies with respect to such Indebtedness);
10.14.    Breach of Guaranty or Pledge Agreement. Termination of any Guaranty,
Security Agreement, Pledge Agreement or similar agreement executed and delivered
to Agent in connection with the Obligations of any Borrower, or if any Guarantor
attempts to terminate, challenges in writing the validity of, or its liability
under, any such Guaranty, Security Agreement Pledge Agreement or similar
agreement or if any breach of the terms of any such agreement occurs which is
not remedied within twenty (20) days after the occurrence thereof;
10.15.    Change of Control. Any Change of Control shall occur;
10.16.    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Credit
Party and any Credit Party shall so claim in writing to Agent or any Lender;
10.17.    Licenses. Any Governmental Body shall revoke, terminate, suspend or
adversely modify any material license, permit, patent, trademark or tradename of
any Credit Party or Restricted Subsidiary that is material to a Borrower’s
business and such revocation, termination, suspension or modification would
reasonably be expected to have a Material Adverse Effect;
10.18.    Seizures. Any portion of the Collateral (excluding books and records
of any Borrower) with a value in excess of $15,000,000 or any books and records
of any Borrower shall be seized or taken by a Governmental Body (other than any
condemnation);
10.19.    Operations. The operations of 50% or more of the Borrowers’ operating
facilities are interrupted (other than in connection with any regularly
scheduled shutdown for employee vacations and/or maintenance in the ordinary
course of business) at any time for more than thirty (30) consecutive days,
unless the applicable Borrowers shall (i) be entitled to receive for such period
of interruption, proceeds of business interruption insurance sufficient to
assure that its per diem cash needs during such period is at least equal to its
average per diem cash needs for the consecutive three month period immediately
preceding the initial date of interruption and (ii) receive such proceeds in the
amount described in clause (i) preceding not later than thirty (30) days
following the initial date of any such interruption; provided, however, that
notwithstanding the provisions of clauses (i) and (ii) of this section, an Event
of Default shall be deemed to have occurred if such Borrower shall be receiving
the proceeds of business interruption insurance for a period of thirty (30)
consecutive days;


122



--------------------------------------------------------------------------------









10.20.    Pension Plans. A Canadian Pension Termination Event or breach of any
covenant herein with respect to any Canadian Pension Plan or any event or
condition specified in Section 7.16 or Section 9.16 hereof shall occur or exist
with respect to any Plan and, as a result of such event or condition, together
with all other such events or conditions, any Borrower or any member of the
Controlled Group shall incur liability (including liability of any Borrower in
its capacity as a member of a Controlled Group) to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse Effect
or result in material liability to any Credit Party; or
10.21.    Reportable Compliance Event. The occurrence of any Reportable
Compliance Event, or any Credit Party’s failure to immediately report a
Reportable Compliance Event or such other reportable occurrence in accordance
with Section 16.18 hereof.
XI.    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
11.1.    Rights and Remedies.
(a)    Upon the occurrence and continuance of: (i) an Event of Default pursuant
to Section 10.7 all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated; and, (ii) any of the other Events of Default and at any time
thereafter, at the option of Required Lenders all Obligations shall be
immediately due and payable and Lenders shall have the right to terminate this
Agreement and to terminate the obligation of Lenders to make Advances; and (iii)
a filing of a petition against any Borrower in any involuntary case under any
state or federal bankruptcy laws (that is not an Event of Default pursuant to
Section 10.7), the obligation of Lenders to make Advances hereunder shall be
suspended until such time as such involuntary petition shall be dismissed other
than as may be required by an appropriate order of the bankruptcy court having
jurisdiction over such Borrower. Upon the occurrence and during the continuation
of any Event of Default, subject to Applicable Law, Agent shall have the right
to exercise any and all rights and remedies provided for herein, under the Other
Documents, under the Uniform Commercial Code, PPSA and at law or equity
generally, including the right to foreclose the security interests granted
herein and to realize upon any Collateral by any available judicial procedure
and/or to take possession of and sell any or all of the Collateral with or
without judicial process. Agent may enter any of any Borrower’s premises or
other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place. With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification. At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such


123



--------------------------------------------------------------------------------









sale thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) trademarks, trade styles, trade names, trade name applications,
domain names, domain name applications, patents, patent applications,
copyrights, service marks, licenses, franchises and other proprietary rights
which are used or useful in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) Equipment for the purpose of completing the manufacture of
unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof unless required otherwise by Applicable Law. Noncash proceeds will only
be applied to the Obligations as they are converted into cash. If any deficiency
shall arise, Borrowers shall remain liable to Agent and Lenders therefor.
(b)    To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights


124



--------------------------------------------------------------------------------









to any Borrower or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
(c)    Upon the occurrence of an Event of Default which is continuing, Agent may
seek the appointment of a receiver, receiver-manager, monitor or keeper (a
“Receiver”) under the laws of Canada or any Province thereof including to take
possession of all or any portion of the Collateral of Credit Parties or to
operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing.  Any such Receiver shall, so far as concerns responsibility for his/her
acts, be deemed agent of Credit Parties and not Agent and the Lenders, and Agent
and the Lenders shall not be in any way responsible for any misconduct,
negligence or non-feasance on the part of any such Receiver, his/her servants or
employees.  Subject to the provisions of the instrument appointing him/her, any
such Receiver shall have power to take possession of Collateral of the Credit
Parties, to preserve Collateral of the Credit Parties or its value, to carry on
or concur in carrying on all or any part of the business of the Credit Parties
and to sell, lease, license or otherwise dispose of or concur in selling,
leasing, licensing or otherwise disposing of Collateral of the Credit Parties. 
To facilitate the foregoing powers, any such Receiver may, to the exclusion of
all others, including the Credit Parties, enter upon, use and occupy all
premises owned or occupied by the Credit Parties wherein Collateral of the
Credit Parties may be situated, maintain Collateral of the Credit Parties upon
such premises, borrow money on a secured or unsecured basis and use Collateral
of the Credit Parties directly in carrying on the Credit Parties’ business or as
security for loans or advances to enable the Receiver to carry on the Credit
Parties’ business or otherwise, as such Receiver shall, in its discretion,
determine.  Except as may be otherwise directed by Agent, all money received
from time to time by such Receiver in carrying out his/her appointment shall be
received in trust for and paid over to Agent.  Every such Receiver may, in the
discretion of Agent, be vested with all or any of the rights and powers of Agent
and the Lenders.  Agent may, either directly or through its nominees, exercise
any or all powers and rights given to a Receiver by virtue of the foregoing
provisions of this paragraph.


11.2.    Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify, which procedures, timing
and methodologies to employ, and what any other action to take with respect to
any or all of the Collateral and in what order, thereto and such determination
will not in any way modify or affect any of Agent’s or Lenders’ rights hereunder
as against Borrowers or each other.
11.3.    Setoff.
(a)    Subject to Section 14.13, in addition to any other rights which Agent or
any Lender may have under Applicable Law, upon the occurrence and during the
continuance of an Event of Default hereunder, Agent and such Lender shall have a
right, immediately and without notice of any kind, to apply any Borrower’s or
Sand Tiger’s (as applicable) property held by Agent and such Lender or any of
their Affiliates to reduce the Obligations or Sand Tiger’s Obligations, in the
case of Sand Tiger, and to exercise any and all rights of setoff which may be
available to Agent and such Lender with respect to any deposits held by Agent or
such Lender.


125



--------------------------------------------------------------------------------









(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of any of the Advances
made by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Advances, greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall (a)
notify the Agent in writing of such fact, and (b) purchase (for cash at face
value) a pro rata portion of the outstanding Advances (and participation
interests in Letters of Credit) of each of the other Lenders (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender shall hold its pro rata share of the outstanding
Advances (and participation interests) after giving effect to such purchase.
(c)    Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
11.4.    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
11.5.    Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations (including without limitation any amounts
on account of any of Cash Management Liabilities or Hedge Liabilities), or in
respect of the Collateral may, at Agent’s discretion, be paid over or delivered
as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and Protective Advances funded by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement;
SECOND, to payment of any fees owed to Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;
FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;


126



--------------------------------------------------------------------------------









SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);
SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (other than Cash Management Liabilities and
Hedge Liabilities) (including the payment or cash collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) hereof).
EIGHTH, to all other Obligations arising under this Agreement (other than Cash
Management Liabilities and Hedge Liabilities) which shall have become due and
payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above;
NINTH, to any Cash Management Liabilities and Hedge Liabilities owing to Agent
which shall have become due and payable or otherwise and not repaid pursuant to
Clauses “FIRST” through “EIGHTH” above; and
TENTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “NINTH”; and
ELEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “SIXTH”, “SEVENTH”, “EIGHTH” and “TENTH” above; and, with respect to
clause “NINTH” above, an amount equal to its pro rata share (based on the
proportion that the then outstanding Cash Management Liabilities and Hedge
Liabilities held by such Lender bears to the aggregate then outstanding Cash
Management Liabilities and Hedge Liabilities; and (iii) notwithstanding anything
to the contrary in this Section 11.5, no Swap Obligations of any Non-Qualifying
Party shall be paid with amounts received from such Non-Qualifying Party under
its Guaranty (including sums received as a result of the exercise of remedies
with respect to such Guaranty) or from the proceeds of such Non-Qualifying
Party’s Collateral if such Swap Obligations would constitute Excluded Hedge
Liabilities, provided, however, that to the extent possible appropriate
adjustments shall be made with respect to payments and/or the proceeds of
Collateral from other Borrowers and/or Guarantors that are Eligible Contract
Participants with respect to such Swap Obligations to preserve the allocation to
Obligations otherwise set forth above in this Section 11.5; and (iv) to the
extent that any amounts available for distribution pursuant to clause “SEVENTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by Agent as cash collateral for the
Letters of Credit pursuant to Section 3.2(b) hereof and applied (A) first, to
reimburse Issuer from time to time for any drawings under such Letters of Credit
and (B)


127



--------------------------------------------------------------------------------









then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “SEVENTH,” “EIGHTH”, “NINTH”, and
“TENTH” above in the manner provided in this Section 11.5. Notwithstanding the
foregoing, the assets of Sand Tiger shall only be applied to pay down Sand
Tiger’s Obligations.
XII.    WAIVERS AND JUDICIAL PROCEEDINGS.
12.1.    Waiver of Notice. To the fullest extent permitted by Applicable Law,
each Borrower hereby waives notice of non-payment of any of the Receivables,
demand, presentment, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.
12.2.    Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
12.3.    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII.    EFFECTIVE DATE AND TERMINATION.
13.1.    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until October 19, 2023 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon five (5) Business Days prior written notice to Agent upon payment
in full of the Obligations (other than contingent indemnity claims not yet
asserted or threatened). Each notice delivered by the Borrowing Agent under this
Section 13.1 may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be


128



--------------------------------------------------------------------------------









revoked by the Borrowers (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied.
13.2.    Termination. The termination of the Agreement shall not affect Agent’s
or any Lender’s rights, or any of the Obligations having their inception prior
to the effective date of such termination or any Obligations which pursuant to
the terms hereof continue to accrue after such date, and the provisions hereof
shall continue to be fully operative until all transactions entered into, rights
or interests created and Obligations have been fully and indefeasibly paid,
disposed of, concluded or liquidated. The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers’ Accounts may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Borrower have been indefeasibly paid and performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto. Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code or PPSA to demand the filing of termination
statements with respect to the Collateral, and Agent shall not be required to
send such termination statements to each Borrower, or to file them with any
filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations have been indefeasibly paid in
full in immediately available funds. All representations, warranties, covenants,
waivers and agreements contained herein shall survive termination hereof until
all Obligations are indefeasibly paid and performed in full.
XIV.    REGARDING AGENT.
14.1.    Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
2.8(b) and the Fee Letter), charges and collections received pursuant to this
Agreement, for the ratable benefit of Lenders. Agent may perform any of its
duties hereunder by or through its agents or employees. As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which, in Agent’s discretion, exposes
Agent to liability or which is contrary to this Agreement or the Other Documents
or Applicable Law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.
14.2.    Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such


129



--------------------------------------------------------------------------------









hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement, or in any of the
Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Borrower to
perform its obligations hereunder or under any Other Document. Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of any Borrower. The duties of Agent as respects the Advances
to Borrowers shall be mechanical and administrative in nature; Agent shall not
have by reason of this Agreement a fiduciary relationship in respect of any
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect of this
Agreement or the transactions described herein except as expressly set forth
herein.
Without limiting the foregoing, the Agent shall not be required to act hereunder
or to advance its own funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its rights hereunder and under any
Other Document, and shall in all cases be fully justified in failing or refusing
to act hereunder unless it shall receive further assurances to its satisfaction
from the Lenders of their indemnification obligations under and in accordance
with the provisions of Section 14.7 against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take or
refraining from taking any such action. The Agent shall be fully justified in
requesting direction from the Required Lenders in the event this Agreement or
any Other Document is silent or vague with respect to Agent’s duties, rights or
obligations. The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision. In no
instance shall the Agent have any liability for special, consequential or
indirect damages or penalties (including lost profits) even if it has been
advised of the likelihood of the same. Without prejudice to the generality of
the foregoing, the Agent shall not be liable for any damage or loss resulting
from or caused by events or circumstances beyond the Agent’s reasonable control,
including nationalization, expropriation, currency restrictions, the
interruption, disruption or suspension of the normal procedures and practices of
any securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, acts of war or
terrorism, riots, revolution, acts of God, work stoppages, strikes, national
disasters of any kind, or other similar events or acts.
14.3.    Lack of Reliance on Agent. Independently and without reliance upon
Agent or any other Lender, each Lender has made and shall continue to make (i)
its own independent investigation of the financial condition and affairs of each
Credit Party in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith, and
(ii) its own appraisal of the creditworthiness of each Credit Party. Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any


130



--------------------------------------------------------------------------------









credit or other information with respect thereto, whether coming into its
possession before making of the Advances or at any time or times thereafter
except as shall be provided by any Credit Party pursuant to the terms hereof.
Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability,
sufficiency or value of this Agreement or any Other Document or any other
instrument or document furnished pursuant hereto or thereto, or of the financial
condition of any Credit Party, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement, the Note, the Other Documents or the financial
condition of any Borrower, or the existence of any Event of Default or any
Default.
14.4.    Resignation of Agent; Successor Agent. Agent may resign on sixty (60)
days written notice to each Lender and Borrowing Agent and upon such
resignation, Required Lenders will promptly designate a successor Agent
reasonably satisfactory to Borrowers (provided that no such approval by
Borrowers shall be required (i) in any case where the successor Agent is one of
the Lenders or (ii) after the occurrence and during the continuance of any Event
of Default). Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and shall in particular succeed to all of Agent’s right, title
and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including the Pledge
Agreement and all account control agreements), and the term “Agent” shall mean
such successor agent effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent. However, notwithstanding
the foregoing, if at the time of the effectiveness of the new Agent’s
appointment, any further actions need to be taken in order to provide for the
legally binding and valid transfer of any Liens in the Collateral from former
Agent to new Agent and/or for the perfection of any Liens in the Collateral as
held by new Agent or it is otherwise not then possible for new Agent to become
the holder of a fully valid, enforceable and perfected Lien as to any of the
Collateral, former Agent shall continue to hold such Liens solely as agent for
perfection of such Liens on behalf of new Agent until such time as new Agent can
obtain a fully valid, enforceable and perfected Lien on all Collateral, provided
that Agent shall not be required to or have any liability or responsibility to
take any further actions after such date as such agent for perfection to
continue the perfection of any such Liens (other than to forego from taking any
affirmative action to release any such Liens). After any Agent’s resignation as
Agent, the provisions of this Article XIV, and any indemnification rights under
this Agreement, including without limitation, rights arising under Section 16.5
hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement (and in the event resigning
Agent continues to hold any Liens pursuant to the provisions of the immediately
preceding sentence, the provisions of this Article XIV and any indemnification
rights under this Agreement, including without limitation, rights arising under
Section 16.5 hereof, shall inure to its benefit as to any actions taken or
omitted to be taken by it in connection with such Liens).
14.5.    Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from Required Lenders; and Agent shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing,
Lenders shall not have


131



--------------------------------------------------------------------------------









any right of action whatsoever against Agent as a result of its acting or
refraining from acting hereunder in accordance with the instructions of Required
Lenders.
14.6.    Reliance. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys-in-fact and shall not be liable for the acts, omissions,
negligence or misconduct of any such agents or attorneys-in-fact selected by
Agent with reasonable care. In determining compliance with any condition
hereunder, the Agent shall be entitled to receive, and shall not incur any
liability for relying upon, a certificate of an Authorized Officer or an opinion
of counsel or both certifying as to compliance with such condition. The Agent
may consult with legal counsel (who may be counsel for the Credit Parties or any
Lender), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.
14.7.    Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of Lenders.
14.8.    Indemnification. To the extent Agent is not reimbursed and indemnified
by Borrowers, each Lender will reimburse and indemnify Agent in proportion to
its respective portion of the outstanding Advances and its respective
Participation Commitments in the outstanding Letters of Credit and outstanding
Swing Loans (or, if no Advances are outstanding, pro rata according to the
percentage that its Commitment Amount constitutes of the total aggregate
Commitment Amounts), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).
14.9.    Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the


132



--------------------------------------------------------------------------------









term “Lender” or any similar term shall, unless the context clearly otherwise
indicates, include Agent in its individual capacity as a Lender. Agent may
engage in business with any Borrower as if it were not performing the duties
specified herein, and may accept fees and other consideration from any Borrower
for services in connection with this Agreement or otherwise without having to
account for the same to Lenders.
14.10.    Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.
14.11.    Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
14.12.    No Reliance on Agent’s Customer Identification Program. To the extent
the Advances or this Agreement is, or becomes, syndicated in cooperation with
other Lenders, each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti‑Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Borrowers, their
Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.
14.13.    Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender. Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
XV.    BORROWING AGENCY.


133



--------------------------------------------------------------------------------









15.1.    Borrowing Agency Provisions.
(a)    Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity, whether verbally, in writing or through
electronic methods (including, without limitation, an Approved Electronic
Communication) to (i) borrow, (ii) request advances, (iii) request the issuance
of Letters of Credit, (iv) sign and endorse notes, (v) execute and deliver all
instruments, documents, applications, security agreements, reimbursement
agreements and letter of credit agreements for Letters of Credit and all other
certificates, notice, writings and further assurances now or hereafter required
hereunder, (vi) make elections regarding interest rates, (vii) give instructions
regarding Letters of Credit and agree with Issuer upon any amendment, extension
or renewal of any Letter of Credit and (viii) otherwise take action under and in
connection with this Agreement and the Other Documents, all on behalf of and in
the name such Borrower or Borrowers, and hereby authorizes Agent to pay over or
credit all loan proceeds hereunder in accordance with the request of Borrowing
Agent.
(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), and except that, Sand
Tiger shall only be liable for the Sand Tiger Obligations.
(c)    All Obligations shall be joint and several (provided, Sand Tiger shall
only be liable for the Sand Tiger Obligations), and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof. Each Borrower waives all suretyship defenses.
15.2.    Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against any other
Borrower or any other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to any other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising


134



--------------------------------------------------------------------------------









from the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations (other than contingent
indemnification obligations in respect of which no assertion of liability has
been made).
15.3.    Common Enterprise. The successful operation and condition of each of
the Borrowers (other than Sand Tiger) is dependent on the continued successful
performance of the functions of the group of Borrowers as a whole and the
successful operation of each Borrower is dependent on the successful performance
and operation of each other Borrower. Each of the Borrowers expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
successful operations of Mammoth and each of the other Borrowers. Each Borrower
expects to derive benefit (and the boards of directors or other governing body
of each such Borrower have determined that it may reasonably be expected to
derive benefit), directly and indirectly, from the credit extended by the
Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies. Each Borrower has determined that execution,
delivery, and performance of this Agreement and any Other Documents to be
executed by such Borrower is within its corporate purpose, will be of direct and
indirect benefit to such Borrower, and is in its best interest.
XVI.    MISCELLANEOUS.
16.1.    Governing Law. This Agreement and each Other Document (unless and
except to the extent expressly provided otherwise in any such Other Document),
and all matters relating hereto or thereto or arising herefrom or therefrom
(whether arising under contract law, tort law or otherwise) shall, in accordance
with Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York. Any
judicial proceeding brought by or against any Borrower with respect to any of
the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement, but with respect to Sand Tiger only, the Agent and Lenders
shall not be precluded from initiating any proceeding against it in the courts
of the Province of Alberta, Canada in their sole discretion. Each Borrower
hereby waives personal service of any and all process upon it and consents that
all such service of process may be made by certified or registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of New York. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction. Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each


135



--------------------------------------------------------------------------------









Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court. Any judicial proceeding by any
Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of New York, State of New York (or, with respect to
Sand Tiger) the Province of Alberta.
16.2.    Entire Understanding.
(a)    THIS AGREEMENT AND THE DOCUMENTS EXECUTED CONCURRENTLY HEREWITH CONTAIN
THE ENTIRE UNDERSTANDING BETWEEN EACH BORROWER, AGENT AND EACH LENDER AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE
SUBJECT MATTER HEREOF. ANY PROMISES, REPRESENTATIONS, WARRANTIES OR GUARANTEES
NOT HEREIN CONTAINED AND HEREINAFTER MADE SHALL HAVE NO FORCE AND EFFECT UNLESS
IN WRITING, SIGNED BY EACH BORROWER’S, AGENT’S AND EACH LENDER’S RESPECTIVE
OFFICERS. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Notwithstanding the
foregoing, Agent may modify this Agreement or any of the Other Documents for the
purposes of completing missing content or correcting erroneous content of an
administrative nature, without the need for a written amendment, provided that
the Agent shall send a copy of any such modification to the Borrowers and each
Lender (which copy may be provided by electronic mail). Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
(b)    Required Lenders, Agent with the consent in writing of Required Lenders,
and Borrowers may, subject to the provisions of this Section 16.2(b), from time
to time enter into written supplemental agreements to this Agreement or the
Other Documents (other than with respect to Cash Management Products and
Services and Lender-Provided Hedges, other similar agreements or the Fee Letter,
which shall require only the consent of the parties thereto) executed by the
applicable Credit Parties, for the purpose of adding or deleting any provisions
or otherwise changing, varying or waiving in any manner the rights of Lenders,
Agent or Borrowers thereunder or the conditions, provisions or terms thereof or
waiving any Event of Default thereunder, but only to the extent specified in
such written agreements; provided, however, that no such supplemental agreement
shall:
(i)    increase the Commitment Percentage, or the maximum dollar amount of the
Commitment Amount of any Lender without the consent of such Lender directly
affected thereby;
(ii)    whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of


136



--------------------------------------------------------------------------------









or the rate of interest borne by any Advances or reduce any fee payable to any
Lender, without the consent of each Lender directly affected thereby (except
that Required Lenders may elect to waive or rescind any imposition of the
Default Rate under Section 3.1 or of default rates of Letter of Credit fees
under Section 3.2 (unless imposed by Agent));
(iii)    except in connection with any increase pursuant to Section 2.24 hereof,
increase the Maximum Revolving Advance Amount without the consent of each Lender
directly affected thereby;
(iv)    alter the definition of the term Required Lenders or Supermajority
Lenders or alter, amend or modify this Section 16.2(b) without the consent of
all Lenders;
(v)    alter, amend or modify the provisions of Section 11.5 without the consent
of all Lenders directly affected thereby;
(vi)    release (x) any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $5,000,000 without the consent of Supermajority Lenders or (y) all or
substantially all Collateral without the consent of all Lenders;
(vii)    change the rights and duties of Agent without the consent of
Supermajority Lenders;
(viii)    subject to clauses (e) and (f) below, voluntarily permit any Revolving
Advance (inclusive of amounts outstanding pursuant to clause (f) below) to be
made if after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than thirty (30) consecutive
Business Days or exceed the lesser of (x) one hundred and ten percent (110%) of
the Formula Amount or (y) the Maximum Revolving Advance Amount, in each case,
without the consent of each Lender directly affected thereby;
(ix)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of Supermajority Lenders;
(x)    modify the definitions of Eligible Receivables, Eligible Equipment,
Eligible Unbilled Receivables, Eligible Equipment Sublimit, Letter of Credit
Sublimit or the Maximum Swing Loan Advance Amount in effect on the Closing Date
without the consent of Supermajority Lenders;
(xi)    release any Guarantor or Borrower without the consent of all Lenders; or
(xii)    increase the amount of proceeds of direct Revolving Advances that may
be made available, and remain outstanding on any day, to Sand Tiger without the
consent of each Lender directly affected thereby.
(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In


137



--------------------------------------------------------------------------------









the case of any waiver, Borrowers, Agent and Lenders shall be restored to their
former positions and rights, and any Event of Default waived shall be deemed to
be cured and not continuing, but no waiver of a specific Event of Default shall
extend to any subsequent Event of Default (whether or not the subsequent Event
of Default is the same as the Event of Default which was waived), or impair any
right consequent thereon.
(d)    In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers. In the event Agent elects to
require any Lender to assign its interest to Agent or to the Designated Lender,
Agent will so notify such Lender in writing within forty five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or the Designated Lender no later than five (5) days following receipt of
such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, Agent or the Designated Lender, as appropriate, and Agent.
(e)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or (iii) any other provision of this
Agreement, Agent may at its discretion and without the consent of the Required
Lenders, voluntarily permit the outstanding Revolving Advances at any time to
exceed the Formula Amount by up to ten percent (10%) of the Formula Amount for
up to thirty (30) consecutive Business Days (the “Out-of-Formula Loans”);
provided, that, such outstanding Advances do not exceed the Maximum Revolving
Advance Amount. If Agent is willing in its sole and absolute discretion to make
such Out-of-Formula Loans, Lenders holding the Commitments shall be obligated to
fund such Out-of-Formula Loans in accordance with their respective Commitment
Percentages, and such Out-of-Formula Loans shall be payable on demand and shall
bear interest at the Default Rate for Revolving Advances consisting of Domestic
Rate Loans; provided that, if Agent does permit Out-of-Formula Loans, neither
Agent nor Lenders shall be deemed thereby to have changed the limits of Section
2.1(a) nor shall any Lender be obligated to fund Revolving Advances in excess of
its Commitment Amount. For purposes of this paragraph, the discretion granted to
Agent hereunder shall not preclude involuntary overadvances that may result from
time to time due to the fact that the Formula Amount was unintentionally
exceeded for any reason, including, but not limited to, Collateral previously
deemed to be either “Eligible Receivables”, “Eligible Equipment” or “Eligible
Unbilled Receivables”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence. To the extent any Out-of-Formula Loans are not actually
funded by the other Lenders as provided for in this Section 16.2(e), Agent


138



--------------------------------------------------------------------------------









may elect in its discretion to fund such Out-of-Formula Loans and any such
Out-of-Formula Loans so funded by Agent shall be deemed to be Revolving Advances
made by and owing to Agent, and Agent shall be entitled to all rights (including
accrual of interest) and remedies of a Lender holding a Commitment under this
Agreement and the Other Documents with respect to such Revolving Advances.
(f)    In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, at any time in the Agent’s sole discretion,
regardless of (i) the existence of a Default or an Event of Default, (ii)
whether any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, to make Revolving Advances
(“Protective Advances”) to Borrowers, subject to Section 2.1(a), on behalf of
the Lenders which Agent, in its reasonable business judgment, deems necessary or
desirable (a) to preserve or protect the Collateral, or any portion thereof, (b)
to enhance the likelihood of, or maximize the amount of, repayment of the
Advances and other Obligations, or (c) to pay any other amount chargeable to
Borrowers pursuant to the terms of this Agreement; provided, that the Protective
Advances made hereunder shall not exceed, in the aggregate, 10% of the Maximum
Revolving Advance Amount; and provided further that at any time after giving
effect to any such Protective Advances, the outstanding Revolving Advances,
Swing Loans Maximum Undrawn Amount of all outstanding Letters of Credit do not
exceed the Maximum Revolving Advance Amount. The Lenders holding the Commitments
shall be obligated to fund such Protective Advances and effect a settlement with
Agent therefore upon demand of Agent in accordance with their respective
Commitment Percentages. To the extent any Protective Advances are not actually
funded by the other Lenders as provided for in this Section 16.2(f), any such
Protective Advances funded by Agent shall be deemed to be Revolving Advances
made by and owing to Agent, and Agent shall be entitled to all rights (including
accrual of interest) and remedies of a Lender holding a Commitment under this
Agreement and the Other Documents with respect to such Revolving Advances.
16.3.    Successors and Assigns; Participations; New Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of each
Borrower, Agent, each Lender, all future holders of the Obligations and their
respective successors and permitted assigns, except that Borrowers may not
assign or transfer any of their rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.
(b)    Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances (other than Swing Loans) to other
financial institutions (each such transferee or purchaser of a participating
interest, a “Participant”). Each Participant may exercise all rights of payment
(including rights of set-off to the extent permitted by Applicable Law) with
respect to the portion of such Advances (other than Swing Loans) held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have


139



--------------------------------------------------------------------------------









been required to pay to Lender which granted an interest in its Advances or
other Obligations payable hereunder to such Participant had such Lender retained
such interest in the Advances hereunder or other Obligations payable hereunder
and in no event shall Borrowers be required to pay any such amount arising from
the same circumstances and with respect to the same Advances or other
Obligations payable hereunder to both such Lender and such Participant. Each
Participant shall have the benefits of Section 3.10 hereof to the extent it
complies with the provisions thereof. Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances. No Lenders shall transfer, grant or sell
any participation under which the participant shall have the right to approve
any amendment or waiver of this Agreement except to the extent such amendment or
waiver would require the approval of all Lenders pursuant to Section 16.2(b).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under this Agreement and the Other Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement or any Other
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(c)    Any Lender, with the consent of Agent and so long as no Event of Default
then exists, Borrowing Agent (other than with respect to any sale, assignment or
transfer from any Lender to any Affiliate of such Lender or to any other Lender
or any other Lender’s Affiliates), which shall not be unreasonably withheld,
conditioned or delayed, may sell, assign or transfer all or any part of its
rights and obligations under or relating to Revolving Advances (other than Swing
Loans) under this Agreement and the Other Documents to one or more additional
banks or financial institutions and one or more additional banks or financial
institutions may commit to make Advances hereunder (each a “Purchasing Lender”),
in minimum amounts of not less than $5,000,000, pursuant to a Commitment
Transfer Supplement, executed by a Purchasing Lender, the transferor Lender, and
Agent and delivered to Agent for recording. Upon such execution, delivery,
acceptance and recording, from and after the transfer effective date determined
pursuant to such Commitment Transfer Supplement, (i) Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Commitment Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose. Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such


140



--------------------------------------------------------------------------------









Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Each Borrower
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing. Additionally, any Lender may assign or
pledge all or any portion of the Revolving Advances or Notes held by it to any
Federal Reserve Bank or other central bank or the United States Treasury as
collateral security to secure obligations of such Lender, provided, that any
payment in respect of such assigned Revolving Advances or Notes made by Borrower
to or for the account of the assigning or pledging Lender in accordance with the
terms of this Agreement shall satisfy Borrower’s obligations hereunder in
respect to such assigned Revolving Advances or Notes to the extent of such
payment. No such assignment shall release the assigning Lender from its
obligations hereunder.
(d)    Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchasing CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
(e)    Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by any Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.


141



--------------------------------------------------------------------------------









Agent shall receive a fee in the amount of $3,500 payable by the applicable
Purchasing Lender and/or Purchasing CLO upon the effective date of each transfer
or assignment (other than to an intermediate purchaser) to such Purchasing
Lender and/or Purchasing CLO.
(f)    Each Borrower authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower; provided that the Transferee
or prospective Transferee agrees to be bound by a non-disclosure agreement
approved by Borrowers, such approval not to be unreasonably withheld, pursuant
to which Borrowers are third party beneficiaries.
(g)    Notwithstanding anything to the contrary in this Section 16.3: (i) no
sale, transfer or assignment of all or any portion of any Lender’s rights and
obligations under or relating to Loans under this Agreement shall be made to any
Credit Party or any of their respective Affiliates.
16.4.    Application of Payments. Subject to application of payments and
proceeds in accordance with Section 11.5, Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations or Sand Tiger’s
Obligations, as applicable. To the extent that any Borrower makes a payment or
Agent or any Lender receives any payment or proceeds of the Collateral for any
Borrower’s benefit, which are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
16.5.    Indemnity. Each Credit Party shall defend, protect, indemnify, pay and
save harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including reasonable fees and disbursements of counsel (including allocated
costs of internal counsel)) (collectively, “Claims”) which may be imposed on,
incurred by, or asserted against any Indemnified Party (provided, Sand Tiger
shall only be liable for any indemnification obligations hereunder to the extent
related to Sand Tiger’s Obligations or attributable to its assets) in, arising
out of, or in any way relating to, or as a consequence, direct or indirect, of:
(a) this Agreement, the Other Documents, the Advances and other Obligations
and/or the transactions contemplated hereby including the Transactions, (b) any
action or failure to act or action taken only after delay or the satisfaction of
any conditions by any Indemnified Party in connection with and/or relating to
the negotiation, execution, delivery or administration of the Agreement and the
Other Documents, the credit facilities established hereunder and thereunder
and/or the transactions contemplated hereby including the Transactions, (c) any
Credit Party’s failure to observe, perform or discharge any of its covenants,
obligations, agreements or duties under or breach of any of the representations
or warranties made in this Agreement and the Other Documents, (d) the
enforcement of any of the rights and remedies of Agent, Issuer or any


142



--------------------------------------------------------------------------------









Lender under the Agreement and the Other Documents, (e) any threatened or actual
imposition of fines or penalties, or disgorgement of benefits, for violation of
any Anti-Terrorism Law by any Credit Party, any Affiliate or Subsidiary of any
Credit Party, (f) any claim, litigation, proceeding or investigation instituted
or conducted by any Governmental Body or instrumentality, any Borrower, any
Affiliate or Subsidiary of any Borrowers, or any Guarantor, or any other Person
with respect to any aspect of, or any transaction contemplated by, or referred
to in, or any matter related to, this Agreement or the Other Documents, whether
or not brought by any Credit Party, any director, equity holder or creditor
thereof, any Indemnified Party or any other Person and whether or not any
Indemnified Party is a party thereto and (g) arising from or incurred by reason
of the handling of the financing arrangements of Borrowers as provided in
Section 15.1, reliance by Agent or any Lender on any request or instruction from
Borrowing Agent or any other action taken by Agent or any Lender with respect to
Section 15.1; provided, however, notwithstanding anything in this Section 16.5,
to the contrary, no Credit Party shall be required to indemnify any Indemnified
Party for any Claim which, in each case is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from (x) such
Indemnified Party’s own gross negligence or willful misconduct or that of its
respective Affiliates or each of their respective officers, directors,
employees, advisors and agents, (y) a claim brought by Borrower against an
Indemnified Party for breach, in bad faith, of such Indemnified Party’s
obligations to make Advances hereunder, or (z) any dispute solely among
Indemnified Parties and not involving a Credit Party or any Subsidiary or
Affiliate thereof and not arising out of or in connection with, in each case is
found in a final non-appealable judgment by a court of competent jurisdiction,
(i) the Agent’s or its Affiliates’ respective capacities in connection with this
Agreement or in fulfilling their roles as Agent, arranger or bookrunner or (ii)
any action or inaction of a Credit Party, any of its Subsidiaries or Affiliates.
Without limiting the generality of any of the foregoing (but subject to clauses
(x)-(z) above), each Credit Party shall defend, protect, indemnify, pay and save
harmless each Indemnified Party from (A) any Claims which may be imposed on,
incurred by, or asserted against any Indemnified Party arising out of or in any
way relating to or as a consequence, direct or indirect, of the issuance of any
Letter of Credit hereunder and (B) any Claims which may be imposed on, incurred
by, or asserted against any Indemnified Party under any Environmental Laws with
respect to or in connection with the Real Property, any Hazardous Discharge, the
presence of any Hazardous Substances affecting the Real Property (whether or not
the same originates or emerges from the Real Property or any contiguous real
estate), including any Claims consisting of or relating to the imposition or
assertion of any Lien on any of the Real Property under any Environmental Laws
and any loss of value of the Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Hazardous Discharge resulting from actions on the part of Agent or any Lender.
The Credit Parties’ obligations under this Section 16.5 shall arise upon the
discovery of the presence of any Hazardous Substances in reportable quantities
at the Real Property, whether or not any federal, state, or local environmental
agency has taken or threatened any action in connection with the presence of any
Hazardous Substances, in each such case except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the
Indemnified Party (as determined by a court of competent jurisdiction in a final
and non-appealable judgment). Without limiting the generality of the foregoing
(but subject to clauses (x)-(z) above), this indemnity shall extend to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
reasonable fees and disbursements of counsel) asserted against or incurred by
any of the Indemnified Parties by any


143



--------------------------------------------------------------------------------









Person under any Environmental Laws or similar laws by reason of any Borrower’s
or any other Person’s failure to comply with laws applicable to solid or
hazardous waste materials, including Hazardous Substances and Hazardous Waste,
or other Toxic Substances. No Indemnified Person shall be liable for any damage
arising from the use by others of information relating to the Credit Parties
obtained through electronic, telecommunications or other information systems,
except to the extent such damages are found by a final, non-appealable judgment
of a court to arise from the gross negligence or willful misconduct of such
Indemnified Person. This Section 16.5 shall not apply to Taxes. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THIS INDEMNITY SHALL EXTEND TO ANY LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING FEES AND
DISBURSEMENTS OF COUNSEL) ASSERTED AGAINST OR INCURRED BY ANY OF THE INDEMNIFIED
PARTIES BY ANY PERSON UNDER ANY ENVIRONMENTAL LAWS OR SIMILAR LAWS BY REASON OF
ANY BORROWER’S OR ANY OTHER PERSON’S FAILURE TO COMPLY WITH LAWS APPLICABLE TO
SOLID OR HAZARDOUS WASTE MATERIALS, INCLUDING HAZARDOUS SUBSTANCES AND HAZARDOUS
WASTE, OR OTHER TOXIC SUBSTANCES. ADDITIONALLY, IF ANY TAXES (EXCLUDING TAXES
IMPOSED UPON OR MEASURED SOLELY BY THE NET INCOME OF AGENT AND LENDERS, BUT
INCLUDING ANY INTANGIBLES TAXES, STAMP TAX, RECORDING TAX OR FRANCHISE TAX)
SHALL BE PAYABLE BY AGENT, LENDERS OR BORROWERS ON ACCOUNT OF THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, OR THE EXECUTION, DELIVERY, ISSUANCE OR RECORDING OF
ANY OF THE OTHER DOCUMENTS, OR THE CREATION OR REPAYMENT OF ANY OF THE
OBLIGATIONS HEREUNDER, BY REASON OF ANY APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT, BORROWERS WILL PAY (OR WILL PROMPTLY REIMBURSE AGENT AND LENDERS FOR
PAYMENT OF) ALL SUCH TAXES, INCLUDING INTEREST AND PENALTIES THEREON, AND WILL
INDEMNIFY AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ALL
LIABILITY IN CONNECTION THEREWITH.
16.6.    Notice. Any notice or request hereunder to any Credit Party may be
given to Borrowing Agent at its address set forth below or at such other address
as may hereafter be specified in a notice designated as a notice of change of
address under this Section. Any notice or request hereunder to Agent or any
Lender at their respective addresses set forth below or at such other address as
may hereafter be specified in a notice designated as a notice of change of
address under this Section. Any notice, request, demand, direction or other
communication (for purposes of this Section 16.6 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Agreement shall be
given or made by telephone or in writing (which includes by means of electronic
transmission (i.e., “e-mail”) or facsimile transmission or by setting forth such
Notice on a site on the World Wide Web (a “Website Posting”) if Notice of such
Website Posting (including the information necessary to access such site) has
previously been delivered to the applicable parties hereto by another means set
forth in this Section 16.6) in accordance with this Section 16.6. Any such
Notice must be delivered to the applicable parties hereto at the addresses and
numbers set forth under their respective names in this Section 16.6 hereof or in
accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 16.6. Any Notice shall be effective:


144



--------------------------------------------------------------------------------









(a)    In the case of hand-delivery, when delivered;
(b)    If given by mail, four (4) days after such Notice is deposited with the
United States or Canadian Postal Service, with first-class postage prepaid,
return receipt requested;
(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(d)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(e)    In the case of electronic transmission, when actually received;
(f)    In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(g)    If given by any other means (including by overnight courier), when
actually received.
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.
(A)    If to Agent or PNC at:
PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention:    Relationship Manager
Telephone:    (214) 871-1261
Facsimile:    (214) 871-2015
with a copy to:    
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue (Mailstop: P7-PFSC-04-1)
Pittsburgh, Pennsylvania 15219
Attention: Lori Killmeyer
Telephone: (412) 807.7002
Facsimile: (412) 762-8672


145



--------------------------------------------------------------------------------









with an additional copy to:
Holland & Knight LLP
200 Crescent Court
Suite 1600
Dallas, Texas 75201
Attention: Michelle W. Suarez
Telephone: (214) 964-9500
Facsimile: (214) 964-9501
(B)    If to a Lender other than Agent, as specified on the signature pages
hereof
(C)    If to Borrowing Agent or any Borrower:
Mammoth Energy Services, Inc.
14201 Caliber Drive, Suite 300
Oklahoma City, OK 73134
Attention: Mark Layton, CFO
Telephone: (405) 563-9961
Facsimile: (405) 242-4203


with a copy to:    


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Attention: Alan Laves
Telephone: (214) 969-2897
Facsimile: (214) 969-4343
16.7.    Survival. The obligations of Borrowers under Sections 2.2(g), 2.2(h),
3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under Sections
2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5 , shall survive termination of
this Agreement and the Other Documents and payment in full of the Obligations.
16.8.    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
16.9.    Expenses. All documented out-of-pocket costs and expenses including
attorneys’ fees (which in the case of clauses (b) and (e) shall be reasonable
and which in each case below, includes including the costs and disbursements of
one (1) lead counsel for Agent and Lenders and one (1) additional local counsel
in each applicable jurisdiction) incurred by Agent on its behalf or on behalf of
Lenders (a) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral or enforcement of this Agreement or any of the
Other Documents, (b) in connection


146



--------------------------------------------------------------------------------









with the entering into, syndication, modification, amendment and administration
of this Agreement or any of the Other Documents or any consents or waivers
hereunder or thereunder and all related agreements, documents and instruments,
(c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent’s security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder or under
any Other Document, whether through judicial proceedings or otherwise, (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Credit Party or any other
creditor of a Credit Party, (e) in connection with any advice given to Agent or
any Lender with respect to its rights and obligations under this Agreement and
the Other Documents, may be charged to Borrowers’ Accounts or Sand Tiger’s
Accounts, as applicable and shall be part of the Obligations or (f) without
limiting the foregoing, in ensuring compliance with Article IV and Section 6.6.
16.10.    Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
16.11.    Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Credit Party (or any Subsidiary
of any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.
16.12.    Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
16.13.    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
16.14.    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
16.15.    Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
agents, directors, officers, employees, examiners, Affiliates, outside auditors,
counsel and other professional advisors, (b) to Agent, any Lender or to any
prospective Transferees, and (c) as required or requested


147



--------------------------------------------------------------------------------









by any Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law,
Agent, each Lender and each Transferee shall use its reasonable best efforts
prior to disclosure thereof, to notify the applicable Borrower of the applicable
request for disclosure of such non-public information (A) by a Governmental Body
or representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated. Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by
Agent in favor of any Borrower or any of any Borrower’s affiliates, the
provisions of this Agreement shall supersede such agreements.
16.16.    Publicity. Each Borrower and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
16.17.    Certifications From Banks and Participants; USA PATRIOT Act.
(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA PATRIOT Act.
(b)    Each Lender that is subject to the PATRIOT Act and Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will


148



--------------------------------------------------------------------------------









allow such Lender or Agent, as applicable, to identify the Borrowers in
accordance with the PATRIOT Act. The Borrowers shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act.
16.18.    Anti-Terrorism Laws.
(a)    Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) each Covered Entity is in compliance with all
applicable Anti-Terrorism Laws in all material respects.
(b)    Each Borrower covenants and agrees that (i) no Covered Entity directly
or, to its knowledge, indirectly, will use the Advances to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person, in each case in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws in all material respects and (v) the Borrowers shall
promptly notify the Agent in writing upon (x) the occurrence of a Reportable
Compliance Event or (y) if any Covered Entity is indicted, arraigned or
custodially detained in connection with any Anti-Terrorism Law or any predicate
crime to any Anti-Terrorism Law, or self-discovers facts or circumstances
implicating any aspect of its operations with the actual violation of any
Anti-Terrorism Law.
16.19.    Concerning Joint and Several Liability of Borrowers.
(a)    Each of Borrowers (other than Sand Tiger) is accepting joint and several
liability hereunder in consideration of the financial accommodations to be
provided by Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each of Borrowers and in consideration of the undertakings of
each of Borrowers (other than Sand Tiger) to accept joint and several liability
for the obligations of each of them; provided, however, Sand Tiger shall only be
liable for the Sand Tiger Obligations.
(b)    Each of Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor and
primary obligor, joint and several liability with the other Borrowers with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each of Borrowers without preferences or distinction
among them; provided, however, Sand Tiger shall only be liable for the Sand
Tiger Obligations.
(c)    If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Obligation; provided, however, that Sand Tiger’s liability shall be limited
to Sand Tiger’s Obligations.


149



--------------------------------------------------------------------------------









(d)    The obligations of each Borrower under the provisions of this Section
16.19 constitute full recourse obligations of such Borrower, enforceable against
it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.
(e)    Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Advance made under this Agreement, notice of occurrence of any Event of Default,
or of any demand for any payment under this Agreement (except as otherwise
provided herein), notice of any action at any time taken or omitted by any
Lender under or in respect of any of the Obligations, any requirement of
diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Agreement. Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by any Lender at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by any Lender in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of any Lender,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with the applicable laws or
regulations thereunder which might, but for the provisions of this Section
16.19, afford grounds for terminating, discharging or relieving such Borrower,
in whole or in part, from any of its obligations under this Section 16.19, it
being the intention of each Borrower that, so long as any of the Obligations
remain unsatisfied, the obligations of such Borrower under this Section 16.19
shall not be discharged except by performance and then only to the extent of
such performance or except as otherwise agreed in writing in accordance with
Section 16.2. The Obligations of each Borrower under this Section 16.19 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or any Lender. The joint and several liability of Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.
(f)    The provisions of this Section 16.19 are made for the benefit of the
Lenders and their respective successors and assigns, and may be enforced by any
such Person from time to time against any of the Borrowers as often as occasion
therefor may arise and without requirement on the part of any Lender first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrowers or to exhaust any remedies available to it against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations or to elect any other remedy. The provisions of this
Section 16.19 shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Lender upon the insolvency, bankruptcy
or reorganization of any of the


150



--------------------------------------------------------------------------------









Borrowers, or otherwise, the provisions of this Section 16.19 will forthwith be
reinstated in effect, as though such payment had not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Other Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each Borrower
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, any
federal or state bankruptcy laws).
(h)    Borrowers hereby agree, as among themselves, that if any Borrower shall
become an Excess Funding Borrower (as defined below), each other Borrower shall,
on demand of such Excess Funding Borrower (but subject to the next sentence
hereof and to subsection (B) below), pay to such Excess Funding Borrower an
amount equal to such Borrower’s Pro Rata Share (as defined below and determined,
for this purpose, without reference to the properties, assets, liabilities and
debts of such Excess Funding Borrower) of such Excess Payment (as defined
below). The payment obligation of any Borrower to any Excess Funding Borrower
under this Section 16.19(h) shall be subordinate and subject in right of payment
to the prior payment in full of the Obligations of such Borrower under the other
provisions of this Agreement, and such Excess Funding Borrower shall not
exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such Obligations. For purposes hereof, (i)
“Excess Funding Borrower” shall mean, in respect of any Obligations arising
under the other provisions of this Agreement (hereafter, the “Joint
Obligations”), a Borrower that has paid an amount in excess of its Pro Rata
Share of the Joint Obligations; (ii) “Excess Payment” shall mean, in respect of
any Joint Obligations, the amount paid by an Excess Funding Borrower in excess
of its Pro Rata Share of such Joint Obligations; and (iii) “Pro Rata Share”, for
the purposes of this Section 16.19(h), shall mean, for any Borrower, the ratio
(expressed as a percentage) of (A) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Borrower (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Borrower hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of such Borrower and all of the
other Borrowers exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Borrower and the other Borrowers
hereunder) of such Borrower and all of the other Borrowers, all as of the
Closing Date (if any Borrower becomes a party hereto subsequent to the Closing
Date, then for the purposes of this Section 16.19(h) such subsequent Borrower
shall be deemed to have been a Borrower as of the Closing Date and the
information pertaining to, and only pertaining to, such Borrower as of the date
such Borrower became a Borrower shall be deemed true as of the Closing Date)
notwithstanding the payment obligations imposed on Borrowers in this Section,
the failure of a Borrower to make any payment to an Excess Funding Borrower as
required under this Section shall not constitute an Event of Default.
16.20.    No Advisory or Fiduciary Responsibility.     In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other


151



--------------------------------------------------------------------------------









modification hereof or of any Other Document), each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) (i) no
fiduciary, advisory or agency relationship between the Borrowers and their
Subsidiaries and Agent, any Issuer, any Swing Loan Lender or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the Other Documents, irrespective of whether Agent, any Issuer, any
Swing Loan Lender or any Lender has advised or is advising the Borrowers or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Agent, the Issuers, the Swing Loan Lenders and
the Lenders are arm’s-length commercial transactions between the Borrowers and
their Affiliates, on the one hand, and the Agent, the Issuers, the Swing Loan
Lenders and the Lenders, on the other hand, (iii) the Borrowers have consulted
their own legal, accounting, regulatory and tax advisors to the extent that each
has deemed appropriate and (iv) the Borrowers are capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the Other Documents; and (b) (i) the Agent, the
Issuers, the Swing Loan Lenders and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their Affiliates, or any other Person;
(ii) none of the Agent, the Issuers, the Swing Loan Lenders and the Lenders has
any obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the Other Documents; and (iii) the Agent, the Issuers, the Swing
Loan Lenders and the Lenders and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and none of the Agent, the Issuers, the Swing Loan Lenders and
the Lenders has any obligation to disclose any of such interests to the
Borrowers or their Affiliates. To the fullest extent permitted by Law, each
Borrower hereby waives and releases any claims that it may have against the
Agent, the Issuers, the Swing Loan Lenders and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
16.21.    Canadian Anti-Money Laundering Legislation. Each Borrower acknowledges
that, pursuant to the Proceeds of Crime Money Laundering and Terrorist Financing
Act (Canada) and other applicable anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws, under the laws of
Canada (collectively, including any guidelines or orders thereunder, “AML
Legislation”), Agent and Lenders may be required to obtain, verify and record
information regarding each Borrower, its respective directors, authorized
signing officers, direct or indirect shareholders or other Persons in control of
such Borrower, and the transactions contemplated hereby. Borrowing Agent shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or Agent, or any
prospective assign or participant of a Lender or Agent, necessary in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.
If Agent has ascertained the identity of any Borrower or any authorized
signatories of any Borrower for the purposes of applicable AML Legislation, then
the Agent:


152



--------------------------------------------------------------------------------









(a)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of applicable AML Legislation; and
(b)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the provisions of this Section and except as may otherwise be
agreed in writing, each Lender agrees that Agent has no obligation to ascertain
the identity of the Borrowers or any authorized signatories of the Borrowers on
behalf of any Lender, or to confirm the completeness or accuracy of any
information it obtains from the Borrowers or any such authorized signatory in
doing so.
16.22.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or any Other Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any Other Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable; (i)    a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any Other Document; or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
powers of any EEA Resolution Authority.
16.23.    Amendment and Restatement.
(a)    Certain Borrowers, Agent and certain Lenders were parties to that certain
Revolving Credit and Security Agreement, dated as of the Original Closing Date
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”). Borrowers have requested that Agent
and the Lenders amend and restate the Existing Credit Agreement as set forth
herein. It is the intention of the parties hereto that the Advances outstanding
under the Existing Credit Agreement prior to the Closing Date shall continue and
remain outstanding and shall not be repaid on the Closing Date but shall
constitute outstanding Advances hereunder and accordingly, the Advances made
hereunder are not an extinguishment or novation of the Advances made pursuant to
the Existing Credit Agreement (as herein amended and restated by this
Agreement).


153



--------------------------------------------------------------------------------









(b)    The parties hereto acknowledge and agree that (i) this Agreement and the
Other Documents, whether executed and delivered in connection herewith or
otherwise, do not constitute a novation or repayment and reborrowing of the
Advances and the other Obligations under the Existing Credit Agreement the Other
Documents (as defined therein) as in effect prior to the Closing Date and which
remain outstanding as of the Closing Date, (ii) the Obligations under the
Existing Credit Agreement and such Other Documents are in all respects
continuing (as amended, restated, rearranged and converted hereby and which are
in all respects hereinafter subject to the terms herein) and (iii) the Liens and
security interests as granted under the Existing Credit Agreement and such
applicable Other Documents securing payment of such Obligations (as defined in
the Existing Credit Agreement) are in all respects continuing and in full force
and effect and are reaffirmed hereby, securing the Obligations (as defined
herein).
(c)    The parties hereto acknowledge and agree that on and after the Closing
Date, (i) all references to the Existing Credit Agreement or the Other Documents
shall be deemed to refer to this Agreement and the Other Documents (as defined
herein), (ii) all references to any section (or subsection) of the Existing
Credit Agreement or the Other Documents (as defined in the Existing Credit
Agreement) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby.
(d)    The parties hereto acknowledge and agree that this amendment and
restatement is limited as written and is not a consent to any other amendment,
restatement or waiver or other modification, whether or not similar and, except
as expressly provided herein or in any Other Document, all terms and conditions
of this Agreement and the Other Documents remain in full force and effect unless
otherwise specifically amended hereby or by any Other Documents.
[Remainder of page intentionally left blank]


154



--------------------------------------------------------------------------------










Each of the parties has signed this Agreement as of the day and year first above
written.




 
MAMMOTH ENERGY SERVICES, INC.
MAMMOTH ENERGY PARTNERS LLC
REDBACK ENERGY SERVICES LLC
REDBACK COIL TUBING LLC
REDBACK PUMPDOWN SERVICES LLC
MUSKIE PROPPANT LLC
PANTHER DRILLING SYSTEMS LLC
BISON DRILLING AND FIELD SERVICES LLC
BISON TRUCKING LLC
WHITE WING TUBULAR SERVICES LLC
GREAT WHITE SAND TIGER LODGING LTD.
STINGRAY PRESSURE PUMPING LLC
SILVERBACK ENERGY LLC
MAMMOTH ENERGY INC.
BARRACUDA LOGISTICS LLC
WTL OIL, LLC
MR. INSPECTIONS LLC
SAND TIGER HOLDINGS INC.
MAMMOTH EQUIPMENT LEASING LLC
COBRA ACQUISITIONS LLC
COBRA ENERGY LLC




 
By:    /s/ Mark Layton
Name:    Mark Layton
Title:    Chief Financial Officer
 





[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]





--------------------------------------------------------------------------------











 
PIRANHA PROPPANT LLC
MAKO ACQUISITIONS LLC
HIGHER POWER ELECTRICAL, LLC
STURGEON ACQUISITIONS LLC
TAYLOR FRAC, LLC
TAYLOR REAL ESTATE INVESTMENTS, LLC
SOUTH RIVER ROAD, LLC
STINGRAY ENERGY SERVICES LLC
STINGRAY CEMENTING LLC
5 STAR ELECTRIC, LLC
DIRE WOLF ENERGY SERVICES LLC
MAMMOTH EQUIPMENT LEASING II LLC
COBRA LOGISTICS HOLDINGS LLC
BISON SAND LOGISTICS LLC
COBRA CARIBBEAN LLC
TIGER SHARK LOGISTICS LLC
WOLVERINE SAND LLC
ANACONDA ENERGY LLC
BLACK MAMBA ENERGY LLC
COBRA CONTROLS LLC
COBRA SERVICES LLC
RTS ENERGY SERVICES LLC
AQUAHAWK ENERGY LLC
AQUAWOLF ENERGY LLC
IVORY FREIGHT SOLUTIONS LLC
ORCA ENERGY SERVICES LLC
SEAWOLF ENERGY SERVICES LLC
SILVERBACK LOGISTICS LLC


 
By:    /s/ Mark Layton
Name:    Mark Layton
Title:    Chief Financial Officer







[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]





--------------------------------------------------------------------------------










 
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
 
By:    /s/ Ronald Eckhoff
Name:    Ronald Eckhoff
Title:    Vice President
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention: Relationship Manager
Telephone: (214) 871-1261
Facsimile: (214) 871-2015
Commitment Percentage: 54.054054%
Commitment Amount: $100,000,000





[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]





--------------------------------------------------------------------------------













 
BARCLAYS BANK PLC,
as a Lender
 
By:    /s/ Sydney G. Dennis
Name:    Sydney G. Dennis
Title:    Director
745 7th Avenue
New York, New York 10019
Attn: Jake Lam
Telephone: (212) 526-2874
Facsimile: (212) 526-5115
Commitment Percentage: 18.918919%
Commitment Amount: $35,000,000







[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]





--------------------------------------------------------------------------------











 
CREDIT SUISSE AG, Cayman Islands Branch,
as a Lender
 
By:    /s/ Nupur Kurmar
Name:    Nupur Kurmar
Title:    Authorized Signatory
By:    /s/ Christopher Zybrick
Name:    Christopher Zybrick
Title: Authorized Signatory
11 Madison Avenue
New York, New York 10010
Attn: Nupur Kumar
Telephone: (212) 538-4044
Facsimile: (212) 322-0418
Commitment Percentage: 13.513514%
Commitment Amount: $25,000,000







[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]





--------------------------------------------------------------------------------











 
UMB BANK, N.A.,
as a Lender
 
By:    /s/ Reginald D. Johnson
Name:    Reginald D. Johnson
Title:    Senior Vice President
204 North Robinson
Oklahoma City, OK 73102
Attention: Reginald D. Johnson
Telephone: (405) 239-5936
Facsimile: (405) 239-5945
Commitment Percentage: 13.513514%
Commitment Amount: $25,000,000







[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT]





--------------------------------------------------------------------------------










EXHIBIT 1.2
BORROWING BASE CERTIFICATE
See Attached






--------------------------------------------------------------------------------










EXHIBIT 1.2(a)
COMPLIANCE CERTIFICATE
For the Monthly Period
from __________, 20__
to __________, 20__


To:
PNC Bank, National Association, as Agent, pursuant to that certain Amended and
Restated Revolving Credit and Security Agreement, dated October 19, 2018 (as
amended, supplemented, modified, extended and/or restated from time to time, the
“Credit Agreement”), by and among PNC Bank, National Association, as Agent and a
Lender, the other financial institutions from time to time party thereto
(“Lenders”), Mammoth Energy Services, Inc., a corporation organized under the
laws of the State of Delaware (“Mammoth”, together with each Subsidiary of
Mammoth party thereto as a borrower and each other Person party thereto as a
borrower from time to time, the “Borrowers”, and each a “Borrower”).

Ladies and Gentlemen:
This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Article IX of the Credit Agreement. Unless otherwise stated in this Certificate,
capitalized terms used in this Certificate are defined in the Credit Agreement.
The undersigned hereby certifies to Agent as follows:
1.The undersigned is, and at all times mentioned herein has been, a duly
elected, qualified and acting authorized Chief Financial Officer or Corporate
Controller of Borrowing Agent and that, as such, he/she is authorized to execute
and deliver this Certificate to Agent.


2.The undersigned has reviewed the provisions of the Credit Agreement and the
Other Documents (collectively, the “Documents”), and a review of the records of
the activities of the Borrowers during the period from [___________, ____, to
______________, ____] (the “Subject Period”) has been made under the supervision
of the undersigned with a view towards determining whether, during the Subject
Period, the Borrowers have kept, observed, performed and fulfilled all their
respective obligations under the Documents.


3.The financial statements of the Borrowers on a consolidating and consolidated
basis delivered to you concurrently herewith have been prepared in accordance
with GAAP, except as otherwise noted, and fairly present, in all material
respects, the financial condition of the Borrowers and results of operations of
the Borrowers at the date and for the period indicated therein, subject only to
normal year-end adjustments and the absence of footnotes and other presentation
items.


4.The Borrowers have in all material respects kept, observed, performed and
fulfilled each and every covenant and condition contained in the Credit
Agreement and the Other Documents, and, as of the date of the financial
statements to which this Certificate relates and as of the date hereof, the
Borrowers are not in default in the performance, observance or fulfillment in
all material respects of any of the covenants and conditions of the Documents,
and no Default or Event of Default has occurred, except for such defaults, if
any, described on Schedule A attached hereto. (If any are described, state the
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrowers with respect to such default.)




--------------------------------------------------------------------------------











5.The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof with the same force and effect as though made as of the date hereof
except for those representations and warranties that relate specifically to an
earlier date, which shall be true and correct as of such earlier date in all
material respects.


6.Attached hereto as Schedule B is a true and accurate calculation setting
forth, among other information, information that demonstrates compliance (or
noncompliance) with each of the covenants set forth in Sections 6.5, 7.1, 7.4,
7.5, 7.7, 7.10, and 7.18 of the Credit Agreement.


7.    The undersigned executes this Certificate on behalf of the Borrowers
solely in his capacity as Borrowing Agent’s Chief Financial Officer or Corporate
Controller, not in his/her individual capacity, and the undersigned shall have
no personal liability to Lenders in connection with the Certificate or the Other
Documents.
This Certificate is subject to and shall be construed in accordance with the
terms of the Credit Agreement.
[Signature page follows.]




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of this ____ day of ________, 20____.
By:______________________________________
Name:    
Title:    
Schedules:
A - Defaults
B - Calculations








--------------------------------------------------------------------------------









Schedule A
to
Compliance Certificate




Defaults








--------------------------------------------------------------------------------









Schedule B
to
Compliance Certificate




Calculations








--------------------------------------------------------------------------------










EXHIBIT 2.1(a)


FORM OF
AMENDED AND RESTATED REVOLVING CREDIT NOTE
$[__________]                             Date: [_______], 20[__]
This Amended and Restated Revolving Credit Note (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Amended and Restated
Revolving Credit and Security Agreement dated as of October 19, 2018 (as
amended, amended and restated, modified, supplemented, extended, joined, and/or
restated from time to time, the “Credit Agreement”) by and among MAMMOTH ENERGY
SERVICES, INC., a corporation under the laws of the State of Delaware (formerly
Mammoth Energy Services Inc.) (“Mammoth”), MAMMOTH ENERGY PARTNERS LLC, a
limited liability company under the laws of the State of Delaware (formerly
Mammoth Energy Partners LP, a limited partnership under the laws of the State of
Delaware) (“Mammoth Partners”), REDBACK ENERGY SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Redback Energy”), REDBACK COIL
TUBING LLC, a limited liability company under the laws of the State of Delaware
(“Redback Coil”), REDBACK PUMPDOWN SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Redback Pumpdown”), MUSKIE PROPPANT
LLC, a limited liability company under the laws of the State of Delaware
(“Muskie”), PANTHER DRILLING SYSTEMS LLC, a limited liability company under the
laws of the State of Delaware (“Panther”), BISON DRILLING AND FIELD SERVICES
LLC, a limited liability company under the laws of the State of Delaware (“Bison
Drilling”), BISON TRUCKING LLC, a limited liability company under the laws of
the State of Delaware (“Bison Trucking”), WHITE WING TUBULAR SERVICES LLC, a
limited liability company under the laws of the State of Delaware (“White
Wing”), GREAT WHITE SAND TIGER LODGING LTD., a Canadian limited company (“Sand
Tiger”), STINGRAY PRESSURE PUMPING LLC, a limited liability company under the
laws of the State of Delaware (“Stingray Pressure”), SILVERBACK ENERGY LLC, a
limited liability company under the laws of the State of Delaware (formerly
Stingray Logistics LLC) (“Silverback Energy”), MAMMOTH ENERGY INC., a
corporation under the laws of the State of Delaware (“Mammoth Inc.”), BARRACUDA
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Barracuda”), WTL OIL, LLC, a limited liability company under the laws
of the State of Delaware (formerly Silverback Energy Services LLC) (“WTL Oil”),
MR. INSPECTIONS LLC, a limited liability company under the laws of the State of
Delaware (“Mr. Inspections”), SAND TIGER HOLDINGS INC., a corporation under the
laws of the State of Delaware (“Sand Tiger Holdings”), MAMMOTH EQUIPMENT LEASING
LLC, a limited liability company under the laws of the State of Delaware
(“Mammoth Equipment”), COBRA ACQUISITIONS LLC, a limited liability company under
the laws of the State of Delaware (“Cobra”), COBRA ENERGY LLC, a limited
liability company under the laws of the State of Delaware (“Cobra Energy”),
PIRANHA PROPPANT LLC, a limited liability company under the laws of the State of
Delaware (“Piranha”), MAKO ACQUISITIONS LLC, a limited liability company under
the laws of the State of Delaware (“Mako”), HIGHER POWER ELECTRICAL, LLC, a
limited liability company under the laws of the State of Texas (“Higher Power”),
STURGEON ACQUISITIONS LLC, a limited liability company under the laws of the
State of Delaware (“Sturgeon”), TAYLOR FRAC, LLC, a limited




--------------------------------------------------------------------------------









liability company under the laws of the State of Wisconsin (“Taylor Frac”),
TAYLOR REAL ESTATE INVESTMENTS, LLC, a limited liability company under the laws
of the State of Wisconsin (“Taylor Real Estate”), SOUTH RIVER ROAD, LLC, a
limited liability company under the laws of the State of Wisconsin (“South
River”), STINGRAY ENERGY SERVICES LLC, a limited liability company under the
laws of the State of Delaware (“Stingray Energy”), STINGRAY CEMENTING LLC, a
limited liability company under the laws of the State of Delaware (“Stingray
Cementing”), 5 STAR ELECTRIC, LLC, a limited liability company under the laws of
the State of Kentucky (“5 Star”), DIRE WOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Dire Wolf”), MAMMOTH
EQUIPMENT LEASING II LLC, a limited liability company under the laws of the
State of Delaware (“MEL II”), COBRA LOGISTICS HOLDINGS LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Logistics”), BISON SAND
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Bison Sand”), COBRA CARIBBEAN LLC, a limited liability company under
the laws of Puerto Rico (“Cobra Caribbean”), TIGER SHARK LOGISTICS LLC, a
limited liability company under the laws of the State of Delaware (“Tiger
Shark”), WOLVERINE SAND LLC, a limited liability company under the laws of the
State of Delaware (“Wolverine”), ANACONDA ENERGY LLC, a limited liability
company under the laws of the State of Delaware (“Anaconda”), BLACK MAMBA ENERGY
LLC, a limited liability company under the laws of the State of Delaware (“Black
Mamba”), COBRA CONTROLS LLC, a limited liability company under the laws of the
State of Delaware (“Cobra Controls”), COBRA SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Services”), RTS ENERGY
SERVICES LLC, a limited liability company under the laws of the State of
Delaware, (formerly Fer de lance Acquisitions LLC) (“RTS”), AQUAHAWK ENERGY LLC,
a limited liability company under the laws of the State of Delaware
(“Aquahawk”), AQUAWOLF ENERGY LLC, a limited liability company under the laws of
the State of Delaware (“Aquawolf”), IVORY FREIGHT SOLUTIONS LLC, a limited
liability company under the laws of the State of Delaware (“Ivory Freight”),
ORCA ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Orca Energy”), SEAWOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Seawolf”), and
SILVERBACK LOGISTICS LLC, a limited liability company under the laws of the
State of Delaware (“Silverback Logistics” and, together with Mammoth, Mammoth
Partners, Redback Energy, Redback Coil, Redback Pumpdown, Muskie, Panther, Bison
Drilling, Bison Trucking, White Wing, Sand Tiger, Stingray Pressure, Silverback
Energy, Mammoth Inc., Barracuda, WTL Oil, Mr. Inspections, Sand Tiger Holdings,
Mammoth Equipment, Cobra, Cobra Energy, Piranha, Mako, Higher Power, Sturgeon,
Taylor Frac, Taylor Real Estate, South River, Stingray Energy, Stingray
Cementing, 5 Star, Dire Wolf, MEL II, Cobra Logistics, Bison Sand, Cobra
Caribbean, Tiger Shark, Wolverine, Anaconda, Black Mamba, Cobra Controls, Cobra
Services, RTS, Aquahawk, Aquawolf, Ivory Freight, Orca Energy and Seawolf, the
“Borrowers”, and each a “Borrower”), the financial institutions which are now or
which hereafter become a party thereto (collectively, the “Lenders”, and each, a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION, as agent for the Lenders (together
with its successors and assigns, in such capacity, “Agent”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.






--------------------------------------------------------------------------------









FOR VALUE RECEIVED, the Borrowers (other than Sand Tiger) hereby jointly and
severally promise to pay to the order of [______________________], at the office
of Agent located at Two Tower Center Boulevard, East Brunswick, New Jersey
08816, or at such other place as Agent may from time to time designate to
Borrowing Agent in writing:
(i)    the principal sum of [________________] ($[__________]) or, if different
from such amount, the unpaid principal balance of PNC’s Revolving Commitment
Percentage as may be due and owing under the Credit Agreement, payable in
accordance with the provisions of the Credit Agreement, and subject to
acceleration upon the occurrence and continuance of an Event of Default under
the Credit Agreement or earlier termination of the Credit Agreement pursuant to
the terms thereof; and
(ii)    interest on the principal amount of this Note from time to time
outstanding until such principal amount is paid in full at the applicable
Revolving Interest Rate in accordance with the provisions of the Credit
Agreement. In no event, however, shall interest exceed the maximum interest rate
permitted by law or permitted under the Credit Agreement and shall be calculated
subject to and in accordance with the Interest Act (Canada) as it relates to
Sand Tiger. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, interest shall be payable at the Default Rate.
This Note is a Revolving Credit Note referred to in the Credit Agreement and is
secured, inter alia, by the Liens granted pursuant to the Credit Agreement and
the Other Documents, is entitled to the benefits of the Credit Agreement and the
Other Documents and is subject to all of the agreements, terms and conditions
therein contained. For the avoidance of doubt, notwithstanding the execution of
multiple Revolving Credit Notes, the aggregate maximum principal amount of all
Notes shall not exceed [$________________] less any permanent reductions of the
Maximum Revolving Advance Amount pursuant to the terms of the Credit Agreement.
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.
If an Event of Default under Article X of the Credit Agreement shall occur and
be continuing, then this Note shall immediately, in accordance with the Credit
Agreement, become due and payable, without notice, together with reasonable and
actual attorneys’ fees if the collection hereof is placed in the hands of an
attorney to obtain or enforce payment hereof. If any other Event of Default
shall occur and be continuing under the Credit Agreement or any of the Other
Documents, which is not cured within any applicable grace period, then this Note
may, or upon the election of Required Lenders, shall, as provided in the Credit
Agreement, be declared to be immediately due and payable, without notice,
together with reasonable and actual attorneys’ fees, if the collection hereof is
placed in the hands of an attorney to obtain or enforce payment hereof.
This Note shall be construed and enforced in accordance with the laws of the
State of New York without regard to conflict of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).




--------------------------------------------------------------------------------









Each Borrower expressly waives any presentment, demand, protest, notice of
protest, notice of intent to accelerate, notice of acceleration, or notice of
any kind except as expressly provided in the Credit Agreement.
This Note is given in amendment, restatement and modification (but not in
extinguishment or novation) of that certain [___________________], dated [_____]
[__], [____], executed by certain of the Borrowers and payable to the order of
Payee, in the original principal sum of $[__________] (together with all
predecessor notes amended, restated and modified thereby, the “Original Note”).
The Borrowers hereby agree that the execution of this Note shall in no manner
vitiate, impair or affect the liens and security interests created and evidenced
by the Credit Agreement or any of the Other Documents in effect as of the date
of the Original Note, and such liens and security interests shall not be and are
not in any manner released or waived.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------









BORROWERS




 
MAMMOTH ENERGY SERVICES, INC.
MAMMOTH ENERGY PARTNERS LLC
REDBACK ENERGY SERVICES LLC
REDBACK COIL TUBING LLC
REDBACK PUMPDOWN SERVICES LLC
MUSKIE PROPPANT LLC
PANTHER DRILLING SYSTEMS LLC
BISON DRILLING AND FIELD SERVICES LLC
BISON TRUCKING LLC
WHITE WING TUBULAR SERVICES LLC
STINGRAY PRESSURE PUMPING LLC
SILVERBACK ENERGy LLC
MAMMOTH ENERGY INC.
BARRACUDA LOGISTICS LLC
WTL OIL, LLC
MR. INSPECTIONS LLC
SAND TIGER HOLDINGS INC.
MAMMOTH EQUIPMENT LEASING LLC
COBRA ACQUISITIONS LLC
COBRA ENERGY LLC


 
By:_______________________________
Name:
Title:





--------------------------------------------------------------------------------









 
PIRANHA PROPPANT LLC
MAKO ACQUISITIONS LLC
HIGHER POWER ELECTRICAL, LLC
STURGEON ACQUISITIONS LLC
TAYLOR FRAC, LLC
TAYLOR REAL ESTATE INVESTMENTS, LLC
SOUTH RIVER ROAD, LLC
STINGRAY ENERGY SERVICES LLC
STINGRAY CEMENTING LLC
5 STAR ELECTRIC, LLC
DIRE WOLF ENERGY SERVICES LLC
MAMMOTH EQUIPMENT LEASING II LLC
COBRA LOGISTICS HOLDINGS LLC
BISON SAND LOGISTICS LLC
COBRA CARIBBEAN LLC
TIGER SHARK LOGISTICS LLC
WOLVERINE SAND LLC
ANACONDA ENERGY LLC
BLACK MAMBA ENERGY LLC
COBRA CONTROLS LLC
COBRA SERVICES LLC
RTS ENERGY SERVICES LLC
AQUAHAWK ENERGY LLC
AQUAWOLF ENERGY LLC
IVORY FREIGHT SOLUTIONS LLC
ORCA ENERGY SERVICES LLC
SEAWOLF ENERGY SERVICES LLC
SILVERBACK LOGISTICS LLC




 
By:_______________________________
Name:
Title:







--------------------------------------------------------------------------------










EXHIBIT 2.4(a)


FORM OF
AMENDED AND RESTATED SWING LOAN NOTE


$[_________]                                 Date: [_______], 20[__]
This Amended and Restated Swing Loan Note (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Amended and Restated
Revolving Credit and Security Agreement dated as of October 19, 2018 (as
amended, amended and restated, modified, supplemented, extended, joined, and/or
restated from time to time, the “Credit Agreement”) by and among MAMMOTH ENERGY
SERVICES, INC., a corporation under the laws of the State of Delaware (formerly
Mammoth Energy Services Inc.) (“Mammoth”), MAMMOTH ENERGY PARTNERS LLC, a
limited liability company under the laws of the State of Delaware (formerly
Mammoth Energy Partners LP, a limited partnership under the laws of the State of
Delaware) (“Mammoth Partners”), REDBACK ENERGY SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Redback Energy”), REDBACK COIL
TUBING LLC, a limited liability company under the laws of the State of Delaware
(“Redback Coil”), REDBACK PUMPDOWN SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Redback Pumpdown”), MUSKIE PROPPANT
LLC, a limited liability company under the laws of the State of Delaware
(“Muskie”), PANTHER DRILLING SYSTEMS LLC, a limited liability company under the
laws of the State of Delaware (“Panther”), BISON DRILLING AND FIELD SERVICES
LLC, a limited liability company under the laws of the State of Delaware (“Bison
Drilling”), BISON TRUCKING LLC, a limited liability company under the laws of
the State of Delaware (“Bison Trucking”), WHITE WING TUBULAR SERVICES LLC, a
limited liability company under the laws of the State of Delaware (“White
Wing”), GREAT WHITE SAND TIGER LODGING LTD., a Canadian limited company (“Sand
Tiger”), STINGRAY PRESSURE PUMPING LLC, a limited liability company under the
laws of the State of Delaware (“Stingray Pressure”), SILVERBACK ENERGY LLC, a
limited liability company under the laws of the State of Delaware (formerly
Stingray Logistics LLC) (“Silverback Energy”), MAMMOTH ENERGY INC., a
corporation under the laws of the State of Delaware (“Mammoth Inc.”), BARRACUDA
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Barracuda”), WTL OIL, LLC, a limited liability company under the laws
of the State of Delaware (formerly Silverback Energy Services LLC) (“WTL Oil”),
MR. INSPECTIONS LLC, a limited liability company under the laws of the State of
Delaware (“Mr. Inspections”), SAND TIGER HOLDINGS INC., a corporation under the
laws of the State of Delaware (“Sand Tiger Holdings”), MAMMOTH EQUIPMENT LEASING
LLC, a limited liability company under the laws of the State of Delaware
(“Mammoth Equipment”), COBRA ACQUISITIONS LLC, a limited liability company under
the laws of the State of Delaware (“Cobra”), COBRA ENERGY LLC, a limited
liability company under the laws of the State of Delaware (“Cobra Energy”),
PIRANHA PROPPANT LLC, a limited liability company under the laws of the State of
Delaware (“Piranha”), MAKO ACQUISITIONS LLC, a limited liability company under
the laws of the State of Delaware (“Mako”), HIGHER POWER ELECTRICAL, LLC, a
limited liability company under the laws of the State of Texas (“Higher Power”),
STURGEON ACQUISITIONS LLC, a limited liability company under the laws of the
State of Delaware (“Sturgeon”), TAYLOR FRAC, LLC, a limited




--------------------------------------------------------------------------------









liability company under the laws of the State of Wisconsin (“Taylor Frac”),
TAYLOR REAL ESTATE INVESTMENTS, LLC, a limited liability company under the laws
of the State of Wisconsin (“Taylor Real Estate”), SOUTH RIVER ROAD, LLC, a
limited liability company under the laws of the State of Wisconsin (“South
River”), STINGRAY ENERGY SERVICES LLC, a limited liability company under the
laws of the State of Delaware (“Stingray Energy”), STINGRAY CEMENTING LLC, a
limited liability company under the laws of the State of Delaware (“Stingray
Cementing”), 5 STAR ELECTRIC, LLC, a limited liability company under the laws of
the State of Kentucky (“5 Star”), DIRE WOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Dire Wolf”), MAMMOTH
EQUIPMENT LEASING II LLC, a limited liability company under the laws of the
State of Delaware (“MEL II”), COBRA LOGISTICS HOLDINGS LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Logistics”), BISON SAND
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Bison Sand”), COBRA CARIBBEAN LLC, a limited liability company under
the laws of Puerto Rico (“Cobra Caribbean”), TIGER SHARK LOGISTICS LLC, a
limited liability company under the laws of the State of Delaware (“Tiger
Shark”), WOLVERINE SAND LLC, a limited liability company under the laws of the
State of Delaware (“Wolverine”), ANACONDA ENERGY LLC, a limited liability
company under the laws of the State of Delaware (“Anaconda”), BLACK MAMBA ENERGY
LLC, a limited liability company under the laws of the State of Delaware (“Black
Mamba”), COBRA CONTROLS LLC, a limited liability company under the laws of the
State of Delaware (“Cobra Controls”), COBRA SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Services”), RTS ENERGY
SERVICES LLC, a limited liability company under the laws of the State of
Delaware, (formerly Fer de lance Acquisitions LLC) (“RTS”), AQUAHAWK ENERGY LLC,
a limited liability company under the laws of the State of Delaware
(“Aquahawk”), AQUAWOLF ENERGY LLC, a limited liability company under the laws of
the State of Delaware (“Aquawolf”), IVORY FREIGHT SOLUTIONS LLC, a limited
liability company under the laws of the State of Delaware (“Ivory Freight”),
ORCA ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Orca Energy”), SEAWOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Seawolf”), and
SILVERBACK LOGISTICS LLC, a limited liability company under the laws of the
State of Delaware (“Silverback Logistics” and, together with Mammoth, Mammoth
Partners, Redback Energy, Redback Coil, Redback Pumpdown, Muskie, Panther, Bison
Drilling, Bison Trucking, White Wing, Sand Tiger, Stingray Pressure, Silverback
Energy, Mammoth Inc., Barracuda, WTL Oil, Mr. Inspections, Sand Tiger Holdings,
Mammoth Equipment, Cobra, Cobra Energy, Piranha, Mako, Higher Power, Sturgeon,
Taylor Frac, Taylor Real Estate, South River, Stingray Energy, Stingray
Cementing, 5 Star, Dire Wolf, MEL II, Cobra Logistics, Bison Sand, Cobra
Caribbean, Tiger Shark, Wolverine, Anaconda, Black Mamba, Cobra Controls, Cobra
Services, RTS, Aquahawk, Aquawolf, Ivory Freight, Orca Energy and Seawolf, the
“Borrowers”, and each a “Borrower”), the financial institutions which are now or
which hereafter become a party thereto (collectively, the “Lenders”, and each, a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION, as agent for the Lenders (together
with its successors and assigns, in such capacity, “Agent”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.
FOR VALUE RECEIVED, the Borrowers (other than Sand Tiger) hereby jointly and
severally promise to pay to the order of PNC BANK, NATIONAL ASSOCIATION, at the
office




--------------------------------------------------------------------------------









of Agent located at Two Tower Center Boulevard, East Brunswick, New Jersey
08816, or at such other place as Agent may from time to time designate to
Borrowing Agent in writing:
(i)    the principal sum of [________________ ($___________)] or, if different
from such amount, the unpaid principal balance of the Swing Loans as may be due
and owing under the Credit Agreement, payable in accordance with the provisions
of the Credit Agreement, and subject to acceleration upon the occurrence and
continuance of an Event of Default under the Credit Agreement or earlier
termination of the Credit Agreement pursuant to the terms thereof; and
(ii)    interest on the principal amount of this Note from time to time
outstanding until such principal amount is paid in full at the applicable
Revolving Interest Rate in accordance with the provisions of the Credit
Agreement. In no event, however, shall interest exceed the maximum interest rate
permitted by law or permitted under the Credit Agreement. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, interest
shall be payable at the Default Rate.
This Note is a Swing Loan Note referred to in the Credit Agreement and is
secured, inter alia, by the Liens granted pursuant to the Credit Agreement and
the Other Documents, is entitled to the benefits of the Credit Agreement and the
Other Documents and is subject to all of the agreements, terms and conditions
therein contained.
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.
If an Event of Default under Article X of the Credit Agreement shall occur and
be continuing, then this Note shall immediately, in accordance with the Credit
Agreement, become due and payable, without notice, together with reasonable and
actual attorneys’ fees if the collection hereof is placed in the hands of an
attorney to obtain or enforce payment hereof. If any other Event of Default
shall occur and be continuing under the Credit Agreement or any of the Other
Documents, which is not cured within any applicable grace period, then this Note
may, or upon the election of Required Lenders, shall, as provided in the Credit
Agreement, be declared to be immediately due and payable, without notice,
together with reasonable and actual attorneys’ fees, if the collection hereof is
placed in the hands of an attorney to obtain or enforce payment hereof.
This Note shall be construed and enforced in accordance with the laws of the
State of New York without regard to conflict of laws principles (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, notice of intent to accelerate, notice of acceleration, or notice of
any kind except as expressly provided in the Credit Agreement.
This Note is given in amendment, restatement and modification (but not in
extinguishment or novation) of that certain [Swing Loan Note], dated [_____]
[__], [____], executed by certain of the Borrowers and payable to the order of
Payee, in the original principal sum of $[____________] (together with all
predecessor notes amended, restated and modified thereby, the “Original Note”).




--------------------------------------------------------------------------------









The Borrowers hereby agree that the execution of this Note shall in no manner
vitiate, impair or affect the liens and security interests created and evidenced
by the Credit Agreement or any of the Other Documents in effect as of the date
of the Original Note, and such liens and security interests shall not be and are
not in any manner released or waived.


[Remainder of page intentionally left blank]    




--------------------------------------------------------------------------------









BORROWERS




 
MAMMOTH ENERGY SERVICES, INC.
MAMMOTH ENERGY PARTNERS LLC
REDBACK ENERGY SERVICES LLC
REDBACK COIL TUBING LLC
REDBACK PUMPDOWN SERVICES LLC
MUSKIE PROPPANT LLC
PANTHER DRILLING SYSTEMS LLC
BISON DRILLING AND FIELD SERVICES LLC
BISON TRUCKING LLC
WHITE WING TUBULAR SERVICES LLC
STINGRAY PRESSURE PUMPING LLC
SILVERBACK ENERGy LLC
MAMMOTH ENERGY INC.
BARRACUDA LOGISTICS LLC
WTL OIL, LLC
MR. INSPECTIONS LLC
SAND TIGER HOLDINGS INC.
MAMMOTH EQUIPMENT LEASING LLC
COBRA ACQUISITIONS LLC
COBRA ENERGY LLC


 
By:_______________________________
Name:
Title:





--------------------------------------------------------------------------------









 
PIRANHA PROPPANT LLC
MAKO ACQUISITIONS LLC
HIGHER POWER ELECTRICAL, LLC
STURGEON ACQUISITIONS LLC
TAYLOR FRAC, LLC
TAYLOR REAL ESTATE INVESTMENTS, LLC
SOUTH RIVER ROAD, LLC
STINGRAY ENERGY SERVICES LLC
STINGRAY CEMENTING LLC
5 STAR ELECTRIC, LLC
DIRE WOLF ENERGY SERVICES LLC
MAMMOTH EQUIPMENT LEASING II LLC
COBRA LOGISTICS HOLDINGS LLC
BISON SAND LOGISTICS LLC
COBRA CARIBBEAN LLC
TIGER SHARK LOGISTICS LLC
WOLVERINE SAND LLC
ANACONDA ENERGY LLC
BLACK MAMBA ENERGY LLC
COBRA CONTROLS LLC
COBRA SERVICES LLC
RTS ENERGY SERVICES LLC
AQUAHAWK ENERGY LLC
AQUAWOLF ENERGY LLC
IVORY FREIGHT SOLUTIONS LLC
ORCA ENERGY SERVICES LLC
SEAWOLF ENERGY SERVICES LLC
SILVERBACK LOGISTICS LLC




 
By:_______________________________
Name:
Title:







--------------------------------------------------------------------------------










Exhibit 2.24
LENDER JOINDER AND ASSUMPTION AGREEMENT
This Lender Joinder and Assumption Agreement (the “Joinder”) is made as of
[_____________________, 20[__] (the “Effective Date”) by
[__________________________], (the “New Commitment Provider”).
Background
Reference is made to the Amended and Restated Revolving Credit and Security
Agreement, dated as of October 19, 2018, among MAMMOTH ENERGY SERVICES, INC., a
corporation under the laws of the State of Delaware (formerly Mammoth Energy
Services Inc.) (“Mammoth”), MAMMOTH ENERGY PARTNERS LLC, a limited liability
company under the laws of the State of Delaware (formerly Mammoth Energy
Partners LP, a limited partnership under the laws of the State of Delaware)
(“Mammoth Partners”), REDBACK ENERGY SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Redback Energy”), REDBACK COIL TUBING
LLC, a limited liability company under the laws of the State of Delaware
(“Redback Coil”), REDBACK PUMPDOWN SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Redback Pumpdown”), MUSKIE PROPPANT
LLC, a limited liability company under the laws of the State of Delaware
(“Muskie”), PANTHER DRILLING SYSTEMS LLC, a limited liability company under the
laws of the State of Delaware (“Panther”), BISON DRILLING AND FIELD SERVICES
LLC, a limited liability company under the laws of the State of Delaware (“Bison
Drilling”), BISON TRUCKING LLC, a limited liability company under the laws of
the State of Delaware (“Bison Trucking”), WHITE WING TUBULAR SERVICES LLC, a
limited liability company under the laws of the State of Delaware (“White
Wing”), GREAT WHITE SAND TIGER LODGING LTD., a Canadian limited company (“Sand
Tiger”), STINGRAY PRESSURE PUMPING LLC, a limited liability company under the
laws of the State of Delaware (“Stingray Pressure”), SILVERBACK ENERGY LLC, a
limited liability company under the laws of the State of Delaware (formerly
Stingray Logistics LLC) (“Silverback Energy”), MAMMOTH ENERGY INC., a
corporation under the laws of the State of Delaware (“Mammoth Inc.”), BARRACUDA
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Barracuda”), WTL OIL, LLC, a limited liability company under the laws
of the State of Delaware (formerly Silverback Energy Services LLC) (“WTL Oil”),
MR. INSPECTIONS LLC, a limited liability company under the laws of the State of
Delaware (“Mr. Inspections”), SAND TIGER HOLDINGS INC., a corporation under the
laws of the State of Delaware (“Sand Tiger Holdings”), MAMMOTH EQUIPMENT LEASING
LLC, a limited liability company under the laws of the State of Delaware
(“Mammoth Equipment”), COBRA ACQUISITIONS LLC, a limited liability company under
the laws of the State of Delaware (“Cobra”), COBRA ENERGY LLC, a limited
liability company under the laws of the State of Delaware (“Cobra Energy”),
PIRANHA PROPPANT LLC, a limited liability company under the laws of the State of
Delaware (“Piranha”), MAKO ACQUISITIONS LLC, a limited liability company under
the laws of the State of Delaware (“Mako”), HIGHER POWER ELECTRICAL, LLC, a
limited liability company under the laws of the State of Texas (“Higher Power”),
STURGEON ACQUISITIONS LLC, a limited liability company under the laws of the
State of Delaware (“Sturgeon”), TAYLOR FRAC, LLC, a limited




--------------------------------------------------------------------------------









liability company under the laws of the State of Wisconsin (“Taylor Frac”),
TAYLOR REAL ESTATE INVESTMENTS, LLC, a limited liability company under the laws
of the State of Wisconsin (“Taylor Real Estate”), SOUTH RIVER ROAD, LLC, a
limited liability company under the laws of the State of Wisconsin (“South
River”), STINGRAY ENERGY SERVICES LLC, a limited liability company under the
laws of the State of Delaware (“Stingray Energy”), STINGRAY CEMENTING LLC, a
limited liability company under the laws of the State of Delaware (“Stingray
Cementing”), 5 STAR ELECTRIC, LLC, a limited liability company under the laws of
the State of Kentucky (“5 Star”), DIRE WOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Dire Wolf”), MAMMOTH
EQUIPMENT LEASING II LLC, a limited liability company under the laws of the
State of Delaware (“MEL II”), COBRA LOGISTICS HOLDINGS LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Logistics”), BISON SAND
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Bison Sand”), COBRA CARIBBEAN LLC, a limited liability company under
the laws of Puerto Rico (“Cobra Caribbean”), TIGER SHARK LOGISTICS LLC, a
limited liability company under the laws of the State of Delaware (“Tiger
Shark”), WOLVERINE SAND LLC, a limited liability company under the laws of the
State of Delaware (“Wolverine”), ANACONDA ENERGY LLC, a limited liability
company under the laws of the State of Delaware (“Anaconda”), BLACK MAMBA ENERGY
LLC, a limited liability company under the laws of the State of Delaware (“Black
Mamba”), COBRA CONTROLS LLC, a limited liability company under the laws of the
State of Delaware (“Cobra Controls”), COBRA SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Services”), RTS ENERGY
SERVICES LLC, a limited liability company under the laws of the State of
Delaware, (formerly Fer de lance Acquisitions LLC) (“RTS”), AQUAHAWK ENERGY LLC,
a limited liability company under the laws of the State of Delaware
(“Aquahawk”), AQUAWOLF ENERGY LLC, a limited liability company under the laws of
the State of Delaware (“Aquawolf”), IVORY FREIGHT SOLUTIONS LLC, a limited
liability company under the laws of the State of Delaware (“Ivory Freight”),
ORCA ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Orca Energy”), SEAWOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Seawolf”), and
SILVERBACK LOGISTICS LLC, a limited liability company under the laws of the
State of Delaware (“Silverback Logistics” and, together with Mammoth, Mammoth
Partners, Redback Energy, Redback Coil, Redback Pumpdown, Muskie, Panther, Bison
Drilling, Bison Trucking, White Wing, Sand Tiger, Stingray Pressure, Silverback
Energy, Mammoth Inc., Barracuda, WTL Oil, Mr. Inspections, Sand Tiger Holdings,
Mammoth Equipment, Cobra, Cobra Energy, Piranha, Mako, Higher Power, Sturgeon,
Taylor Frac, Taylor Real Estate, South River, Stingray Energy, Stingray
Cementing, 5 Star, Dire Wolf, MEL II, Cobra Logistics, Bison Sand, Cobra
Caribbean, Tiger Shark, Wolverine, Anaconda, Black Mamba, Cobra Controls, Cobra
Services, RTS, Aquahawk, Aquawolf, Ivory Freight, Orca Energy and Seawolf, the
“Borrowers”, and each a “Borrower”), the financial institutions which are now or
which hereafter become a party thereto and PNC BANK, NATIONAL ASSOCIATION, as
administrative and collateral agent for the Lenders (the “Agent”) (as the same
has been and may hereafter be modified, supplemented, amended or restated the
“Credit Agreement”). Capitalized terms defined in the Credit Agreement are used
herein as defined therein.






--------------------------------------------------------------------------------









Agreement
In consideration of the Lenders permitting the New Commitment Provider to become
a Lender under the Credit Agreement, the New Commitment Provider agrees that
effective as of the Effective Date it shall become, and shall be deemed to be, a
Lender under the Credit Agreement and each of the Other Documents and agrees
that from the Effective Date, and for so long as the New Commitment Provider
remains a party to the Credit Agreement, such New Commitment Provider shall
assume the obligations of a Lender under and perform, comply with and be bound
by each of the provisions of the Credit Agreement and the Other Documents which
are stated to apply to a Lender and shall be entitled to the benefits, rights
and remedies set forth therein and in each of the Other Documents. The New
Commitment Provider hereby acknowledges that it has heretofore received a true
and correct copy of the Credit Agreement (including any modifications thereof or
supplements or waivers thereto) as in effect on the Effective Date and the
executed original of the New Commitment Provider’s Note dated the Effective Date
issued by the Borrowers under the Credit Agreement in the face amount of
$[_____________________] and each Other Document (including any modifications
thereof or supplements or waivers thereto).
The Commitment Amount of the New Commitment Provider and the Commitment Amount
of each of the other Lenders are as set forth on Exhibit A attached hereto.
The New Commitment Provider has delivered all documents required by Section 2.24
of the Credit Agreement.
[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the New Commitment Provider has duly executed and delivered
this Joinder as of the Effective Date.
[NEW COMMITMENT PROVIDER]




By:     ______________________________
Name:    ______________________________
Title:     ______________________________


ACKNOWLEDGED:
PNC BANK, NATIONAL ASSOCIATION,
as Agent




By:     ______________________________
Name: ______________________________
Title:     ______________________________


  






--------------------------------------------------------------------------------









BORROWERS:
MAMMOTH ENERGY SERVICES, INC.
MAMMOTH ENERGY PARTNERS LLC
REDBACK ENERGY SERVICES LLC
REDBACK COIL TUBING LLC
REDBACK PUMPDOWN SERVICES LLC
MUSKIE PROPPANT LLC
PANTHER DRILLING SYSTEMS LLC
BISON DRILLING AND FIELD SERVICES LLC
BISON TRUCKING LLC
WHITE WING TUBULAR SERVICES LLC
GREAT WHITE SAND TIGER LODGING LTD.
STINGRAY PRESSURE PUMPING LLC
SILVERBACK ENERGY LLC
MAMMOTH ENERGY INC.
BARRACUDA LOGISTICS LLC
WTL OIL, LLC
MR. INSPECTIONS LLC
SAND TIGER HOLDINGS INC.
MAMMOTH EQUIPMENT LEASING LLC
COBRA ACQUISITIONS LLC
COBRA ENERGY LLC




By:     ______________________________
Name: ______________________________
Title:     ______________________________






--------------------------------------------------------------------------------









PIRANHA PROPPANT LLC
MAKO ACQUISITIONS LLC
HIGHER POWER ELECTRICAL, LLC
STURGEON ACQUISITIONS LLC
TAYLOR FRAC, LLC
TAYLOR REAL ESTATE INVESTMENTS, LLC
SOUTH RIVER ROAD, LLC
STINGRAY ENERGY SERVICES LLC
STINGRAY CEMENTING LLC
5 STAR ELECTRIC, LLC
DIRE WOLF ENERGY SERVICES LLC
MAMMOTH EQUIPMENT LEASING II LLC
COBRA LOGISTICS HOLDINGS LLC
BISON SAND LOGISTICS LLC
COBRA CARIBBEAN LLC
TIGER SHARK LOGISTICS LLC
WOLVERINE SAND LLC
ANACONDA ENERGY LLC
BLACK MAMBA ENERGY LLC
COBRA CONTROLS LLC
COBRA SERVICES LLC
RTS ENERGY SERVICES LLC
AQUAHAWK ENERGY LLC
AQUAWOLF ENERGY LLC
IVORY FREIGHT SOLUTIONS LLC
ORCA ENERGY SERVICES LLC
SEAWOLF ENERGY SERVICES LLC
SILVERBACK LOGISTICS LLC




By:     ______________________________
Name: ______________________________
Title:     ______________________________




--------------------------------------------------------------------------------









EXHIBIT A
COMMITMENT AMOUNT
Lender
Commitment Amount
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------










EXHIBIT 5.19


CERTIFICATE OF BENEFICIAL OWNERSHIP


(attached)






--------------------------------------------------------------------------------










pnclogoa01.jpg [pnclogoa01.jpg]
CERTIFICATION REGARDING BENEFICIAL OWNERS OF LEGAL ENTITY CUSTOMERS


I.
GENERAL INSTRUCTIONS

What is the purpose of this form?
To help the government fight financial crime, federal regulation requires
financial institutions to obtain, verify and record information about the
beneficial owners of legal entity customers. Legal entities can be abused to
disguise involvement in terrorist financing, money laundering, tax evasion,
corruption, fraud, and other financial crimes. Requiring the disclosure of key
individuals who ultimately own or control a legal entity (i.e., the beneficial
owners) helps law enforcement investigate and prosecute these crimes.
Who has to complete this form?
This form must be completed by the person opening or updating an account on
behalf of a legal entity. For the purposes of this form, a legal entity includes
a corporation, limited liability company, or other entity that is created by a
filing of a public document with a Secretary of State or similar office, a
general partnership, and any similar business entity formed in the United States
or a foreign country. Legal entity does not include sole proprietorships,
unincorporated associations, or individuals opening or updating accounts on
their own behalf.
What information do I have to provide?
This form requires you to provide the name, address, date of birth and Social
Security number (or passport number or other similar information, in the case of
Non-U.S. Persons) for the following individuals (i.e., the beneficial owners):
(i)
Each individual, if any, who owns, directly or indirectly, 25 percent or more of
the equity interests of the legal entity customer (e.g., each individual that
owns 25 percent or more of the shares of a corporation); and

(ii)
An individual with significant responsibility for managing the legal entity
customer (e.g., a Chief Executive Officer, Chief Financial Officer, Chief
Operating Officer, Managing Member, General Partner, President, Vice President,
or Treasurer).

The number of individuals that satisfy this definition of “beneficial owner” may
vary. Under section (i), depending on the factual circumstances, up to four
individuals (but as few as zero) may need to be identified. Regardless of the
number of individuals identified under section (i), you must provide the
identifying information of one individual under section (ii). It is possible
that in some circumstances the same individual might be identified under both
sections (e.g., the President of Acme, Inc. who also holds a 30% equity
interest). Thus, a completed form will contain the identifying information of at
least one individual (under section (ii)), and up to five individuals (i.e., one
individual under section (ii) and four 25 percent equity holders under section
(i)).
You may also be asked to provide a copy of a driver’s license or other
identifying document for each beneficial owner and controlling party listed on
this form. All information collected by PNC will be maintained in accordance
with applicable
U.S. privacy laws.
Note regarding updating information: From time to time the information provided
in this form may need to be updated due to changes in the ownership or
controlling party of the legal entity customer or its beneficial owners.
Further, from time to time PNC may be required to verify the continued accuracy
of the information provided.


II.
CERTIFICATION OF BENEFICIAL OWNER(S)



◦
This certification applies to multiple Legal Entity Customers having the same
beneficial ownership information, which is provided in sections II(c) and II(d)
of this form. If this box is checked, please skip section II(a) and complete the
rest of this form, including Schedule A.

◦
This certification applies only to the Legal Entity Customer listed in section
II(a). If this box is checked, please complete the rest of this form, excluding
Schedule A.









Corporate & Institutional Lending
Last update: 4/4/18
Page 1

--------------------------------------------------------------------------------













Persons opening or updating an account on behalf of a legal entity must provide
the following information:


(a)
Name, Type, Address, and Taxpayer Identification Number (TIN) of the Legal
Entity(s) for Which the Account is Being Opened or Updated (i.e., the customer)
are provided in:



Entity
Name:__________________________________________________________________________________    


Entity Type (e.g. Corporation, Partnership,
etc.):______________________________________________________    


Entity
Address:________________________________________________________________________________    


Entity
TIN:____________________________________________________________________________________    


(b)
Name and Title of Person Opening or Updating Account:



Name:_______________________________________________________________________________________    


Title:_________________________________________________________________________________________    


(c)
Beneficial Owner(s): The following information for each individual, if any, who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, owns 25 percent or more of the equity interests of
either 1) the legal entity listed in section II(b); or 2) all of the legal
entities listed in Schedule A of this form.



If no individual meets this definition, please check “Beneficial Owner Not
Applicable” below and continue to section II(d).


¨ Beneficial Owner Not Applicable




For U.S. Persons: Indicate if you are a U.S. Citizen, U.S. Resident Alien or
Immigrant Refugee and provide Social Security Number (SSN)
For Non-U.S. Persons: Provide SSN, Individual Taxpayer Identification Number
(ITIN), Passport or Other Acceptable ID Information


Corporate & Institutional Lending
Last update: 4/4/18
Page 2

--------------------------------------------------------------------------------









Name
Percentage of Ownership
Date of Birth
Residential Street Address
For U.S. Persons:
For Non-U.S. Persons:
 
 
 
 
¨ U.S. Citizen
¨ U.S. Resident Alien
¨ Immigrant Refugee


SSN #:_____________
Passport or Other Acceptable ID Type:_______________________ ID #:
_______________________
Country of Issuance:
___________________________ SSN / ITIN #:________________
 
 
 
 
¨ U.S. Citizen
¨ U.S. Resident Alien
¨ Immigrant Refugee


SSN #:_____________
Passport or Other Acceptable ID Type:_______________________ ID #:
_______________________
Country of Issuance:
___________________________ SSN / ITIN #:________________
 
 
 
 
¨ U.S. Citizen
¨ U.S. Resident Alien
¨ Immigrant Refugee


SSN #:_____________
Passport or Other Acceptable ID Type:_______________________ ID #:
_______________________
Country of Issuance:
___________________________ SSN / ITIN #:________________
 
 
 
 
¨ U.S. Citizen
¨ U.S. Resident Alien
¨ Immigrant Refugee


SSN #:_____________
Passport or Other Acceptable ID Type:_______________________ ID #:
_______________________
Country of Issuance:
___________________________ SSN / ITIN #:________________





(d)
Controlling Party: The following information for one individual with significant
responsibility for managing either

1)
the legal entity listed in section II(a); or 2) all of the legal entities listed
in Schedule A of this form, such as:



•
An executive officer or senior manager (e.g., Chief Executive Officer, Chief
Financial Officer, Chief Operating Officer, Managing Member, General Partner,
President, Vice President, Treasurer); or

•
Any other individual who regularly performs similar functions.

(If appropriate, an individual listed under section II(c) may also be listed in
this section (II(d))).


For U.S. Persons: Indicate if you are a U.S. Citizen, U.S. Resident Alien or
Immigrant Refugee and provide Social Security Number (SSN)
For Non-U.S. Persons: Provide SSN, Individual Taxpayer Identification Number
(ITIN), Passport or Other Acceptable ID Information


Name
Title
Date of Birth
Residential Street Address
For U.S. Persons:
For Non-U.S. Persons:
 
 
 
 
¨ U.S. Citizen
¨ U.S. Resident Alien
¨ Immigrant Refugee


SSN #:_____________
Passport or Other Acceptable ID Type:_______________________ ID #:
_______________________
Country of Issuance:
___________________________ SSN / ITIN #:________________





I,__________________________, hereby certify that I am authorized to disclose
the information provided in this form and, to the best of my knowledge, the
information provided is complete and correct. Further, I authorize PNC to share
the information provided with any individual authorized to open or update
accounts on behalf of the legal entity customer and with any potential
participant in a syndicated transaction related to the account.


Signature:____________________________________________________Date__________________________________    


Corporate & Institutional Lending
Last update: 4/4/18
Page 3

--------------------------------------------------------------------------------












SCHEDULE A - CERTIFICATION REGARDING BENEFICIAL OWNERS OF LEGAL ENTITY CUSTOMERS
(Required only if section II(a) of this form is not completed)


The entities listed below all have the same beneficial ownership information,
which is provided in sections II(c) and II(d) of this form.
Entity Name
Entity Type (e.g.
Corporation, Partnership, etc)
Entity Address
Entity Tax Identification Number (TIN)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Corporate & Institutional Lending
Last update: 4/4/18
Page 1

--------------------------------------------------------------------------------









Entity Name
Entity Type (e.g.
Corporation, Partnership, etc)
Entity Address
Entity Tax Identification Number (TIN)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Corporate & Institutional Lending
Last update: 4/4/18
Page 2

--------------------------------------------------------------------------------









Entity Name
Entity Type (e.g.
Corporation, Partnership, etc)
Entity Address
Entity Tax Identification Number (TIN)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Corporate & Institutional Lending
Last update: 4/4/18
Page 3

--------------------------------------------------------------------------------










Schedule 6.17


Post-Closing Obligations




Condition
Days After Closing to Complete
1. Borrowers shall use commercially reasonable efforts to deliver to Agent fully
executed Lien Waiver Agreements with respect to (i) the primary corporate
headquarters of Borrowers where books and records are kept and (ii) all other
premises of Borrowers where Collateral valued in excess of $5,000,000 are
located.
90 days, after which period Agent will implement a rent reserve in accordance
with the definition of “Lien Waiver Agreement” in the Agreement
2. Borrowers shall have delivered to Agent fully executed Negative Pledge
Agreements with respect to each parcel of Real Property with a value in excess
of $5,000,000 for which Borrowers have not already executed a Negative Pledge
Agreement.
30 days or such longer period as determined by Agent in its Permitted Discretion
3. Borrowers shall have delivered to Agent evidence reasonably satisfactory to
Agent that each state tax lien listed on Schedule 1.2 has been paid and
released.
30 days or such longer period as determined by Agent in its Permitted Discretion







--------------------------------------------------------------------------------










Exhibit 8.1(f)


FINANCIAL CONDITION CERTIFICATE


The undersigned hereby certifies solely in my capacity as the Chief Financial
Officer, and not in any individual capacity, of MAMMOTH ENERGY SERVICES, INC., a
corporation under the laws of the State of Delaware (formerly Mammoth Energy
Services Inc.) (“Mammoth”), MAMMOTH ENERGY PARTNERS LLC, a limited liability
company under the laws of the State of Delaware (formerly Mammoth Energy
Partners LP, a limited partnership under the laws of the State of Delaware)
(“Mammoth Partners”), REDBACK ENERGY SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Redback Energy”), REDBACK COIL TUBING
LLC, a limited liability company under the laws of the State of Delaware
(“Redback Coil”), REDBACK PUMPDOWN SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Redback Pumpdown”), MUSKIE PROPPANT
LLC, a limited liability company under the laws of the State of Delaware
(“Muskie”), PANTHER DRILLING SYSTEMS LLC, a limited liability company under the
laws of the State of Delaware (“Panther”), BISON DRILLING AND FIELD SERVICES
LLC, a limited liability company under the laws of the State of Delaware (“Bison
Drilling”), BISON TRUCKING LLC, a limited liability company under the laws of
the State of Delaware (“Bison Trucking”), WHITE WING TUBULAR SERVICES LLC, a
limited liability company under the laws of the State of Delaware (“White
Wing”), GREAT WHITE SAND TIGER LODGING LTD., a Canadian limited company (“Sand
Tiger”), STINGRAY PRESSURE PUMPING LLC, a limited liability company under the
laws of the State of Delaware (“Stingray Pressure”), SILVERBACK ENERGY LLC, a
limited liability company under the laws of the State of Delaware (formerly
Stingray Logistics LLC) (“Silverback Energy”), MAMMOTH ENERGY INC., a
corporation under the laws of the State of Delaware (“Mammoth Inc.”), BARRACUDA
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Barracuda”), WTL OIL, LLC, a limited liability company under the laws
of the State of Delaware (formerly Silverback Energy Services LLC) (“WTL Oil”),
MR. INSPECTIONS LLC, a limited liability company under the laws of the State of
Delaware (“Mr. Inspections”), SAND TIGER HOLDINGS INC., a corporation under the
laws of the State of Delaware (“Sand Tiger Holdings”), MAMMOTH EQUIPMENT LEASING
LLC, a limited liability company under the laws of the State of Delaware
(“Mammoth Equipment”), COBRA ACQUISITIONS LLC, a limited liability company under
the laws of the State of Delaware (“Cobra”), COBRA ENERGY LLC, a limited
liability company under the laws of the State of Delaware (“Cobra Energy”),
PIRANHA PROPPANT LLC, a limited liability company under the laws of the State of
Delaware (“Piranha”), MAKO ACQUISITIONS LLC, a limited liability company under
the laws of the State of Delaware (“Mako”), HIGHER POWER ELECTRICAL, LLC, a
limited liability company under the laws of the State of Texas (“Higher Power”),
STURGEON ACQUISITIONS LLC, a limited liability company under the laws of the
State of Delaware (“Sturgeon”), TAYLOR FRAC, LLC, a limited liability company
under the laws of the State of Wisconsin (“Taylor Frac”), TAYLOR REAL ESTATE
INVESTMENTS, LLC, a limited liability company under the laws of the State of
Wisconsin (“Taylor Real Estate”), SOUTH RIVER ROAD, LLC, a limited liability
company under the laws of the State of Wisconsin (“South River”), STINGRAY
ENERGY SERVICES LLC, a limited liability company under the laws of the State of
Delaware (“Stingray Energy”), STINGRAY CEMENTING LLC, a limited liability
company under the laws of the State of Delaware (“Stingray




--------------------------------------------------------------------------------









Cementing”), 5 STAR ELECTRIC, LLC, a limited liability company under the laws of
the State of Kentucky (“5 Star”), DIRE WOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Dire Wolf”), MAMMOTH
EQUIPMENT LEASING II LLC, a limited liability company under the laws of the
State of Delaware (“MEL II”), COBRA LOGISTICS HOLDINGS LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Logistics”), BISON SAND
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Bison Sand”), COBRA CARIBBEAN LLC, a limited liability company under
the laws of Puerto Rico (“Cobra Caribbean”), TIGER SHARK LOGISTICS LLC, a
limited liability company under the laws of the State of Delaware (“Tiger
Shark”), WOLVERINE SAND LLC, a limited liability company under the laws of the
State of Delaware (“Wolverine”), ANACONDA ENERGY LLC, a limited liability
company under the laws of the State of Delaware (“Anaconda”), BLACK MAMBA ENERGY
LLC, a limited liability company under the laws of the State of Delaware (“Black
Mamba”), COBRA CONTROLS LLC, a limited liability company under the laws of the
State of Delaware (“Cobra Controls”), COBRA SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Services”), RTS ENERGY
SERVICES LLC, a limited liability company under the laws of the State of
Delaware, (formerly Fer de lance Acquisitions LLC) (“RTS”), AQUAHAWK ENERGY LLC,
a limited liability company under the laws of the State of Delaware
(“Aquahawk”), AQUAWOLF ENERGY LLC, a limited liability company under the laws of
the State of Delaware (“Aquawolf”), IVORY FREIGHT SOLUTIONS LLC, a limited
liability company under the laws of the State of Delaware (“Ivory Freight”),
ORCA ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Orca Energy”), SEAWOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Seawolf”), and
SILVERBACK LOGISTICS LLC, a limited liability company under the laws of the
State of Delaware (“Silverback Logistics” and, together with Mammoth, Mammoth
Partners, Redback Energy, Redback Coil, Redback Pumpdown, Muskie, Panther, Bison
Drilling, Bison Trucking, White Wing, Sand Tiger, Stingray Pressure, Silverback
Energy, Mammoth Inc., Barracuda, WTL Oil, Mr. Inspections, Sand Tiger Holdings,
Mammoth Equipment, Cobra, Cobra Energy, Piranha, Mako, Higher Power, Sturgeon,
Taylor Frac, Taylor Real Estate, South River, Stingray Energy, Stingray
Cementing, 5 Star, Dire Wolf, MEL II, Cobra Logistics, Bison Sand, Cobra
Caribbean, Tiger Shark, Wolverine, Anaconda, Black Mamba, Cobra Controls, Cobra
Services, RTS, Aquahawk, Aquawolf, Ivory Freight, Orca Energy and Seawolf, the
“Borrowers”, and each a “Borrower”) as of [_____] [__], 20[__], that to the best
of my knowledge in my capacity as Chief Financial Officer and not in my
individual capacity:
1.I am the duly elected, qualified and acting Authorized Officer of the
Borrowers. Each Borrower is a limited partnership, corporation, or limited
liability company duly formed, existing, and in good standing under the laws of
its state of organization.


2.I am familiar with all of the business and financial affairs of each Borrower,
including, without limiting the generality of the foregoing, all of the matters
hereinafter described.


3.This Certificate is made and delivered to PNC BANK, NATIONAL ASSOCIATION
(“PNC”) and each of the other financial institutions (collectively, “Lenders”)
named in or which hereafter becomes a party to the Credit Agreement (as
described below), and PNC, as agent for




--------------------------------------------------------------------------------









itself and the other Lenders (PNC, together with its successors and assigns in
such capacity, “Agent”), pursuant to the terms of that certain Amended and
Restated Revolving Credit and Security Agreement, dated on or about October 19,
2018, by and among each Borrower, Agent and Lenders party thereto (as amended,
amended and restated, modified, supplemented, extended, joined and/or restated
from time to time, the “Credit Agreement”), for the purpose of inducing Agent
and Lenders, now and from time to time hereafter, to advance monies and extend
credit and other financial accommodations to the Borrowers pursuant to the
Credit Agreement and the Other Documents (as defined in the Credit Agreement)
now and from time to time hereafter executed by the Borrowers and delivered to
Agent and Lenders (all hereinafter collectively referred to as the “Loan
Documents”). I understand that you are relying on this Financial Condition
Certificate. All capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.


4.I have reviewed the following and am fully familiar with the process pursuant
to which they were generated:


a.
Pro Forma Balance Sheet of Mammoth and its Subsidiaries, reflecting the
consummation of the Transactions, attached hereto as Exhibit A (the “Balance
Sheet”).



b.
The cash flow projections of Mammoth and its Subsidiaries for the five year
period following the Closing Date (on a monthly basis for the first twelve
months) and their projected balance sheets as of the Closing Date, attached
hereto as Exhibit B (“Cash Flow Projections”).



The Balance Sheet fairly reflects the combined financial condition of Mammoth
and its Subsidiaries as of the Closing Date after giving effect to the
Transactions, and has been prepared in accordance with GAAP, consistently
applied, except as otherwise indicated therein and subject to normal year end
audit adjustments and the absence of footnotes and other presentation items. The
Cash Flow Projections are based upon good faith estimates and stated assumptions
believed to be reasonable and fair the date hereof made in light of conditions
and facts now known and, as of the date hereof, reflect good faith, reasonable
and fair estimates of the information projected for the periods set forth
therein; it being understood that (i) actual results may vary from such
projections and that such variances may be material and (ii) no representation
is made with respect to information of an industry specific or general economic
nature.
5.Taking into account rights of contribution and subrogation under Applicable
Laws, (x) each Credit Party is, and after giving effect to the Transactions,
each Borrower will be solvent, able to pay its debts as they mature, has, and
after giving effect to the Transactions, will have capital sufficient to carry
on its business and all businesses in which it is about to engage and (y) the
fair present saleable value of its assets, calculated on a going concern basis,
is in excess of the amount of its liabilities and will continue to be in excess
of the amount of its liabilities. All material undisputed debts owing to third
parties by any Borrower are current and not past due.




--------------------------------------------------------------------------------









6.The Credit Agreement and the Other Documents were and will be executed and
delivered by Borrowers (to the extent such Borrower is a party to such Other
Documents) to Agent and Lenders in good faith and in exchange for reasonably
equivalent value and fair consideration.


7.I have reviewed the relevant terms of the Credit Agreement and any Other
Document executed as of the date hereof by any Borrower and have made or have
caused to be made under my supervision a review of the transactions and
conditions of the Borrowers from the beginning of the accounting period covered
by the documents set forth in Paragraph 4 hereof to the date of this Certificate
and that such review has not disclosed the existence during such period of any
condition or event which constitutes or would constitute a Default or Event of
Default.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the undersigned has executed this Certificate as of
the date first set forth above, on behalf of each Borrower.
MAMMOTH ENERGY SERVICES, INC.
MAMMOTH ENERGY PARTNERS LLC
REDBACK ENERGY SERVICES LLC
REDBACK COIL TUBING LLC
REDBACK PUMPDOWN SERVICES LLC
MUSKIE PROPPANT LLC
PANTHER DRILLING SYSTEMS LLC
BISON DRILLING AND FIELD SERVICES LLC
BISON TRUCKING LLC
WHITE WING TUBULAR SERVICES LLC
GREAT WHITE SAND TIGER LODGING LTD.
STINGRAY PRESSURE PUMPING LLC
SILVERBACK ENERGY LLC
MAMMOTH ENERGY INC.
BARRACUDA LOGISTICS LLC
WTL OIL, LLC
MR. INSPECTIONS LLC
SAND TIGER HOLDINGS INC.
MAMMOTH EQUIPMENT LEASING LLC
COBRA ACQUISITIONS LLC
COBRA ENERGY LLC




By:     ______________________________
Name: ______________________________
Title:     ______________________________






--------------------------------------------------------------------------------









PIRANHA PROPPANT LLC
MAKO ACQUISITIONS LLC
HIGHER POWER ELECTRICAL, LLC
STURGEON ACQUISITIONS LLC
TAYLOR FRAC, LLC
TAYLOR REAL ESTATE INVESTMENTS, LLC
SOUTH RIVER ROAD, LLC
STINGRAY ENERGY SERVICES LLC
STINGRAY CEMENTING LLC
5 STAR ELECTRIC, LLC
DIRE WOLF ENERGY SERVICES LLC
MAMMOTH EQUIPMENT LEASING II LLC
COBRA LOGISTICS HOLDINGS LLC
BISON SAND LOGISTICS LLC
COBRA CARIBBEAN LLC
TIGER SHARK LOGISTICS LLC
WOLVERINE SAND LLC
ANACONDA ENERGY LLC
BLACK MAMBA ENERGY LLC
COBRA CONTROLS LLC
COBRA SERVICES LLC
RTS ENERGY SERVICES LLC
AQUAHAWK ENERGY LLC
AQUAWOLF ENERGY LLC
IVORY FREIGHT SOLUTIONS LLC
ORCA ENERGY SERVICES LLC
SEAWOLF ENERGY SERVICES LLC
SILVERBACK LOGISTICS LLC




By:     ______________________________
Name: ______________________________
Title:     ______________________________








--------------------------------------------------------------------------------









EXHIBIT A


Balance Sheet
[See attached]




--------------------------------------------------------------------------------









EXHIBIT B
Cash Flow Projections
[See attached]






--------------------------------------------------------------------------------










Exhibit 16.3


FORM OF
COMMITMENT TRANSFER SUPPLEMENT


This COMMITMENT TRANSFER SUPPLEMENT, dated as of [____________], 20[__], among
[______________________________________] (the “Transferor Lender”), each
Purchasing Lender executing this Commitment Transfer Supplement (each, a
“Purchasing Lender”), and PNC Bank, National Association (“PNC”) as agent for
Lenders (as defined below) under the Credit Agreement (as defined below).


W I T N E S S E T H:


WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with that certain Amended and Restated Revolving Credit and Security
Agreement, dated as of October 19, 2018 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Credit Agreement”), among MAMMOTH ENERGY SERVICES, INC., a corporation under
the laws of the State of Delaware (formerly Mammoth Energy Services Inc.)
(“Mammoth”), MAMMOTH ENERGY PARTNERS LLC, a limited liability company under the
laws of the State of Delaware (formerly Mammoth Energy Partners LP, a limited
partnership under the laws of the State of Delaware) (“Mammoth Partners”),
REDBACK ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Redback Energy”), REDBACK COIL TUBING LLC, a limited
liability company under the laws of the State of Delaware (“Redback Coil”),
REDBACK PUMPDOWN SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Redback Pumpdown”), MUSKIE PROPPANT LLC, a limited liability
company under the laws of the State of Delaware (“Muskie”), PANTHER DRILLING
SYSTEMS LLC, a limited liability company under the laws of the State of Delaware
(“Panther”), BISON DRILLING AND FIELD SERVICES LLC, a limited liability company
under the laws of the State of Delaware (“Bison Drilling”), BISON TRUCKING LLC,
a limited liability company under the laws of the State of Delaware (“Bison
Trucking”), WHITE WING TUBULAR SERVICES LLC, a limited liability company under
the laws of the State of Delaware (“White Wing”), GREAT WHITE SAND TIGER LODGING
LTD., a Canadian limited company (“Sand Tiger”), STINGRAY PRESSURE PUMPING LLC,
a limited liability company under the laws of the State of Delaware (“Stingray
Pressure”), SILVERBACK ENERGY LLC, a limited liability company under the laws of
the State of Delaware (formerly Stingray Logistics LLC) (“Silverback Energy”),
MAMMOTH ENERGY INC., a corporation under the laws of the State of Delaware
(“Mammoth Inc.”), BARRACUDA LOGISTICS LLC, a limited liability company under the
laws of the State of Delaware (“Barracuda”), WTL OIL, LLC, a limited liability
company under the laws of the State of Delaware (formerly Silverback Energy
Services LLC) (“WTL Oil”), MR. INSPECTIONS LLC, a limited liability company
under the laws of the State of Delaware (“Mr. Inspections”), SAND TIGER HOLDINGS
INC., a corporation under the laws of the State of Delaware (“Sand Tiger
Holdings”), MAMMOTH EQUIPMENT LEASING LLC, a limited liability company under the
laws of the State of Delaware (“Mammoth Equipment”), COBRA ACQUISITIONS LLC, a
limited liability company under the laws of the State of Delaware (“Cobra”),
COBRA ENERGY LLC, a limited liability company under the laws of the State of




--------------------------------------------------------------------------------









Delaware (“Cobra Energy”), PIRANHA PROPPANT LLC, a limited liability company
under the laws of the State of Delaware (“Piranha”), MAKO ACQUISITIONS LLC, a
limited liability company under the laws of the State of Delaware (“Mako”),
HIGHER POWER ELECTRICAL, LLC, a limited liability company under the laws of the
State of Texas (“Higher Power”), STURGEON ACQUISITIONS LLC, a limited liability
company under the laws of the State of Delaware (“Sturgeon”), TAYLOR FRAC, LLC,
a limited liability company under the laws of the State of Wisconsin (“Taylor
Frac”), TAYLOR REAL ESTATE INVESTMENTS, LLC, a limited liability company under
the laws of the State of Wisconsin (“Taylor Real Estate”), SOUTH RIVER ROAD,
LLC, a limited liability company under the laws of the State of Wisconsin
(“South River”), STINGRAY ENERGY SERVICES LLC, a limited liability company under
the laws of the State of Delaware (“Stingray Energy”), STINGRAY CEMENTING LLC, a
limited liability company under the laws of the State of Delaware (“Stingray
Cementing”), 5 STAR ELECTRIC, LLC, a limited liability company under the laws of
the State of Kentucky (“5 Star”), DIRE WOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Dire Wolf”), MAMMOTH
EQUIPMENT LEASING II LLC, a limited liability company under the laws of the
State of Delaware (“MEL II”), COBRA LOGISTICS HOLDINGS LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Logistics”), BISON SAND
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Bison Sand”), COBRA CARIBBEAN LLC, a limited liability company under
the laws of Puerto Rico (“Cobra Caribbean”), TIGER SHARK LOGISTICS LLC, a
limited liability company under the laws of the State of Delaware (“Tiger
Shark”), WOLVERINE SAND LLC, a limited liability company under the laws of the
State of Delaware (“Wolverine”), ANACONDA ENERGY LLC, a limited liability
company under the laws of the State of Delaware (“Anaconda”), BLACK MAMBA ENERGY
LLC, a limited liability company under the laws of the State of Delaware (“Black
Mamba”), COBRA CONTROLS LLC, a limited liability company under the laws of the
State of Delaware (“Cobra Controls”), COBRA SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Services”), RTS ENERGY
SERVICES LLC, a limited liability company under the laws of the State of
Delaware, (formerly Fer de lance Acquisitions LLC) (“RTS”), AQUAHAWK ENERGY LLC,
a limited liability company under the laws of the State of Delaware
(“Aquahawk”), AQUAWOLF ENERGY LLC, a limited liability company under the laws of
the State of Delaware (“Aquawolf”), IVORY FREIGHT SOLUTIONS LLC, a limited
liability company under the laws of the State of Delaware (“Ivory Freight”),
ORCA ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Orca Energy”), SEAWOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Seawolf”), and
SILVERBACK LOGISTICS LLC, a limited liability company under the laws of the
State of Delaware (“Silverback Logistics” and, together with Mammoth, Mammoth
Partners, Redback Energy, Redback Coil, Redback Pumpdown, Muskie, Panther, Bison
Drilling, Bison Trucking, White Wing, Sand Tiger, Stingray Pressure, Silverback
Energy, Mammoth Inc., Barracuda, WTL Oil, Mr. Inspections, Sand Tiger Holdings,
Mammoth Equipment, Cobra, Cobra Energy, Piranha, Mako, Higher Power, Sturgeon,
Taylor Frac, Taylor Real Estate, South River, Stingray Energy, Stingray
Cementing, 5 Star, Dire Wolf, MEL II, Cobra Logistics, Bison Sand, Cobra
Caribbean, Tiger Shark, Wolverine, Anaconda, Black Mamba, Cobra Controls, Cobra
Services, RTS, Aquahawk, Aquawolf, Ivory Freight, Orca Energy and Seawolf, the
“Borrowers”, and each a “Borrower”), PNC and the various other financial
institutions (collectively, “Lenders”) and PNC as agent for Lenders (in such
capacity, “Agent”);




--------------------------------------------------------------------------------











WHEREAS, each Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and


WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender, its rights, obligations and commitments under the Credit Agreement;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.    All capitalized terms used herein which are not defined shall have the
meanings given to them in the Credit Agreement.


2.    Upon receipt by Agent of four (4) counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to the Transferor Lender and each Purchasing Lender a Transfer
Effective Notice, substantially in the form attached hereto as Schedule II to
this Commitment Transfer Supplement (a “Transfer Effective Notice”). Such
Transfer Effective Notice shall set forth, inter alia, the date on which the
transfer effected by this Commitment Transfer Supplement shall become effective
(the “Transfer Effective Date”), which date shall not be earlier than the first
Business Day following the date such Transfer Effective Notice is received. From
and after the Transfer Effective Date, each Purchasing Lender shall be a Lender
party to the Credit Agreement for all purposes thereof.


3.    At or before 12:00 noon (Central time) on the Transfer Effective Date,
each Purchasing Lender shall pay to the Transferor Lender, in immediately
available funds, an amount equal to the purchase price, as agreed between the
Transferor Lender and such Purchasing Lender (the “Purchase Price”), of the
portion of the Advances being purchased by such Purchasing Lender (such
Purchasing Lender’s “Purchased Percentage”) of the outstanding Advances and
other amounts owing to the Transferor Lender under the Credit Agreement and the
Note. Effective upon receipt by the Transferor Lender of the Purchase Price from
a Purchasing Lender, the Transferor Lender hereby irrevocably sells assigns and
transfers to such Purchasing Lender, without recourse, representation or
warranty, and each Purchasing Lender hereby irrevocably purchases, takes and
assumes from the Transferor Lender, such Purchasing Lender’s Purchased
Percentage of the Advances and other amounts owing to the Transferor Lender
under the Credit Agreement and the Note together with all instruments, documents
and collateral security pertaining thereto.


4.    The Transferor Lender has made arrangements with each Purchasing Lender
with respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by the Transferor Lender to such Purchasing Lender of any fees
heretofore received by the Transferor Lender pursuant to the Credit Agreement
prior to the Transfer Effective Date, and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Purchasing Lender to the Transferor
Lender of fees or interest received by such Purchasing Lender pursuant to the
Credit Agreement from and after the Transfer Effective Date.


5.    (a) All principal payments that would otherwise be payable from and after
the Transfer Effective Date to or for the account of the Transferor Lender
pursuant to the Credit




--------------------------------------------------------------------------------









Agreement and the Note shall, instead, be payable to or for the account of the
Transferor Lender and each Purchasing Lender, as the case may be, in accordance
with their respective interests as reflected in this Commitment Transfer
Supplement.


(b) All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Credit Agreement and the Note shall, instead, accrue for the account of,
and be payable to, the Transferor Lender and each Purchasing Lender, as the case
may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement. In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, the Transferor Lender and each
Purchasing Lender will make appropriate arrangements for payment by the
Transferor Lender to such Purchasing Lender of such amount upon receipt thereof
from the Borrowers.


6.    Concurrently with the execution and delivery hereof, the Transferor Lender
will provide to each Purchasing Lender conformed copies of the Credit Agreement
and all related documents delivered to the Transferor Lender.


7.    Each of the parties to this Commitment Transfer Supplement agrees that at
any time and from time to time upon the written request of any other party
hereto, it will execute and deliver such further documents and do such further
acts and things as such other party hereto may reasonably request in order to
effect the purposes of this Commitment Transfer Supplement.


8.    By executing and delivering this Commitment Transfer Supplement, the
Transferor Lender and each Purchasing Lender confirm to and agree with each
other and Agent and Lenders as follows: (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, the Transferor Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, the Note or any other
instrument or document furnished pursuant thereto; (ii) the Transferor Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrowers or the performance or observance by
the Borrowers of any of their Obligations under the Credit Agreement, the Note
or any other instrument or document furnished pursuant hereto; (iii) each
Purchasing Lender confirms that it has received a copy of the Credit Agreement,
together with copies of such financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Commitment Transfer Supplement; (iv) each Purchasing
Lender will, independently and without reliance upon Agent, the Transferor
Lender or any other Lenders and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (v) each Purchasing
Lender appoints and authorizes Agent to take such action as Agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to Agent
by the terms thereof; (vi) each Purchasing Lender adopts the Credit Agreement
and each Other Document and agrees that it will comply with and perform all of
its respective obligations under the Credit Agreement and each Other Document
with the same force




--------------------------------------------------------------------------------









and effect as if such Purchasing Lender originally were a party thereto; and
(vii) each Purchasing Lender represents and warrants to the Transferor Lender,
Lenders, Agent and the Borrowers that it is either (x) entitled to the benefits
of an income tax treaty with the United States of America that provides for an
exemption from the United States withholding tax on interest and other payments
made by the Borrowers under the Credit Agreement and the Other Documents, or (y)
is engaged in trade or business within the United States of America.


9.    Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor Lender and the Commitment Percentages of each Purchasing Lender as
well as administrative information with respect to each Purchasing Lender.


10.    This Commitment Transfer Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York.


[Remainder of Page Intentionally Blank; Signature Page Follows]


    
    




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.


[____________________________________],
as Transferor Lender


By: ______________________________
Name: ___________________________
Title: ____________________________


[___________________________________],
as a Purchasing Lender


By: ______________________________
Name: ___________________________
Title: ____________________________


PNC BANK, NATIONAL ASSOCIATION,
as Agent


By: ______________________________
Name: ___________________________
Title: ____________________________






--------------------------------------------------------------------------------









SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT


LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS


(Transferor Lender)    Loan Commitment Amount         $____________


Loan Commitment Percentage         ____________%


(Purchasing Lender)    Commitment Amount             $_____________


Commitment Percentage         _____________%






Addresses for Notices


_____________________________
_____________________________
_____________________________




Attention:
Telephone:
Telecopier:






--------------------------------------------------------------------------------









SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT


(Form of Transfer Effective Notice)


To: [____________________________________________], as the Transferor Lender and
[________________________________________], as Purchasing Lender:


The undersigned, as Agent under the Amended and Restated Revolving Credit and
Security Agreement dated as of October 19, 2018, as amended to date, among
MAMMOTH ENERGY SERVICES, INC., a corporation under the laws of the State of
Delaware (formerly Mammoth Energy Services Inc.) (“Mammoth”), MAMMOTH ENERGY
PARTNERS LLC, a limited liability company under the laws of the State of
Delaware (formerly Mammoth Energy Partners LP, a limited partnership under the
laws of the State of Delaware) (“Mammoth Partners”), REDBACK ENERGY SERVICES
LLC, a limited liability company under the laws of the State of Delaware
(“Redback Energy”), REDBACK COIL TUBING LLC, a limited liability company under
the laws of the State of Delaware (“Redback Coil”), REDBACK PUMPDOWN SERVICES
LLC, a limited liability company under the laws of the State of Delaware
(“Redback Pumpdown”), MUSKIE PROPPANT LLC, a limited liability company under the
laws of the State of Delaware (“Muskie”), PANTHER DRILLING SYSTEMS LLC, a
limited liability company under the laws of the State of Delaware (“Panther”),
BISON DRILLING AND FIELD SERVICES LLC, a limited liability company under the
laws of the State of Delaware (“Bison Drilling”), BISON TRUCKING LLC, a limited
liability company under the laws of the State of Delaware (“Bison Trucking”),
WHITE WING TUBULAR SERVICES LLC, a limited liability company under the laws of
the State of Delaware (“White Wing”), GREAT WHITE SAND TIGER LODGING LTD., a
Canadian limited company (“Sand Tiger”), STINGRAY PRESSURE PUMPING LLC, a
limited liability company under the laws of the State of Delaware (“Stingray
Pressure”), SILVERBACK ENERGY LLC, a limited liability company under the laws of
the State of Delaware (formerly Stingray Logistics LLC) (“Silverback Energy”),
MAMMOTH ENERGY INC., a corporation under the laws of the State of Delaware
(“Mammoth Inc.”), BARRACUDA LOGISTICS LLC, a limited liability company under the
laws of the State of Delaware (“Barracuda”), WTL OIL, LLC, a limited liability
company under the laws of the State of Delaware (formerly Silverback Energy
Services LLC) (“WTL Oil”), MR. INSPECTIONS LLC, a limited liability company
under the laws of the State of Delaware (“Mr. Inspections”), SAND TIGER HOLDINGS
INC., a corporation under the laws of the State of Delaware (“Sand Tiger
Holdings”), MAMMOTH EQUIPMENT LEASING LLC, a limited liability company under the
laws of the State of Delaware (“Mammoth Equipment”), COBRA ACQUISITIONS LLC, a
limited liability company under the laws of the State of Delaware (“Cobra”),
COBRA ENERGY LLC, a limited liability company under the laws of the State of
Delaware (“Cobra Energy”), PIRANHA PROPPANT LLC, a limited liability company
under the laws of the State of Delaware (“Piranha”), MAKO ACQUISITIONS LLC, a
limited liability company under the laws of the State of Delaware (“Mako”),
HIGHER POWER ELECTRICAL, LLC, a limited liability company under the laws of the
State of Texas (“Higher Power”), STURGEON ACQUISITIONS LLC, a limited liability
company under the laws of the State of Delaware (“Sturgeon”), TAYLOR FRAC, LLC,
a limited liability company under the laws of the State of Wisconsin (“Taylor
Frac”), TAYLOR REAL ESTATE INVESTMENTS, LLC, a limited liability company under
the laws of the State of Wisconsin (“Taylor Real Estate”), SOUTH RIVER




--------------------------------------------------------------------------------









ROAD, LLC, a limited liability company under the laws of the State of Wisconsin
(“South River”), STINGRAY ENERGY SERVICES LLC, a limited liability company under
the laws of the State of Delaware (“Stingray Energy”), STINGRAY CEMENTING LLC, a
limited liability company under the laws of the State of Delaware (“Stingray
Cementing”), 5 STAR ELECTRIC, LLC, a limited liability company under the laws of
the State of Kentucky (“5 Star”), DIRE WOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Dire Wolf”), MAMMOTH
EQUIPMENT LEASING II LLC, a limited liability company under the laws of the
State of Delaware (“MEL II”), COBRA LOGISTICS HOLDINGS LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Logistics”), BISON SAND
LOGISTICS LLC, a limited liability company under the laws of the State of
Delaware (“Bison Sand”), COBRA CARIBBEAN LLC, a limited liability company under
the laws of Puerto Rico (“Cobra Caribbean”), TIGER SHARK LOGISTICS LLC, a
limited liability company under the laws of the State of Delaware (“Tiger
Shark”), WOLVERINE SAND LLC, a limited liability company under the laws of the
State of Delaware (“Wolverine”), ANACONDA ENERGY LLC, a limited liability
company under the laws of the State of Delaware (“Anaconda”), BLACK MAMBA ENERGY
LLC, a limited liability company under the laws of the State of Delaware (“Black
Mamba”), COBRA CONTROLS LLC, a limited liability company under the laws of the
State of Delaware (“Cobra Controls”), COBRA SERVICES LLC, a limited liability
company under the laws of the State of Delaware (“Cobra Services”), RTS ENERGY
SERVICES LLC, a limited liability company under the laws of the State of
Delaware, (formerly Fer de lance Acquisitions LLC) (“RTS”), AQUAHAWK ENERGY LLC,
a limited liability company under the laws of the State of Delaware
(“Aquahawk”), AQUAWOLF ENERGY LLC, a limited liability company under the laws of
the State of Delaware (“Aquawolf”), IVORY FREIGHT SOLUTIONS LLC, a limited
liability company under the laws of the State of Delaware (“Ivory Freight”),
ORCA ENERGY SERVICES LLC, a limited liability company under the laws of the
State of Delaware (“Orca Energy”), SEAWOLF ENERGY SERVICES LLC, a limited
liability company under the laws of the State of Delaware (“Seawolf”), and
SILVERBACK LOGISTICS LLC, a limited liability company under the laws of the
State of Delaware (“Silverback Logistics” and, together with Mammoth, Mammoth
Partners, Redback Energy, Redback Coil, Redback Pumpdown, Muskie, Panther, Bison
Drilling, Bison Trucking, White Wing, Sand Tiger, Stingray Pressure, Silverback
Energy, Mammoth Inc., Barracuda, WTL Oil, Mr. Inspections, Sand Tiger Holdings,
Mammoth Equipment, Cobra, Cobra Energy, Piranha, Mako, Higher Power, Sturgeon,
Taylor Frac, Taylor Real Estate, South River, Stingray Energy, Stingray
Cementing, 5 Star, Dire Wolf, MEL II, Cobra Logistics, Bison Sand, Cobra
Caribbean, Tiger Shark, Wolverine, Anaconda, Black Mamba, Cobra Controls, Cobra
Services, RTS, Aquahawk, Aquawolf, Ivory Frieght, Orca Energy and Seawolf, the
“Borrowers”, and each a “Borrower”), the financial institutions named therein
(the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as a Lender and as agent
for Lenders, acknowledges receipt of four (4) executed counterparts of a
completed Commitment Transfer Supplement in the form attached hereto. [Note:
Attach copy of Commitment Transfer Supplement].


Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [insert date of Transfer Effective Notice].




                        




--------------------------------------------------------------------------------









PNC BANK, NATIONAL ASSOCIATION,
as Agent




By: ________________________________
Title: ______________________________


ACCEPTED FOR RECORDATION
IN REGISTER:






--------------------------------------------------------------------------------










Schedule 1.2


Permitted Encumbrances


1.
Oklahoma state tax lien on Muskie Proppant LLC, in favor of the Oklahoma
Employment Security Commission.

2.
Oklahoma state tax lien on Stingray Pressure Pumping LLC, in favor of the
Oklahoma Employment Security Commission.







--------------------------------------------------------------------------------










Schedule 4.4


Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property
(a)(iii)
Complete Street and Mailing Address,
including County and Zip Code
Borrower(s)
7647 OK-3
Kingfisher, OK 73750
WTL Oil, LLC
4004 N. CR 1150
Midland, TX 79705
RTS Energy Services LLC
14201 Caliber Drive Suite 300
Oklahoma City, Oklahoma 73134
All entities
100 Stout Drive
Elk City, OK 73644
Redback Energy Services LLC
103 Stout Drive
Elk City, OK 73644
Redback Energy Services LLC
12200 State Highway 191
Midland, TX 79707
Redback Coil Tubing LLC
W2324 and W2326 US HWY 10
Plum City, WI 54761
Muskie Proppant LLC
508 Cleveland Ave. N.
St Paul, MN 55114
Muskie Proppant LLC
10600 W. Reno Ave.
Yukon, OK 73099
Panther Drilling Systems LLC
12201 WCR 122
Odessa, TX 79765
Bison Drilling and Field Services LLC
11812 Hwy 191
Midland, TX 79707
Bison Drilling and Field Services LLC
66680 Executive Dr
St Clairsville, OH 43950
Stingray Pressure Pumping LLC, Stingray Cementing LLC and Stingray Energy
Services LLC
Lot 13 and 14 Fox Commerce Park
Belmont County, OH
Stingray Pressure Pumping LLC
Terminal in Ohio (River Rail Development)
Dover, Tuscarawas County, Ohio
Taylor Frac, LLC
Terminal in Ohio (R.J Corman)
Jefferson County, Ohio
Taylor Frac, LLC
42739 National Road
Belmont, OH 43718
Stingray Cementing LLC
706 Canyon St
Plainview, TX 79072
Higher Power Electrical, LLC
170 Bean Cemetery Road
Madisonville, KY 42431
5 Star Electric, LLC
175 State Route 109 N
Clay, KY 42404
5 Star Electric, LLC
2401 S. Hwy 277
Chickasha, OK 73018
Aquahawk Energy LLC





--------------------------------------------------------------------------------











(b)(i)


1.
None.



(b)(ii)


Credit Party
Place(s) of Business
Address of Chief Executive Office
5 Star Electric, LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


170 Bean Cemetery Road
Madisonville, Kentucky 42431


175 State Route 109 North
Clay, Kentucky 42404
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Anaconda Energy LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Aquahawk Energy LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


2401 S. Hwy 277
Chickasha, Oklahoma 73018
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Aquawolf Energy LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Barracuda Logistics LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Bison Drilling and Field Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


12201 WCR 122
Odessa, Texas 79765


11842 Hwy 191
Midland, Texas 79707
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Bison Sand Logistics LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


14625 Hollyhock Avenue (FM 554)
Gardendale, Texas 79758
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Bison Trucking LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Black Mamba Energy LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Cobra Acquisitions LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Cobra Caribbean LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134





--------------------------------------------------------------------------------









Cobra Controls LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Cobra Energy LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Cobra Logistics Holdings LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Cobra Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Dire Wolf Energy Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Great White Sand Tiger Lodging Ltd.
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


4-10-085-06-NW
MLL 070128 Canada
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Higher Power Electrical, LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


706 Canyon Street
Plainview, Texas 79072
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Ivory Freight Solutions LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Mako Acquisitions LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Mammoth Energy Inc.
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Mammoth Energy Services, Inc.
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Mammoth Energy Partners LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Mammoth Equipment Leasing LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Mammoth Equipment Leasing II LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Mr. Inspections LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Muskie Proppant LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


W2324 US Highway 10
Plum City, Wisconsin 54761


W2326 US Highway 10
Plum City, Wisconsin 54761


508 Cleveland Ave. North
St. Paul, Minnesota 55114
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134





--------------------------------------------------------------------------------









Orca Energy Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Panther Drilling Systems LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


10600 W. Reno Avenue
Yukon, Oklahoma 73099
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Piranha Proppant LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Redback Energy Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


100 Stout Drive
Elk City, Oklahoma 73644


103 Stout Drive
Elk City, Oklahoma 73644
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Redback Coil Tubing LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


12200 State Highway 191
Midland, Texas 79707
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Redback Pumpdown Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
RTS Energy Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


4004 N. CR 1150
Midland, Texas 79705
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Sand Tiger Holdings Inc.
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Seawolf Energy Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Silverback Energy LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Silverback Logistics LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
South River Road, LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Stingray Cementing LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


66680 Executive Drive
St. Clairsville, Ohio 43950


42739 National Road
Belmont, Ohio 43718
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134





--------------------------------------------------------------------------------









Stingray Pressure Pumping LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


66680 Executive Drive
St. Clairsville, Ohio 43950


Lot 13 Fox Commerce Park
Belmont County, Ohio


Lot 14 Fox Commerce Park
Belmont County, Ohio
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Sturgeon Acquisitions LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Taylor Frac, LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


Terminal in Ohio (River Rail Development)
Dover, Tuscarawas County, Ohio


Terminal in Ohio (R.J. Corman)
Dover, Tuscarawas County, Ohio


219 Public Road
Yorkville, Ohio 43971


305 55202 SH825
Sturgeon, Alberta, Canada T8L 5C1


2149 Imperial Access
GD Stn Main
Dawson Creek, British Columbia, Canada V1G 4E6


103 Golf Course Road
FC 24 North Track
Edson, Alberta, Canada T7E 1T4


Track CE03
Chetwynd, British Columbia, Canada V0C 1J0
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Taylor Real Estate Investments, LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Tiger Share Logistics LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
White Wing Tubular Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Wolverine Sand LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134





--------------------------------------------------------------------------------









WTL Oil LLC
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134


7647 OK-3
Kingfisher, Oklahoma 73750
14201 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134





(b)(iii)




Address
Credit Party
Owned/
Leased
Real Estate Recording Office
Landlord
Lease Description
14201 Caliber Drive Suite 300, Oklahoma City, Oklahoma 73134
Mammoth Energy Services, Inc.
Leased
N/A
Caliber Investment Group LLC
Office Lease Agreement, dated as of March 31, 2017, by and between Mammoth
Energy Services, Inc. and Caliber Investment Group LLC
4727 Gaillardia Parkway Suite 200
Oklahoma City, Oklahoma 73142
Mammoth Energy Partners LLC
Leased
N/A
Le Norman Properties, LLC
Lease Agreement, dated as of June 27, 2014, by and between Le Norman Properties,
LLC and Mammoth Energy Partners LLC (f/k/a Redback Coil Tubing, Inc.)
4727 Gaillardia Parkway Suite 200
Oklahoma City, Oklahoma 73142
Stingray Pressure Pumping LLC
Leased
N/A
Caliber Investment Group LLC
Office Lease Agreement, dated as of April 24, 2015, by and between Stingray
Pressure Pumping LLC and Caliber Investment Group LLC
4727 Gaillardia Parkway Suite 200
Oklahoma City, Oklahoma 73142
Silverback Energy Services LLC
Leased
N/A
Stingray Pressure Pumping LLC
Month-to-month sublease; Office Lease Agreement, dated as of April 24, 2015, by
and between Stingray Pressure Pumping LLC and Caliber Investment Group LLC
4727 Gaillardia Parkway Suite 200
Oklahoma City, Oklahoma 73142
Taylor Frac, LLC
Leased
N/A
Stingray Pressure Pumping LLC
Sublease Agreement, dated as of June 30, 2015, by and between Taylor Frac, LLC
and Stingray Pressure Pumping LLC; Office Lease Agreement, dated as of April 24,
2015, by and between Stingray Pressure Pumping LLC and Caliber Investment Group
LLC
100 Stout Drive
Elk City, Oklahoma 73644
Redback Energy Services LLC
Leased
N/A
Elk City Yard, LLC
Industrial Lease Agreement, dated as of May 15, 2013, by and between Elk City
Yard, LLC and Redback Energy Services LLC
103 Stout Drive
Elk City, Oklahoma 73644
Redback Energy Services LLC
Leased
N/A
HX4, LLC
Lease Agreement, dated as of December 13, 2010, by and between HX4 and Redback
Energy Services LLC
46759 National Road
St. Clairsville, Ohio 43950
Redback Energy Services LLC
Owned
Belmont County, Ohio
N/A
N/A





--------------------------------------------------------------------------------









46789 National Road
St. Clairsville, Ohio 43950
Redback Energy Services LLC
Owned
Belmont County, Ohio
N/A
N/A
12200 State Highway 191
Midland, Texas 79707
Redback Coil Tubing LLC
Leased
N/A
WT Commercial Portfolio LLC
Net Commercial Lease, dated as of April 14, 2014, by and between WT Commercial
Portfolio LLC and Redback Energy Services LLC
66680 Executive Drive
St. Clairsville, Ohio 43950
Stingray Pressure Pumping LLC
Owned
Belmont County, Ohio
N/A
N/A
66680 Executive Drive
St. Clairsville, Ohio 43950
Redback Coil Tubing LLC
Leased
N/A
Stingray Pressure Pumping LLC
Commercial Lease Agreement, dated as of September 1, 2015, by and between
Redback Coil Tubing LLC and Stingray Pressure Pumping LLC
66680 Executive Drive
St. Clairsville, Ohio 43950
Stingray Energy Services LLC
Leased
Belmont County, OH
Stingray Pressure Pumping LLC
Commercial Lease Agreement, dated as of September 1, 2015, by and between
Stingray Energy Services LLC and Stingray Pressure Pumping LLC
3525 FM 2087 South
Kilgore, Texas 75662
Redback Coil Tubing LLC
Leased
N/A
Zhorne Family Limited Partnership Three
Commercial Lease, dated as of January 1, 2016, by and between Zhorne Family
Limited Partnership Three and Redback Coil Tubing LLC, and
Extension/Modification of Commercial Lease, dated as of April 14, 2016
W2324 US Highway 10
Plum City, Wisconsin 54761
Muskie Proppant LLC
Owned
Pierce County, Wisconsin
N/A
N/A
W2326 US Highway 10
Plum City, Wisconsin 54761
Muskie Proppant LLC
Owned
Pierce County, Wisconsin
N/A
N/A
508 Cleveland Ave. North
St Paul, Minnesota 55114
Muskie Proppant LLC
Leased
N/A
Minnesota Commercial Railway Company
Track Lease Agreement, dated as of July 1, 2013, by and between Minnesota
Commercial Railway Company and Muskie Proppant LLC
Sect-18 Twp-112 Range-014 94.08 AC
DOC#594310 PT OF SE1/4 SEC
18-112-14 LYING NLY & WLY OF
CENTER OF HWY 57Red Wing, MN
Muskie Proppant LLC
Owned
Goodhue County, Minnesota
N/A
N/A
SE, SW and SW, SW of Section 13 T112N R13W
Frontenac, MN
Muskie Proppant LLC
Owned
Frontenac County, Minnesota
N/A
N/A
10600 W. Reno Avenue
Yukon, Oklahoma 73099
Panther Drilling Systems LLC
Leased
N/A
BWAC I, LLC
Lease Agreement, dated as of January 25, 2013, by and between BWAC I, LLC and
Panther Drilling Systems LLC





--------------------------------------------------------------------------------









12201 WCR 122
Odessa, Texas 79765
Bison Drilling and Field Services LLC
Owned
Midland County, Texas
N/A
N/A
11812 Highway 191
Midland, Texas 79707
Bison Drilling and Field Services LLC
Leased
N/A
WT Commercial Portfolio, LLC
Commercial Lease, commencing as of March 1, 2011, by and between Diamondback E&P
LLC (as successor in interest to Windsor Permian LLC) and WT Commercial
Portfolio, LLC (as successor in interest to ATNI, Inc.), as subleased by that
Sublease Agreement, dated as of July 1, 2012, by and between Diamondback E&P LLC
(as successor in interest to Windsor Permian LLC) and Bison Drilling and Field
Services LLC, as amended by that First Amendment to Sublease Agreement, dated as
of June 1, 2013
Lot 13 Fox Commerce Park
Belmont County, Ohio
Stingray Pressure Pumping LLC
Owned
Belmont County, Ohio
N/A
N/A
Lot 14 Fox Commerce Park
Belmont County, Ohio
Stingray Pressure Pumping LLC
Owned
Belmont County, Ohio
N/A
N/A
219 Public Road
Yorkville, Ohio 49371
Barracuda Logistics LLC
Leased
N/A
Yorkville Energy Services Terminal, LLC
Agreement of Lease, dated as of November 20, 2014, by and between Yorkville
Energy Services, LLC and Barracuda Logistics LLC
66700 Executive Drive
St. Clairsville, Ohio 43950
Silverback Energy LLC
Leased
N/A
Stingray Pressure Pumping LLC
Month-to-month
42739 National Road
Belmont, Ohio 43718
Silverback Energy LLC
Leased
N/A
Stingray Energy Services LLC
Month-to-month
Coulee Road, Town of Springfield, Jackson Country, Wisconsin (Parcel Numbers:
042-0091-0005; 042-0093-0000; 042-0093-0010; 042-0094-0005)
Taylor Real Estate Investments, LLC
Owned
Jackson County, Wisconsin
N/A
N/A
Vosse Coulee Road
Taylor, Wisconsin (Parcel Number: 042-0091-0010)
Taylor Real Estate Investments, LLC
Owned
Jackson County, Wisconsin
N/A
N/A





--------------------------------------------------------------------------------









59.98+/- Acres Off Hwy 95, Taylor, WI 54659
(Parcel Numbers: 042-0069-0000; 042-0071-0005; 042-0072-0005; 042-0071-0010)
Taylor Real Estate Investments, LLC
Owned
Jackson County, Wisconsin
N/A
N/A
N7173 Simonson Rd., Taylor, Wisconsin 54659
(Parcel Number: 042-0065-0005)
Taylor Real Estate Investments, LLC
Owned
Jackson County, Wisconsin
N/A
N/A
N7195 Simonson Rd. & W16312 State Hwy. 95, Taylor, Jackson County, Wisconsin
 (Parcel Numbers: 186-0150-0000; 042-0065-0000; 042-0066-0005; 042-0066-0000;
042-0067-0000; 042-0070-0000; 042-0075-0005; 042-0076-0005; 042-0065-0010)
Taylor Real Estate Investments, LLC
Owned
Jackson County, Wisconsin
N/A
N/A
W16672 Vosse Coulee Road, Town of Springfield, Jackson County, Wisconsin
(Parcel Numbers: 042-0068-0000; 042-0079-0000; 042-0080-0000; 042-0082-0000
Taylor Real Estate Investments, LLC
Owned
Jackson County, Wisconsin
N/A
N/A
Town of Preston, Blair, Wisconsin (Parcel Number: 024-00278-0005)
Taylor Real Estate Investments, LLC
Owned
Trempealeau County, Wisconsin
N/A
N/A
State Road 95, Taylor, WI (Parcel Numbers: 024-00267-0000; 024-00274-0005;
024-00287-0000)
Taylor Real Estate Investments, LLC
Owned
Trempealeau County, Wisconsin
N/A
N/A
Approximately 13 acres along the Canadian National rail line, Town of Preston,
Trempealeau County, Wisconsin (Part of Parcel Numbers: 024-00278-0000;
024-00284-0000; 024-00287-0000)
Taylor Real Estate Investments, LLC
Owned
Trempealeau County, Wisconsin
N/A
N/A
Terminal in Ohio (River Rail Development)
Taylor Frac, LLC
Leased
N/A
River Rail Development, LLC
Lease Agreement, dated as of March 25, 2014, by and between River Rail
Development, LLC and Taylor Frac, LLC (as successor by assignment to Transload
Solutions, LLC)





--------------------------------------------------------------------------------









Terminal in Ohio (R.J. Corman)
Taylor Frac, LLC
Leased
N/A
R.J. Corman Railroad Company/ Cleveland Lines
Track & Lease Agreement, dated as of November 1, 2012, by and between R.J.
Corman Railroad Company/Cleveland Lines and Taylor Frac, LLC (as successor by
assignment to Transload Solutions, LLC)
W10562 South River Road
Taylor, Wisconsin (Parcel Number: 024-00275-0000)
South River Road, LLC
Owned
Trempealeau County, Wisconsin
N/A
N/A
The property described as Lot 1 of Volume 9 Certified Survey Maps page 190 as
Document number 414893 Trempealeau County Records (Parcel Number:
024-00274-0000)
South River Road, LLC
Leased
N/A
Q Rail Spur, LLC
Fifty Year Lease, dated as of January 1, 2012, by and between Q Rail Spur, LLC
(as successor by assignment to Taylor Frac, LLC)
706 Canyon Street
Plainview, Texas 79072
Higher Power Electrical, LLC
Leased
N/A
Brenda Cheryl Malcom
Real Estate Lease Agreement, dated as of April 21, 2017, by and between Brenda
Cheryl Malcom and Higher Power Electrical, LLC
170 Bean Cemetery Road
Madisonville, Kentucky 42431
5 Star Electric, LLC
Leased
N/A
Joseph P. Peyton
Lease, dated as of August 12, 2015, by and between Joseph C. Peyton and 5 Star
Electric, LLC
175 State Route 109 North
Clay, Kentucky 42404
5 Star Electric, LLC
Leased
Clay County, Kentucky
Darryl Hendrix, Patricia Hendrix, Steve Hendrix and Shirley Hendrix
Lease, dated as of July 1, 2017, by and between Darryl Hendrix, Patricia
Hendrix, Steve Hendrix, Shirley Hendrix and 5 Star Electric, LLC
2401 South Highway 277
Chickasha, Oklahoma 73018
Aquahawk Energy LLC
Leased
Grady County
Johnson’s Commercial Rentals, LLC
Lease, dated as of July 16, 2018, by and between Johnson’s Commercial Rentals,
LLC and Aquahawk Energy LLC











--------------------------------------------------------------------------------










Schedule 4.8(j)


Deposit and Investment Accounts


Credit Party
Bank
Account Type
Account Number
5 Star Electric, LLC
PNC
Operating
#########
5 Star Electric, LLC
PNC
Depository
#########
Anaconda Energy LLC
PNC
Depository
#########
Anaconda Energy LLC
PNC
Operating
#########
Aquahawk Energy LLC
Legacy Bank
Operating
#########
Barracuda Logistics LLC
PNC
Depository
#########
Barracuda Logistics LLC
PNC
Operating
#########
Bison Drilling and Field Services LLC
PNC
Operating
#########
Bison Drilling and Field Services LLC
PNC
Depository
#########
Bison Drilling and Field Services LLC
PNC
Payroll
#########
Bison Sand Logistics LLC
PNC
Depository
#########
Bison Sand Logistics LLC
PNC
Operating
#########
Bison Trucking LLC
PNC
Depository
#########
Bison Trucking LLC
PNC
Operating
#########
Bison Trucking LLC
PNC
Payroll
#########
Black Mamba Energy LLC
PNC
Depository
#########
Black Mamba Energy LLC
PNC
Operating
#########
Cobra Acquisitions LLC
PNC
Depository
#########
Cobra Acquisitions LLC
PNC
Operating
#########
Cobra Aviation Services LLC
PNC
Depository
#########
Cobra Aviation Services LLC
PNC
Operating
#########
Cobra Aviation Services LLC
IBC
Operating
#########
Cobra Caribbean LLC
PNC
Depository
#########
Cobra Caribbean LLC
PNC
Operating
#########
Cobra Controls LLC
PNC
Depository
#########
Cobra Controls LLC
PNC
Operating
#########
Cobra Energy LLC
PNC
Depository
#########
Cobra Energy LLC
PNC
Operating
#########





--------------------------------------------------------------------------------









Cobra Logistics Holdings LLC
PNC
Depository
#########
Cobra Logistics Holdings LLC
PNC
Operating
#########
Cobra Services LLC
PNC
Depository
#########
Cobra Services LLC
PNC
Operating
#########
Dire Wolf Energy Services LLC
PNC
Operating
#########
Dire Wolf Energy Services LLC
PNC
Depository
#########
Great White Sand Tiger Lodging Ltd.
TD Commercial
Operating / Depository
#########
Great White Sand Tiger Lodging Ltd.
TD Commercial
Operating
#########
Higher Power Electrical LLC
PNC
Depository
#########
Higher Power Electrical LLC
PNC
Operating
#########
Mako Acquisitions LLC
PNC
Depository
#########
Mako Acquisitions LLC
PNC
Operating
#########
Mammoth Energy Partners LP
PNC
Depository
#########
Mammoth Energy Partners LP
PNC
MMA
#########
Mammoth Energy Partners LP
PNC
Operating
#########
Mammoth Energy Services, Inc.
PNC
Depository
#########
Mammoth Energy Services, Inc.
PNC
Operating
#########
Mammoth Equipment Leasing II LLC
PNC
Operating
#########
Mammoth Equipment Leasing II LLC
PNC
Depository
#########
Mammoth Equipment Leasing LLC
PNC
Depository
#########
Mammoth Equipment Leasing LLC
PNC
Operating
#########
Mr. Inspections LLC
PNC
Operating
#########
Mr. Inspections LLC
PNC
Depository
#########
Mr. Inspections LLC
Legacy Bank
Operating
#########
Muskie Proppant LLC
PNC
Depository
#########
Muskie Proppant LLC
PNC
Operating
#########
Panther Drilling Systems LLC
PNC
Depository
#########
Panther Drilling Systems LLC
PNC
Operating
#########
Piranha Proppant LLC
PNC
Depository
#########





--------------------------------------------------------------------------------









Piranha Proppant LLC
PNC
Operating
#########
Redback Coil Tubing LLC
PNC
Depository
#########
Redback Coil Tubing LLC
PNC
Operating
#########
Redback Coil Tubing LLC
Bank SNB
Operating
#########
Redback Coil Tubing LLC
IBC
Operating
#########
Redback Energy Services LLC
PNC
Operating
#########
Redback Energy Services LLC
PNC
Depository
#########
Redback Energy Services Inc.
Legacy Bank
Operating
#########
Redback Pumpdown Services LLC
PNC
Operating
#########
Redback Pumpdown Services LLC
PNC
Depository
#########
RTS Energy Services LLC
PNC
Operating
#########
RTS Energy Services LLC
PNC
Depository
#########
Sand Tiger Holdings Inc.
PNC
Depository
#########
Sand Tiger Holdings Inc.
PNC
Operating
#########
Silverback Energy Services LLC
PNC
Depository
#########
Silverback Energy Services LLC
PNC
Operating
#########
Silverback Energy Services LLC
IBC
Operating
#########
Stingray Cementing, LLC
PNC
Depository
#########
Stingray Cementing, LLC
PNC
Operating
#########
Stingray Cementing, LLC
IBC
Operating
#########
Stingray Energy Services LLC
PNC
Depository
#########
Stingray Energy Services LLC
PNC
Operating
#########
Stingray Logistics LLC
PNC
Depository
#########
Stingray Logistics LLC
PNC
Operating
#########
Stingray Pressure Pumping LLC
PNC
Operating
#########
Stingray Pressure Pumping LLC
PNC
Depository
#########





--------------------------------------------------------------------------------









Stingray Pressure Pumping LLC
IBC
Operating
#########
Sturgeon Acquisitions LLC
PNC
Operating
#########
Sturgeon Acquisitions LLC
PNC
Depository
#########
Taylor Frac LLC
PNC
Operating
#########
Taylor Frac LLC
PNC
Depository
#########
Tiger Shark Logistics LLC
PNC
Depository
#########
Tiger Shark Logistics LLC
PNC
Operating
#########
White Wing Tubular Services LLC
PNC
Depository
#########
White Wing Tubular Services LLC
PNC
Operating
#########
WTL Oil LLC
PNC
Operating
#########
WTL Oil LLC
PNC
Depository
#########













--------------------------------------------------------------------------------










Schedule 5.2(a)


States of Qualification and Good Standing




Credit Party
Jurisdiction of Formation
Foreign Qualifications
5 Star Electric, LLC
Kentucky
Florida, Indiana, Louisiana (under assumed name “5 Star Electric LLC of
Kentucky), Mississippi, Oklahoma (under assumed name “Cobra 5 Star Electric,
LLC), Puerto Rico, Texas (under assumed name “Kentucky 5 Star Electric, LLC”)
Anaconda Energy LLC
Delaware
Oklahoma
Aquahawk Energy LLC
Delaware
Oklahoma
Aquawolf Energy LLC
Delaware
Oklahoma
Barracuda Logistics LLC
Delaware
Ohio, Oklahoma
Bison Drilling and Field Services LLC
Delaware
New Mexico, Oklahoma, Texas
Bison Sand Logistics LLC
Delaware
Oklahoma, Texas
Bison Trucking LLC
Delaware
Arkansas, Louisiana, New Mexico, Oklahoma, Texas
Black Mamba Energy LLC
Delaware
Oklahoma
Cobra Acquisitions LLC
Delaware
Oklahoma, Puerto Rice, U.S. Virgin Islands
Cobra Caribbean LLC
Puerto Rico
Oklahoma, U.S. Virgin Islands
Cobra Controls LLC
Delaware
Oklahoma, Texas
Cobra Energy LLC
Delaware
Arkansas, Colorado, Florida, Louisiana, Mississippi, New Mexico, Oklahoma,
Puerto Rico, Texas (under assumed name “Mammoth Cobra Energy LLC”), West
Virginia
Cobra Logistics Holdings LLC
Delaware
Oklahoma, Puerto Rico
Cobra Services LLC
Delaware
Oklahoma (under assumed name “Mammoth Cobra Services LLC)
Dire Wolf Energy Services LLC
Delaware
Oklahoma
Great White Sand Tiger Lodging Ltd.
Alberta (Canada)
--





--------------------------------------------------------------------------------









Higher Power Electrical, LLC
Texas
Indiana, New Mexico, Oklahoma, Puerto Rico
Ivory Freight Solutions LLC
Delaware
Oklahoma
Mako Acquisitions LLC
Delaware
Oklahoma, Texas
Mammoth Energy Inc.
Delaware
--
Mammoth Energy Services, Inc.
Delaware
Ohio, Oklahoma, Texas, Wisconsin
Mammoth Energy Partners LLC
Delaware
Oklahoma
Mammoth Equipment Leasing LLC
Delaware
Oklahoma, Texas
Mammoth Equipment Leasing II LLC
Delaware
Oklahoma
Mr. Inspections LLC
Delaware
Louisiana, Ohio, Oklahoma, Pennsylvania, West Virginia
Muskie Proppant LLC
Delaware
Colorado, Minnesota, New Mexico, New York, North Dakota, Ohio, Oklahoma,
Wisconsin
Orca Energy Services LLC
Delaware
Oklahoma
Panther Drilling Systems LLC
Delaware
Louisiana, Ohio, Oklahoma, Texas, Utah, Wyoming
Piranha Proppant LLC
Delaware
Colorado, New Mexico, New York, North Dakota, Ohio, Oklahoma, Pennsylvania,
Texas, Wisconsin, Wyoming
Redback Energy Services LLC
Delaware
New Mexico, Ohio, Oklahoma, Texas
Redback Coil Tubing LLC
Delaware
Louisiana, New Mexico, Ohio, Oklahoma, Texas, West Virginia
Redback Pumpdown Services LLC
Delaware
New Mexico, Oklahoma, Texas
RTS Energy Services LLC
Delaware
New Mexico, Oklahoma, Texas
Sand Tiger Holdings Inc.
Delaware
--
Seawolf Energy Services LLC
Delaware
Oklahoma
Silverback Energy LLC
Delaware
New Mexico, Ohio, Oklahoma (under assumed name “Stingray Trucking Logistics
LLC”), Pennsylvania, Texas, West Virginia
Silverback Logistics LLC
Delaware
Ohio, Oklahoma
South River Road, LLC
Wisconsin
--
Stingray Cementing LLC
Delaware
Ohio, Pennsylvania





--------------------------------------------------------------------------------









Stingray Energy Services LLC
Delaware
Ohio, Oklahoma, Pennsylvania
Stingray Pressure Pumping LLC
Delaware
Ohio, Oklahoma, Pennsylvania, Texas, West Virginia
Sturgeon Acquisitions LLC
Delaware
Oklahoma
Taylor Frac, LLC
Wisconsin
Ohio, Oklahoma
Taylor Real Estate Investments, LLC
Wisconsin
--
Tiger Shark Logistics LLC
Delaware
Oklahoma
White Wing Tubular Services LLC
Delaware
New Mexico, Texas
Wolverine Sand LLC
Delaware
Oklahoma
WTL Oil LLC
Delaware
Arkansas, Florida, Louisiana, New Mexico, Ohio, Oklahoma, Pennsylvania, Texas,
Utah, West Virginia







--------------------------------------------------------------------------------










Schedule 5.2(b)


Subsidiaries


Subsidiary
Equity Interests
Beneficial Owners of Capital Stock (Ownership Percentage) as of October 19, 2018
Mammoth Energy Services, Inc.
Common Stock
l MEH SUB LLC (49.7%)
l Gulfport Energy Corporation (22.2%)
l Rhino Exploration LLC (0.2%)
l Public Stockholders (27.9%)1
Mammoth Energy Partners LLC
Membership Interests
Mammoth Energy Services, Inc. (100%)
Redback Energy Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Redback Coil Tubing LLC
Membership Interests
Mammoth Energy Partners LLC(100%)
Muskie Proppant LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Panther Drilling Systems LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Bison Drilling and Field Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Bison Trucking LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Sand Tiger Holdings Inc.
Common Stock
Mammoth Energy Partners LLC (100% - 100 shares)
Great White Sand Tiger Lodging Ltd.
Shares
Sand Tiger Holdings Inc. (100% - 6,000 shares)
White Wing Tubular Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Stingray Pressure Pumping LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Silverback Energy LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
WTL Oil, LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Redback Pumpdown Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Mr. Inspections LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Barracuda Logistics LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Mammoth Energy Inc.
Common Stock
Mammoth Energy Partners LLC (100%)
Wolverine Sand LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Anaconda Energy LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Black Mamba Energy LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Cobra Controls LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Cobra Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
RTS Energy Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)



                                                          
1All ownership percentages for Mammoth Energy Services, Inc. are as of June 30,
2018.



--------------------------------------------------------------------------------









Tiger Shark Logistics LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Taylor Real Estate Investments, LLC
Membership Interests
Sturgeon Acquisitions LLC (100%)
Taylor Frac, LLC
Membership Interests
Sturgeon Acquisitions LLC (100%)
Sturgeon Acquisitions LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Stingray Cementing LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
South River Road, LLC
Membership Interests
Sturgeon Acquisitions LLC (100%)
Mammoth Equipment Leasing LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Mammoth Equipment Leasing II LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Higher Power Electrical, LLC
Membership Interests
Cobra Acquisitions LLC (100%)
Dire Wolf Energy Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Cobra Logistics Holdings LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Cobra Caribbean LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Bison Sand Logistics LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
5 Star Electric, LLC
Membership Interests
Cobra Acquisitions LLC (100%)
Aquahawk Energy LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Orca Energy Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Seawolf Energy Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Aquawolf Energy LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Silverback Logistics LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Ivory Freight Solutions LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Cobra Energy LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Mako Acquisitions LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Piranha Proppant LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
Cobra Acquisitions LLC
Membership Interests
Mammoth Energy Partners LLC (100%)
TVPX 2018 Cobra Aviation Services Business Trust
Voting Trust Certificates (for the underlying Membership Interests in Cobra
Aviation Services LLC)
Dire Wolf Energy Services (100%)
Stingray Energy Services LLC
Membership Interests
Mammoth Energy Partners LLC (100%)







--------------------------------------------------------------------------------










Schedule 5.2(c)


Accrued and Unpaid Dividends


None.






--------------------------------------------------------------------------------










Schedule 5.4


Federal Tax Identification Number




Credit Party
Federal Tax Identification Number
Mammoth Energy Services, Inc.
32-0498321
Mammoth Energy Partners LLC
47-1902732
Redback Energy Services LLC
45-3555182
Redback Coil Tubing LLC
45-3986505
Muskie Proppant LLC
45-3252412
Panther Drilling Systems LLC
90-0916824
Bison Drilling and Field Services LLC
27-3987237
Bison Trucking LLC
38-3913942
Sand Tiger Holdings, Inc.
47-2364737
Great White Sand Tiger Lodging Ltd.
837567551RC0001 (Canadian Business Number)
White Wing Tubular Services LLC
47-1522171
Stingray Pressure Pumping LLC
45-5044806
Silverback Energy LLC
46-1105483
WTL Oil, LLC
36-4839655
Redback Pumpdown Services LLC
36-4806169
Mr. Inspections LLC
38-3954686
Barracuda Logistics LLC
47-3552497
Mammoth Energy Inc.
38-3940639
Wolverine Sand LLC
82-4987259
Anaconda Energy LLC
82-4942672
Black Mamba Energy LLC
82-4912441
Cobra Controls LLC
82-5210165
Cobra Services LLC
82-5068053
RTS Energy Services LLC
82-4970801
Tiger Shark Logistics LLC
32-0546170
Taylor Real Estate Investments, LLC
27-1253382
Taylor Frac, LLC
27-4003991
Sturgeon Acquisitions LLC
47-1469977
Stingray Cementing LLC
45-5410222
South River Road, LLC
30-0732470
Mammoth Equipment Leasing LLC
47-4055987
Mammoth Equipment Leasing II LLC
82-4069375
Higher Power Electrical, LLC
46-1012207
Dire Wolf Energy Services LLC
82-4052028
Cobra Logistics Holdings LLC
82-4476244





--------------------------------------------------------------------------------









Cobra Caribbean LLC
66-0892062
Bison Sand Logistics LLC
82-4034264
5 Star Electric, LLC
35-2535433
Aquahawk Energy LLC
83-1083923
Orca Energy Services LLC
83-1118423
Seawolf Energy Services LLC
83-1116954
Aquawolf Energy LLC
83-1103869
Silverback Logistics LLC
83-1270674
Ivory Freight Solutions LLC
83-1384438
Cobra Energy LLC
36-4858458
Mako Acquisitions LLC
36-4866891
Piranha Proppant LLC
30-0988892
Cobra Acquisitions LLC
37-1847915
Stingray Energy Services LLC
46-2001113









--------------------------------------------------------------------------------










Schedule 5.6


Prior Names


Credit Party
Prior Names
Mammoth Energy Services, Inc.
Mammoth Energy Services, Inc.
Mammoth Energy Partners LLC
Redback Inc. (from February 4, 2014 until May 12, 2014); Redback Coil Tubing,
Inc. (from May 12, 2014 until August 11, 2014); Mammoth Energy Partners LP (from
August 11, 2014 until October 13, 2016).
Redback Coil Tubing LLC
Stingray Energy Services
Muskie Proppant LLC
Muskie Holdings LLC
Bison Drilling and Field Services LLC
Windsor Drilling LLC
Sand Tiger Holdings Inc.
Great White Dunvegan North
Silverback Energy LLC
Stingray Logistics LLC
WTL Oil LLC
Silverback Energy Services LLC
Redback Pumpdown Services LLC
Redback Pump Downs
Mr. Inspections LLC
MR Inspections
Cobra Services LLC
Mammoth Cobra Services LLC
RTS Energy Services LLC
Fer de lance Acquisitions LLC
Taylor Real Estate Investments, LLC
Taylor RE Investments, LLC
Mammoth Equipment Leasing LLC
Stingray Equipment Leasing LLC
Orca Energy Services LLC
Mammoth Orca Energy Services LLC (OK only)
Cobra Energy LLC
Cobra T&D LLC









--------------------------------------------------------------------------------










Schedule 5.7


Environmental


(a)


None.


(b)


None.


(c)


None.


(d)


None.






--------------------------------------------------------------------------------










Schedule 5.8(b)(ii)
Indebtedness


1.
Master Equity Lease Agreement, dated as of August 7, 2014, by and between
Enterprise FM Trust and Bison Drilling and Field Services LLC.



2.
Master Lease Agreement (TRAC), dated January 30, 2013, by and between Redback
Coil Tubing LLC and Ford Motor Credit Company LLC, CML East LLC and CML West
LLC.



3.
Master Equity Lease Agreement, dated March 19, 2014, by and between Enterprise
FM Trust and Redback Energy Services LLC.



4.
Master Lease Agreement (TRAC), dated March 15, 2013, by and between Redback
Energy Services LLC and Ford Motor Credit Company LLC, CML East LLC and CML West
LLC.









--------------------------------------------------------------------------------










Schedule 5.8(d)


Plans


Credit Party
401K
Employee Benefits
Bison Drilling and Field Services LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental
Bison Trucking LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental
Great White Sand Tiger Lodging Ltd.
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental
Muskie Proppant LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental
Panther Drilling Systems LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental
Redback Coil Tubing LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental
Redback Energy Services LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental
Stingray Logistics LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental
Stingray Pressure Pumping LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental Blue Cross and Blue Shields
Guardian: Vision and Dental
White Wing Tubular Services LLC
Mammoth Energy Partners LP 401(k)
Blue Cross and Blue Shields
Guardian: Vision and Dental









--------------------------------------------------------------------------------










Schedule 5.9


Intellectual Property, Source Code Escrow Agreements


None.






--------------------------------------------------------------------------------










Schedule 5.10


Licenses and Permits


None.






--------------------------------------------------------------------------------










Schedule 5.13


Material Contracts


1.
Master Service Agreement, dated February 22, 2013, by and between Gulfport
Energy Corporation and Panther Drilling Systems LLC, as amended by the First
Amendment dated May 23, 2016.

2.
Master Service Agreement, dated June 11, 2012, by and between Gulfport Energy
Corporation and Redback Energy Services LLC.

3.
Amended & Restated Master Services Agreement for Pressure Pumping Services
Agreement, effective as of October 1, 2014, by and between Gulfport Energy
Corporation and Stingray Pressure Pumping LLC, as amended by the First
Amendment, dated as of February 18, 2016 and the Second Amendment, dated as of
July 7, 2016 and the Third Amendment dated as of July 1, 2018.

4.
Sand Supply Agreement, effective as of October 1, 2014, by and between Muskie
Proppant LLC and Gulfport Energy Corporation, as amended by the First Amendment,
dated as of November 3, 2015.

5.
Advisory Services Agreement, by and between the Company and Wexford Capital LP.

6.
Railcar Lease Agreement, dated September 11, 2014, by and between Mascoutin
Heights Leasing Co., LLC and Taylor Frac, LLC, as amended by First Amendment
dated February 1, 2015, as amended by Second Amendment dated June 12, 2017, as
amended by Third Amendment dated October 1, 2017.

7.
Master Retail Natural Gas Supply Agreement, dated July 19, 2013, by and between
Taylor Frac, LLC and Constellation New Energy-Gas Division, LLC, as amended by
Amendment dated February 15, 2018.

8.
Agency Agreement & Power of Attorney by and between Taylor Frac, LLC and CN
Customs Brokerage Services, Inc.

9.
Lease Agreement, dated March 25, 2014, by and between River Rail Development,
LLC and Transload Solutions, LLC. Assigned from Transload to Taylor Frac, LLC.

10.
Track & Land Lease Agreement, dated November 1, 2012, by and between R.J. Corman
Railroad Company/Cleveland Lines and Transload Solutions, LLC. Assigned from
Transload to Taylor Frac, LLC.

11.
Fifty Year Lease, dated February 20, 2012, by and between Q Rail Spur LLC and
Taylor Frac, LLC.

12.
Refund Contract, dated July 31, 2014, by and between Wheeling & Lake Erie
Railway Company and Transload Solutions, LLC. Assigned from Transload to Taylor
Frac, LLC.

13.
Sand Supply Agreement dated October 1, 2017 by and between Liberty Oilfield
Services and Muskie Proppant LLC, as amended by First Amendment dated September
30, 2018.

14.
Sand Supply Agreement dated December 1, 2017, by and between Taylor Frac, LLC
and Calfrac Well Services Ltd., as amended by First Amendment dated August 30,
2018.









--------------------------------------------------------------------------------










Schedule 5.14


Labor Disputes


None.






--------------------------------------------------------------------------------










Schedule 5.18


Bonded Contracts


Borrower
Bond Issued To
Project Name
Amount
Type
5 Star Electric, LLC
Johnson County REMC
12.5kV Line Construction REA
$1,000,000
Payment/Performance
Higher Power Electrical, LLC
State of Arkansas
AR Contractors Surety
$10,000
Contractor’s Surety Bond
Higher Power Electrical, LLC
City of Ft. Worth, Texas
City of Ft. Worth, Texas
$25,000
Street and Storm Drain Contractor’s Bond
Higher Power Electrical, LLC
City of Irving, Texas
City of Irving, Texas
$50,000
License and Permit Bond
Higher Power Electrical, LLC
Otero County Electric Coop
Town of Carrizozo Phase 2
$633,747.63
Payment/Performance
Higher Power Electrical, LLC
Otero County Electric Coop
Town of Carrizozo Phase 3
$40,000
Bid
Higher Power Electrical, LLC
Western Farmers Electric Coop
Lincoln-Meeker
$450,000
Bid
Higher Power Electrical, LLC
Western Farmers Electric Coop
Sunshine to Sara Road
$250,000
Bid
Higher Power Electrical, LLC
City of Garland
Reconstruction OH Feeders
~$25,000
Bid
Higher Power Electrical, LLC
Grand River Dam Authority
Contract No. 42263 OPGW/ADSS Installation
~$50,000
Bid
Higher Power Electrical, LLC
White River Valley Electric
2018 System Improvements
$50,000
Bid
Higher Power Electrical, LLC
City of Garland
Firewheel to Lookout
~$75,000
Bid
5 Star Electric, LLC
Bowling Green High School
Bowling Green
$2,856,200
Payment/Performance
Higher Power Electrical, LLC
Golden Spread Electric Coop
Enterprise Extension
$505,849.60
Payment/Performance
5 Star Electric, LLC
Big Rivers Electric Cooperative
Meade-Andysville
$1,381,278,88
Payment/Performance
Higher Power Electrical, LLC
Oklahoma Municipal Power Authority
Substation Upgrade Project 2018, Purcell OK
$21,248.90
Bid
Higher Power Electrical, LLC
Arkansas Valley Electric Coop
Make-Ready Construction on Electric Primary Distribution Lines
$475,000
Bid
Higher Power Electrical, LLC
Otero County Electric Coop
HAFB NE $ Mesquite Road Conversion
$100,000
Bid
Higher Power Electrical, LLC
Nebraska Public Power District
Contract No. 18-001 345 kV Transmission Line Project (Gerald Gentleman Station
to Thedford and Thedford to Holt County)
$18,500,000
Bid
Higher Power Electrical, LLC
Western Farmers Electric Coop
Amber Tap Transmission Line
$742,810
Payment/Performance
Stingray Pressure Pumping LLC
The Eastern District of Pennsylvania
Stingray Pressure Pumping v. EQT Production Company
$6,762.50
Stay of Execution





--------------------------------------------------------------------------------










Schedule 5.27(a)


Equity Interests


1.
See Schedule 5.2(b).







--------------------------------------------------------------------------------










Schedule 5.27(b)


Restrictions on Equity Interests


1.
Mammoth Energy Services, Inc. 2016 Equity Incentive Plan.









--------------------------------------------------------------------------------










Schedule 5.27(c)


Option Rights


1.
Restricted Stock Units issued in the regular course of business pursuant to the
Mammoth Energy Services, Inc. 2016 Equity Incentive Plan.









--------------------------------------------------------------------------------










Schedule 5.28


Commercial Tort Claims


None.






--------------------------------------------------------------------------------










Schedule 5.29


Letter of Credit Rights


None.






--------------------------------------------------------------------------------










Schedule 5.30
Deposit Accounts
Account Number
Account Name
Bank Name
Excluded?
#########
5 STAR ELECTRIC, LLC Depository
PNC
No
#########
5 STAR ELECTRIC, LLC Operating
PNC
No
#########
ANACONDA ENERGY LLC DEP
PNC
Yes
#########
ANACONDA ENERGY LLC OPS
PNC
No
#########
Barracuda Logistics LLC Depository
PNC
No
#########
Barracuda Logistics LLC Operating
PNC
No
#########
Bison Drilling and Field Services Operating
PNC
No
#########
Bison Drilling and Field Svc Depository
PNC
No
#########
Bison Drilling and Field Svc Payroll
PNC
Yes
#########
BISON SAND LOGISTICS LLC DEP
PNC
No
#########
BISON SAND LOGISTICS LLC OPS
PNC
No
#########
Bison Trucking LLC Depository
PNC
No
#########
Bison Trucking LLC Operating
PNC
No
#########
BISON TRUCKING LLC PAYROLL
PNC
Yes
#########
BLACK MAMBA ENERGY LLC DEP
PNC
No
#########
BLACK MAMBA ENERGY LLC OPS
PNC
No
#########
Cobra Acquisitions LLC Deposit
PNC
No
#########
Cobra Acquisitions LLC Operating
PNC
No
#########
COBRA AVIATION SERVICES LLC DEP
PNC
Yes
#########
COBRA AVIATION SERVICES LLC Op
PNC
No
#########
COBRA CARIBBEAN LLC DEP
PNC
No
#########
COBRA CARIBBEAN LLC OPS
PNC
No
#########
COBRA CONTROLS LLC DEP
PNC
Yes
#########
COBRA CONTROLS LLC OPS
PNC
No
#########
COBRA LOGISTICS HOLDINGS LLC DEP
PNC
No
#########
COBRA LOGISTICS HOLDINGS LLC Op
PNC
No
#########
COBRA SERVICES LLC DEP
PNC
Yes
#########
COBRA SERVICES LLC OPS
PNC
No
#########
Cobra T D LLC Depository Account
PNC
No
#########
Cobra T D LLC Ops (Payroll)
PNC
Yes
#########
DIRE WOLF ENERGY SERVICES LLC Ops
PNC
No
#########
DIRE WOLF ENERGY SERVICES LLC Dep
PNC
Yes
#########
Higher Power Electrical LLC Dep
PNC
No
#########
Higher Power Electrical LLC Op
PNC
No
#########
MAKO ACQUISITIONS LLC DEP
PNC
No
#########
MAKO ACQUISITIONS LLC OPS
PNC
No
#########
Mammoth Energy Partners LLC MMA
PNC
No
#########
Mammoth Energy Partners LLC Dep
PNC
No





--------------------------------------------------------------------------------









#########
MAMMOTH ENERGY PARTNERS LP Main Operating
PNC
No
#########
MAMMOTH ENERGY SERVICES INC DE
PNC
Yes
#########
MAMMOTH ENERGY SERVICES INC OP
PNC
No
#########
MAMMOTH EQUIPMENT LEASING II Ops
PNC
No
#########
MAMMOTH EQUIPMENT LEASING II LLC Dep
PNC
No
#########
Mammoth Equipment Leasing LLC Dep
PNC
No
#########
Mammoth Equipment Leasing LLC Ops
PNC
No
#########
Mr. Inspections LLC Operating
PNC
No
#########
Mr. Inspections LLC Depository
PNC
No
#########
Muskie Proppant LLC Depository
PNC
No
#########
Muskie Proppant LLC Operating
PNC
No
#########
Panther Drilling Systems LLC DEP
PNC
No
#########
Panther Drilling Systems LLC Operating
PNC
No
#########
Piranha Proppant LLC Depository
PNC
No
#########
Piranha Proppant LLC Operating
PNC
No
#########
Redback Coil Tubing LLC Depository
PNC
No
#########
Redback Coil Tubing LLC Operating
PNC
No
#########
Redback Energy Services LLC Depository
PNC
No
#########
Redback Energy Services LLC Operating
PNC
No
#########
Redback Pumpdown Svcs LLC Depository
PNC
No
#########
Redback Pumpdown Svcs LLC Ops
PNC
No
#########
RTS Energy Services LLC Dep
PNC
No
#########
RTS Energy Services LLC Ops
PNC
No
#########
Sand Tiger Holdings Inc. Depository
PNC
No
#########
Sand Tiger Holdings Inc. Operating
PNC
No
#########
Silverback Energy LLC Depository
PNC
No
#########
Silverback Energy LLC Operating
PNC
No
#########
STINGRAY CEMENTING, LLC DEP
PNC
No
#########
STINGRAY CEMENTING, LLC OPS
PNC
No
#########
STINGRAY ENERGY SERVICES LLC DEP
PNC
No
#########
STINGRAY ENERGY SERVICES LLC Operating
PNC
No
#########
Stingray Pressure Pumping LLC Ops
PNC
No
#########
Stingray Pressure Pumping LLC Dep
PNC
No
#########
STURGEON ACQUISITIONS Ops
PNC
No
#########
STURGEON ACQUISITIONS LLC DEP
PNC
No
#########
TAYLOR FRAC LLC Ops
PNC
No
#########
TAYLOR FRAC LLC Dep
PNC
No
#########
TIGER SHARK LOGISTICS LLC DEP
PNC
No
#########
TIGER SHARK LOGISTICS LLC OPS
PNC
No
#########
White Wing Tubular Services Depository
PNC
No
#########
White Wing Tubular Services Op
PNC
No





--------------------------------------------------------------------------------









#########
WTL Oil LLC Dep
PNC
No
#########
WTL Oil LLC Ops
PNC
No
#########
Aquahawk Energy Ops
Legacy Bank
Yes
#########
Cobra Aviation LLC Ops
IBC
Yes
#########
Great White Sand Tiger $CAD Ops/Dep
TD Commercial
Yes
#########
Great White Sand Tiger $USD Ops
TD Commercial
Yes
#########
Mr. Inspections LLC Ops
Legacy Bank
Yes
#########
Redback Coil Tubing LLC Ops
Bank SNB
Yes
#########
Redback Energy Services Inc. Ops
Legacy Bank
Yes
#########
Stingray Cementing LLC Ops
IBC
Yes
#########
Stingray Energy Services LLC Ops
IBC
Yes
#########
Stingray Logistics LLC Ops
IBC
Yes
#########
Stingray Pressure Pumping LLC Ops
IBC
Yes







--------------------------------------------------------------------------------










Schedule 8.1(v)
Payoff Documentation
None.




